Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 1 of 139




                     ︐
                     ︑
                     声
                                  v
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 2 of 139


[
Dif
  fer
    entf
       irs
         tpages
              ett
                ingchangedfimnoninorig
                                     ina
                                       lt oo
                                           ffi
                                             nmod
                                                ifi
                                                  ed.]
/
Dif
  fer
    entoddαndev
              enp
                αg essett
                        ingchαngedJ
                                  i‑o
                                    moni nor
                                           igi
                                             nalt
                                                ooffi  ザi
                                                    nmod e
                                                         d.]
      Ga
       s e‑÷牛仏Gい♀♀e4
           i             与‑AJ外 長H拝 . fff
                                       ie
                                        ‑tt開制時牛手恥dG6l~el~ S芋~斗-ef-04
UNITEDSTATESDISTRICTCOURT
SOUTHERNDISTRICTOFNEWYORK


 CITYOFALMATY,KAZAKHSTANand
 BTABANKJ S
          C,

                   P
                   lai
                     nti
                       ffs
                         ,                             1
                                                       9Ci
                                                         v.ー −2645(AJN)
                                                                 L
                                                                 盟旦
        ‑
        aga
          mst
            ‑

 FELIXSATER,DANIELRIDLOFF
                        ,BAYROCK
 GROUPI N
        C.,GLOBALHABITATSOLUTIONS,
 INC
   .,RRMI‑DRLLC,FERRARIHOLDINGS
 LLC,andMEMENERGYPARTNERSLLC,

                   D
                   ̲ef
                     end
                       ant
                         s.




[
Dif
  fer
    entf
       irs
         tpages
              ell
                ingcha
                     ngedi0111οni
                         f       nοrig
                                     ina/10(
                                           dTinmoddied/
(
Dif
  fer
    enloddandeF
              enpogcsse
                      tI
                       i月2ピ・hon
                              ged
                                ji'
                                  Oll
                                    lo ninυri
                                            gina
                                               /Iυof/
                                                    'i
                                                     nmod
                                                        ifi
                                                          ed.
                                                            ]
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 3 of 139


  酔r
[Di entβrs
         tpageset
                tingchangedfi加 1oninor
                                     igi
                                       naltoo
                                            ffi
                                              nm o
                                                 dif
                                                   ied.]
  刀
  告rentoddandevenpagess
[Dz                    ettin
                           gchangedj均m oninor
                                            igi
                                              naltooffi
                                                      nmod
                                                         ifi
                                                           ed.
                                                             ]
      Gas~ゃG♀B4与-Ad事ιKHP Qe&ume-ffi.4-手↓ietl--G-3担与件-0-P-a§e-会。手€4
                       FIRSTA
                            !Y盟国l
                                2E1
                                  2COMPLAINT




f
Dif
  fere
     111f
        irs
          1pagesel
                 lingζ！
                      wngedfimn01
                                1inorig
                                      /nu
                                        !l oof
                                             finm o
                                                  difie
                                                      d}
/
Di(台r
   J enloddandel
               'enpugesse
                        lli
                          ngcha
                              ngedf
                                  i'O
                                    lnoni nοl・
                                             igi
                                               na!too
                                                    ffi1
                                                       1mod1
                                                           斤edj
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 4 of 139


[D沼ere
     ntoddandeve
               npagess
                     ett
                       .in
                         gchangedfromoninor
                                          igi
                                            nalt 万i
                                                oo  nm
                                                     odi
                                                       fie
                                                         d.]
[L
 ink
   ‑to‑p
       rev
         iou
           sse
             ttin
                gchα
                   ηged介omo ffinori
                                  gin
                                    altooninmodザle
                                                 d.]
      ~トGい｛｝2-64ιAfトικl=J-P-.Q0rumeηt ~ P:oo~岳民1♀手a@争各o下6ヰ

                                     TABLEOFCONTENTS

INTRODUCTION.
            ・ ・
              .
              .
              ..
               .
               ・ ・
                 .
                 .
                 .
                 H.
                  .
                  ・ ・.
                     ・ ・・・
                     H   −−
                          ……
                           ..
                            .・ ・
                               ・
                               ・
                               ・・
                                ・
                                ・ ・
                                 H−−
                                   ….
                                    ..
                                     ・ ・
                                       .
                                       .
                                       ..
                                        ・ ・
                                         H.
                                          .
                                          ・ ・
                                            .
                                            .
                                            ..
                                             .
                                             ・ ・
                                             H .
                                               .
                                               ・ ・
                                                 ・
                                                 ・・
                                                  ・
                                                  ・・
                                                   ・
                                                   ・・ −1
                                                    ・ ・  H                   H               H                           H       H           H               H                       H                                   H




THEPARTIES2

JURISDICTIONANDVENUE.
                    ・ ・
                      −−
                       ….
                        ..
                         ・ ・
                           −−
                            ….
                             ..
                              ・ ・
                                −−
                                 ……
                                  ..
                                   .・ ・
                                     H−−
                                       ….
                                        ..
                                         ..
                                          ・ ・
                                            .
                                            .
                                            ・ ・・
                                               .
                                               .
                                               ..
                                                .
                                                ・ ・・・
                                                    ・
                                                    ・
                                                    ・・
                                                     ・   .
                                                     ・ ・・・3  H           H                           H                       H           H       H               H           H       H                       H       H       H




FACTUALBACKGROUND.
                 ・ ・
                   −….
                     ..・ ・
                         −−
                          ….
                           ..
                            ・ ・
                             H・
                              ・
                              ・・
                               ・
                               ・ ・
                                 .
                                 .
                                 ・ ・
                                   ・
                                   ・
                                   ・・
                                    ・
                                    ・ ・
                                      −
                                      −…
                                       ・ ・・
                                          −−…
                                            …….
                                              ..・ ・
                                                 H.
                                                  .
                                                  ..
                                                   .
                                                   ・ ・
                                                     −−−
                                                       ……3           H           H               H                   H           H   H                                           H                       H




    A.        MukhtarAblyazovFoundedBTABank,L  ostControlof
                                                          ltA日 t
                                                               erBeing
                                    Convictedof
      C
      orr
        upt
          ion
            ,FledtoRus
                     sia,andThenRetoo
                                    I王ItAfterMurderingHisFormerPmi
                                                                 ner ・ 4
                                                                    .…

  B
  .         A
            fterRetakingCo
                         ntro
                            lofBTA,AblyazovLootedIt
                                                  sA s
                                                     sets
                                                        ,Causedt
                                                               heBank
            t
            o
      C
      oll
        aps
          e,Fle
              dt oLondon,andThenWasHeldinCr
                                          iminalContemptbyt
                                                          heU.K.
      C
      our
        ts. 6

C
.          Facin
               gWorldwideFree
                            zin
                              gandR e
                                    ceiver
                                         叶iipOrd
                                               ers,AblyazovTurnedt
                                                                 oHis
                                      Son                                                        圃




      I
      n‑L
        aw,I
           lya
             sKhrapunov,t
                        oHelpHimLaunderHisSt
                                           o l
                                             enAss
                                                 ets.・…… ・・.
                                                           .
                                                           .・ ・−…… 1
                                                            .       1                                                                                        H           H                       H




  D
  .AidedbyA
          bly
            azo
              v,t
                heKh1
                    可mnovFamilyEmbezzledandLaunderedM
                                                    ill
                                                      ion
                                                        s..
                                                          .
                                                          .
                                                          ・ ・
                                                            −….1
                                                               2                                                                                                                                         H




  E
  .           TheKluapunovFamilyWasI
                                   tse
                                     lfS
                                       ubj
                                         ectt
                                            oAs
                                              setF
                                                 ree
                                                   zes.
                                                      .
                                                      ..
                                                       ・ ・
                                                         .
                                                         .
                                                         ..
                                                          .
                                                          ・ ・・・
                                                              .
                                                              ..
                                                               . 14                                                                                              H                           H       H       H




 F
 .         AblyazovCon
                     spireswithI
                               lya
                                 sKhrapunovt
                                           oLaunderStol
                                                      enFundsTra
                                                               ceabl
                                                                   e
           to
      BTAsI
          n
          う v
            estmenti
                   nZhaikmunaiLLP.
                                 ..
                                  .
                                  ・ ・・・..
                                        .
                                        .
                                        .・ ・
                                           .
                                           .
                                           ..
                                            .
                                            ・ ・−−
                                                ………
                                                  ...
                                                    ・ ・ −
                                                        −
                                                        ….
                                                         ..
                                                          ・ ・
                                                            ・・
                                                             ・
                                                             ・
                                                             ・・ ・…1
                                                                 −
                                                                 −  5    H   H   H                   H                   H                               H                           H                       H




    G.        Ily
                asKhrapunovTurnedt
                                 oFe
                                   lixSateムaLongTimeAssociateofth
                                                                e
                                   Khrapunov
      F
      ami
        ly,t
           oHe
             lrヲLaundert
                       heStol
                            enFund
                                 s.…
                                   .
                                   ..
                                    ・ ・..
                                        .
                                        .
                                        .・ ・・・.
                                              .
                                              .
                                              ..
                                               ・ ・
                                                 .
                                                 ..
                                                  .
                                                  .
                                                  ・ ・.
                                                     ..
                                                      .
                                                      .・ ・・・ ・
                                                             ・・
                                                              ・
                                                              ・
                                                              ・ ・.1
                                                                 . 9                 H                       H   H   H           H                   H                   H       H       H                       H




 H.        Sat
             erAssist
                    edIly
                        asKhrapunovinLaunderingtheStolenFundsThrougha t
           Lea
             st
      F
      iveS
         epa
           rateSchemesi
                      nt h
                         eUnitedSta
                                  tes.
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..‑
                                                                    . ±el
                                                                        l
      I
      .       TheWorldH
                      eal
                        thNetworksScheme…
                                        …..
                                          .・ ・
                                             −−…
                                               ………
                                                 ...
                                                   ・ ・
                                                     −−…
                                                       … ・・
                                                          .
                                                          .
                                                          ..   .27
                                                           ・ ・・・
                                                               .                                         H                                   H                       H       H                       H       H       H




      i
      1
      .TheTrumpS
               ofl
                 oScheme.
                        ..一
                          ……ー
                            ………
                              …・.
                                ...
                                  ...
                                    ...
                                      ...
                                        ...
                                          ...
                                            ...
                                              ...
                                                ...
                                                  ...
                                                    ...
                                                      ...
                                                        ...
                                                          ...
                                                            ...
                                                              ...
                                                                ...
                                                                  ...~~

      i
      l
      J.ThePCSScheme.
                    .
                    .
                    .
                    .・ ・
                       .
                       ..
                        ..
                         .
                         .
                         H.
                          ..
                           .
                           ・ ・
                             −
                             … ・−
                                −                  ・ ……・・ …一… .M37
                                ・ −… 一−−………………...・ −
                                                   − H           H   H                                                                           H




      i
      v.TheS
           yra
             cus
               e仁e
                 nte
                   rScheme. ……・・……… ・・ …一一……………ー……・・…ー…話担                                H   H




{
Dif
  fi'
    u'n 似たIande
      ／       Fenpages.
                      1・
                       e1
                        1i
                         ngc
                           lwn
                             ged
                               fi・
                                 omoni
                                     nor
                                       igi
                                         nalt
                                            oo(
                                              Tinm
                                                 odi
                                                   fie
                                                     d)
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 5 of 139


[D訂er
    en
     to ddαnde
             venpαg
                  esse
                     tt
                      ingchαng
                             edf
                               iwno ninor
                                        igi
                                          nalt
                                             ooffi
                                                 nmo
                                                   dif
                                                     ied
                                                       .}
/L
 ink
   ・t
   − o
     ‑pr
       evio
          usse
             tt
              ingch
                  ang
                    edj
                      i‑omoffi
                             nor
                               igi
                                 naltooni
                                        nmodif
                                             ied
                                               .]
     Ga‑se‑4
           ÷‑1‑
              9‑BいQ♀e45八JNKWPQeGHfγ.eηt1F      "
                                               i            §
                                                            B‑
                                                             ‑4
                                                              ‑e
                                                               ‑f
                                                                ‑‑
                                                                 @.
                                                                  '.
                                                                   l‑

                                                                        v.
                                                                         .
                                                                         ..
                                                                          ..

          .S
          1  a
             terandRid
                     loffLαunderedMoreTh αn$30M
                                              ill
                                                ionint
                                                     otheTri
                                                           ‑Coun
                                                               ty
            Mαll
               ,'Q
                 uic
                   klySoldItforαBigPro
                                     fit
                                       ,andPaidThems
                                                   elvesandOth
                                                             ers


   2
   .           sαt
                 erα
                   ndRidlo.
                          f!T
                            urnedonIl
                                    yαs
                                      ,Tr
                                        iedtoS
                                             teαi$45Millio
                                                         n，αndGot
            Awaywi
                 thαtLe
                      αst$20Mil
                              lioni
                                  nStol
                                      enF
                                        unds
                                           .，…
                                             ….
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ・ ・…4
                                                              −
                                                              −  与i
                                                                 Hl




/
Di斤J・
  ＇
  （ e
    n!o
      ddm
        u/e
          l'
           enp
             age
               sse
                 ll
                  in
                   gch
                     ang
                       edf
                         im1
                           101
                             1ino
                                r又i
                                 I n
                                   o/t
                                     oof
                                       /i
                                        nmo
                                          drj
                                            ied
                                              .]
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 6 of 139


[Dすe re
      ntfi
         rstp
            αgel ink
                   ‑ t
                     o‑pre
                         viou
                            ss e
                               ttingchanged介omo ffi
                                                  norigi
                                                       naltooninmod
                                                                  .ザ1
                                                                    ed.
                                                                      }
[珂f
 1  Je
     ren
       tfir
          stpa包ese
                 ttin包 c
                       hanged.fromonino r
                                        igina
                                            lt oo
                                                長inmodi車e d
                                                          .]
[D
 (fjere
      ntoddande venp
                   αgess  e
                          ttin
                             gchangedf i
                                       'omoni nor
                                                igi
                                                  naltooffi
                                                          nmodi
                                                              fie
                                                                d.]
[Lin
   k‑to‑p
        revio
            usset
                tingchαngedfromo ffinori
                                       ginalt
                                            oo ninmod
                                                    ifie
                                                       d.]
        Gase-4÷ヰふ－€－V--但64与-A-JN斗c(.l=J-P---Q-e-GH冊e-ffi--1一日1ed-G-3-I♀与件9一向。~
   L I
     nSummarv. 血豆llif~d~rr也九四i益法B担r a
                                    sT he
                                        irR
                                          ing
                                            lead
                                               er.、Laundereaand
     U
     lti
       mat
         elY
           ...
             fu1.
                11i
                  nOO
                    ̲Mill
                        ionsi
                            nS t
                               olnF
                                 e 1
                                   1J
                                    1.
                                     .
                                     d.
                                      .s.
                                        .
                                        ・ ・
                                          .
                                          .・ ・.
                                              .
                                              .
                                              ..
                                               .
                                               ..
                                                ・ ・ …
                                                    ..
                                                     ..
                                                      ・ ・.・ ・.
                                                             .
                                                             ・ ・.
                                                                .
                                                                .
                                                                .
                                                                .・ ・
                                                                   −
                                                                   …
                                                                   ）＿
                                                                    ＇
                                                                    生                                         H       H                               H               H               H               H           H




RELEVANTFOREIGNLAW・
                  . ・・・
                      .
                      .
                      .
                      ..
                       ・ ・
                         .
                         .
                         .
                         ..
                          ・ ・
                            ..
                             ..
                              ..
                               ..
                                .…
                                 ……
                                  ..
                                   .・ ・・・
                                        −
                                        −
                                        …・ ・・
                                            .
                                            .
                                            .
                                            ..
                                             ・ ・
                                               −
                                               −…
                                                .
                                                ..
                                                 ・ ・
                                                  H..
                                                    46
                                                     .5
                                                      ̲5
                                                       ̲  H       H               H       H                                       H       H       H               H   H                   H                   H




FIRSTCAUSEOFACTJON.
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..4字：~Q

SECONDCAUSEOFACTION …… H ・ H ・...........・ H ・－… H ・ H ・－… H ・ H ・－… H ・ H ・－… H ・ H ・－… H ・ H ・......・....・ H ・ .48~塁

THIRDCAUSEOFACTION・
                  . ・・・
                      .
                      .
                      .
                      ..
                       ・ ・
                         −−
                          ……
                           ..
                            .・ ・
                               .
                               .
                               ..
                                .
                                .
                                ・ ・
                                  .
                                  .
                                  .・ ・・・
                                       .
                                       .
                                       .
                                       ..
                                        ・ ・
                                          .
                                          .
                                          ..
                                           .
                                           .
                                           ・ ・
                                             .
                                             .
                                             .
                                             ..
                                              ・ ・
                                              H −−
                                                 −…
                                                  …49
                                                    昼QH       H               H                   H               H           H       H       H               H                   H                   H




FOURTHCAUSEOFACTION・
                   . ・
                     .
                     .
                     .
                     ..
                      ・ ・
                        .
                        .
                        .
                        ..
                         ・ ・
                           .
                           .
                           .
                           ..
                            ・ ・・・
                                .
                                .
                                .
                                ..
                                 ・ ・
                                   .
                                   .
                                   .
                                   ..
                                    ・ ・
                                      .
                                      .
                                      .
                                      ..
                                       ・ ・
                                         .
                                         .
                                         .
                                         ..
                                          ・ ・
                                            .
                                            .
                                            .
                                            ..
                                             ・ ・
                                               . .s
                                               ・ ・
                                                 .
                                                 . 壬f
                                                    il    H               H           H               H   H   H       H                       H               H               H                   H           H




FIFTHCAUSEOFACTION・
                  . ・
                    .
                    .
                    .
                    ..
                     ・ ・
                       .
                       .
                       .
                       ..
                        ・ ・
                          ・
                          ・
                          ・・
                           ・
                           ・
                           ・ ・
                             .
                             .
                             ..
                              .
                              .
                              ・ ・
                                .
                                .
                                .
                                ..
                                 ・ ・
                                   .
                                   ・ ・
                                     .
                                     .
                                     .
                                     ..
                                      ・ ・
                                        .
                                        .
                                        .
                                        ..
                                         ・ ・
                                          H.
                                           .
                                           .
                                           ..
                                            ・ ・
                                              −−…
                                                …….
                                                  si
                                                   i昼4            H               H           H               H       H                   H               H               H                   H




SI
 英下H‑GA          持 ・・
               写19
      壬JSE‑OILAG    −
                    −…
                     ・ ・・
                        .
                        .
                        .
                        ..
                         ・ ・
                           .
                           .
                           ..
                            .
                            .
                            ・ ・
                              −
                              −…
                               ..
                                .
                                ..
                                 ・ ・
                                   −
                                   −…
                                    ・.
                                     .
                                     ..
                                      .
                                      H.
                                       ・ ・
                                         .
                                         .
                                         ・ ・
                                           .
                                           ・ ・
                                             .
                                             .
                                             .
                                             ..
                                              ・ ・
                                              H .
                                                .
                                                ・ ・
                                                  .%                  H   H           H               H                   H                                   H           H               H               H           H




[
Di
 (/
  i.
   ゼre
     ntf
       irs
         /pagel
              ink
                ‑lo
                  ‑pr
                    巴vi
                      o
                      i
                      ,i
                       .
                       s・s
                         ell
                           ingc
                              han
                                ged
                                  fi'
                                    omo
                                      ff
                                       'i
                                        nor
                                          igi
                                            nal1
                                               0oni
                                                  n11
                                                    1od
                                                      iji
                                                        ed.
                                                          j
I
f)i
  ffe
    ren
      tfi
        rstpo
            乞es
              et
               tin
                 忠仁hem乞巴d
                        ji
                         ‑0
                          11
                           1oni
                              nor
                                igi
                                  nolt
                                     oof
                                       fin1
                                          11o
                                            dif
                                              ied
                                                .J
[
Dif
  fi?
    ren
      toddande
             venpagess
                     ell
                       ingchanged介omoni
                                      nor
                                        igi
                                          nalt
                                             oof
                                               linmo《l
                                                     ili
                                                       ed/
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 7 of 139


[D留erentf
        irs
          tpagelink‑
                   to‑p
                      revio
                          ussetti
                                ngchαngedfl
                                          ‑omo
                                             ffinorigi
                                                     naltooni
                                                            nmo
                                                              dif
                                                                ied
                                                                  .}
[D
 iff
   ere
     nt.f
        irtpages巴f
          s       l
                  ingchαngedfi'
                              omonino r
                                      iginα
                                          itooj
                                              finmod 明
                                                     記d .]
[D
 iffe
    rentoddandevenpagessett
                          ingchangedJ
                                    iomoni nori
                                              gina
                                                 lt ooffi
                                                        nmod手ed
                                                              .}
[却 k
 1  ‑to
      ‑prev
          iou
            sset
               tingchangedfi"
                            omoffinori
                                     ginalt
                                          ooninmod ザled
                                                      .]
       G部＠斗井らGい-02B4B山AJ件長~me-叫ヰ手~IBG-93控a4-9手a§e-9-ef-&l




DEMANDFORJURYTRIAL・
                  . ・
                    −
                    −…
                     ..
                      .
                      ・ ・
                        .
                        .
                        .
                        ..
                         ・ ・
                           .
                           .
                           .
                           ..
                            ・ ・
                              .
                              .
                              .
                              ..
                               ・ ・・・
                                H  −
                                   −…
                                    ..
                                     .
                                     ・ ・
                                       .
                                       .
                                       .
                                       .
                                       H.
                                        ・ ・
                                          .
                                          .
                                          .
                                          ..
                                           ・ ・
                                            H−
                                             −…
                                              ..
                                               .
                                               ・ ・
                                                 .
                                                 .
                                                 .5昼2
                                                   字    H       H   H   H   H       H       H           H




DEMANDFORRELIEF.
               .
               .
               ・ ・
                 −…
                  ・.
                   ..
                    ..
                     ..
                      ..
                       ・ ・
                         .
                         .
                         ..
                          .
                          .
                          ・ ・
                           H−
                            … ・・
                               −
                               … ・・
                                  −
                                  ….
                                   ..
                                    .
                                    ..
                                     .・ ・
                                       H−
                                        … ・・
                                           .
                                           .
                                           .
                                           ..
                                            ・ ・
                                              −
                                              −
                                              … ・・
                                                H..5
                                                   7‑
                                                    ]
                                                    HJ
                                                     )̲     H   H   H       H   H       H       H   H   H




/
D(ffe
    renlf
        irs
          tpa 巴 l
                ink
                  ‑loでp
                      revi
                         oussel
                              lingclwng巴d.
                                         fi‑
                                           omr~ffin o
                                                    rigin
                                                        allooni
                                                              nmodif
                                                                   ied
                                                                     .}
//
 )if
   fer
     enl戸rs
          !pagesell
                  ingchan乞cdFomoni no ri
                                       gin
                                         u!10of finm od
                                                      ified}
[
Diffe
    renloddandevenpages.1e
                         ll
                          i1
                           1gchangedfiwnoninori ginallooffnmo《l
                                                          i   ifi
                                                                ed}
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 8 of 139


[
Dif
  fer
    entoddandev
              enpagesse
                      tti
                        ngch
                           anged
                               ji‑omoninor
                                         igi
                                           nalt
                                              ooffi
                                                  nrnoザ1
                                                      d e
                                                        d.]
[
Dif
  fer
    entf
       irs
         tpageli
               nk‑
                 to‑p
                    rev
                      iou
                        sse
                          ttin
                             gchangedf
                                     i"o
                                       moffi
                                           nori
                                              gin
                                                altooni
                                                      nmodif
                                                           ied
                                                             .}
     Gase-:t÷1与制~♀B4与A品J-KFl.P-Qe倒閉effi--4-手Hed--03必0f-1-0一向§B-牛G同4

      P
      ‑1
       ‑a
        ini
          毛.f
            f
            s陸型差益 C
                  ityofAlmaty（A
                              lma
                                ty"
                                  )an
                                    dBT
                                      ABa
                                        t水（ BT
                                             A"o
                                               r"t
                                                 heB
                                                   ank
                                                     ,"a
                                                       nd
      t
      oget
         he r

w
ithA
   lma
     ty,t
        heP
          lai
            nti
              ff＇
                s）
                 ， byandt
                        hro
                          ught
                             hei
                               run
                                 der
                                   sig
                                     nedc
                                        oun
                                          sel
                                            ,fo
                                              rth
                                                ePl
                                                  ain
                                                    tif
                                                      fs'c
                                                         lai
                                                           ms

a
gai
  nstD
     efe
       nda
         ntsF
            eli
              xSa
                ter
                  ,Da
                    nie
                      lRi
                        dlo
                          ff,BayrockGroupI
                                         nc
                                          .,G
                                            lob
                                              alH
                                                abi
                                                  tatS
                                                     olu
                                                       tio
                                                         ns,

I
nc
 .,RRMI‑DRLLC F
              err
                a
                ラriH
                   old
                     ing
                       sLLC,a
                            ndMeMEnergyP
                                       att
                                         ner
                                           sLLC(
                                               col
                                                 lec
                                                   tiv
                                                     ely
                                                       ,th
                                                         e

 D
 efe
   nda
     nts
       円a
       ） l
         leg
           easf
              oll
                ows
                  :

                               INTRODUCTION

     1
     .   Whilei
              tha
                sof
                  tenbeens
                         aidt
                            hatt
                               her
                                 eishonoramongt
                                              hie
                                                ves，川 t
                                                      he
     D
     efe
       ndan
          ts

i
nth
  isc
    asemaket
           hati
              dio
                mha
                  rdt
                    ocr
                      edi
                        t.T
                          hisc
                             asei
                                sab
                                  outsomes
                                         eri
                                           ous
                                             lyd
                                               ish
                                                 ono
                                                   rab
                                                     let
                                                       hie
                                                         ves
                                                           .

     2
     .   F
         eli
           xSa
             teri
                san
                  oto
                    rio
                      usNewYork b
                                usi
                                  nes
                                    sma
                                      n"a
                                        ndt
                                          wo‑
                                            tim
                                              efe
                                                lonwho,
     a
     lon
       g

w
ithwantedc
         rim
           ina
             lsMukhtarAblyazova
                              ndI
                                lya
                                  sKh
                                    rap
                                      uno
                                        v,a
                                          ndo
                                            the
                                              rsknowna
                                                     ndunknown,

p
art
  ici
    pat
      edi
        nani
           nte
             rna
               tio
                 nalc
                    rim
                      ina
                        lco
                          nsp
                            ira
                              cyt
                                ola
                                  und
                                    era
                                      ndc
                                        onc
                                          eala
                                             tle
                                               ast$440m
                                                      ill
                                                        ion

t
hatwass
      tol
        enf
          romt
             heP
               lai
                 nti
                   ffsi
                      nKa
                        zak
                          hst
                            an,a
                               ndt
                                 oev
                                   adel
                                      awf
                                        ula
                                          sse
                                            tfr
                                              eez
                                                inga
                                                   nd

r
ece
  ive
    rsh
      ipo
        rde
          rsi
            ssu
              edbyt
                  hec
                    our
                      tso
                        fth
                          eUn
                            ite
                              dKingdom.

     3
     .    Sa
           terh
              elp
                edA
                  bly
                    azo
                      v,Khrapunov,ando
                                     the
                                       rsl
                                         aun
                                           dert
                                              ensofm
                                                   ill
                                                     ion
                                                       sof
     d
     oll
       ars

i
nth
  oses
     tol
       en白n
          dsi
            ntot
               heU
                 nit
                   edS
                     tat
                       es,wheret
                               heywerei
                                      nve
                                        ste
                                          e!i
                                            nre
                                              ale
                                                sta
                                                  tea
                                                    ndu
                                                      sedt
                                                         o

p
roc
  urei
     mmi
       gra
         tio
           nst
             atu
               sfo
                 rKhrapunovss
                            is
                             te
                              r.S
                                ate
                                  ral
                                    sot
                                      rie
                                        dtoh
                                           elpthems
                                                  tas
                                                    hsomeo
                                                         fth
                                                           e

s
tol
  enmoneyo
         ver
           sea
             s,i
               ncl
                 udi
                   ngi
                     nre
                       ale
                         sta
                           tei
                             nMoscow.S
                                     ate
                                       rth
                                         ent
                                           urn
                                             edonh
                                                 isc
                                                   rim
                                                     ina
                                                       l

c
onf
  ede
    rat
      esa
        nds
          tol
            eatl
               eas
                 t$40m
                     ill
                       iono
                          fth
                            emoneyheh
                                    adl
                                      aun
                                        der
                                          edi
                                            ntot
                                               heU
                                                 nit
                                                   edS
                                                     tat
                                                       es

f
orh
  isownp
       ers
         ona
           lbe
             nef
               ita
                 ndt
                   heb
                     ene
                       fito
                          fhi
                            sas
                              soc
                                iat
                                  e,D
                                    ani
                                      elR
                                        idl
                                          off
                                            .




I    JnDonQuixote C
                  erv
                    a
                    ラntesobs
                           ervedう
                                つ
                                、heoldproverbs t
                                               i
                                               llh
                                                 old
                                                   sgood Thieve
                                                              saren
                                                                  e
                                                                  フver
rog
  uesamongt
          hemselv
                es. SeealsoC
                           ice
                             ro              がcesorMoralDuties(
                               ,ThreeBookso/O,                Cyr
                                                                usR.
[
Dif
  fer
    entoddande
             ¥'e
               npagess
                     ell
                       ingc
                          lwn
                            ged
                              fi'
                                Olno
                                   nin0
                                      1包i
                                        no/t
                                           oof
                                             /inm
                                                odi
                                                  fie
                                                    d.]
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 9 of 139


[
Dif
  fe1en
      toddandeve
               npagessett
                        ingchangedfromoninor
                                           igi
                                             nalt
                                                ooffi
                                                    nmo
                                                      d(f
                                                        ied
                                                          .}
[
Link
   ‑toァre
        vio
          usse
             ttin
                gchangedji
                         ‑omoffinori
                                   gin
                                     altooninmo
                                              dif
                                                ied
                                                  .]
       Gase1:19-sv-G♀64§品AJ外長t=i-P-QeB羽鼎Bflも4-f－尚G-Wm片品~e-会。手-6--1-

Edmondstran
          s.,1863
                )（Foramongt  hosewhothie
                                       veincompany,ifanyoneo
                                                           fthemchea
                                                                   tor
robanot
      herheisturne
                 do utofth
                         eg a
                            ng;a n
                                 dthecapt
                                        ainofth
                                              ebandh ims
                                                       elf
                                                         ,un
                                                           lesshes
                                                                 hould
di
 str
   ibut
      et h
         espoi
             lsimpar
                   tial
                      ly,wouldeith
                                 erbemurderedo
                                             rd e
                                                serte
                                                    dbyh i
                                                         sfe
                                                           llo
                                                             ws.In
                                                                 deed
ro
 bbersareevensai
               dtohavet h
                        eirlaw、
                              ，whichtheyobeyando
                              s                  bs
                                                  erve.）
                                                       ．


                           THEPARTIES
       4
       .    BTAi
               saJ
                 oin
                   tSt
                     ockCompanyo
                               rga
                                 niz
                                   edu
                                     nde
                                       rth
                                         ela
                                           wso
                                             fth
                                               eR叩 u
                                                   bli
                                                     cof

K
aza
  khs
    tan（K
        aza
          khs
            tan
              ）wi
                thi
                  t
                  she
                    adq
                      umi
                        ersi
                           nAl
                             mat
                               y,K
                                 aza
                                   khs
                                     tan
                                       .From2009u
                                                nti
                                                  lino
                                                     r

a
bou
  tSe
    pte
      mbe
        r20
          14,BTAwasm
                   ajo
                     rit
                       yowneda
                             ndc
                               ont
                                 rol
                                   ledbyt
                                        heR
                                          epu
                                            bli
                                              cofK
                                                 aza
                                                   khs
                                                     tan
                                                       ,

t
hro
  ughi
     t
     sso
       ver
         eig
           nwl白r
             e efu
                 ndS
                   mmu
                     l<←Kazyna,whichhadbailedoutBTAfollowingthe
r
eve
  lat
    ioni
       nora
          bou
            t2009t
                 hatt
                    heBanksf
                           orm
                             erC
                               hai
                                 nna
                                   n,MukhtarA
                                            bly
                                              azo
                                                v,h
                                                  adl
                                                    oot
                                                      edi
                                                        tof

b
ill
  ion
    sofd
       oll
         ars
           .Si
             ncei
                nora
                   bou
                     tSe
                       pte
                         mbe
                           r20
                             14,BT
                                 Aha
                                   sbe
                                     enp
                                       riv
                                         ate
                                           lyh
                                             eld
                                               .

       5
       .    P
            lai
              nti
                ffAlmatyi
                        sal
                          ega
                            lsu
                              bdi
                                vis
                                  ionoft
                                       heR
                                         epu
                                           bli
                                             cofK
                                                aza
                                                  khs
                                                    tan
                                                      .Almatyi
                                                             s

t
hef
  onn
    erc
      api
        taloft
             hec
               oun
                 trya
                    ndc
                      ont
                        inu
                          est
                            obet
                               hel
                                 arg
                                   estc
                                      ityi
                                         nKa
                                           zak
                                             hst
                                               an.


       6
       .    D
            efe
              nda
                ntF
                  eli
                    xSa
                      teri
                         sani
                            ndi
                              vid
                                ual
                                  .Sa
                                    teri
                                       sdo
                                         mic
                                           ile
                                             dinNewY
                                                   ork
                                                     ,New
Y
ork
  .

   7.   DefendantDan
                   ielRi
                       dlo
                         ffisani
                               ndivi
                                   dua
                                     landafor
                                            merbusi
                                                  nes
                                                    sasso
                                                        cia
                                                          teo f
S
ate
  r.Rid
      loff
         isd om
              icil
                 edinNewYork
                           ,NewY o
                                 rk,andd
                                       oesb
                                          usin
                                             essa
                                                t850Thi
                                                      r寸Avenu
                                                            e,

NewY
   ork
     ,NewY
         ork
           .

       8
       .    D
            efe
              nda
                ntBayrockGroupI
                              nc.（BayrockI
                                         nc）i
                                            sane
                                               nti
                                                 tyi
                                                   nco
                                                     rpo
                                                       rat
                                                         eda
                                                           nd

l
ice
  nse
    dtodob
         usi
           nes
             sint
                heS
                  tat
                    eofD
                       ela
                         war
                           e.BayrockI
                                    nci
                                      swh
                                        oll
                                          yowneda
                                                nd

c
ont
  rol
    ledbyS
         ate
           r.

       9
       .    D
            efe
              nda
                ntG
                  lob
                    alH
                      abi
                        tatS
                           olu
                             tio
                               nsI
                                 nc
                                  .（GHS
                                      ）isa
                                         ne
                                          ヲn
                                           tit
                                             yin
                                               cor
                                                 por
                                                   ate
                                                     d

a
ndl
  ice
    nse
      dtodob
           usi
             nes
               sinNewYorkS
                         tat
                           e.GHSi
                                swh
                                  oll
                                    yowneda
                                          ndc
                                            ont
                                              rol
                                                ledby

S
ate
  r.

       1
       0.   D
            efe
              nda
                ntRRMI‑DRLLCi
                            sane
                               nti
                                 tyi
                                   nco
                                     rpo
                                       rat
                                         eda
                                           ndl
                                             ice
                                               nse
                                                 dtodob
                                                      usi
                                                        nes
                                                          s

i
nNewY
    ork
      .RRMJ‑DRLLCi
                 swh
                   oll
                     yowneda
                           ndc
                             ont
                               rol
                                 ledbyR
                                      idl
                                        off
                                          .
[
Di/
  Ji企r
     entoddande
              venpagess
                      ell
                        ingchangedρ
                                  οIl
                                    lοni
                                       nor
                                         i♂n
                                           a/1
                                             0o/
                                               fi    斤e
                                                 nmodi d
                                                       .]
                                      2
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 10 of 139


[
Dif
  }告rentoddandeve
                npagessell
                         ingchangedfromoninor
                                            igi
                                              nalt
                                                 ooffi
                                                     nmo
                                                       dif
                                                         ied
                                                           .]
[
Link
   ‑toてpr
        evio
           usse
              ttin
                 gchangedjトomoffinori
                                    gin
                                      altooninmo
                                               dif
                                                 ied
                                                   .]
      Gase一七1ふGいO♀045－九件J-KM旦-GB:側閉eRt-'1-干討~必af--1-9-~§e-0-ol ・§4

      1
      1.    D
            efe
              nda
                ntF
                  err
                    ariH
                       old
                         ing
                           sLLCi
                               sane
                                  nti
                                    tyi
                                      nco
                                        rpo
                                          rat
                                            eda
                                              ndl
                                                ice
                                                  nse
                                                    dto

dob
  usi
    nes
      sinNewJ
            ers
              ey.

      1
      2.    D
            efe
              nda
                ntMeMEnergyP
                           art
                             ner
                               sLLCi
                                   sane
                                      nti
                                        tyi
                                          nco
                                            rpo
                                              rat
                                                edi
                                                  nDe
                                                    law
                                                      are
                                                        ,

w
ithi
   t
   spr
     inc
       ipa
         lpl
           aceo
              fbu
                sin
                  essa
                     t405L
                         exi
                           ngt
                             onAvenue,2
                                      6thf
                                         loo
                                           r,NewY
                                                ork
                                                  ,NewY
                                                      ork
                                                        .

Q泊凶~




                                        ±




/
Dif
  fer
    entοddande
             venpogess
                     ell
                       in hαn
                         gc ged
                              fi"
                                omoni
                                    nor
                                      igi
                                        nall
                                           ooj
                                             f'
                                              inm
                                                odi
                                                  fie
                                                    d.}
                                       ~
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 11 of 139


[Dぜ!
   fer
     entoddandeve
                npagesse
                       tti
                         ngch
                            an g
                               edf
                                 i'omoninor
                                          igi
                                            naltoof
                                                  ]'i
                                                    nmo
                                                      dif
                                                        ied
                                                          .}
[L
 ink‑
    to‑pr
        evio
           usse
              ttin
                 gchαn
                     gedfi
                         'omof
                             ]'i
                               norig
                                   ina
                                     ltooninm
                                            odi.
                                               fle
                                                 d.]
      Gase4;19e   v.       ←
                           ト
                   ベ辺@ 4ふ AJ KH   旦‑ ‑0‑
                                       esu
                                         r‑Re
                                            Rt1F  il‑
                                                    eG‑
                                                      G‑0
                                                        結与J ‑
                                                            1‑
                                                             9‑
                                                              ‑p
                                                               .,
                                                                qg存‑
                                                                   4‑
                                                                    e‑
                                                                     f‑
                                                                      .f
                                                                       i‑
                                                                        1



間島野日従的行合H
        tl
         ‑ゐe
           li
            ef
             ,MeNI‑EnergyP
                         art
                           ner
                             sLLCi
                                 sowneda
                                       ndc
                                         ont
                                           rol
                                             ledbyMendelM
                                                        och
                                                          kin
                                                            ,
a
nin
  div
    idu
      ald
        omi
          cil
            edi
              nth
                e

S
tat
  eofNewY
        ork
          .

                     JURISDICTIONANDVENUE
      1
      3.   T
           hisC
              our
                thass
                    ubje
                       ctma
                          tterj
                              uri
                                sdi
                                  cti
                                    onu
                                      nde
                                        r28U
                                           .S.
                                             C.§1
                                                332
                                                  (a)b
                                                     eca
                                                       use

(
i
)th
  erei
     sco
       mpl
         eted
            ive
              rsi
                tyofc
                    iti
                      zen
                        shi
                          pbetweent
                                  hep
                                    mii
                                      es,a
                                         nd(
                                           ii
                                            )moret
                                                 han$
                                                    75,
                                                      000
                                                        ,

e
xcl
  usi
    veofi
        nte
          res
            tandc
                ost
                  s,i
                    sats
                       tak
                         e.

      1
      4.   Venuei
                spr
                  ope
                    rint
                       hisD
                          ist
                            ric
                              tandb
                                  efo
                                    ret
                                      hisC
                                         our
                                           tpu
                                             rsu
                                               antt
                                                  o28U
                                                     .S.
                                                       C.§

1
391(
   b)(
     2)b
       eca
         usee
            ven
              tsg
                ivi
                  ngr
                    iset
                       oPl
                         ain
                           tif
                             fs'c
                                lai
                                  msoccunedi
                                           nth
                                             isD
                                               ist
                                                 iic
                                                   t.Amongo
                                                          the
                                                            r

t
hin
  gs,anda
        sse
          tfo
            rthmoref
                   ull
                     ybe
                       low
                         ,re
                           lev
                             antm
                                eet
                                  ing
                                    sbetweenS
                                            ate
                                              r,R
                                                idl
                                                  off
                                                    ,andt
                                                        hei
                                                          rco
                                                            ‑

c
ons
  pir
    ato
      rst
        ookp
           lac
             einNewY
                   ork
                     ,andt
                         hen
                           ego
                             tia
                               tio
                                 n,i
                                   nve
                                     stm
                                       ent
                                         ,an
                                           dsu
                                             bse
                                               que
                                                 ntt
                                                   ran
                                                     sfe
                                                       rs

oft
  he五mdsf
        ort
          heT
            ri.
              .:C
                oun
                  tyMalli
                        nve
                          stm
                            entandt
                                  hei
                                    nco
                                      rpo
                                        rat
                                          ionoft
                                               her
                                                 ele
                                                   van
                                                     tsh
                                                       ell

companiest
         ookp
            lac
              einNewY
                    ork
                      .

     1
     5.    T
           hisComih
                  asp
                    ers
                      ona 包d
                        ljm i
                            cti
                              ono
                                verD
                                   efe
                                     nda
                                       ntsb
                                          eca
                                            usee
                                               achofthemi
                                                        s

d
omi
  cil
    edi
      nth
        eSt
          ateofNewY0
                   1;
                    k,a
                      nd/
                        orb
                          eca
                            usee
                               achofthemknowinglyc
                                                 omm
                                                   itt
                                                     eda
                                                       ctsi
                                                          n

NewYorkt
       hatfom1t
              heb
                asi
                  soft
                     hisa
                        cti
                          on,d
                             ire
                               cte
                                 dorc
                                    ons
                                      pir
                                        edw
                                          itho
                                             the
                                               rst
                                                 ocommita
                                                        ctsi
                                                           n

NewY
   ork
     ,an
       d/o
         rpmvoselya
                  vai
                    ledt
                       hem
                         sel
                           vesoft
                                hep
                                  riv
                                    ile
                                      gesofd
                                           oin
                                             gbu
                                               sin
                                                 essi
                                                    nNewY
                                                        ork
                                                          ,

a
sfu
  llys
     etf
       o1i
         hhe
           rei
             n.


                         FACTUALBACKGROUND
     1
     6.    MukhtarAblyazovwast
                             heChairmanofBTABankf
                                                romMay2005u
                                                          nti
                                                            l

F
ebr
  uar
    y20
      09.Duringt
               hatt
                  ime
                    ,hel
                       oot
                         edb
                           ill
                             ion
                               sofd
                                  oll
                                    arsfromBTA,i
                                               npa
                                                 rtt
                                                   hro
                                                     ugha

complexschemed
             ire
               cti
                 ngb
                   ill
                     ion
                       sofd
                          oll
                            arsi
                               nshaml
                                    oan
                                      sfromBTAt
                                              ova
                                                lue
                                                  les
                                                    sen
                                                      tit
                                                        iest
                                                           hat

Ablyazovh
        ims
          elfs
             ecr
               etl
                 yowned,whichweret
                                 heno
                                    bsc
                                      ure
                                        dbyt
                                           ran
                                             sfe
                                               rsamongd
                                                      iff
                                                        ere
                                                          nts
                                                            hel
                                                              l

c
orp
  ora
    tio
      ns,a
         ndn
           eve
             rre
               pai
                 d.A
                   fte
                     rye
                       arsofl
                            iti
                              gat
                                ioni
                                   nth
                                     eco
                                       urt
                                         soft
                                            heU
                                              nit
                                                edK
                                                  ing
                                                    clo
                                                      n1                    ラ




[
Di(
  f(,
    ren
      toddande
             venpagess
                     ett
                       ingc
                          han
                            ged
                              fi・
                                omo
                                  nino
                                     rig
                                       ina
                                         ltoo
                                            {(i
                                              nmo
                                                dif
                                                  ied
                                                    .]
                                      4
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 12 of 139


[Di
  fj告r
     entoddandeve
                npagessett
                         ingchanged）チomon初 or
                                            igi
                                              nalt
                                                 ooffi
                                                     nmo
                                                       dif
                                                         ied
                                                           .]
[L初kイo‑pr
        evio
           usse
              ttin
                 gchangedfromoffi
                                切o rig
                                     ina
                                       ltooninmo
                                               dif
                                                 ied
                                                   .}
      Gasei;
           i9GV‑G~e4ιA品J..-KM手-GB-€-1::1-ffie叫斗手HeG-G-J島叫-1-9-手~－＠.＇.！－
BTA                                                                       was

g
ran
  tedb
     ill
       ion
         sofd
            oll
              arsi
                 nju
                   dgm
                     ent
                       sag
                         ain
                           stA
                             bly
                               azo
                                 v.




[
Dzグ（
   ＇re
     ntoddande
             venpagess
                     ell
                       ingchangedρomoni
                                      nor
                                        igi
                                          nalt
                                             oof
                                               linm
                                                  odi
                                                    fie
                                                      d.]
                                       5
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 13 of 139


[
Dif
  ferentO正i
          dαndevenp
                  αge
                    sse
                      tti
                        ngc   ρ
                          hοnge
                              正lomoni
                                    nor
                                      i
                                      凋gi
                                        nalt
                                           oof
                                             finF刀o
                                                  d(f
                                                    ied
                                                      .]
[
Linkf《7
     白   司
         ，


         Ga-se-斗÷4与石7V品G~-AJトιKl=l存-Qe倒用開も牛手~位与／_:J-9-P~B-.0-ef-6-1-
A.       MukhtarAblyazovFoundedBTABank,Los
                                         tCo
                                           ntr
                                             olofI
                                                 tAf
                                                   terBeingConvictedofC
                                                                      orr
                                                                        upt
                                                                          i1

             1
             7.       no
                      I ra
                         bou
                           t19
                             98,Ablyazova
                                        cqu
                                          ire
                                            dBTABanka
                                                    lon
                                                      gwi
                                                        thh
                                                          isnomineea
                                                                   nd

sometimeb
        usi
          nes
            spa
              rtn
                er,Yerzhan(
                          som
                            eti
                              mest
                                 ran
                                   sli
                                     ter
                                       ate
                                         dasE
                                            rzh
                                              an)T
                                                 ati
                                                   she
                                                     v,t
                                                       hro
                                                         ught
                                                            he

m
erg
  ero
    ftwos
        mal
          lerb
             ank
               sop
                 era
                   tin
                     ginK
                        aza
                          khs
                            tana
                               tth
                                 att
                                   ime
                                     .

             1
             8.       S
                      hor
                        tlyt
                           her
                             eaf
                               ter
                                 ,Ablyazovp
                                          ass
                                            edd
                                              ay‑
                                                todayc
                                                     ont
                                                       rolofBTAt
                                                          回    oTa
                                                                 tis
                                                                   hcvi
                                                                      n

o
rde
  rtobecomeK
           aza
             khs
               tan
                 'sM
                   ini
                     ste
                       rofE
                          ner
                            gy,I
                               ndu
                                 str
                                   y,a
                                     ndT
                                       rad
                                         e.WhileM
                                                ini
                                                  ste
                                                    r,A
                                                      bly
                                                        azo
                                                          v

r
eta
  ine
    dap
      lur
        ali
          tyi
            nte
              res
                tinBT
                    A.

         1
         9.           I
                      n19
                        99,Kazakhstanl
                                     awe
                                       nfo
                                         rce
                                           men
                                             tau
                                               tho
                                                 rit
                                                   iesopeneda
                                                            nin
                                                              ves
                                                                tig
                                                                  ati
                                                                    oni
                                                                      nto

Ablyazovsc
         ond
           uctw
              hil
                eMi
                  nis
                    ter
                      ,ba
                        sedona
                             lle
                               gat
                                 ion
                                   sth
                                     atheh
                                         ada
                                           bus
                                             edh
                                               isp
                                                 osi
                                                   tio
                                                     nfo
                                                       r

p
ers
  ona
    lga
      in.Ablyazovwasu
                    lti
                      mat
                        elyt
                           rie
                             dan
                               dco
                                 nvi
                                   cte
                                     dofp
                                        oli
                                          tic
                                            alc
                                              orr
                                                upt
                                                  iona
                                                     nds
                                                       ent
                                                         enc
                                                           ed

t
osi
  xye
    arsi
       nca
         rce
           rat
             ion
               ,al
                 tho
                   ughhewasr
                           ele
                             ase
                               daf
                                 terl
                                    esst
                                       hann
                                          inemonthsi
                                                   npr
                                                     iso
                                                       n.

         2
         0.           A白e
                        rhi
                          sre
                            lea
                              sei
                                n20
                                  03,Ablyazovl
                                             ef
                                              tKazakhstana
                                                         ndt
                                                           ookupr
                                                                esi
                                                                  den
                                                                    cei
                                                                      n

R
uss
  ia,w
     hil
       eTa
         tis
           hevr
              ema
                ine
                  dth
                    eChairmana
                             ndp
                               ubl
                                 icf
                                   aceofBTA.D
                                            uri
                                              ngAblyazovss
                                                         el
                                                          f‑

imposede
       xil
         einR
            uss
              iah
                owe
                  ver
                    ,Ta
                      tis
                        heva
                           l
                           ラsoa
                              cte
                                dasAblyazovsnomineea
                                                   ndh
                                                     elda

s
ubs
  tan
    tia
      lsh
        areo A se
           fBT  qui
                  tyonAblyazovsb
                               e
                               ヲha
                                 lf.I
                                    nef
                                      fec
                                        t,A
                                          bly
                                            azo
                                              v‑t
                                                lu・
                                                  oug
                                                    hTa
                                                      tis
                                                        hev            〜




m
ain
  tai
    11e
      dhi
        spo
          sit
            iona
               sco
                 ntr
                   oll
                     ings
                        har
                          eho
                            lde
                              rofBT
                                  A.

         21. I n20
                 05,T
                    ati
                      she
                        vwask
                            ill
                              ed,a
                                 ndAblyazovr
                                           etu
                                             rne
                                               dtoKazakhstanand
         resumed

h
isp
  osi
    tio
      nasChairmanofBT
                    A,o
                      ver
                        see
                          ingi
                             t
                             sda
                               y‑t
                                 o‑d
                                   ayo
                                     per
                                       ati
                                         ons
                                           .

         2
         2.           ThedrcumstancesofT
                                       ati
                                         sh
                                          ヲvsd
                                           e eat
                                               hwereh
                                                    igh
                                                      lys
                                                        usp
                                                          ici
                                                            ous
                                                              :th
                                                                oug
                                                                  hre
                                                                    por
                                                                      ted
         a
         s

a
nac
  cid
    ent
      ,Ta
        tis
          hevwass
                hoti
                   nth
                     ehe
                       adbyab
                            usi
                              nes
                                sas
                                  soc
                                    iat
                                      e,M
                                        ura
                                          tkh
                                            anT
                                              oqm
                                                adi
                                                  ,wh
                                                    ile

r
idi
  n nacmonap
   gi      urp
             ort
               edw
                 ol
                  帽f
                   、hu
                     nti
                       nge
                         xcu
                           rsi
                             on.              句




         2
         3.           Asr
                        eve
                          ale
                            dinU
                               .S.d
                                  ipl
                                    oma
                                      ticc
                                         abl
                                           es Ablyazovwasi
                                                      ラ  mme
                                                           dia
                                                             tel
                                                               yse
                                                                 ena
                                                                   sth
                                                                     e

p
rim
  ebe
    nef
      ici
        aryo
           fTa
             tis
               hev
                 'sd
                   eat
                     h.F
                       ore
                         xam
                           ple onJ
                                 anu
                                   ary4 2
                                        005
                                          ,th
                                            eco
                                              nsu
                                                lat
                                                  ei
                                                  ラ nA
                                                     lma
                                                       ty,    フ




[
Dif
  fer
    enloddande
             venpa
                 又ess
                    elli
                       n忠仁hon又C
                              'df
                                i・o
                                  moni
                                     nor
                                       i乞i
                                         na/l
                                            oof
                                              f"i
                                                nmo
                                                  dif
                                                    ied
                                                      .]
                                              6
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 14 of 139


[
Dif
  fer
    entoddαndevenpα
                  gesset
                       tin
                         gc hαngedfromoninor
                                           igi
                                             nalt
                                                ooffinm
                                                      odi
                                                        fie
                                                          d.]
[
Lin
  k‑to
     ‑pr
       evio
          usset
              tin
                gchang
                     ed.fromf!
                             {finori
                                   gin
                                     altooninmodザi
                                                 ed.
                                                   }
      Gase-ι1-9-BいQ♀M与-AJトト民HP-Oe引オ問BAι4手持eιW／~5ハ o P
                                                    a§＆
                                                      ヱ‑Of‑B‑1‑
  4




/
Dif
  kre
    nloddande
            venpagess
                    巴！t
                      in
                       乞changed令0111oni
                                      nor
                                        igi
                                          nol10o
                                               ffi   れe
                                                 nmodi d
                                                       .]
                                       7
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 15 of 139


[
Dif
  fi担r
     entoddandeve
                npagessett
                         ingchangedj
                                   i‑o
                                     moninor
                                           igi
                                             nalt
                                                ooffi
                                                    nmo
                                                      dif
                                                        ied
                                                          .]
[
Link‑t
     op聞r
        evio
           usse
              ttin
                 gchαngedfromoffinor
                                   igi
                                     nalt
                                        ooninmo
                                              dif
                                                ied
                                                  .]
           Gas守主牛島GゃQ皇M与ム品J斗4'!-P---QGBU伺e叫斗手He4--G-3f♀叫~手-3-§e-8-e手64


Kazakhstanr
          epo
            1ie
              dinac
                  onf
                    ide
                      nti
                        alc
                          abl
                            eth
                              at

                [
                t]hea l
                      legedcircum
                                stances oft h
                                            ea ccid
                                                  ent p  a
                                                         ssingal oade
                                                                    d
                shot
                   gun while d
                             1かi ng aj ee
                                        p‑ a re dose t
                                                     oi ncomp
                                                            rehe
                                                               nsible
                                                                    ,
                p
                artic
                    ularl
                        yi nl
                            ightofT a
                                    t i
                                      shevsrenowna  sahunte
                                                          r.Thef at
                                                                  eof
                BTA andofT ati
                             shevs24%s
                                 ラ       ha
                                          rewil
                                              l,mostl i
                                                      kel
                                                        y,provethebest
                ex
                 planatio
                        ntohisuntimelydeath
                                          .

       2
       4.      I
               nasubsequentc
                           abl
                             eda
                               tedFebruary2
                                          3,2005(
                                                rou
                                                  ghl
                                                    ytwomonthsa
                                                              fte
                                                                r

T
ati
  she
    vsd
      eat
        h),s
           our
             cesi
                nKazakhstan1
                           ℃po
                             rte
                               dtoU
                                  .S.d
                                     ipl
                                       oma
                                         ticr
                                            epr
                                              ese
                                                nta
                                                  tiv
                                                    est
                                                      hat

                Ablyazov [was]a n
                                glingf orthe24% stakeinBankTuranAlern
                (BTA)t ha
                        tbecamea  va
                                   ilabl
                                       ewhenBT  Apresid
                                                      entErzhanTatis
                                                                   hev
                wask il
                      ledonDecember1   9inas u
                                             spici
                                                 oush unt
                                                        ingaccid
                                                               ent(Ref
                C).[Aw itnes
                           s]t ol
                                dPOEC、c  hi
                                          eftha
                                              tT at
                                                  ishevandAblyazovhad
                longs
                    tandingfina
                              ncialtie
                                     s;Tat
                                         ishe
                                            vhadh elpedAblyazovliq
                                                                 uidat
                                                                     e
                hi
                 sa s
                    setsandmovethemo   f
                                       fsh
                                         oreaf
                                             terhi
                                                 sa t
                                                    Tes
                                                      t.

    2
    5.        WhileT
                   ati
                     shc
                       vsd
                         eat
                           hwasi
                               nit
                                 ial
                                   lyr
                                     ule
                                       dahuntinga
                                                cci
                                                  den
                                                    t,s
                                                      ubs
                                                        equ
                                                          entc
                                                             rim
                                                               ina
                                                                 l

andf
   ore
     nsi
       cin
         ves
           tig
             ati
               ond
                 ete
                   nni
                     nedt
                        hatT
                           ati
                             she
                               vwasd
                                   eli
                                     ber
                                       ate
                                         lys
                                           hot
                                             .Att
                                                her
                                                  equ
                                                    estof

T
ati
  shvsd
    e ece
        den
          ts,U
             .S.
               ‑ba
                 sedf
                    ore
                      nsi
                        cex
                          pe1
                            1sc
                              ond
                                uct
                                  edane
                                      xam
                                        ina
                                          tio
                                            noft
                                               hep
                                                 urp
                                                   ort
                                                     ed

a
cci
  den
    tandd
        ete
          rmi
            nedt
               hatt
                  hek
                    ill
                      ingc
                         oul
                           dno
                             thavebeena
                                      cci
                                        den
                                          tala
                                             ndmusthavebeen

d
eli
  ber
    ate
      .

  2
  6.        Subsequenti
                      nve
                        sti
                          gat
                            iona
                               lsor

beenh
    eldbyT
         ati
           she
             vonh
                isb
                  eha
                    lf,hads
                          tea
                            dil
                              ydi
                                min
                                  ish
                                    edd
                                      uri
                                        ngt
                                          het
                                            imeofh
                                                 ise
                                                   xil
                                                     ein

R
uss
  ia.T
     hiswasb
           eca
             useT
                ati
                  she
                    vhadu
                        sedh
                           isp
                             osi
                               tio
                                 nasChairmanofBT
                                               Atoi
                                                  ssu
                                                    etr
                                                      anc
                                                        hesof

newe
   qui
     tyi
       nth
         eBank,andt
                  henp
                     urc
                       has
                         edmanyoft
                                 hes
                                   enews
                                       har
                                         esu
                                           sin
                                             gsh
                                               ellcompanieshe

c
ont
  rol
    ledt
       hro
         ughBT
             A.T
               hisschemei
                        ncr
                          eas
                            edT
                              ati
                                shvse
                                  e ffe
                                      cti
                                        ves
                                          tak
                                            einBTA,w
                                                   hil
                                                     edi
                                                       lut
                                                         ing

Ablyazovs
        .Asar
            esu
              lt,a
                 tth
                   eti
                     meofT
                         ati
                           she
                             vsd
                               eat
                                 h,T
                                   ati
                                     she
                                       vhads
                                           tea
                                             dil
                                               yse
                                                 cur
                                                   edc
                                                     ont
                                                       rolof

t
heBanka
      ndap
         lur
           ali
             tyofi
                 tss
                   har
                     est
                       hro
                         ughs
                            helcompanies w
                              l          hil 下
                                             旬azovsp
                                           eAl     o
                                                   ラsi
                                                     tio
                                                       nhad

beend
    imi
      nis
        heds
           ign
             ifi
               can
                 tly
                   .

    2
    7.        UponT
                  ati
                    she
                      v'sd
                         eat
                           h,however Ablyazovr
                                       ラ     api
                                               dlya
                                                  cqu
                                                    ire
                                                      dco
                                                        ntr
                                                          olofT
                                                              ati
                                                                she
                                                                  v      、
[
Dif
  fe1己n
      loddande
             venpagess
                     ell
                       ingchangedfimno
                                     nino
                                        rig
                                          ina
                                            ltoo
                                               j/
                                                'i
                                                 nmo
                                                   dif
                                                     ied
                                                       .]
                                           a
                                           .
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 16 of 139


[D留erentoddαndev
               enpαgesse
                       lli
                         ngchmψ df
                                 i'omonino
                                         rigi
                                            nalt
                                               oo f
                                                  finmo
                                                      dif
                                                        ied
                                                          .)
[D
 iff
   ere
     nt.f
        irs
          tpageli
                nk‑
                  to‑
                    pre
                      viou
                         sset
                            tin
                              gchαn
                                  gedji
                                      ‑omoffi
                                            nori
                                               ginαit
                                                    ooninmod
                                                           ifi巴d
                                                               .]
      Gase-i叶♀鳴いQ三~4与-A-JN斗~~閉Bf干ド1--F-ileG--03,L♀5ι:t-9-手B-§-6-9-e-f-@4-


i
nte
  res
    tinB
       'lAa
         、 n
           dwasa
               blet
                  ore
                    est
                      abl
                        ishc
                           omp
                             let
                               edo
                                 min
                                   iono
                                      vert
                                         heB
                                           ank
                                             .

    2
    8.    I
          nora
             bou
               tNovember2
                        017
                          ,Toqmadif
                                  ina
                                    llyp
                                       lea
                                         dedg
                                            uil
                                              tyt
                                                omurderingT
                                                          ati
                                                            she
                                                              v

andt
   est
     ifi
       edt
         hathed
              ids
                oatAblyazovsi
                            nst
                              ruc
                                tio
                                  n.Toqmadiwass
                                              ent
                                                enc
                                                  edt
                                                    ote
                                                      nandah
                                                           alf

y
ear
  sinp
     ris
       on.I
          nora
             bou
               tNovember2
                        018
                          ,Ablyazovwasc
                                      onv
                                        ict
                                          edo
                                            for
                                              der
                                                ingT
                                                   ati
                                                     she
                                                       vs

d
eat
  han
    dse
      nte
        nce
          dina
             bse
               nti
                 atol
                    if
                     einp
                        ris
                          on.

B
.     A丘erReta
             kingCo
                  ntrolofBTA,AblyazovL
                                     oot
                                       e dI
                                          tsAss
                                              ets
                                                ,Causedt h
                                                         eBankt
                                                              o
      Co
       llaps
           eFラle
               dtoLondon,andThenWasHeldinCr
                                          i m
                                            inalContemptbyth
                                                           eU.K
                                                              .
      Co
       urt
         s.

    2
    9.   Ast
           heU.
              K.c
                our
                  tshavef
                        oun
                          d,a
                            fte
                              rre
                                pla
                                  cin
                                    gTa
                                      tis
                                        heva
                                           sChairmanofBT
                                                       A Bank

i
n20
  05,Ablyazove
             xer
               cis
                 edv
                   irt
                     ual
                       lyu
                         nfe
                           tte
                             redc
                                ont
                                  rolo
                                     vert
                                        heBankso
                                               per
                                                 ati
                                                   onsw
                                                      hil
                                                        ehi
                                                          din
                                                            g

t
hatc
   ont
     rolf
        romK
           aza
             khs
               tanb
                  ank
                    ingr
                       egu
                         lat
                           or丸 a
                               ndu
                                 sedt
                                    hisi
                                       1if
                                         lue
                                           ncet
                                              otr
                                                eatBT
                                                    A sa
                                                       sse
                                                         tsa
                                                           s

h
isown.AsJ
        ust
          iceT
             ear
               eoft
                  heHighC
                        our
                          tofE
                             ngl
                               anda
                                  ndWalesu
                                         lti
                                           mat
                                             elyf
                                                oun
                                                  d:

            [P]
              riortothenationa
                             lisa
                                tionoft heBanki nF ebruary2009,M r.
            Ablyazovadmit
                        tedt oowningo ver75%oft  heshar
                                                      esint heB a
                                                                nk.
            Thoseshare
                     sweren otheldbyM r.Ablyazovp er
                                                   sonall
                                                        yb u
                                                           tbyn  in
                                                                  e
            companiesonhisbeha
                             lf.However,M r.Ablyazov,di
                                                      dn o
                                                         ta dmittha
                                                                  t
            ownershiptotheAFN,t  heb ankingre伊1la
                                                tori nKazakhstan.In
            Janua
                ry2 009,sho
                          rtlybeforethen ati
                                           onal
                                              isatio
                                                   no ftheB ar， t
                                                              氷   h
                                                                  e
            AFNr eques
                     tedM1 二Ablyazovtostatewhetherheownedmoret   ha
                                                                  n
            10%oft heshar
                        esi ntheBar
                                  ik.Her eplie
                                             don1  9January2009t ha
                                                                  t
            bedidnotownd ir
                          ectlyorind
                                   irec
                                      tlymoret han10%oft  h
                                                          es h
                                                             aresin
            th
             eB ank.Thatsta
                          tementwasuntrue.
                                                               戎
                                                  ヰ      ヰ




           BanksinIくa zak
                        hstantendtob eoperatedinad iffe
                                                      rentmannerf  r
                                                                   om
           th
            atinw h
                  ic htheyaretypi
                                callyop
                                      eratedint h
                                                eW est.Itiscommonf  o
                                                                    r
           bankstobeownedbyas   i
                                nglesha
                                      reholderwhoi sbothc ha
                                                           innano fth
                                                                    e
           boardofdirect
                       orsanda l
                               soclose
                                     lyi nvol
                                            vedint hemanagemento ft h
                                                                    e
           ban
             k.Bet herefor
                         eh ascons
                                 idera
                                     blein卦ue nc
                                               eo vertheoperat
                                                             ionoft h
                                                                    e
           ban
             k.M r.A blyazovsr e
                               lati
                                  onsh
                                     ipw iththeBankc onf om1
                                                           edw iththi
                                                                    s
           gen
             eraldescrip
                       tionofKazakhb ankingprac
                                              tic
                                                e.ThusM  r.Tal
                                                             viti
                                                                e,t h
                                                                    e
           inde
              pendentmembero  ftheBoardo fDirec
                                              torso fth
                                                      eBank合omE    as
                                                                    t
           Cap
             italg
                 ラ avee vide
                           ncet h
                                atitseeme dtohimt  ha
                                                    tatb oardm e
                                                               eti n
                                                                   gs
           Mr.A b
                lyazo vhada lr
                             eadymadet hedecisi
                                              ons.Hed escrib
                                                           edt h
                                                               eo the
                                                                    r
           membersoft  heboarda s"strawm en".O the
                                                 rsi nt heBank,b elow
           boar
              dl e
                 velhラadthesamei mp1℃s
                                     sio
                                       n.ThusMs.
[
Dif
  fer
    enlodd日mlゼv
              enpagess
                     ell
                       ingc
                          hα1
                            1ge
                              dfi
                                ・omoni
                                     nori
                                        gin
                                          all
                                            oof
                                              finm
                                                 odi
                                                   fie
                                                     d.]
                                      空
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 17 of 139


[
D(f
  fer
    entoddandeve
               npagesset
                       tin
                         gchangedj
                                 i‑o
                                   moninor
                                         igi
                                           nalt
                                              ooffi  ザi
                                                  nmod e
                                                       d.}
[
Lin
  k‑to
     ‑pre
        vio
          usse
             ttin
                gchang
                     ed.fromo
                            ffinor
                                 igi
                                   nalt
                                      ooninmo
                                            dif
                                              ied
                                                .)

                                      6




/
Dif
  fer
    entoddande
             venpa又e
                   sse
                     t/i
                       n忠仁han乞e
                              dfi
                                m110
                                   1
                                   1ino
                                      rig
                                        ina
                                          lloo
                                             j/
                                              'i
                                               nmo
                                                 dif
                                                   ied
                                                     .}
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 18 of 139


[D事ere
     ntoddandev
              enpαgesset
                       tingchangedji
                                   ‑omoni nori
                                             gina
                                                ltooffi
                                                      nmod
                                                         ifie
                                                            d.]
[D
 iff
   ere
     ntf
       irtpα
         s  geli
               nk‑
                 to‑
                   prev
                      iousset
                            tingchangedjiwnoffinori
                                                  gin
                                                    altoo
                                                        ni nmo
                                                             dif
                                                               ied
                                                                 .]
     Gas 叫 ÷4‑
             fトGゃ‑ 0
                   ‑ 2
                     ‑@49‑A品J  ‑
                               K.FI
                                  干しQeBH   閉 eRt‑1平;:
                                                    ;
                                                    +l
                                                     ‑e
                                                      E
                                                      J
            T
            leukulo
                  va( amemberoft  heCreditConnnit
                                                tee)g aveeviden
                                                              cein
            Russiain2012t h
                          at" a
                              lltopmanagersoft h
                                               eb a
                                                  r氷， inc
                                                        ludi
                                                           ngBoard
            Members,havet oobeyh im"
                                   .Mr.Khazhaeva  lsogaveevidencei
                                                                 n
            Russiain2012thatMr.Ablyazovwas" t
                                            hemain"p ers
                                                       onintheBank
            whoc ontr
                    olledth
                          eg ran
                               tingofthelar
                                          ges
                                            tandmosti  mp
                                                        01ian
                                                            tl o
                                                               ans
                                                                 .
            Mr.A blya
                    zov'scontro
                              lo ftheBankisillus
                                               trat
                                                  edbyh i
                                                        si s
                                                           sueofan
            ordr（t
               e    h
                    eAblyazovO  rd
                                 er） wherebyhe,a sC ha
                                                     irman,amended
            ce1
              iainproce
                      dura
                         lr ul
                             esgoverni
                                     ngthegrantoflo
                                                  ans.
                                                              ＊
                                                  ＊     申




            [O]f
               fice
                  rs and s
                         taffint h
                                 eBankd  idn o
                                             tdraw ac  leardisti
                                                               ncti
                                                                  on
            betweentheBankh avingani n
                                     tere
                                        stinap r
                                               ojectandM r.Ab l
                                                              yazov,
            assharehol
                     derint heBank,havingap erso
                                               nali n
                                                    ter
                                                      estinap  r
                                                               ojec
                                                                  t.
            Thus[ DeputyChainnan]Zhmimbetov,whenb  ein
                                                     gc rossexami
                                                                ned,
            fa
             iledto draw a clea
                              rd i
                                 stin
                                    ctio
                                       n,int hec o
                                                 ntexto ftheo f
                                                              l白hore
            companieswithwhichhed e
                                  alt
                                    ,betweenMr.Ablyazova  ndtheBank.
            Thust h
                  eu nfo
                       rtun
                          ater e
                               ali
                                 tya p
                                     pearstohavebeent hatlit
                                                           tl
                                                            e,ifany,
            dis
              tinc
                 tionwasdrawnbyp  ers
                                    onnelintheBankb etw e
                                                        ent hch 凶e's
            prop
               ertyandMr.Ablyazovsp rope1
                                        iy.ThcV i
                                                tinoportproj
                                                           ectwasa n
            examplcoft h
                       atrea
                           lity
                              .M r.Khazhaevt o
                                             ldaR ussiancourtin2012
            th
             at恥!J
                 r
                 .Ablyazovt re
                             atedth
                                  cBanka shispro
                                               perty
                                                   .

 3
 0.    Ablyazovsf
                rau
                  dul
                    entschemeswcreexposcdi
                                         nth
                                           cwakcoft
                                                  he2008g
                                                        lob
                                                          al

f
ina
  nci
    alc
      ri
       si
        s.Asar
             esu
               ltofAblyazovss
                            iph
                              oni
                                ngb
                                  ill
                                    ion
                                      sou
                                        toft
                                           heB
                                             ank
                                               ,in2009BTA

d
efa
  ult
    cdonb
        ill
          ion
            sofd
               oll
                 arsofd
                      cbth
                         eldbyi
                              nve
                                sto
                                  rs,i
                                     ncl
                                       udi
                                         ngC
                                           red
                                             itS
                                               uis
                                                 seGroupAG,

HSBCH
    old
      ing
        sPl
          c,JPMorganChase& C
                           o.,andRoyalBankofS
                                            cot
                                              lan
                                                dGroupP
                                                      lc.

  3
  1.    BT
         A'sc
            oll
              aps
                ewasi
                    nte
                      rna
                        tio
                          nalnews.AsTheNewYorkTimesr
                                                   epo
                                                     rte
                                                       din

November2
        009
          :

            From2003 to2 0
                         08,t heli
                                 kesofCred
                                         itSuis
                                              se,MorganStan
                                                          ley
                                                            ,
            RoyalBankofS cot
                           land,INGando t
                                        hersf
                                            onnele
                                                 dmoret h
                                                        an$10
            bil
              lio
                ni nJoa
                      nsintoIくa
                              zakhs
                                  tanslarg
                                         estb
                                            ank,BankT u
                                                      ralem
                                                          ,as
            thelarg
                  eCentr
                       alAsiancoun
                                 trycnj
                                      oycdagrowthboomspuncdby
            i
            tsrichdep
                    osit
                       sofoilandnat
                                  ura
                                    lgas
                                       .

            Somanyoft   he
                         scloansarenowb usttha
                                             tmanyf orci
                                                       gnb an
                                                            ksa re
            fac
              ingw r
                   ite‑
                      offsofasmucha s8 0per
                                          centofthe
                                                  irval
                                                      ue,prompting
            in
             vesti
                 gation
                      si nt
                          owhyt  h
                                 eloanswents obadsofas
                                                     t,a c
                                                         cordin
                                                              gt o
            of
             fic
               ial
                 sa tBankT ura
                             lem,whichwast akenove
                                                 rbyt hegovernment
            ea
             rli
               erthisyear
                        .Hopingt obecomethedomin
                                               antb a
                                                    nki nthereg
                                                              ion,
            BTA,a stl
                    1ebankisknown,ca
                                   stit
                                      seyew e
                                            llbeyondKazakh
                                                         stana n
                                                               d
[
Dif
  fer巴n
      loddand巴v
              enpagess
                     ell
                       ingc
                          han
                            ged
                              fi・
                                omo
                                  nino
                                     l'i
                                       gin正t
                                           itoo
                                              ffi
                                                nmo
                                                  dif
                                                    ied
                                                      .}
                                        1
                                        1
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 19 of 139


[D域主ren
      toddandeve
               npagessellingc  hαngedfromoninm官 i
                                                nalt
                                                   ooffi
                                                       nmo
                                                         dif
                                                           ied
                                                             .)
[L
 ink‑
    topre
        vio
          usse
             ttigchangedji‑0111o
                n               ffinori
                                      ginα
                                         ltooni
                                              nmodif
                                                   ied
                                                     .)
     Ga-se-4÷＊引’ G~e4§ 八品村＜（l=fP--.'.-QBBYme丹ιキ手iteEJ-G-d岳~       Paee~ Lef－€は

            le
             ntbilli
                   onsofdoll
                           arstofinan
                                    cev a
                                        streales
                                               tatepro
                                                     jectsinRussi
                                                                a
            andUkraine,aswella soffsh
                                    orec omp
                                           a n
                                             iesw ithvagueb us
                                                             ines
                                                                s
            pl
             ansa n
                  dnot ra
                        dinghis
                              tori
                                 estospeakof,acc
                                               ordingtoexecut
                                                            ivesa
                                                                t
            BTAwhod  idnotwanttobei de
                                     ntif
                                        iedbecau
                                               seo fthesens
                                                          iti
                                                            vityof
            th
             em at
                 ter.Themoneywentt   ocompaniesw i
                                                 thnamesl  ik
                                                            eB es
                                                                t
            Catc
               hT radingandSandownH oldi
                                       ng,b as
                                             edinp l
                                                   acesasd i
                                                           vers
                                                              eas
            th
             eS ey
                 chell
                     es,theBrit
                              ishVirgi
                                     nI sl
                                         andsandEngland,tha
                                                          to ff
                                                              ere
                                                                d
            upli
               tt
                leinthewayofc ol
                               lat
                                 era
                                   l,accordi
                                           ngtotheseexec
                                                       utive
                                                           s.

            Among o therthin
                           gs,prosecut
                                     orsi nK a
                                             zakhstanand ateam of
            in
             terna
                 tiona
                     ll awye
                           rsanda  c
                                   count
                                       antsh i
                                             redbyBankTuralema re
            in
             vestig
                  atingwhethert hef or
                                     eig
                                       nb  ank
                                             s may h a
                                                     veu n
                                                         wittin
                                                              gly
            fi
             nancedaschemebyBT   A sformerchairm
                                               an,MukhtarAbl
                                                           yazov,
            t
            od ir
                ectbetween$8b il
                               lionand$12b ill
                                             ionworthofBTAl oan
                                                              s‑
            abou
               th alfofthebank'
                              sl oanbook‑t oc ompa
                                                 niestha
                                                       thes e
                                                            cret
                                                               ly
            co
             ntrol
                 led,a cc
                        ordingtol  a
                                   wyersr ep
                                           resen
                                               ting BTA asw e
                                                            lla s
            pr
             osecuto
                   rsinK az
                          akhst
                              an.

    3
    2.     F
           oll
             owi
               ngBTAsc
                     oll
                       aps
                         e,K
                           aza
                             khs
                               tan
                                 'ss
                                   ove
                                     rei
                                       gnw
                                         eal
                                           thf
                                             und
                                               ,Samruk‑Kazyna,

wasf
   orc
     edt
       oba
         ilo
           uta
             ndt
               akec
                  ont
                    r叫 oft
                         heB
                           ank
                             .

      3
      3.    Ato
              rab
                outt
                   hesamet
                         ime
                           ,Ablyazovf
                                    ledt
                                       oLondon.

    3
    4.     A
           fte
             rAblyazovsf
                       lig
                         ht,BT
                             A commencedas
                                         eri
                                           eso
                                             fla
                                               wsu
                                                 itsa
                                                    gai
                                                      nstAblyazovi
                                                                 n

t
heU
  nit
    edKingdom,a
              lle
                gin
                  gth
                    athem
                        isa
                          ppr
                            opr
                              iat
                                edb
                                  ill
                                    ion
                                      sofd
                                         oll
                                           arst
                                              hro
                                                ught
                                                   hes
                                                     ean
                                                       dot
                                                         her

f
rau
  dul
    ents
       che
         mesw
            hil
              einc
                 ont
                   rolofBTA.

     35
      .    BT
            Aul
              tim
                ate
                  lycommencede
                             lev
                               enp
                                 roc
                                   eed
                                     ing
                                       sag
                                         ain
                                           stAblyazovandh
                                                        is

l
ieu
  ten
    ant
      sfo
        rde
          fra
            udi
              ngBT
                 Aofi
                    nex
                      ces
                        sof$6b
                             ill
                               ion
                                 .

    3
    6.     Ono
             rab
               outNoveml
                       ヲer1
                          2,2
                            00,s
                              9 h
                                ort
                                  lya
                                    fte
                                      rth
                                        efi
                                          lin
                                            gofBTA'sf
                                                    ir a
                                                       cti
                                                         or1


a
gai
  nstAblyazovi
             nLo
               ndo
                 n,t
                   heU
                     .K.c
                        our
                          tst
                            ookt
                               hen
                                 ear
                                   ly‑
                                     unp
                                       rec
                                         ede
                                           nte
                                             dle
                                               gals
                                                  tepo
                                                     fgr
                                                       ant
                                                         ing

BTAaw
    orl
      dwi
        def
          ree
            zin
              gor
                dera
                   gai
                     nstA
                        bly
                          azo
                            v'sa
                               sse
                                 ts.T
                                    hiso
                                       rde
                                         rwasp
                                             eri
                                               odi
                                                 cal
                                                   lyamended

a
nds
  upp
    lem
      ent
        eda
          sth
            esc
              opeofAblyazovsn
                            etw
                              orko
                                 fno
                                   min
                                     eesa
                                        ndo
                                          ffs
                                            hor
                                              eco
                                                mpa
                                                  nie
                                                    swas

u
nco
  ver
    ed(
      col
        lec
          tiv
            elyt
               he"WorldwideF
                   ラ       ree
                             ヌin
                               g01
                                 ・de
                                   rs）
                                     ．

     3
     7.    F
           ron
             1November2009o
                          nwa
                            rds
                              ,th
                                eWorldwideF
                                          ree
                                            zin
                                              gOr
                                                der
                                                  sex
                                                    pliじi
                                                        tl
                                                         y

p
rev
  ent
    edA
      bly
        azo
          vfr
            omd
              imi
                nis
                  hin
                    gora
                       lie
                         nat
                           inga
                              nyofh
                                  isa
                                    sse
                                      tsw
                                        ith
                                          outt
                                             hep
                                               rio
                                                 rno
                                                   tif
                                                     ica
                                                       tio
                                                         n
[
Dij
  jer
    entoddande
             l
             'C
              'l
               1pαg
                  ess
                    ell
                      ingc
                         /wn
                           ged
                             fi・
                               o1noni
                                    nor
                                      igi
                                        nalt
                                           oof
                                             /inm
                                                odi
                                                  fie
                                                    d.}
                                         1
                                         2
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 20 of 139


[
Dif
  fer
    entoddande
             i仰  pagess
                      ett
                        ingc
                           hang
                              edj
                                i‑0
                                  111oninor
                                          igin
                                             altooffi
                                                    nmod
                                                       ifi
                                                         ed.
                                                           ]
/
Lin
  k‑to
     ‑pre
        vio
          usse
             ttigchanged斤omo
                n            f
                             finori
                                  ginα
                                     ltooninmodi
                                               fied
                                                  .}
     G俗 凶÷  4‑9GいQ♀@4§ AJ‑N‑K
              時       品         判 手‑ DeG
                                       tl伺 eA
                                            ‑t‑
                                              4‑‑J
                                                 三ぬt l‑
                                                      03/芸与件♀手a
                                                              ge‑
                                                                4‑3
                                                                  ‑eι
                                                                    @4


 g




/
Dif
  fer
    entοddande
             venpagess
                     ett
                       ingc
                          han
                            ged
                              ji‑
                                omoni
                                    nor
                                      igi
                                        no/t
                                           oof
                                             f「nm
                                                od1
                                                  jie
                                                    dj
                                    l
                                    J
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 21 of 139


よ
Dif
  fer
    entoddande
             venpα
                 gess
                    ett
                      in       斤mnoni
                        gchanged    nor
                                      igi
                                        nalt
                                           oof
                                             finm
                                                odi
                                                  fie
                                                    d.}
[
Lin
  k‑t
    o‑p
      rev
        iou
          sse
            tti
              ngc
                hιmgedfi'omo
                           ffi
                             nor
                               igi
                                 nalt
                                    ooni  作d
                                       nmod .
                                            }
      GasB-4÷uトGい-0264ιAJトト.KJ=+P--Q0trl:lmeffi-'.J一向~手~e-44--B手-64
a
nd
                c
                onsen
                    tofBTA sc
                            o
                            ラun
                              sela
                                 ndt
                                   heU
                                     .K.c
                                        omi
                                          s.T
                                            hisp
                                               r叶1
                                                 ibi
                                                   tio
                                                     nin
                                                       clu
                                                         deda
                                                            ny
                a
                sse
                  tshel
                      dby

Ablyazovsn
         omi
           nee
             s,a
               gen
                 ts,o
                    rsh
                      ellc
                         omp
                           ani
                             esonh
                                 isb
                                   eha
                                     lfo
                                       rfo
                                         rhi
                                           sbe
                                             nef
                                               it:

            3
            . Un
               tilfu
                   rth
                     ero r
                         derhe
                             rein
                                ,theRes
                                      ponde
                                          nt[A
                                             blya
                                                zov]must
              n
              ot,ex
                  ceptwiththepr
                              iorwr
                                  itt
                                    encon
                                        sen
                                          toftheApp
                                                  lic
                                                    antS
              [BTAs
                  ]s o
                     lic
                       ito
                         rs

                a
                . I
                  nanywaydis
                           pos
                             eof,dea
                                   lwithordim
                                            ini
                                              sht
                                                hev
                                                  alu
                                                    eof
                  a
                  nyofh
                      isas
                         set
                           sinEn
                               g l
                                 andan
                                     dW a
                                        l e
                                          s;or

               b
               . I
                 nanywaydis
                          pos
                            eo f
                               ,de
                                 alwit
                                     hordi
                                         min
                                           isht
                                              hev
                                                alu
                                                  eof
                 a
                 nyofh
                     isas
                        set
                          souts
                              ideE
                                 ngl
                                   andandW
                                         ale
                                           s.

           4
           .Pa
             r a
               gr a
                  ph3a pplie
                           st oal
                                ltheR espon
                                          de tsa
                                             n   s
                                                 setswhetherornot
              theyareinhisownnamea  ndw he
                                         thert h
                                               eyaresole
                                                       lyorjoin
                                                              tly
              owneda ndw hetherornottheR esponde
                                               ntasser
                                                     tsab e
                                                          nefi
                                                             cial
              in
               teres
                   ti  nt hem. F ort hep urpose oft his Ordert he
              Respondent
                       'sa s
                           setsinclu
                                   dea nyasse
                                            twhichheh asthepower,
              di
               rectl
                   yo rind
                         irec
                            tly,t
                                od ispo
                                      seofo rdea
                                               lwithasifitwerehis
              own.TheRespondenti st ober e
                                         gardedashavingsuchpower
              i
              fat hirdpartyholdsorc o
                                    ntro
                                       lst heass
                                               etina cc
                                                      ordancewith
              hi
               sd i
                  rectorindi
                           rectins
                                 truc
                                    tion
                                       s.

3
8.              O
                the
                  rth
                    anad
                       esi
                         gna
                           tedmonthlyl
                                     ivi
                                       ngst
                                          ipe
                                            nd,t
                                               heo
                                                 nlye
                                                    xce
                                                      pti
                                                        ont
                                                          oth
                                                            is
                                     orde
                                        r

wast
   hatA
      bly
        azo
          vco
            ulde
               xpe
                 ndf
                   und
                     sonh
                        isl
                          ega
                            lde
                              fen
                                se,b
                                   uto
                                     nlys
                                        olo
                                          nga
                                            shed
                                               isc
                                                 los
                                                   edt
                                                     o

BTAsc
    oun
      selt
         hes
           our
             ceso
                fan
                  yan
                    daJ
                      Jfu
                        ndshew
                             ish
                               edt
                                 otr
                                   ans
                                     fert
                                        ohi
                                          sso
                                            lic
                                              ito
                                                rs.

 3
 9.              Toe
                   nsu
                     rec
                       omp
                         lia
                           ncew
                              itht
                                 heWorldwideF
                                            ree
                                              zin
                                                gOr
                                                  der
                                                    s,Ablyazov
                                    was

o
bli
  gat
    edt
      otr
        uth
          ful
            lyd
              isc
                los
                  ehi
                    sas
                      set
                        s,a
                          ndo
                            rde
                              redt
                                 osu
                                   rre
                                     nde
                                       rhi
                                         spa
                                           ssp
                                             ortt
                                                ohi
                                                  sU.
                                                    K.

c
oun
  sela
     ndr
       ema
         ini
           nEn
             gla
               nda
                 ndWalesu
                        nle
                          ssg
                            ive
                              npe
                                rmi
                                  ssi
                                    onbyt
                                        hec
                                          our
                                            ttot
                                               rav
                                                 ela
                                                   bro
                                                     ad.

   4
   0.              TheWorldwideF
                               ree
                                 zin
                                   gOr
                                     der
                                       ssi
                                         mil
                                           arl
                                             ypr
                                               ohi
                                                 bit
                                                   edanyt
                                                        hir
                                                          dpar
                                                             tie
                                                               s
                                                        白・oma
                                                            idin
                                                               g

Ablyazovi
        nvi
          ola
            tin
              gth
                eirt
                   erm
                     s,s
                       tat
                         ing
                           :

           I
           tis acont
                   empt ofcour
                             tf o
                                ra nypers
                                        onnoti日e
                                               eloft h
                                                     isOr
                                                        der
           k
           nowingl
                 ytoas
                     sis
                       ti norperm
                                itabrea
                                      chofthi
                                            sO r
                                               der.Anyper
                                                        son
           d
           oingsomaybeimpris
                           oned,fin
                                  edorh
                                      aveth
                                          eirass
                                               etsse
                                                   ize
                                                     d.
/
Di(
  /e1巴1
      11oddande
              Fenpagess
                      ell
                        ingc
                           lwn
                             ged
                               ji‑
                                 omoni
                                     nor
                                       ignα
                                         i 1t
                                            oof
                                              finr
                                                 nod
                                                   ifi
                                                     ed.
                                                       ]
                                     l
                                     d
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 22 of 139


[
D(f
  fer
    entoddandeve
               npα伊 sset
                       tin
                         gchangedf
                                 i'o
                                   mo ninor
                                          igi
                                            nα1toof
                                                  finm
                                                     odi
                                                       fie
                                                         d.}
[
LinイO p
   k  四r
       evio
          usse
             ttin
                gch
                  an g
                     edfi‑omo
                            ffinor
                                 igi
                                   nα1tooninmodザie
                                                 d.}
      Gase-ιご1-9-sゃG264ι~トKM匹f)Betf伺-e-Rt-牛手tteEl 031251~ 9Paee‑4
                                                                吾‑e
                                                                  f‑
                                                                   &‑
                                                                    1‑

4
1.              TheWorldwideF
                            ree
                              zin
                                gOr
                                  der
                                    ssp
                                      eci
                                        fic
                                          all
                                            ypr
                                              eve
                                                nte
                                                  dth
                                                    edi
                                                      spo
                                                        salo
                                                           rdi
                                                             ssi
                                                               pat
                                                                 ion

o
fan
  yas
    set
      str
        ace
          abl
            etoa
               nen
                 tiynamed T
                   t      rad
                            est
                              ockI
                                 nc（ T
                                     rad
                                       est
                                         ock）
                                            ．




/
Dif
  fer
    entoddande
             venpagess
                     efl
                       ingc
                          hon
                            ged
                              fi"
                                011
                                  1oni
                                     nor
                                       ignα
                                         i it
                                            oof
                                              fin111od所以］
                                                        .
                                                        ！
                                       1
                                       2
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 23 of 139


[
Dif
  fer
    entoddandev
              enpagesset
                       tingchangedJルomoni no
                                           rigi
                                              nalt
                                                 ooffi
                                                     nmod
                                                        ifie
                                                           d.]
[
Dif
  fer
    entf
       irs
         tpageli
               nk‑
                 to‑p
                    rev
                      iousset
                            tingchanged）チomoffi
                                              nori
                                                 gin
                                                   altoo
                                                       ni nmo
                                                            dif
                                                              ied
                                                                .]
     Gase-斗÷~-9-G十Q♀＠4&-AJ外長~－P-Qow閉€Hι牛剖eEl--0-Y皇制♀手a§-e-1-e-ef-B-1-

      4
      2.    Ablyazovr
                    epe
                      ate
                        dlyandw
                              ill
                                ful
                                  lyd
                                    efi
                                      edt
                                        heWorldwideF
                                                   ree
                                                     zin
                                                       gOr
                                                         der
                                                           san
                                                             d

h
iscomio
      rd
       四e
        redd
           isc
             los
               ureo
                  bli
                    gat
                      ion
                        s,l
                          ead
                            ingt
                               heU.K.comist
                                          ogr
                                            antas
                                                eri
                                                  eso
                                                    fse
                                                      arc
                                                        han
                                                          d

d
isc
  los
    ureo
       rde
         rst
           oid
             ent
               ifyAblyazovsa
                           sse
                             tsa
                               ndp
                                 oli
                                   ceh
                                     isc
                                       omp
                                         lia
                                           ncew
                                              itht
                                                 hes
                                                   eor
                                                     der
                                                       s.

      4
      3.    I
            nre
              spo
                nset
                   oAb
                     lya
                       zov
                         'sf
                           ail
                             uret
                                oab
                                  idebyt
                                       heWorldwideF
                                                  ree
                                                    zin
                                                      gOr
                                                        der
                                                          s,i
                                                            n

August2010t
          heU.
             K.c
               our
                 tst
                   ookt
                      hea
                        ddi
                          tio
                            nals
                               tepofo
                                    rde
                                      rin
                                        gAblyazovsa
                                                  sse
                                                    tst
                                                      obep
                                                         uti
                                                           n

t
her
  ece
    ive
      rsh
        ipoft
            hea
              cco
                unt
                  ingf
                     innKPMG(
                            theR
                               ece
                                 ive
                                   rsh
                                     ipO
                                       rde
                                         rsな TheR
                                                ece
                                                  ive
                                                    rsh
                                                      ip

O
rde
  rsempoweredc
             ert
               aini
                  den
                    tif
                      iedr
                         ece
                           ive
                             rsa
                               tKPMG(
                                    the"
                                       Rec
                                         eiv
                                           ers
                                             ）tot
                                                akec
                                                   ont
                                                     rolo
                                                        fan
                                                          d

r
eco
  verAblyazovsn
              etw
                orkofh
                     und
                       red
                         sofo
                            ffs
                              hor
                                een
                                  tit
                                    iesu
                                       sedt
                                          ola
                                            und
                                              erb
                                                ill
                                                  ion
                                                    sofd
                                                       oll
                                                         ars
                                                           .

      4
      4.    Ablyazovn
                    one
                      the
                        les
                          sco
                            nti
                              nue
                                dtof
                                   lou
                                     tbo
                                       tht
                                         heWorldwideF
                                                    ree
                                                      zin
                                                        gOr
                                                          der
                                                            s

andR
   ece
     ive
       rsh
         ipO
           rde
             rs,d
                iso
                  bey
                    ingthems
                           oof
                             tena
                                nds
                                  oeg
                                    reg
                                      iou
                                        slyt
                                           hata
                                              抗era
                                                 nex
                                                   ten
                                                     siv
                                                       e

e
vid
  ent
    iar
      yhe
        ari
          ng,hewasu
                  lti
                    mat
                      elyh
                         eldi
                            ncr
                              imi
                                nalc
                                   ont
                                     emp
                                       tan
                                         dse
                                           nte
                                             nce
                                               dto22months              ラ




i
nca
  rce
    rat
      ioni
         nth
           eUn
             ite
               dKingdom.

      4
      5.    I
            npl
              ainv
                 iol
                   ati
                     onoft
                         heWorldwideF
                                    ree
                                      zin
                                        gOr
                                          der
                                            s,Ablyazovf
                                                      ledt
                                                         heU
                                                           nit
                                                             ed

Kingdoms
       hor
         tlyb
            efo
              reh
                isc
                  ont
                    emp
                      the
                        ari
                          ngi
                            nFe
                              bru
                                ary2
                                   012
                                     ,de
                                       spi
                                         teh
                                           avi
                                             ngp
                                               rom
                                                 ise
                                                   dth
                                                     e

c
our
  thi
    sat
      ten
        dan
          ce.Att
               het
                 imet
                    hathef
                         led
                           ,Ablyazovknewt
                                        hatt
                                           hecomiwasg
                                                    oin
                                                      gtoh
                                                         old

himi
   nco
     nte
       mpta
          nds
            ent
              enc
                ehimt
                    oja
                      il
                       .

      4
      6.    Ablyazovr
                    ema
                      ine
                        dinh
                           idi
                             ngf
                               oro
                                 veray
                                     earb
                                        efo
                                          rehewasu
                                                 lti
                                                   mat
                                                     ely

a
ppr
  ehe
    nde
      dinF
         ran
           cei
             nmid‑2013onR
                        uss
                          iana
                             ndU
                               kra
                                 ini
                                   ana
                                     tTe
                                       stw
                                         an‑
                                           ant
                                             s.

      4
      7.    I
            nli
              ghtofAblyazovsc
                            rim
                              ina
                                lco
                                  nte
                                    mpta
                                       ndv
                                         iol
                                           ati
                                             ono
                                               fth
                                                 eWorldwide

F
ree
  zin
    gOr
      der
        shi
          sde
            fe
             ヲn
              sesi
                 nth
                   eU.K.p
                        roc
                          eed
                            ing
                              sweres
                                   tru
                                     cko
                                       ut,a
                                          ndBT
                                             Awasa
                                                 war
                                                   ded

moret
    han$4b
         ill
           ioni
              njudgmentsbyt
                          heU
                            .K.c
                               our
                                 ts,w
                                    ithi
                                       nte
                                         res
                                           tco
                                             nti
                                               nui
                                                 ngt
                                                   oac
                                                     cru
                                                       e.

      4
      8.    OnNovember6 2
                        012
                          ,t
                          フ h
                            eU.
                              K.C
                                our
                                  tofAppealu
                                           nan
                                             imo
                                               usl
                                                 yup
                                                   hel
                                                     dth
                                                       e

c
ont
  emp
    tor
      der
        sag
          ain
            stA
              bly
                azo
                  v.C
                    onc
                      urr
                        ingi
                           nth
                             isjudgment L
                                        ordJ
                                           ust
                                             iceMaur eKays
                                                     ヲ   tat
                                                           ed



[
Dif
  fer
    entoddande
             venpagess
                     ett
                       ingchangedji‑0111o
                                        nino
                                           rig
                                             ina
                                               ltoo
                                                  ffi
                                                    nmo
                                                      dif
                                                        ied
                                                          }
                                       16
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 24 of 139


[
Dif
  fer
    entoddandeve
               npagessett
                        ingchangedfromoninor
                                           igi
                                             nalloof
                                                   finm
                                                      odi
                                                        fie
                                                          d.]
[
Lin
  k‑to
     ‑pr
       eνio
          u,
           sse
             ttin
                gchangedji‑
                          omoffinori
                                   gin
                                     altooninmod
                                               ifidl
                                                  e  目




                                          +
                                          ‑0
                                           ‑




[
Dif
  iいrentoddandevenpag巴ssettingc/1011巴edji・omoni
                                              nor
                                                i包i
                                                  no   ガi
                                                    /too nm
                                                          odi
                                                            fie
                                                              d.]
                                          17
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 25 of 139


[D明e re
      n tf
         irstpagel  i
                    nk‑to‑p
                          reviou
                               ss ett
                                    ingchangedfiomo
                                             鼻     ffi
                                                     no r
                                                        igina
                                                            ltooni    戸e
                                                                  nmodi d
                                                                        .]
[D
 iffe
    rent.fi
          rstpages ettingchangedfi加 1 oninorigi
                                              nalt 百i
                                                  oo nm odi
                                                          fied.
                                                              }
[D頃e re
      n toddan、e  venpαgess ettin
                                gc hαngedfi‑o
                                            moni nor
                                                   ignαIt
                                                     i   oo f
                                                            finmo
                                                                dif
                                                                  ied
                                                                    .]
[Li
  nk‑to‑previoussettigchangedj
                     n         ヤomo ffinorig
                                           inα1tooninmod
                                                       ified.
                                                            ]
       Ga-se--1÷4-9-6-'許G♀€4与-AJや}-Kl=!-~凶羽B .• ~·

t
hat                                                                          i
                                                                             t
       was"
          dif
            fic
              ultt
                 oim
                   agi
                     neap
                        art
                          ytoc
                             omm
                               erc
                                 iall
                                    iti
                                      gat
                                        ionwhoh
                                              asa
                                                cte
                                                  dwi
                                                    thmore

c
yni
  cimo
    s p
      p01
        i
        ラun
          isr
            nan
              dde
                vio
                  usn
                    esst
                       owa
                         rdsc
                            our
                              tor
                                der
                                  sth
                                    anM
                                      r.A
                                        bly
                                          azo
                                            v."

       4
       9.     S
              epa
                rat
                  ely
                    ,inl
                       ate2
                          01,Ablyazovwast
                            7           rie
                                          dan
                                            dco
                                              nvi
                                                cte
                                                  dinK
                                                     aza
                                                       khs
                                                         tanf
                                                            or

e
mbe
  zzl
    eme
      nt,a
         bus
           eofo
              ffi
                ce,a
                   ndo
                     rga
                       niz
                         ingac
                             rim
                               ina
                                 lgr
                                   oupi
                                      nco
                                        nne
                                          cti
                                            onw
                                              ithh
                                                 ism
                                                   ult
                                                     i‑

b
ill
  iond
     oll
       art
         hef
           t仕omBT
                A.F
                  ort
                    hes
                      ecr
                        ime
                          s,Ablyazovwass
                                       ent
                                         enc
                                           edi
                                             nab
                                               sen
                                                 tiat
                                                    o20y
                                                       ear
                                                         s

i
mp1
  iso
    mne
      nt.

C
.      Faci
          ngWorldwideFr
                      eez
                        ingandR
                              ece
                                ivershi
                                      pOrde
                                          rs,AblyazovTurnedt
                                                           oHi
                                                             sSo
                                                               n‑I
                                                                 n‑
       Law,Il
            yasKhrapu
                    nov,t
                        oHelpHimLaunderHi
                                        sS t
                                           ole
                                             nA s
                                                sets.

       5
       0.     From2009o
                      nwa
                        rd,t
                           heWorldwideF
                                      ree
                                        zin
                                          gOr
                                            der
                                              sdr
                                                ama
                                                  tic
                                                    all
                                                      yli
                                                        mit
                                                          ed

Ablyazovsa
         bil
           ityt
              oli
                qui
                  dat
                    ean
                      dla
                        und
                          ert
                            hea
                              sse
                                tsheh
                                    ade
                                      mbe
                                        zzl
                                          edf
                                            romBTABank

C
omp
  lic
    ati
      ngm
        att
          ersf
             orA
               bly
                 azo
                   v,t
                     heWorldwideF
                                ree
                                  zin
                                    gOr
                                      der
                                        sex
                                          pli
                                            cit
                                              lyf
                                                orb
                                                  adeanyof

Ablyazovsn
         omi
           nee
             sora
                gen
                  tsfromh
                        elp
                          inghimmoveo
                                    rla
                                      und
                                        era
                                          sse
                                            ts,onp
                                                 ainofc
                                                      iv
                                                       ila
                                                         nd

c
rim
  ina
    lli
      ab
       il
        it
         y.l
           nad
             dit
               ion
                 ,manyo
                      fhi
                        scoc
                           ons
                             pir
                               ato
                                 rsa
                                   ndn
                                     omi
                                       nee
                                         sl
                                         聞 a
                                           cke
                                             dhi
                                               sab
                                                 ili
                                                   tyt
                                                     o白nd

ag
 lob
   all
     ega
       lde
         fen
           sew
             ithb
                ill
                  ion
                    sini
                       ll‑
                         got
                           tenw
                              eal
                                th,a
                                   ndt
                                     hus
                                       ,manyp
                                            lea
                                              dedg
                                                 uil
                                                   tyi
                                                     ncr
                                                       imi
                                                         nal

p
roc
  eed
    ing
      sorc
         oop
           era
             tedi
                nci
                  vi
                   lpr
                     oce
                       edi
                         ngsr
                            ela
                              tedt
                                 oAblyazovst
                                           hef
                                             tfr
                                               omBTA.

       5
       1.    Fa
              ：正i
                ngg
                  lob
                    alf
                      ree
                        zin
                          gan
                            dre
                              cei
                                ver
                                  shi
                                    pc】r
                                       dcr a
                                           ndw
                                             ithi
                                                ncr
                                                  eas
                                                    ing
                                                      lyfewa
                                                           ll
                                                            ie
                                                             s,

Ablyazovt
        urn
          edt
            ohi
              sso
                n‑i
                  nla
                    w,I
                      lya
                        sKh
                          rap
                            uno
                              v,t
                               四ohe
                                  lphimm
                                       one
                                         tiz
                                           ean
                                             dla
                                               und
                                                 erk
                                                   eya
                                                     sse
                                                       ts

t
hathadn
      ott
        henb
           eend
              isc
                ove
                  redbyBTAo
                          rth
                            eRe
                              cei
                                ver
                                  s.

       5
       2.    Ablya乞ovs1
                      el
                       ラi
                        anc
                          eonl
                           喝 lya
                               swasb
                                   ase
                                     donmoret
                                            hanj
                                               ustt
                                                  hemarr

l
lya
  san
    dAb
      lya
        zov
          'sd
            aug
              hte
                r,M
                  adi
                    na;Ablyazovh
                               adworkedw
                                       ithl
                                          lya
                                            ssp
                                              are
                                                nt日
                                                  ラ V
                                                    ikt
                                                      or

Khrapunova
         ndL
           eil
             aKhrapunova(
                        alo
                          ngw
                            ithI
                               lya
                                 s,t
                                   he KhrapunovF
                                               ami
                                                 ly"
                                                   )f"moret
                                                     r
                                                     H    hana

d
eca
  det
    oen
      ric
        hth
          ems
            elv
              est
                hro
                  ughar
                      ang
                        eofw
                           ron
                             gfu
                               lsc
                                 hem
                                   es.

[
Diffe
    rent.
        fi
         rs
          tpagelink
                  ‑top
                     reviou
                          s.1・
                             e1
                              1
                              i1
                               1包 chem乞edJ
                                         i‑o
                                           mo f
                                              f'inor
                                                   i巴ina
                                                       l10oninmodi
                                                                 fie
                                                                   d.]
[
Dif
  f(!
    ren
      t.f
        irlpageSぜ！t
          s       ingc/
                      l({
                        ngedf
                            i≪Jmonino ri
                                       gin
                                         al1.
                                            0.(
                                              J
                                              ffinmodi
                                                     fied.
                                                         ]
[
Dif
  f('r
     en/oddandewmpagess e
                        tti
                          ngc h
                              angedfi
                                    'Olnon1込盆＇ i
                                               gina
                                                  l10o(f
                                                       'inmo《l
                                                             if
                                                              ie
                                                               d.
                                                                ]
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 26 of 139


[Dリf
   jer
     entoddandevenpagessett
                          ingchαngedjomoni
                                     ト    nor
                                            ignα
                                              i ltooffinmodif
                                                            ied
                                                              .]
[
Lin
  k‑l
    <:トpr
        evio
           usset
               tingchangedJi‑
                            omoffinor
                                    igin
                                       alt
                                         ooninmod
                                                ified
                                                    .]
      Gase-4÷4-9-&vベ辺€4€>-AJN-K-1'4旦-DeBtl-問Bfl-t-4-FHed--03／之与件9-P-age--1--9-ef-€＞－~

D.     AidedbyAbly
                 azov,t h
                        eKhrapunovFamilyEmbezzledandLaunderedMi
                                                              lli
                                                                ons
                                                                  .
       53
        . V  ik
              torKhrapunovbecame"akim（mayor)oftheC
                                                 ityofAlmatyinora
                                                                boutJ
                                                                    une

1
997a
   ndr
     ema
       ine
         dint
            hatp
               osi
                 tio
                   nun
                     tila
                        ppr
                          oxi
                            mat
                              elyDecember2
                                         004
                                           .Pr
                                             iort
                                                obecoming

mayorofA
       lma
         ty,V
            ikt
              orhadbeenK
                       aza
                         khs
                           tansM
                               ini
                                 ste
                                   rofE
                                      ner
                                        gy.

      5
      4.     Att
               het
                 imeV
                    ikt
                      ort
                        ooko
                           ffi
                             cea
                               sma
                                 yor
                                   ,Almatywast
                                             hen
                                               ati
                                                 onsf
                                                    orm
                                                      erc
                                                        api
                                                          tal

a
ndl
  arg
    estc
       itya
          ndh
            cldenormousp
                       ubl
                         ica
                           sse
                             tst
                               hatweret
                                      obep
                                         riv
                                           ati
                                             zeda
                                                spa
                                                  rtof

K
aza
  khs
    tan
      'st
        ran
          sit
            ionfromas
                    tat
                      e‑r
                        uncommunistm
                                   ode
                                     l.R
                                       esp
                                         ons
                                           ibi
                                             lit
                                               yfo
                                                 rov
                                                   ers
                                                     eei
                                                       ngt
                                                         his

p
riv
  ati
    zat
      ionprogrami
                nAlmatywasv
                          est
                            edi
                              nth
                                eof
                                  fic
                                    eoft
                                       hem
                                         ayo
                                           r.

      5
      5.     B
             efo
               reV
                 ikt
                   orKhrapunovassumedt
                                     heo
                                       ffi
                                         ceoft
                                             hemayorofA
                                                      lma
                                                        ty,het
                                                             ooka
                                                                n

o
athofo
     ffi
       cet
         oobeyt
              hec
                ons
                  tit
                    uti
                      ona
                        ndl
                          awso
                             fKa
                               zak
                                 hst
                                   an.Amongo
                                           the
                                             rth
                                               ing
                                                 s,hee
                                                     xpr
                                                       ess
                                                         ly

a
ndi
  mpl
    ied
      lyp
        rom
          ise
            dth
              athewouldu
                       pho
                         ldh
                           isf
                             idu
                               cia
                                 ryd
                                   uti
                                     est
                                       oth
                                         epe
                                           opl
                                             eofA
                                                lma
                                                  ty,would

h
ono
  rhi
    sob
      lig
        ati
          ont
            opr
              ovi
                deh
                  one
                    sts
                      erv
                        ice
                          s,a
                            ndwouldn
                                   otc
                                     onv
                                       ertmoney,p
                                                rop
                                                  ert
                                                    y,o
                                                      ras
                                                        set
                                                          s

b
elo
  ngi
    ngt
      oth
        eCi
          tyofAlmatyf
                    orh
                      isownu
                           seo
                             rth
                               ato
                                 fhi
                                   sfa
                                     mil
                                       y，仕i
                                          end
                                            sora
                                               sso
                                                 cia
                                                   tes
                                                     .                ヲ




      5
      6.     I
             nre
               ali
                 ty,workingw
                           ithh
                              isf
                                ami
                                  lymembersa
                                           ndA
                                             bly
                                               azo
                                                 v,V
                                                   ikt
                                                     ora
                                                       lmo
                                                         st

i
mme
  dia
    tel
      ybe
        ganam
            ult
              i‑y
                earschemet
                         oen
                           ric
                             hhi
                               mse
                                 lfa
                                   ndh
                                     isf
                                       ami
                                         lyt
                                           hro
                                             ught
                                                hea
                                                  bus
                                                    eof

h
isp
  osi
    tio
      nasm
         ayo
           r.

      5
      7.     V
             ikt
               orr
                 epe
                   ate
                     dlya
                        nds
                          yst
                            emi
                              cal
                                lyu
                                  sedt
                                     hepowerso
                                             fth
                                               eof
                                                 fic
                                                   eoft
                                                      hen
                                                        iay
                                                          ort
                                                            o

t
ran
  sfe
    rpu
      bli
        cas
          set
            stoh
               isf
                 ami
                   lya
                     nd,i
                        npa
                          rti
                            cul
                              ar,t
                                 osh
                                   ellc
                                      omp
                                        ani
                                          esc
                                            ont
                                              rol
                                                ledbyh
                                                     isw
                                                       ife

L
eil
  a,f
    orp
      ric
        est
          hatwereaf
                  rac
                    tio
                      noft
                         hei
                           rfa
                             irv
                               alu
                                 e.V
                                   ikt
                                     ora
                                       ndL
                                         eil
                                           ath
                                             enl
                                               aun
                                                 der
                                                   edt
                                                     he

p
roc
  eed
    soft
       hes
         efr
           aud
             swi
               tht
                 hea
                   ido
                     fAb
                       lya
                         zov
                           ,th
                             rou
                               ghh
                                 isc
                                   ont
                                     rolo
                                        fBTABanka
                                                ndh
                                                  is

v
astn
   etw
     orko
        fnomineesa
                 nds
                   hel
                     lco
                       mpa
                         nie
                           s.

      5
      8.     Asj
               usto
                  nee
                    xam
                      ple
                        ,ino
                           rab
                             outmid2
                                   003
                                     ,Vi
                                       kto
                                         rab
                                           use
                                             dhi
                                               spo
                                                 s
                                                 蜘it
                                                   iona
                                                      smayort
                                                            o

s
el
 l,o
   rdi
     rec
       tth
         esa
           leo
             f,t
               hre
                 ese
                   par
                     atep
                        iec
                          eso
                            fpr
                              ope
                                rtyb
                                   elo
                                     ngi
                                       ngt
                                         oth
                                           eCi
                                             tyo
                                               fAlmatyt
                                                      o

c
omp
  ani
    esowncdbyL
             eil
               afo
                 rle
                   sst
                     hanf
                        ai
                         rma
                           rke
                             tva
                               lue
                                 .WhileV
                                       ikt
                                         ord
                                           ire
                                             cte
                                               dth
                                                 esa
                                                   leo
                                                     fth
                                                       ese

[
JJi
  jfe
    ren
      toddande
             venpa乞e
                   ssr
                     >tt
                       ingchan包e
                               dj/
                                 ・01
                                   11oni
                                       nor
                                         igi
                                           nolt
                                              oof
                                                {inm
                                                   odi
                                                     fie
                                                       d]
                                            19
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 27 of 139


[
Dif
  fer
    entoddandevnp
               e αgessett
                        ingchangedf
                                  i'o
                                    moninor
                                          ignα
                                            i lt
                                               ooffi
                                                   nmo
                                                     dif
                                                       ied
                                                         .]
[
Lin
  k‑to
     ‑pr
       evio
          usse
             ttin
                gchangedfi'
                          omoffinor
                                  ignα
                                    i 1t
                                       ooninmod手ed
                                                 .]
     Gase‑+ 叫‑9GV02@45八J体~間effi-4--1芸品ea 031251.~ 9-手af:!B♀~

 ‑
 1‑
  4




[
Dif
  ferの／／ oddande
               venpagess
                       日！t
                         ingchangedρ0111o
                                        nino
                                           rig
                                             ina
                                               lloo
                                                  fli
                                                    nmo
                                                      dif
                                                        ied
                                                          .]
                                       2
                                       企
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 28 of 139


[
Dz
 .刀er
    entoddandeve
               npagessett
                        ingchangedj
                                  i‑o
                                    mo ninor
                                           igi
                                             nalt
                                                ooffi
                                                    nmo
                                                      dff
                                                        ied
                                                          .]
[
Linkt
   白 o‑
      pre
        vio
          usse
             ttigchanged斤omo
                n            ffinor
                                  igi
                                    naltooninmo
                                              dif
                                                ied
                                                  .]
       Gase-ヰ井tl-GいQ.2-@4B-AJN-KHJ2cQeetJITTBBも斗手持ed--03位5,l~－9-Page-2-1   e
                                                                           ‑
                                                                           f6‑
                                                                             '
                                                                             l‑

p
rep
  eF国SR
      旦豆旦止堅 t
            oLe
              ilascompaniesf
                         ラ oracombinedv
                                      alu
                                        eofa
                                           ppr
                                             oxi
                                               mat
                                                 ely$
                                                    1.1

m
ill
  ion
    ,2t
      heywerepromptlyr
                     eso
                       ldbyL
                           eil
                             atocompaniesc
                                         ont
                                           rol
                                             ledbyAblyazovf
                                                          ormore

t
han$14m
      ill
        ion
          ,andt
              heni
                 ntu
                   rnusedbyAblyazovt
                                   ode
                                     fra
                                       udBTAofa
                                              ppr
                                                oxi
                                                  mat
                                                    ely$100

m
ill
  ion
    .

       5
       9.     Onceo
                  bta
                    ine
                      dfromt
                           heC
                             ityofAlmaty,t
                                         hes
                                           epr
                                             ope
                                               rti
                                                 esweret
                                                       ran
                                                         sfe
                                                           ITe
                                                             dth
                                                               rou
                                                                 gh

s
hel
  lcompaniest
            oLe
              ilad
                 ire
                   ctl
                     y,andt
                          henc
                             ont
                               iib
                                 ute
                                   dbyL
                                      eil
                                        atoa
                                           nen
                                             tit
                                               ysh
                                                 eco
                                                   ntr
                                                     oll
                                                       ednamed

 B
 uil
   din
     gSe
       rvi
         cesCompany（ BSC").Oncea
                               ssi
                                 gne
                                   dtoBSC,t
                                          hisw
                                             ron
                                               gfu
                                                 llyo
                                                    bta
                                                      ine
                                                        d

p
rop
  ert
    ywass
        oldf
           ora
             ppr
               oxi
                 mat
                   ely$
                      14.
                        1mi
                          lli
                            o oS
                             nt t
                                roy
                                  teJ
                                    .也 CompanyLLP（ S
                                                   tro
                                                     yte
                                                       kh）
                                                         ．

       6
       0.    S
             tro
               yte
                 khwasownedandc
                              ont
                                rol
                                  ledbyAblyazovt
                                               hro
                                                 ughh
                                                    isn
                                                      omi
                                                        nee
                                                          ,E.
                                                            K.

S
uan
  kul
    ov,whos
          erv
            eda
              sSt
                roy
                  tehsd
                    k ire
                        cto
                          rac
                            tin
                              gatAblyazovsi
                                          nst
                                            rnc
                                              tio
                                                n.S
                                                  tro
                                                    yte
                                                      kht
                                                        hen

t
ran
  sfe
    rre
      dth
        isp
          rop
            ert
              yto BaskI
                      nve
                        stLLP，ane
                                nti
                                  tya
                                    lsoc
                                       ont
                                         rol
                                           ledbyA
                                                bly
                                                  azo
                                                    v.D
                                                      esp
                                                        ite

h
avi
  ngnoa
      ppa
        ren
          tas
            set
              sot
                hert
                   hant
                      hes
                        eth
                          reep
                             arc
                               elsoflandw
                                        ron
                                          gfu
                                            llyo
                                               bta
                                                 ine
                                                   dfromA
                                                        lma
                                                          ty,

BaskI
    nve
      stwast
           hens
              ubd
                ivi
                  dedamongtwoo
                             the
                               rsh
                                 ellcompaniesnamed"DudarC
                                                        api
                                                          tal

L
imi
  ted
    "and"EsekeL
              imi
                ted
                  "(s
                    ome
                      tim
                        est
                          lan
                            sli
                              ter
                                ate
                                  das Ye
                                       sse
                                         keL
                                           imi
                                             ted
                                               円）
                                                ，ag
                                                  ainc
                                                     ont
                                                       rol
                                                         led

byAblyazovsn
           omi
             nee
               s,e
                 achofwhichu
                           sedt
                              hei
                                rownerships
                                          har
                                            eofBaskI
                                                   nve
                                                     sta
                                                       sco
                                                         lla
                                                           ter
                                                             alt
                                                               o

o
bta
  inl
    oan
      sfromBT
            A Bankof$
                    50.
                      1mi
                        lli
                          onand$50m
                                  ill
                                    ion
                                      ,re
                                        spe
                                          cti
                                            vel
                                              y.Thesel
                                                     oan
                                                       swere

p
urp
  ort
    edl
      ytoimprovet
                hes
                  esamet
                       hre
                         epl
                           otsofw
                                ron
                                  gfu
                                    llyo
                                       bta
                                         ine
                                           dpr
                                             ope
                                               rty
                                                 .Ablyazovu
                                                          sedh
                                                             is

c
ont
  rolofBT
        Atoe
           nsu
             ret
               hes
                 elo
                   answereg
                          ran
                            ted
                              ,bu
                                tth
                                  elo
                                    and五mds品・omBT
                                      e         A weren
                                                      eve
                                                        r

u
sedt
   oimprovet
           hep
             rop
               ert
                 iesandwerei
                           nst
                             eads
                                pir
                                  ite
                                    dawaybyt
                                           hec
                                             ons
                                               pir
                                                 ato
                                                   rsw
                                                     ith
                                                       oute
                                                          ver

b
ein
  gre
    pai
      d.

       6
       1.    T
             hus
               ,inj
                  ustonecomplexs
                               che
                                 me,t
                                    hre
                                      epl
                                        otsofl
                                             andwerep
                                                    urc
                                                      has
                                                        edbyt
                                                            he

KhrapunovFamilyf
               orj
                 usto
                    ver$
                       1mi
                         lli
                           onr
                             e‑s
                               oldt
                                  oAhlyazovf
                                     ヲ     or$14m
                                                ill
                                                  ion
                                                    ,an
                                                      dth
                                                        en

p
led
  geda
     sco
       lla
         ter
           alt
             ode
               fra
                 udBTABankofm01
                              ℃ t
                                han$100m
                                       ilh
                                         on.



[
Di(
  fi'
    ren
      !oddandewnpag
                  ιs
                  ・
                  1 e
                    lli
                      ngc
                        han
                          ged
                            ji・
                              omoni
                                  nor
                                    igi
                                      nalt
                                         oof
                                           fi    かτ／
                                             nmodi ／
                                         21
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 29 of 139


[
Dif
  fer
    entoddandeve
               npagessett
                        ingchangedj
                                  i‑o
                                    moninor
                                          igi
                                            nalt
                                               ooffi  ザl
                                                   nmod e
                                                        d.]
[
Lin
  k‑to
     ‑pre
        vio
          usse
             ttin
                gchαngedji‑
                          omoffinor
                                  igi
                                    nalt
                                       ooninmo
                                             dif
                                               ied
                                                 .]
     Gase-:J-74-fト併Q芸64€>-AJトJ-KHP   Qest1meAt1~ilBEl-G-d/-2-51-1-9-P-age-♀2--0-f-B-'.1-
2     Asc
        onv
          ert
            edfromKazakht
                        eng
                          etoU
                             .S.d
                                oll
                                  arsa
                                     tth
                                       en‑
                                         pre
                                           vai
                                             lin
                                               gra
                                                 tes
                                                   .




/
Di(
  j(m
    mloddande
            venpagess
                    ell
                      ingι
                         、ha
                           nge
                             dfi
                               'omoni
                                    nor
                                      igi
                                        nalt
                                           oof
                                             finm
                                                odi
                                                  fie
                                                    d}
                                         2~
  Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 30 of 139


 [D羽をren
       toddandevenpages』.
                        ・et
                          ti
                           ngchangedj
                                    i‑o
                                      moninor
                                            igi
                                              naltoo
                                                   ffi
                                                     nmod
                                                        {fie
                                                           d.]
 [L
  ink‑
     ・to
       ‑pr
         evi
           ouss
              ett
                ingchangedjトomoffinor
                                    igi
                                      nalt
                                         ooninmo
                                               dif
                                                 ied
                                                   .}
       Gas
         e‑:!÷‑
              :t‑9‑&v‑G‑2'@40‑AJNKHP‑ldo
                                       巴 倒 的B f
                                              lt‑‑
                                                 '.J
                                                   ‑Fi
                                                     ‑le
                                                       d‑03
                                                          125月‑9
                                                               ‑P.
                                                                 ‑a§
                                                                   e‑‑
                                                                     2与e
                                                                       ‑f‑
                                                                         64
        6
        2.         B
                   eca
                     useoft
                          hes
                            ean
                              dot
                                herp
                                   rio
                                     ril
                                       li
                                        ci
                                         tde
                                           ali
                                             ngs
                                               ,Ablyazovknewhec
                                                              oul
                                                                d

 c
 ons
   pir
     ewi
       tht
         heI
           Chr
             apu
               novF
                  ami
                    lyt
                      oev
                        adet
                           heWorldwideF
                                      ree
                                        zin
                                          gOr
                                            der
                                              swi
                                                tho
                                                  utf
                                                    earo
                                                       f

 d
 isc
   ove
     ryo
       rbe
         tra
           yal
             .


 E
 .      TheKhrapunovFamilyWasIts
                               elfS
                                  ubjecttoA
                                          sse
                                            tF ree
                                                 zes
                                                   .
        63
         . I  nadd
                 iti
                   on,memberso
                             ftheKhrapunovF
                                          amilywerethe
                                                     mse
                                                       lve
                                                         ssu
                                                           bje
                                                             ctt
                                                               oas
                                                                 set

合e
 ezi
   ngr
     est
       ric
         tio
           ns,whichf
                   urt
                     heri
                        nce
                          nti
                            viz
                              edthemt
                                    oco
                                      nsp
                                        irew
                                           ithAblyazovbyc
                                                        omb
                                                          ini
                                                            ng

t
hei
  rowns
      tol
        ena
          sse
            tsw
              itht
                 hos
                   eofAblyazova
                              ndl
                                aun
                                  der
                                    ingt
                                       hecommingledf
                                                   und
                                                     s.

        6
        4.         I
                   nla
                     te2
                       007
                         ,Vi
                           kto
                             rKhrapunovwast
                                          ipp
                                            edo
                                              fft
                                                hatK
                                                   aza
                                                     khs
                                                       tanl
                                                          awe
                                                            nfo
                                                              rce
                                                                men
                                                                  t

a
uth
  ori
    tie
      shadbeguni
               nve
                 sti
                   gat
                     ingh
                        isf
                          ina
                            nci
                              ald
                                eal
                                  ing
                                    s.I
                                      nan
                                        tic
                                          ipa
                                            tio
                                              nofp
                                                 oss
                                                   ibl
                                                     ecr
                                                       imi
                                                         nal

c
har
  ges
    ,ono
       rab
         outNovember9
                    ,20
                      07,V
                         ikt
                           ora
                             ndL
                               eil
                                 abo
                                   ard
                                     edap
                                        riv
                                          atej
                                             eta
                                               ndf
                                                 led

K
aza
  khs
    tanf
       orS
         wit
           zer
             lan
               d.U
                 lti
                   mat
                     ely
                       ,twoc
                           rim
                             ina
                               lca
                                 sesweref
                                        ile
                                          dag
                                            ain
                                              stV
                                                ikt
                                                  ori
                                                    n

K
aza
  khs
    tanf
       ora
         bus
           eofpowera
                   ndf
                     rau
                       dul
                         enta
                            cts
                              ,an
                                dono
                                   rab
                                     outJ
                                        uly2
                                           1,2
                                             011
                                               ,ac
                                                 our
                                                   t‑

o
rde
  reda
     rre
       stw
         arr
           antwasi
                 ssu
                   edf
                     orViktm
                           二Th
                             rou
                               gho
                                 ut2
                                   011a
                                      nd2
                                        012
                                          ,ad
                                            dit
                                              ion
                                                alc
                                                  har
                                                    ges

wereb
    rou
      ghti
         nKa
           zak
             hst
               ana
                 gai
                   nstmemberso
                             fth
                               eKhrapunovF
                                         ami
                                           lya
                                             ris
                                               ing企omt
                                                     het
                                                       hef
                                                         tof

p
ubl
  icp
    rop
      ert
        yan
          dth
            ela
              und
                eri
                  ngo
                    fre
                      sul
                        tin
                          gfu
                            ndsd
                               uri
                                 ngV
                                   ikt
                                     or'
                                       ste
                                         nur
                                           easm
                                              ayo
                                                r.

        6
        5.     S
               ubs
                 equ
                   ent
                     ly,i
                        nmi
                          d‑2
                            012
                              ,th
                                ePu
                                  bli
                                    cPr
                                      ose
                                        cut
                                          orofGenevao
                                                    pen
                                                      eda
                                                        n

i
nve
  sti
    gat
      ioni
         ntot
            heKhrapunovFamilyons
                               usp
                                 ici
                                   onofv
                                       iol
                                         ati
                                           ngS
                                             wis
                                               smoneyl
                                                     aun
                                                       der
                                                         ing

l
aws
  .TheP
      ubl
        icP
          ros
            ecu
              torofGenevas
                         eiz
                           edf
                             ina
                               nci
                                 ala
                                   ndb
                                     ank
                                       ingd
                                          ocu
                                            men
                                              tsa
                                                ndo
                                                  rde
                                                    redt
                                                       he

f
ree
  zin
    goft
       heKhrapunovFamilysS
                         wis
                           sas
                             set
                               s,i
                                 ncl
                                   udi
                                     nga
                                       cco
                                         unt
                                           she
                                             lda
                                               tSw
                                                 issb
                                                    ank
                                                      s.T
                                                        his

i
nve
  sti
    gat
      ionbyt
           heS
             wis
               sau
                 tho
                   rit
                     iesi
                        son
                          goi
                            ng.




[
Dif
  !e1，
     巴nfO《Id αml   巴•v巴n j 包e
                         J正1 ss
                              巴！f
                                in包 chun乞ゼd
                                          f,
                                           '
                                               2
                                               J
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 31 of 139


[
Dif
  fe1
    entoddandeve
               npagessetti
                         ngchangedfiomoninor
                                           ignα
                                             i lto4finm
                                                      odi
                                                        fie
                                                          d.]
[
Lin
  k‑oア1e
    t   vio
          usse
             ttin
                gchanged）チomoffinori
                                   gin
                                     altooninmod
                                               !,le
                                                  d.]
         Gas.eh
              ‑19
                ‑cv
                  ‑02
                    ‑64
                      5‑A
                        J外 KFIP‑QoBH   も叫」持ι
                                   問 Bfl   Q‑d
                                             ‑12
                                               5/1
                                                 9Pae~-1-




生4




I
nif
  fi'
    nIIoddundewmpo
     ザ           χess
                    ell
                      ingc
                         /1
                          11
                           11
                            どed
                              /iw
                                11o
                                  nino
                                     rig
                                       ina
                                         ltoo
                                            ffi
                                              nmo
                                                dif
                                                  ied
                                                    .]
                                       l~
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 32 of 139


/D部er
    entoddandeve
               npagessett
                        ingchαng
                               edf
                                 i'omonin01匂 i
                                             nalt
                                                ooffi
                                                    nmod
                                                       ifie
                                                          d.]
[却 kt
 I  oてpr
       evio
          usse
             ttin
                gchαngedfromoffi
                               norig
                                   ina
                                     ltoo
                                        ηi nmod!f
                                                ied
                                                  .]
     Gaseq;  q&‑eトG ￡@4&‑‑AJ トトKFl
                                 ‑P‑Qocu
                                       ‑m:
                                         e f
                                           fi‑1‑‑手ile
                                                    d‑‑
                                                      0‑3位5/‑1‑
                                                              9‑P
                                                                ‑ag
                                                                  e‑2
                                                                    ‑5‑
                                                                      e手−1
                                                                        ＆ ‑
F
.     AblyazovC
              ons
                pir
                  esw
                    ithI
                       lya
                         sKhrapunovt
                                   oLa
                                     und
                                       erS
                                         tol
                                           enFundsT
                                                  rac
                                                    eab
                                                      let
                                                        oBT
                                                          A sI
                                                             nve
                                                               stm
                                                                 enti

    6
    6.     I
           nora
              bou
                tla
                  te2009‑j
                         usta
                            fte
                              rAblyazovhadf
                                          ledt
                                             oLondon,a
                                                     ndt
                                                       hec
                                                         our
                                                           tst
                                                             her
                                                               e

h
adi
  ssu
    edt
      heWorldwideF
                 ree
                   zin
                     gOrders‑Ablyazova
                                     ndI
                                       lya
                                         smeti
                                             nth
                                               eUn
                                                 ite
                                                   dKingdoma
                                                           nd

a
gre
  edonaschemet
             ovi
               ola
                 tet
                   heWorldwideF
                              ree
                                zin
                                  gOr
                                    der
                                      sbyd
                                         isp
                                           osi
                                             ngofc
                                                 e1i
                                                   ainkeya
                                                         sse
                                                           ts

b
ene
  fic
    ial
      lyownedbyA
               bly
                 azo
                   v.

    6
    7.     AsJ
             udg
               eWaksmanoft
                         heU.
                            K.c
                              our
                                tla
                                  terf
                                     oun
                                       dwhenhehandeddownjudgment

a
gai
  nstI
     lya
       sfo
         rhi
           sro
             lei
               nth
                 isv
                   erysamec
                          ons
                            pir
                              acy
                                ,3I
                                  lya
                                    shad

            con
              spir
                 edw ith Mr Ablyazov tobreakthet er
                                                  mso  fano ri
                                                             gina
                                                                l
            fre
              ezi
                ngorderandareceiver
                                  shipor
                                       dergran
                                             tedagain
                                                    stMrA  bl
                                                            yazov
            byeff
                ecti
                   ngorassi
                          sti
                            ngther em
                                    ovalortra
                                            nsf
                                              erofanumberoff  un
                                                               ds
            soast
                ot ak
                    ethose伽 ld
                             so utofthere
                                        achofthefre
                                                  ezingorde
                                                          ragain
                                                               st
            MrAblyazova ndthustoa s
                                  sis
                                    thimi nevadin
                                                ga ndb re
                                                        akingclea
                                                                r
            co
             urtord
                  ers
                    .

      6
      8.    Onea
               sse
                 tIl
                   yasa
                      ndAblyazovc
                                ons
                                  pir
                                    edt
                                      omo
                                        net
                                          izea
                                             ndl
                                               aun
                                                 derwas

a
ppr
  oxi
    mat
      ely$440m
             ill
               iont
                  rac
                    eab
                      let
                        oAb
                          lya
                            zov
                              'sw
                                ron
                                  gfu
                                    llyo
                                       bta
                                         ine
                                           din
                                             ter
                                               esti
                                                  nam
                                                    ass
                                                      ive
                                                        ly

p
ro自t
   abl
     epe
       tro
         leu
           mcompanynamed"
                        Zha
                          ikm
                            una
                              i，＇a
                                 ndwhichi
                                        snowknowna
                                                 s"NostrumO
                                                          il

a
ndGasPLC.

    6
    9.     WhenAblyazovbecameChairmanofBTAi
                                          n2005a
                                               fte
                                                 rTa
                                                   tis
                                                     hev
                                                       'sd
                                                         eat
                                                           h he         ラ




assumedc
       ont
         rolo
            far
              ang
                eofi
                   nve
                     stm
                       ent
                         smadew
                              ithBT
                                  A sf
                                     und
                                       san
                                         dwh
                                           ichw
                                              er
                                               ヲet
                                                 husd
                                                    uly

owingt
     oBTA.T
          hisi
             ncl
               ude
                 dani
                    nve
                      stm
                        entofmoret
                                 han$100m
                                        ill
                                          ionofBTAsf
                                                   und
                                                     sin

ZhaikmunaiLLP,ap
               art
                 ner
                   shi
                     pth
                       atownedt
                              her
                                igh
                                  tst
                                    oanenonnouso
                                               ila
                                                 ndg
                                                   as自e
                                                      ldi
                                                        nea
                                                          ste
                                                            rn

K
aza
  khs
    tan(
       theZ
          hai
            kmu
              naiI
                 nve
                   stm
                     ent
                       ").AsZ
                            hai
                              kmu
                                naisthen‑CEOp
                                            ubl
                                              icl
                                                yad
                                                  mit
                                                    tedt
                                                       oth
                                                         e




3    Thisac
          tionwasbroughtin2015i nt
                                 heHighC ou
                                          rtofJu
                                               sti
                                                 ce,Bus
                                                      ine
                                                        ssa n
                                                            dProp
                                                                e1iy
ComisofEngl
          anda ndWale
                    s,CommercialC ou
                                   rt(QBD),a ndca
                                                ption
                                                    edJSCβ'JAβank1
                                                            '     人ll
                                                                    yαs
KhrapunmらClaimNo.CL‑2015‑000549.Thejudgmentqu
                                            otedabovewashan
                                                          deddowni nor
abo
  utAugust201
            8.



/Di
  ff•企rent oddande
                 venpogess
                         e1
                          1i刀gc
                              lwn
                                ged
                                  fi‑
                                    011
                                      1oni
                                         nor
                                           igi
                                             nalI
                                                ο f
                                                 υ｛inm
                                                     odi
                                                       fidJ
                                                         e
                                      25
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 33 of 139


[
Dif
  fer
    entoddandeve
               npagesset
                       tin
                         gchangedji
                                  'omoninor
                                          igi
                                            nalt
                                               ooffi
                                                   nmo
                                                     dif
                                                       iedl
                                                         目




[
Lin
  k‑to
     ‑pr
       evio
          usse
             ttin
                gchσng
                     edji‑o
                          moffinor
                                 igin
                                    altooninmo
                                             dif
                                               ied
                                                 .}
     Gase‑‑4井与G》心♀B4ιAJ     件‑ K‑
                                1
                                =4手f >B
                                      G ‑
                                        U閉 00ι1 手j持4‑G裂♀Bf:
                                                          t‑
                                                           9‑手a§−＆♀B
                                                                   ‑e‑
                                                                     f←＆
                                                                       ＋

O
rga
  niz
    edCrimeandC
              orr
                upt
                  ionR
                     ep0
                       1ii
                         ngP
                           r吋e
                             ct(
                               the OCCRP＇
                                        ，t
                                        ） h
                                          eZhaikmunai

I
nve
  stm
    entwasmaded
              uri
                ngT
                  ati
                    she
                      vsp
                        eri
                          odofc
                              ont
                                rolofBT
                                      A,b
                                        uta
                                          fte
                                            rTa
                                              tis
                                                hevsd
                                                    eat
                                                      h,

Ablyazovassumedc
               ont
                 roloft
                      heZhaikmunaiI
                                  nve
                                    stm
                                      enta
                                         lon
                                           gwi
                                             tht
                                               her
                                                 estofBTA.

      7
      0.   BTAsi
               nte
                 rna
                   lac
                     cou
                       nti
                         ngr
                           eco
                             rdsc
                                onf
                                  irmt
                                     hatt
                                        heZhaikmunaiI
                                                    nve
                                                      stm
                                                        entwas

長mdedbyBTAt
          hro
            ughas
                eri
                  esofs
                      hel
                        lco
                          mpa
                            nie
                              s,i
                                ncl
                                  udi
                                    ngT
                                      rad
                                        est
                                          ock
                                            .Atl
                                               eas
                                                 t$103

m
ill
  ionofBTAsmoneywast
                   ran
                     sfe
                       tTe
                         dth
                           rou
                             ghT
                               rad
                                 est
                                   ocki
                                      n2004t
                                           oZhaikmunaisp
                                                       are
                                                         nt

company~』rlfu1din民主製弘 in      o
                              rde
                                rtof
                                   undt
                                      heZhaikmunaiI
                                                  nve
                                                    stm
                                                      ent
                                                        .

      7
      1.   A
           fte
             rth
               efi
                 rs
                  toft
                     heWorldwideF
                                ree
                                  zin
                                    gOr
                                      der
                                        swasimposedi
                                                   nla
                                                     te2009           ヲ




Ablyazovt
        ask
          edh
            isa
              gen
                tandc
                    o‑c
                      ons
                        pir
                          ato
                            rIl
                              yasw
                                 ithm
                                    one
                                      tiz
                                        ingt
                                           heZhaikmunai

I
nve
  stm
    ent
      .Ablyazovd
               ire
                 cte
                   dIl
                     yast
                        oen
                          sur
                            eth
                              att
                                hep
                                  roc
                                    eed
                                      soft
                                         hisi
                                            nve
                                              stm
                                                entwerep
                                                       aidt
                                                          o

Ablyazovp
        ers
          ona
            lly
              ,in
                ste
                  ado
                    fbackt
                         oBTA,whichhadf
                                      und
                                        edt
                                          hei
                                            nve
                                              stm
                                                ent
                                                  .

     7
     2.    Atnot
               imed
                  idAblyazovd
                            isc
                              los
                                ehi
                                  sin
                                    ter
                                      esti
                                         nth
                                           eZhaikmunaiI
                                                      nve
                                                        stm
                                                          ent

t
oBT
  Aori
     t
     sco
       uns
         el,o
            rtot
               heR
                 ece
                   ive
                     rsa
                       tKP
                         孔1G.

     7
     3.    Asr
             epo
               rte
                 dbyt
                    heOCCRP,between2011a
                                       nd2012 I
                                              lya
                                                smo
                                                  net
                                                    iz
                                                     ヲe
                                                      d

Ablyazovsi
         nte
           res
             tint
                heZhaikmunaiI
                            nve
                              stm
                                entw
                                   itht
                                      hea
                                        ido
                                          fZhaikmunaisCEO,

u
lti
  mat
    elye
       xtr
         act
           inga
              ppr
                oxi
                  mat
                    ely$440m
                           ill
                             iona
                                srecoupmento
                                           fth
                                             eZhaikmunaiI
                                                        nve
                                                          stm
                                                            ent

(
her
  ein
    aft
      er,t
         he"
           Sto
             le     門
               nFunds）
                     ．

     7
     4.    Asr
             epo
               rte
                 dbyt
                    heOCCRP,t
                            heS
                              tol
                                enFundsw
                                       e1cw
                                         ・ i
                                           redfromtwos
                                                     hel
                                                       l

companiesc
         ont
           rol
             le                ，S
               dbyZhaikmunaisCEO a
                                 rtf
                                   iel
                                     dLt
                                       d"a
                                         ndC
                                           lar
                                             emo
                                               ntL
                                                 td,
                                                   "toa
                                                      cco
                                                        unt
                                                          sat

FBMEBank（FBME
            ）円i
              nth
                enameof N
                        01i
                          her
                            nSe
                              asWaterage（ NSW
                                            円，w
                                             ） hichwasa




/
IJi
  ff
   i‑
    :r
     en
      loddmu/e
             venpa包e
                   sse
                     lli
                       ngc
                         lwn
                           ged
                             /i・
                               orno
                                  nino
                                     rig
                                       ina
                                         ltoo
                                            ff'
                                              inm
                                                odi
                                                  fie
                                                    d.]
                                    .0
                                    ;
                                    2̲
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 34 of 139


[
Dif
  fer
    entoddandeve
               npagessett
                        ingchanged斤omOη i
                                        n01i
                                           gin
                                             altooffi
                                                    nmod
                                                       ifie
                                                          d.}
[
Lin
  k‑t
    o‑piev
         iou
           sse
             ttin
                gch正mgedfiwnoffinor
                                  igi
                                    nalt
                                       ooninmod
                                              ifie
                                                 d.}
      Gase-斗叶♀Gい-0264&-AJNιKHfLQoBt::Hn-ent-4-~ H  eG‑‑
                                                      0‑J舟与件9手‑
                                                              a@e2
                                                                 :7e
                                                                   fe~




 l
 ‑6
  ‑




/
Dif
  fer
    entoddunde
             γenpagess
                     ett
                       in又d
                          wng
                            ed/
                              i"(
                                )/no
                                   nino
                                      rig
                                        inu
                                          /10o
                                             {Ti
                                               nmo
                                                 dif
                                                   ied
                                                     .]
                                    2
                                    7.
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 35 of 139


/D
 z刀
  告r e
     ntoddande
             iぜnpagesset
                       tin
                         gchangedji
                                  ‑omoninor
                                          igi
                                            nalt
                                               oofli
                                                   nmo
                                                     dif
                                                       ied
                                                         .)
[
Lin/
   Heたpr
       evio
          usse
             tti
               ngchanged斤omoflin0なi
                                 1  na
                                     ltooninmo
                                             dif
                                               ied
                                                 .)
     ~1ヂ協Gい42646-AJ-件-Kl=i-P-[.:>-e日オ開明日平+1~149-Pa§e ~g            e
                                                                   :f
                                                                    .‑
                                                                     ‑§
                                                                      4


S
eyc
  hel
    les‑
       inc
         orp
           orate
               ds h
                  ellc
                     ot:hp
                         anycon
                              trol
                                 ledbyI
                                      lya
                                        sIくhr
                                            apu
                                              nov
                                                .4
     7
     5. Att  h
             et i
                meofthes
                       ef r
                          ans
                            fersofth
                                   eSto
                                      lenFun
                                           ds,FBMEhadl
                                                     ongb
                                                        eenknown

a
saf
  ina
    nci
      ali
        nst
          itu
            tio
              nca
                ter
                  ingt
                     omoneyl
                           aun
                             der
                               ersa
                                  ndi
                                    nte
                                      rna
                                        tio
                                          nalc
                                             rim
                                               ina
                                                 ls.I
                                                    n20
                                                      14,

FBMEwasd
       esi
         gna
           teda"
               for
                 eig
                   nfi
                     nan
                       cia
                         lin
                           sti
                             tut
                               ionofp
                                    rim
                                      arymoneyl
                                              aun
                                                der
                                                  ingc
                                                     onc
                                                       ern
                                                         "

ande
   ffe
     cti
       vel
         ybannedfromt
                    hel
                      egi
                        tim
                          atei
                             nte
                               rna
                                 tio
                                   nalf
                                      ina
                                        nci
                                          als
                                            yst
                                              embyt
                                                  heF
                                                    ina
                                                      nci
                                                        al

                              ） oft
CrimesEnforcementNetwork（FinCEN   heU
                                    .S.Departmento
                                                 fth
                                                   eTr
                                                     eas
                                                       ury
                                                         ,ad
                                                           eci
                                                             sio
                                                               n

s
ubs
  equ
    ent
      lyd
        esc
          rib
            edbyFB
                 恥1Ea
                    sa d
                       eat
                         hse
                           nte
                             nce
                               .

      7
      6.    TheS
               tol
                 enFundsweret
                            henmovedt
                                    hro
                                      ughas
                                          eri
                                            esofs
                                                hel
                                                  lcompanya
                                                          cco
                                                            unt
                                                              s

i
nsi
  deofFBMEbyaD
             uba
               i‑b
                 ase
                   dfi
                     nan
                       cia
                         lad
                           vis
                             ert
                               oth
                                 eco
                                   nsp
                                     ira
                                       tor
                                         s,EeshA
                                               gga
                                                 rwa
                                                   l.Once

washedt
      hro
        ught
           hisc
              hai
                nofs
                   hel
                     lco
                       mpa
                         nie
                           s,t
                             heS
                               tol
                                 enFundswered
                                            ivv
                                              iedupa
                                                   ndw
                                                     ire
                                                       dou
                                                         t

ofFB
   恥1Et
      obel
         aun
           der
             eda
               cro
                 sss
                   eve
                     ralj
                        uri
                          sdi
                            cti
                              ons
                                ,in
                                  clu
                                    din
                                      gth
                                        eUn
                                          ite
                                            dSt
                                              ate
                                                s.P
                                                  ubl
                                                    ic

r
epo
  rti
    ngbyt
        heOCCRPr
               eve
                 ale
                   dkeyp
                       art
                         soft
                            hisl
                               aun
                                 der
                                   ingp
                                      roc
                                        ess
                                          :




4     Assetfor
             thinparagr
                      a p
                        h67above Il
                                  ラya
                                    sKhrapunovh asa lrea
                                                       dyb e
                                                           enf oun
                                                                 dl i
                                                                    abl
                                                                      eforhis
r
oleinthi
       sc on
           spir
              acy andBT
                 ラ      Ahasbeenawardedjudgmenta gai
                                                   nsthimi ntheU.K.cour
                                                                      ts.
BTAiss eek
         ingtodomesti
                    catethisj
                            udgme
                                ntinr e
                                      late
                                         dp roc
                                              eedings.lly
                                                        as,Vik
                                                             t o
                                                               rK hr
                                                                   apunov,
andMukhtarAblyazovareal
                      soc u
                          rren
                             tlydef
                                  endantsinCitya/Almaty,etanov.Ablyazov，訂正d
                                                                          づ



[
Di{
  (i'
    ren
      toddunde
             venp
                ag,
                  ess
                    ell
                      ingc
                         hun
                           ged
                             ji‑
                               011
                                 1oni
                                    nor
                                      igi
                                        nalt
                                           oof
                                             /inm
                                                odi
                                                  fia
                                                    l.)
                                      2
                                      .
                                      ?i
                                       .
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 36 of 139


[
Dif
  fer
    entoddandeve
               npagessetti
                         ngchangedJ
                                  i‑o
                                    moninor
                                          igi
                                            naltooffi
                                                    nmod
                                                       （プl
                                                         ed.
                                                           ]
/
Lin
  k‑to
     ‑pr
       evio
          usse
             ttin
                gchanged）チomoffinor
                                  igi
                                    nalt
                                       ooninmod
                                              ifie
                                                 d.]
     Gase-斗÷1ふGい~5-AJトトκH手GB-G-t:imeiヰµ手品e4-03t25t--1-9--P-age-±9-e手－＠..＇.＼－
No.                                                                            1
                                                                               5‑
cv‑
  534
    5(S
      .D.
        N.Y
          .)(
            Nat
              ha,J
                n ふ




[
Dif
  fer
    entoddande
             venpagess
                     ett
                       ingc
                          hon
                            ged
                              ji‑
                                011
                                  1oni
                                     nor
                                       igi
                                         n「it
                                            οof
                                              fin1
                                                 11
                                                  od
                                                   1斤e
                                                     d./
                                      つQ
                                      山 ノ
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 37 of 139


[D沼erentoddandevnp
                e αgesset
                        tin
                          gc hα
                              ngedfiwnoninor
                                           igi
                                             nalt
                                                ooffi
                                                    nmo
                                                      d(f
                                                        ied
                                                          .]
/L
 ink
   ‑to予 r
        evio
           usse
              ttin
                 gch
                   an g
                      edji‑omoffi
                                nori
                                   gin
                                     altooninmo
                                              dif
                                                ied
                                                  .]
      Gase‑ 斗司令Gト Q ♀646‑AJN‑KHPDeett問-e-1守＋－＋手~佐51'4-9--Page－－~O拍手&:t-




                       誌
                       謹
                       F刊
                            F
                            、仲村   ，Z
                                   ；安V毛
                                    貨 弘，，
                                        .、              望
                                                        書＇
                                                         °＂
                                                          ＂ .
                                                            ,   w＇＂＇＇＇時村   験。c
                                                                             c.伊




                                  ＜
                                  ＇
                                  ＂＂
                                   ＂ザ   d
                                        出品
                                   問
                                   、＂
                                    時
                                   x
                                   事会色由時




                                                    u



                                                           d
                                                           民
                                                           マ

                                                                     肺訴
                                                                    すも
                                                                           事




                  ぷ
                  省一
                  切




                                        巧
                                        民，.
                                          ...   司す＆

                                    巴」、可、舟、     、
                                                白   A


                                     ー ，
                                               町喰鰻.
                                                  a
                                                  s
                                                  ≪:
                                                   ・
                                  ー ゐ
                                  受.
                                   .
                                   .
                                    .....，＿曜剛輔畑
                                              〜
                                              .




     7
     7.    TheS
              tol
                enFundsweret
                           henp
                              art
                                ial
                                  lycommingledw
                                              itht
                                                 hos
                                                   eoft
                                                      heKhrapunov
Family i
     フ npa
         rti
           cul
             art
               hro
                 ughaPanamaniano
                               ffs
                                 hor
                                   ・6companynamed"VILDERCompany"
（VILDER").VILDERwasc
                   ont
                     rol
                       ledbyI
                            lya
                              san
                                downedbymemberso
                                               fth
                                                 eKhrapunovF
                                                           ami
                                                             ly.




  酔r
[D1 e
    /1
     /oddande1仰 pagess
                     efl
                       ingc
                          lwn
                            ged
                              ji‑
                                011
                                  1oni
                                     nor
                                       igi
                                         nall
                                            oof
                                              /inm
                                                 odi
                                                   fie
                                                     d}
                                                    3Q
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 38 of 139


[D市ere
     ntpddandevnpα
               e  gessett
                        ingchanged
                                 ji‑o
                                    moninor
                                          igi
                                            nalt
                                               ooffi
                                                   nmo
                                                     dif
                                                       ied
                                                         .]
[L
 ink
   ‑to‑p
       rev
         iou
           sse
             ttin
                gchαngedjトomoffino
                                 ri nα
                                   玄i 1t
                                       ooninmo
                                             dif
                                               ied
                                                 .]
     Gase‑‑4叫ふ唱いQ  ‑2.64与‑AJNKHPQeBH     閉‑e‑
                                            At1FiledO説芸斜+9‑手a§B‑34‑‑Bf‑‑04



 +
 ‑8
  ‑




[
Dif
  fer
    enloddande
             venpagess
                     ell
                       ingc
                          /u1
                            11g
                              ed戸οmoni
                                     nor
                                       igi
                                         nalt
                                            oof
                                              f"
                                               inm
                                                 odi
                                                   fie
                                                     d.]
                                     }J
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 39 of 139


[
D{[
  fer
    entoddαndevnpα
               e  gesset
                       tin
                         gc hαng
                               edfi'omoni  nor
                                             ignα
                                               i itooffi
                                                       nmo
                                                         dif
                                                           ied
                                                             .]
[
Lin
  k‑to
     ‑pr
       evio
          usse
             ttin
                gch
                  an g
                     edfi・omof norigi以~ti t
                              fi          ooninmod
                                                 ifie
                                                    d.]
     Gase-4司令宅入トQ2@45-AJN-KHP--DeG·H問nι1一同BdGd/251~~♀-ef.-0-t

                                                                      7
                                                                      8.
           VILDERr
                 ece
                   ive
                     datl
                        eas
                          t$9
                            5.8m
                               ill
                                 ioni
                                    nSt
                                      ole
                                        nFundsfromNSWi
                                                     n
      t
      ran
        sfe
          rs

betweena
       cco
         unt
           she
             ldbye
                 ach臼 1
                      ti
                       tya  王B
                         tFBM a
                              nk.

      7
      9.    Toe
              ffe
                ctt
                  het
                    r
                    羽 1
                      sfe
                        roft
                           heS
                             tol
                               enFundso
                                      uts
                                        ideoft
                                             heWorldwideF
                                                        ree
                                                          zin
                                                            g

O
rde
  rs,a
     ndt
       oav
         oidt
            hea
              sse
                t合e
                  eze
                    sag
                      ain
                        sth
                          isownf
                               ami
                                 ly,I
                                    lya
                                      smovedt
                                            heS
                                              tol
                                                enFunds

t
hro
  ugha
     cco
       unt
         satFBMEi
                nth
                  enameofGennadyP
                                ete
                                  lin
                                    ,an
                                      oth
                                        err
                                          ela
                                            tio
                                              n‑ymaniageo
                                                b       fth
                                                          e

Ablyazova
        ndKhrapunovc
                   lan
                     s.(
                       Pet
                         elnss
                           i tep
                               ‑so
                                 n,D
                                   i
                                   ラmi
                                     triK
                                        udr
                                          yas
                                            hov
                                              ,hadm
                                                  arr
                                                    iedI
                                                       lya
                                                         s

Khrapunovss
          is
           te
            r,E
              lvi
                ra.
                  )Ata
                     llt
                       ime
                         s,h
                           owe
                             ver
                               ,Il
                                 yash
                                    ims
                                      elfr
                                         eta
                                           ine
                                             dco
                                               ntr
                                                 oloft
                                                     heS
                                                       tol
                                                         en

F
und
  s,a
    cti
      nga
        tAblyazovsd
                  ire
                    cti
                      on.

      80
       .    P
            ete
              linhadbeens
                        ecr
                          eta
                            ryt
                              oVi
                                kto
                                  rCh
                                    ern
                                      omy
                                        rdi
                                          n,t
                                            hef
                                              orm
                                                erprimem
                                                       ini
                                                         ste
                                                           r
      of

t
heR
  uss
    ianF
       ede
         rat
           ion
             ,an
               dwasw
                   ide
                     lyi
                       mpl
                         ica
                           tedi
                              nac
                                tsofc
                                    orr
                                      upt
                                        ioni
                                           nth
                                             eRu
                                               ssi
                                                 an

g
ove
  rnm
    ent
      .Un
        lik
          eAblyazova
                   ndt
                     heKhrapunovF
                                ami
                                  ly,h
                                     owe
                                       ver
                                         ,Pe
                                           tel
                                             inwasn
                                                  ots
                                                    ubj
                                                      ectt
                                                         o

anya
   sse
     tfr
       eez
         esa
           tth
             eti
               me,a
                  ndt
                    huswasI
                          lyssb
                            a esto
                                 pti
                                   onf
                                     orl
                                       aun
                                         der
                                           ingt
                                              heS
                                                tol
                                                  enF
                                                    und
                                                      s.

G
.     I
      lya
        sI ζ
           hrapu
               novTurnedt
                        oFe
                          lixSat
                               er,aLong‑TimeA
                                            sso
                                              cia
                                                teo
                                                  fth
                                                    eKhrapunov
      F
      amily
          ,t oH
              elpLaundert
                        heSto
                            lenFund
                                  s.

      8
      1. A ft
            ers
              ucc
                ess
                  ful
                    lym
                      one
                        tiz
                          ingt
                             heZhaikmunaiI
                                         nve
                                           stm
                                             ent
                                               ,ll
                                                 yasn
                                                    eed
                                                      edt
                                                        o
      l
      aun
        der

t
hen
  ear
    ly$440m
          ill
            ioni
               nSt
                 ole
                   nFundso
                         uto
                           fFBME,w
                                 ith
                                   outa
                                      le1
                                        iin
                                          gBT
                                            Aort
                                               hec
                                                 our
                                                   t              】




a
ppo
  int
    edR
      ece
        ive
          rs,a
             l
             lwh
               ileAblyazovr
                          ema
                            ine
                              dsu
                                bje
                                  ctt
                                    oth
                                      eWorldwideF
                                                ree
                                                  zin
                                                    gOr
                                                      der
                                                        san
                                                          d

I
lya
  sSown白m
        ilywass
              ubj
                ectt
                   oas
                     setf
                        ree
                          zesi
                             nSw
                               itz
                                 erl
                                   and
                                     .

      8
      2.    Todos
                o,I
                  lya
                    stu
                      rne
                        dtoal
                            ong
                              tim
                                efr
                                  ien
                                    doft
                                       heKhrapunovF
                                                  ami
                                                    lywhoh
                                                         ad

e
xte
  nsi
    vee
      xpe
        rie
          ncew
             itho
                rga
                  niz
                    edc
                      rim
                        ean
                          dmoneyl
                                aun
                                  der
                                    ing
                                      :Fe
                                        lixS
                                           ate
                                             r.

     約.     F
            eli
              xSa
                terwasb
                      orni
                         nth
                           eSo
                             vie
                               tUniononMarch2
                                            ,19
                                              66.WhenS
                                                     ate
                                                       rwas
     e
     igh
       t

y
ear
  sodh
    l i
      sf
       フa
        mil
          yle
            ftt
              heS
                ovi
                  etUniona
                         ndmovedt
                                oBr
                                  igh
                                    tonB
                                       eac
                                         hinB
                                            roo
                                              kly
                                                n,NewY
                                                     ork
                                                       .
/
Dif
  fの・
    en
     !oddande
            venpugハ・
                   sel
                     lin
                       どιlw
                          nge
                            dfi
                              ・omoni
                                   nοr
                                     igi
                                       na/t
                                          oof
                                            fin1
                                               11o
                                                 d1f
                                                   ied
                                                     .}
                                        3
                                        2.
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 40 of 139


[
Dif
  fer
    entoddαndeve
               npagesset
                       tin
                         gchangedji‑
                                   omoninor
                                          igi
                                            nalt
                                               ooffi
                                                   nmo
                                                     dif
                                                       ied
                                                         .]
[
Linkto‑
      pre
        vio
          usse
             ttin
                gchang
                     edfiomoffin01恕inc
                                     ilt
                                       ooninmo
                                             dif
                                               ied
                                                 .}
     Gase-－~÷1-9-c-v""'Q♀€-4与A.Ji'.,ト~制限＠叫4-F-HBG--0~佐01--1-9--P-age-3与-0手-@4

                                                                                8
                                                                                4.
           A
           fters
               ett
                 lin
                   gint
                      heU
                        nit
                          edS
                            tat
                              es,S
                                 ate
                                   r'sf
                                      ath
                                        er,M
                                           ikh
                                             ailS
                                                hef
                                                  ero
                                                    vsk
                                                      y,
      r
      epo
        rte
          dly

workedf
      orn
        oto
          1io
            usc
              rim
                ebo
                  ssSemionM
                          ogi
                            lev
                              ichoft
                                   heR
                                     uss
                                       ia  五a
                                         nMa .I
                                              n20
                                                00,S
                                                   hef
                                                     ero
                                                       vsk
                                                         y




/
])
 i{
  !i
   ,,
    ‑e
     n/oddande
             venpa
                 乞巴ss
                    ell
                      ingchan包e
                              dfi
                                ‑o
                                 in011i
                                      nor
                                        igi
                                          nalt
                                             oof
                                               /inm
                                                  odi
                                                    fie
                                                      d.}
                                       :
                                       tl
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 41 of 139


[
Dij告F
   } e
     凋ntoddα   巴刀 p
            ndのP  αgε
                    Sse
                      tti
                        n hαn
                         gc ged
                              ji omoni
                                 −    nmig
                                         升i刀a
                                            ltoof
                                                /inmod
                                                     ifi
                                                       eピf
                                                         .]
[
Li刀k一t
     o一}
       J νi
        Iι o
           u
      Gase-4÷牛9-GいQ♀€4§ AJトJKM      。
                                干LI) Gり 間 関t‑1‑
                                              f三恥G ‑
                                                   ‑0‑
                                                     3往与件9  手a
                                                             "§‑
                                                               eベ34‑0f‑O
                                                                       斗




p
lea
  dedgui
       ltyt
          oexto
              rtin
                 gmoneyfromanumbero
                                  fsmal
                                      lbusi
                                          ness
                                             esinBri
                                                   ghto
                                                      nB ea
                                                          ch.
     8
     5. 1  11
            the1
               980s,S
                    ate
                      rdropp
                           edoutofPac
                                    eUniv
                                        ers
                                          itytoworkasacol
                                                        d‑ca
                                                           lle
                                                             rat

t
heBearS
      tea
        rnsi
           nve
             stm
               ent:
                  fi
                   rm
                    .Sa
                      ters
                         ubs
                           equ
                             ent
                               lyworkeda
                                       tanumbero
                                               fWallS
                                                    tre
                                                      et

b
rok
  era
    ge五n
       ns,a
          nda
            cco
              rdi
                ngt
                  oal
                    ong
                      tim
                        eas
                          soc
                            iat
                              e,S
                                alL
                                  aur
                                    ia,S
                                       ate
                                         rde
                                           vel
                                             ope
                                               da

r
epu
  tat
    iona
       sas
         lys
           ale
             sma
               nandr
                   egu
                     lara
                        tte
                          nde
                            eofc
                               ele
                                 bri
                                   typ
                                     mii
                                       es.

         8
         6.   I
              n19
                91,S
                   ate
                     rra
                       naf
                         oulo
                            fth
                              elawf
                                  ort
                                    hef
                                      ir
                                       stt
                                         imewhenhea
                                                  ssa
                                                    ult
                                                      edar
                                                         iva
                                                           l

c
omm
  odi
    tie
      sbr

a
rgu
  ingw
     itht
        heb
          rok
            er,S
               ate
                 rbr
                   okeo
                      fft
                        het
                          opo
                            fam
                              arg
                                ari
                                  tag
                                    las
                                      san
                                        dth
                                          rus
                                            tth
                                              eja
                                                gge
                                                  dst
                                                    ern

i
ntot
   heb
     rok
       er'
         sfa
           ce;t
              hev
                ict
                  imr
                    ece
                      ive
                        dov
                          er100s
                               tit
                                 che
                                   san
                                     dsu
                                       ffe
                                         redl
                                            ast
                                              ingn
                                                 erv
                                                   eda
                                                     mag
                                                       e.

S
ate
  rwasc
      onv
        ict
          edofa
              ssa
                ulta
                   nds
                     erv
                       ed自f
                          tee
                            nmonthsi
                                   npr
                                     iso
                                       n.Asar
                                            esu
                                              lto
                                                fth
                                                  eco
                                                    nvi
                                                      cti
                                                        on,

t
heN
  ati
    ona
      lAs
        soc
          iat
            ionofS
                 ecu
                   rit
                     iesD
                        eal
                          ersr
                             esc
                               ind
                                 edS
                                   ate
                                     r'sb
                                        rok
                                          era
                                            gel
                                              ice
                                                nsea
                                                   nd

e
ffe
  cti
    vel
      ybannedhim企oms
                   ell
                     ings
                        ecu
                          rit
                            ies
                              .

         8
         7.   F
              oll
                owi
                  ngh
                    isr
                      ele
                        ase企omp
                              ris
                                oni
                                  n19
                                    95,S
                                       ate
                                         rwentt
                                              oworkf
                                                   orS
                                                     tat
                                                       eSt
                                                         ree
                                                           t

C
api
  talP
     min
       ers
         ,whereh
               e,L
                 aur
                   ia,andt
                         hei
                           rpa
                             rtn
                               ersi
                                  mme
                                    dia
                                      tel
                                        yla
                                          unc
                                            heda
                                               nil
                                                 li
                                                  ci
                                                   tpump‑

and‑dumpschemet
              hatd
                 efr
                   aud
                     edu
                       nsu
                         spe
                           cti
                             ngi
                               nve
                                 sto
                                   rsofmoret
                                           han$40m
                                                 ill
                                                   ion
                                                     .Duringt
                                                            his

t
ime
  ,Sa
    terandh
          isa
            sso
              cia
                tesr
                   epo
                     rte
                       dlyr
                          eli
                            edont
                                hei
                                  rco
                                    nta
                                      ctsi
                                         nor
                                           gan
                                             ize
                                               dcr
                                                 imet
                                                    opr
                                                      ovi
                                                        de

p
rot
  ect
    iona
       nds
         ett
           led
             isp
               ute
                 swi
                   tho
                     the
                       ror
                         gan
                           ize
                             dcr
                               imeg
                                  rou
                                    psr
                                      unn
                                        ings
                                           imi
                                             larpump‑and

dumps
    che
      mes
        .

         8
         8.   I
              n19
                98,lawe
                      nfo
                        rce
                          men
                            tof
                              fic
                                ial
                                  sse
                                    arc
                                      hedau
                                          nitr
                                             ent
                                               edbyS
                                                   ate
                                                     rataM
                                                         anh
                                                           att
                                                             an

MiniS
    tor
      agei
         nSoHoa
              fte
                rSa
                  terf
                     ail
                       edt
                         opayr
                             ent
                               .Int
                                  hel
                                    ock
                                      er,l
                                         awe
                                           nfo
                                             rce
                                               men
                                                 tfo
                                                   und五r
                                                       ear
                                                         ms

a
nddocumentsd
           eta
             ili
               ngt
                 hepump‑anddumps
                               t
                               目oc
                                 ksc
                                   hem
                                     e,a
                                       swe
                                         lla
                                           sin
                                             for
                                               mat
                                                 iononar
                                                       ang
                                                         eof

o
ffs
  hor
    eac
      cou
        ntsh
           eldbyS
                ate
                  ran
                    dhi
                      sco
                        ‑co
                          nsp
                            ira
                              tor
                                sint
                                   hes
                                     che
                                       me.Soont
                                              her
                                                eaf
                                                  ter
                                                    ,Sa
                                                      ter

p
lea
  dedg
     uil
       tyt
         ora
           cke
             tee
               rin
                 gan
                   dag
                     ree
                       dtos
                          erv
                            easag
                                ove
                                  rnm
                                    enti
                                       nfr
                                         mna
                                           nti
                                             nex
                                               cha
                                                 ngef
                                                    or

[
Dif
  fer
    en1oddande
             venpagess
                     ett
                       ingc
                          hどmgedfi・omoni
                                       nοr
                                         igi
                                           na/t
                                              oof
                                                /"i
                                                  n11
                                                    1od
                                                      i/i
                                                        edj
                                      主l
                                      主
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 42 of 139


/
Dij
  Je1en
      toddandevenpagessett
                         ingch
                             anged
                                 .fi
                                   ・mnoninor
                                           igi
                                             nalt
                                                ooffi
                                                    nmo
                                                      dif
                                                        ied
                                                          .]
/
Link‑
    to‑pr
        evi
          ouss
             ett
               ingchangedf
                         i・omoffi
                                nori
                                   gin
                                     altooninmo
                                              dif
                                                ied
                                                  .}
      Gase斗礼二－9-try-Q芸64与-AJトトKf=l手」~GU開en++手持eEi   0
                                                    312
                                                      0,q9手 a§‑e3aefe~



 芸‑
  0
  ‑




[
Dif
  !i>
    ren
      toddonde
             venpagess
                     ett
                       ingc
                          han
                            ged
                              fi・
                                o11
                                  1oni
                                     nor
                                       igi
                                         no!t
                                            oof
                                              /inm
                                                 odi
                                                   fie
                                                     d/
                                      3
                                      ̲5
                                       ̲
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 43 of 139


[
Dif
  fer
    entoddandeve
               npagessett
                        ingchangedf
                                  t‑o
                                    mo ninor
                                           igi
                                             nalt
                                                ooffi
                                                    nmo
                                                      dif
                                                        ied
                                                          .]
[
Lin
  k‑to
     ‑pr
       evio
          usse
             ttin
                gchangedfiwnoffinor
                                  igi
                                    naltooninmo
                                              dif
                                                ied
                                                  .]
     Gase-1-オ9ベ汗~4ら－A-d凡長MP-GGGtl閉＠ねι牛手持BB-~e-06--e:f-@4

l
eni
  enc
    y,r
      epo
        rte
          dlyp
             rov
               idi
                 ngi
                   nfo
                     rma
                       tio
                         nonh
                            isc
                              o‑c
                                ons
                                  pir
                                    ato
                                      rsi
                                        nth
                                          epumpand‑dump        同




schemea
      ndab
         roa
           dra
             ngeofi
                  nte
                    lli
                      gen
                        cec
                          ull
                            edfromh
                                  isn
                                    etw
                                      orko
                                         fcr
                                           imi
                                             nalc
                                                ont
                                                  act
                                                    s.Asa

c
ons
  equ
    enc
      eofh
         isc
           oop
             era
               tio
                 n,S
                   ate
                     r'ss
                        ent
                          enc
                            ingf
                               ort
                                 her
                                   ack
                                     ete
                                       eri
                                         ngc
                                           onv
                                             ict
                                               ionwasd
                                                     ela
                                                       yed

f
orn
  ear
    lyad
       eca
         de,a
            ndt
              hee
                nti
                  red
                    ock
                      etf
                        orh
                          isc
                            rim
                              ina
                                lco
                                  nvi
                                    cti
                                      onr
                                        ema
                                          ine
                                            dse
                                              ale
                                                d.

      8
      9.    I
            n19
              99,b
                 arr
                   ed合oms
                        ell
                          ings
                             ecu
                               rit
                                 iesa
                                    ndw
                                      ithtwof
                                            elo
                                              nyc
                                                onv
                                                  ict
                                                    ion
                                                      sラ S
                                                         ate
                                                           r

s
hif
  tedh
     isf
       ocu
         stor
            eale
               sta
                 te.By2
                      003
                        ,hehadj
                              oin
                                edBayrockGroupLLC（BayrockLLC）
                                                            ，a

r
eale
   sta
     ted
       eve
         lop
           men
             tcompanyf
                     oun
                       dedbyT
                            evf
                              ikA
                                rif
                                  .Ar
                                    ifhadp
                                         rev
                                           iou
                                             slyworkeda
                                                      sa

S
ovi
  ete
    con
      omi
        sta
          nd,a
             fte
               rth
                 een
                   doft
                      heC
                        oldWar,b
                               uil
                                 tse
                                   ver
                                     all
                                       uxu
                                         ryh
                                           ote
                                             lsi
                                               nTurkeya
                                                      nd

K
aza
  khs
    tan
      .

      9
      0.    T
            hro
              ugh
                outt
                   hem
                     id‑
                       200
                         0s,B
                            ayr
                              ockLLCc
                                    ont
                                      inu
                                        edt
                                          ode
                                            vel
                                              opr
                                                eale
                                                   sta
                                                     tep
                                                       r吋e
                                                         cts

a
cro
  sst
    heU
      nit
        edS
          tat
            es.Oneu
                  nsu
                    cce
                      ssf
                        ulv
                          ent
                            urei
                               nAi
                                 izo
                                   nal
                                     edt
                                       oac
                                         iv
                                          ill
                                            aws
                                              uitf
                                                 ile
                                                   din2007

a
gai
  nstBayrockLLC.I
                nth
                  ats
                    ui
                     t,E
                       rne
                         stM
                           enn
                             es,ownerofCamelbackP
                                                laz
                                                  aDe
                                                    vel
                                                      opm
                                                        ent
                                                          ,

a
lle
  gedt
     hatS
        ate
          rhadt
              hre
                ate
                  nedt
                     oel
                       ect
                         ric
                           all
                             ysh
                               ock[
                                  Men
                                    nes
                                      's]t
                                         est
                                           icl
                                             es,c
                                                uto
                                                  ff[Menness
                                                           ]        ラ




l
egs
  ,an
    dle
      ave[
         Mem
           1es
             ]de
               adi
                 nth
                   etr
                     unko
                        fhi
                          sca
                            r. Thes
                                  uitwass
                                        ubs
                                          eq
                                           刊u
                                            ent
                                              lys
                                                ett
                                                  led
                                                    .

      9
      1.    I
            nth
              issamet
                    imep
                       eri
                         od,A
                            rifi
                               ntr
                                 odu
                                   cedS
                                      ate
                                        rtoV
                                           ikt
                                             orK
                                               hra
                                                 pun
                                                   ov,whowas

t
hent
   hemayoro
          fAl
            mat
              y,a
                ndh
                  isw
                    ifeL
                       eil
                         a.Notl
                              onga
                                 ft
                                  er
                                   ,Sa
                                     tera
                                        lsomett
                                              hei
                                                rso
                                                  n,I
                                                    lya
                                                      s.

S
ate
  ran
    dth
      eKhrapunovFamilys
                      tar
                        tedt
                           oex
                             plo
                               rep
                                 ote
                                   nti
                                     alb
                                       usi
                                         nes
                                           sop
                                             po1
                                               iun
                                                 iti
                                                   esbetween

BayrockLLCa
          ndt
            heKhrapunovF
                       ami
                         ly.

      9
      2.   Asr
             epo
               rte
                 dbyMcClatchyDC,S
                                ate
                                  ran
                                    dth
                                      eKhrapunovF
                                                ami
                                                  lye
                                                    nli
                                                      ste
                                                        dth
                                                          ehe
                                                            lp

o
fam
  ajo
    rU.
      S.l
        awf
          irm

wasaj
    oin
      tve
        ntu
          rebetweenBayrockLLCa
                             ndH
                               clv
                                 eti
                                   cCa
                                     pit
                                       alS.A aS
                                              wis
                                                sen
                                                  tit
                                                    yco
                                                      nt
                                                       吋r
                                                        oll
                                                          edby

t
heK
  .hr
    apu
      novF
         ami
           ly.Accordingt
                       oMcClatchyDC,KazBaywasav
                                              ehi
                                                clef
                                                   orS
                                                     ate
                                                       ran
                                                         dth
                                                           e

Khrapunovf
         ami
           lyt
             opu
               rsu
                 ere
                   sou
                     rce
                       ‑ex
                         tra
                           cti
                             oni
                               nve
                                 stm
                                   ent
                                     swh
                                       ileV
                                          ikl
                                            o1wast
                                                 heG
                                                   ove
                                                     rno
                                                       rof



/
Dif
  fim
    mlodd1111正Ie
               venpoge
                     五.1
                       ・e
                        11
                         in
                          gcl
                            wng
                              edf
                                i・o
                                  moni
                                     nοr
                                       igi
                                         nall
                                            oof
                                              /'
                                               inm
                                                 odi
                                                   fie
                                                     d.}
                                      三Q
                                       ,
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 44 of 139



[
Dif
  fere
     ntoddαndeve
               npagesset
                       tin
                         gc l
                            iang
                               ed.
                                 fi'
                                   omoninor
                                          ignα
                                            i 1t oof
                                                   finm
                                                      odi
                                                        fie
                                                          d.]
[
Linトt
   .
   ！ o‑p
       rev
         iou
           sse
             ttin
                gchang
                     edfi‑omoffi
                               norig
                                   ina
                                     ltooninmod  在d
                                               ）（存 .
                                                   ]
     Gase-+井♀Gい0064与-AJ-ト↓－Kl=IP-Q.e-Btl-問BAι1手尚4-W-6叫~e-3ヱ4-64

E
ast
  ernK
     aza
       khs
         tan
           ,ar
             eso
               urc
                 e‑r
                   ichb
                      utl
                        igh
                          tlyp
                             opu
                               lat
                                 edr
                                   egi
                                     onoft
                                         heKazakhS
                                                 tep
                                                   pe,a
                                                      nd

s
ubs
  equ
    ent
      ly,w
         hil
           ehewasK
                 aza
                   khs
                     tansM
                         ini
                           ste
                             rfo
                               rEmergencyS
                                         itu
                                           ati
                                             ons
                                               .

   9
   3.    DuringV
               ikt
                 or'st
                     enu
                       rei
                         ngo
                           ver
                             nme
                               nt,S
                                  ate
                                    randt
                                        heKhrapunovFamilyengaged

i
nmu
  lti
    pler
       eso
         urc
           ein
             ves
               tme
                 ntsi
                    nKa
                      zak
                        hst
                          an,i
                             ncl
                               udi
                                 ngc
                                   oale
                                      xtr
                                        act
                                          iona
                                             ndo
                                               ild
                                                 ril
                                                   lin
                                                     g

v
ent
  ure
    s.

    9
    4.    N
          eit
            herV
               ikt
                 orn
                   orL
                     eil
                       are
                         por
                           tedanyoft
                                   hes
                                     ein
                                       ves
                                         tme
                                           ntso
                                              ras
                                                set
                                                  stoKazakhstan

t
axandr
     egu
       lat
         orya
            uth
              ori
                tie
                  s,d
                    esp
                      iteV
                         ikt
                           or'
                             set
                               hic
                                 ala
                                   ndl
                                     ega
                                       lob
                                         lig
                                           ati
                                             onst
                                                odos
                                                   o.

    9
    5.   I
         nfa
           ct,d
              uri
                ngt
                  hetimeofh
                          isb
                            usi
                              nes
                                sde
                                  ali
                                    ngsw
                                       ithS
                                          ate
                                            r,V
                                              ikt
                                                ord
                                                  eve
                                                    lop
                                                      eda

r
epu
  tat
    ionf
       orc
         onu
           pti
             onandi
                  nco
                    mpe
                      ten
                        cea
                          sap
                            ubl
                              ico
                                ffi
                                  cia
                                    l,r
                                      epo
                                        rte
                                          dlys
                                             ave
                                               don
                                                 lybyh
                                                     is

w
ifess
    oci
      alc
        onn
          ect
            ion
              s.Asrepmtedi
                         nad
                           ipl
                             oma
                               ticc
                                  abl
                                    efromt
                                         heU
                                           .S.embassyd
                                                     ate
                                                       dJa
                                                         nua
                                                           ry

1
6,2
  007
    ,re
      gar
        din
          gVi
            kto
              r'st
                 ran
                   sfe
                     rfromt
                          hep
                            osi
                              tio
                                nofGovernoro
                                           fEa
                                             ste
                                               rnK
                                                 aza
                                                   khs
                                                     tant
                                                        o

M
ini
  ste
    rofEmergencyS
                itu
                  ati
                    ons
                      :

            GiventhattheMinistr
                              yofEmα・gencyS itua
                                               tionsisseenasap o
                                                               liti
                                                                  cal
            backwa
                 ter,K lu
                        ・ a
                          punovsl a
                                  tes
                                    ta ppoin
                                           tmentisl i
                                                    kelyas ignthathis
            perおnuanceh asnotimprove
                                   d.Manyo  bs
                                             erver
                                                 sa repuzzle
                                                           da stohow
            Kh1a
               ・punov,whoi sknownt  obeq u
                                         itecotTup
                                                 t( ind
                                                      ustrysource
                                                                st e
                                                                   ll
            pos
              tt ha
                  tas[ mayor]hedirec
                                   tlysoli
                                         cit
                                           edab ri
                                                 bef romad is
                                                            trib
                                                               utorin
            Ust‑Kamenog
                      orsk),h asmanagedt ostaying overn
                                                      ment.日i sw i
                                                                 fes
            rep
              01tedclosefiiend
                             shipwithD a
                                       rigaNazarbayeva[ th
                                                         ed augh
                                                               terof
            KazakhstansformerPresi
                                 dent]maybeonee xplan
                                                    ation
                                                        .

   9
   6.    I
         nSeptember2
                   007
                     ,Sa
                       termetAblyazova
                                     tth
                                       eweddingofI
                                                 lya
                                                   sKhrapunovand

MadinaA
      bly
        azo
          va,A
             bly
               azo
                 v'sd
                    aug
                      hte
                        r.On-it王fonnat-ion-and-belief,-at~！ t
                                                            heweddingo
                                                                     rsh
                                                                       ort
                                                                         ly

t
her
  eaf
    ter
      ,Sa
        terbecame

awareofAblyazovsm
                ult
                  ibi
                    lli
                      on‑
                        dol
                          larschemet
                                   ode
                                     fra
                                       udBT
                                          A.

   9
   7.    I
         nDecember2
                  007
                    ,TheNnvYorkTimesp
                                    ubl
                                      ish
                                        edana
                                            rti
                                              cled
                                                 eta
                                                   ili
                                                     ngS
                                                       ate
                                                         r's

c
hec
  ker
    edp
      ast
        ,namelyh
               is1
                 993a
                    ssa
                      ultc
                         onv
                           ict
                             ion
                               ,an
                                 dre
                                   ‑su
                                     rfa
                                       cin
                                         gSa
                                           ter
                                             'si
                                               nvo
                                                 lve
                                                   men
                                                     tint
                                                        he

i
lle
  galpump‑and‑dumps
                  toc
                    kschemea
                           ndh
                             isc
                               xtc
                                 nsi
                                   vct
                                     ic
                                      stoo
                                         rga
                                           niz
                                             edc
                                               rim
                                                 c.

[
Dif
  fer
    enroddande
             venpagess
                     巴/l
                       ingchangedf
                                 i"o
                                   moni
                                      norig
                                          ina
                                            l10o
                                               ffi
                                                 nmo
                                                   c/i
                                                     戸吋］
                                      3̲
                                       ̲:
                                        1
                                        ̲
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 45 of 139


[
Dif
  fere
     ntoddandeve
               npagessett
                        ingchangedf
                                  i'o
                                    moninor
                                          igi
                                            nalt
                                               ooffi
                                                   nmo
                                                     dif
                                                       ied
                                                         .]
[
Link
   ‑to‑p
       rev
         iou
           sse
             ttin
                gchangedjiwnoffinor
                                  igi
                                    nalt
                                       ooninmo
                                             dif
                                               ied
                                                 .]
       Gase--4司令Gい02§4ιA~ドJ－~－問em ~           .
                                              i;
                                               :i
                                                le
                                                 El03俗研ヰモトP-a§e-ag-ef-€4

  9
  8.
          With'
              hi
               sin
                 vol
                   vem
                     enti
                        nBayrockLLCt
                                   ain
                                     tedbyn
                                          ega
                                            tiv
                                              epu
                                                bli
                                                  cit
                                                    y,S
                                                      ate
                                                        rst
                                                          epp
                                                            ed



                                      芸
                                      二子




[
Dif
  fer
    enloddande1•en p
                   age
                     'ss
                       ell
                         ingc
                            han
                              ged
                                fi・
                                  om0
                                    1
                                    1ino
                                       rig
                                         ino
                                           l10o
                                              f/i
                                                111
                                                  11o
                                                    di/
                                                      ied
                                                        )
                                     1
                                     1
                                     3
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 46 of 139



[
Dif
  fere
     ntoddandeve
               npagessett
                        ingchangedj
                                  i‑o
                                    moninor
                                          igi
                                            nalt
                                               ooffi
                                                   nmo
                                                     dif
                                                       ied
                                                         .]
[
Link
   ‑to‑p
       rev
         iou
           sse
             ttin
                gchangedji
                         ‑omoffinor
                                  igi
                                    nalt
                                       ooninmo
                                             dif
                                               ied
                                                 .}
     Gase-:Jヂ1-9品~州制干しQ-e-GH間関与牛判 leEI             0
                                                   3/2
                                                     §/.
                                                       :t‑
                                                         9宇B
                                                           §‑e
                                                             ‑39
                                                               ‑‑e
                                                                 ‑f‑
                                                                   @4
up                                                                      h
                                                                        is
bu
 sin
   essd
      eal
        ing
          swi
            tht
              heKhrapunovF
                         ami
                           ly,whobyt
                                   henhadf
                                         ledt
                                            oSw
                                              itz
                                                erl
                                                  anda
                                                     fte
                                                       r

i
nve
  sti
    gat
      ion
        sofV
           ik.
             tor
               'sa
                 bus
                   eofh
                      iso
                        ffi
                          ceswerei
                                 nit
                                   iat
                                     edbyK
                                         aza
                                           khs
                                             tanl
                                                awe
                                                  nfo
                                                    rce
                                                      men
                                                        t

a
uth
  ori
    tie
      s.

      9
      9.     S
             ho1
               ilyt
                  her
                    eaf
                      ter
                        ,in2
                           00,BayrockLLCa
                             8           nnouncedap
                                                  art
                                                    ner
                                                      shi
                                                        pwi
                                                          tht
                                                            heS
                                                              wis
                                                                s

DevelopmentGroupS
                .A.（SDG）
                       ， aS
                          wis
                            sre
                              ale
                                sta
                                  tee
                                    nti
                                      tyowneda
                                             ndc
                                               ont
                                                 r叶

f
und
  edbyAblyazova
              ndt
                heKhrapunovF
                           ami
                             ly.BayrockLLCa
                                          ndSDGp
                                               art
                                                 ner
                                                   edt
                                                     ode
                                                       vel
                                                         opt
                                                           he

H
ote
  lDuP
     arci
        nMo
          ntr
            eux
              ,Sw
                itz
                  erl
                    anda
                       ndmmouncedt
                                ラhatt
                                    hetwoc
                                         omp
                                           ani
                                             esp
                                               lan
                                                 nedt
                                                    o

r
ede
  vel
    opt
      hes
        it
         ein
           tol
             uxu
               ryr
                 esi
                   den
                     ces（
                        出e"
                          Hot
                            elDuP
                                arcp
                                   roj
                                     ect
                                       ").S
                                          ate
                                            ran
                                              dth
                                                eKhrapunov

F
ami
  lyhadi
       nfa
         ctbeguns
                eed
                  ingt
                     hep
                       roj
                         ecta
                            rou
                              nd2006o
                                    r20
                                      07,whent
                                             heyb
                                                ega
                                                  nne
                                                    got
                                                      iat
                                                        ing

t
hea
  cqu
    isi
      tio
        noft
           hes
             it
              eando
                  the
                    rde
                      tai
                        ls.

     1
     00.G
        n‑‑
          iぱG臨 時 宅 問 玲 合0
                        0‑
                         ‑e
                          el
                           i‑
                            e‑
                             f,
                              ‑I
                               ly
                                asp
                                  art
                                    ici
                                      pat
                                        edi
                                          nth
                                            eseu
                                               nla
                                                 wfu
                                                   lschemesbetween

                              t
                              heKhrapunovF
                                         ami
                                           ly,

S
ate
  r,a
    ndBayrockLLC.Thew
                    ebs
                      iteDCReport.orgr
                                     ep0
                                       1ie
                                         din2017t
                                                hati
                                                   tha
                                                     d

             obtai
                 n e
                   dana udioreco
                               rdinginwhicht hr
                                              eeofBayrockst opfou
                                                                r
             execu
                 t i
                   vescanbeh e
                             ardd i
                                  scuss
                                      ingc o
                                           ala ndo
                                                 ilproje
                                                       ctsinvol
                                                              vin
                                                                g
             Bayrocka ndSat
                          er,i
                             nwhicht hename Khrapunov"a ndh isson
                                                                "
             arementio
                     ned.Ther e
                              cordin
                                   gwasmadei  nBayrockso
                                                      ヲ ffic
                                                           esinth
                                                                e
             Trump Tower i n2008.Ina l
                                     ll ik
                                         eliho
                                             od,ther e
                                                     feren
                                                         cesa r
                                                              eto
             ViktorKhrapunovandhissonIly
                                       as.

      1
      01.Byt
           hist
              ime
                ,ho
                  wev
                    er,t
                       heS
                         wis
                           spr
                             esshadbegunt
                                        oin
                                          ves
                                            tig
                                              atet
                                                 hed
                                                   ubi
                                                     ous

o
rig
  inso
     fth
       emi
         lli
           onso
              fdo
                lla
                  rst
                    hatS
                       ate
                         ran
                           dth
                             eKhIapunovF
                                       ami
                                         lyu
                                           sedt
                                              o乱mdSDG,t
                                                      he

H
ote
  lDuP
     arep
        roj
          ecta
             ndo
               the
                 rKhrapunovF
                  ラ        ami
                             lyi
                               nve
                                 stm
                                   ent
                                     s.A
                                       cco
                                         rdi
                                           ngt
                                             opu
                                               bli
                                                 cnews

1
e
・po
  1isi
     nla
       te2
         00,V
           9 i
             kto
               rKhrapunovwasoneo
                               fth
                                 eri
                                   che
                                     stp
                                       eop
                                         lei
                                           nSw
                                             itz
                                               erl
                                                 anda
                                                    tth
                                                      eti
                                                        me,

w
ithaf
    ort
      uneo
         fov
           er$300m
                 ill
                   ion
                     .Si
                       mil
                         m行ラi
                            n20
                              12,V
                                 ikt
                                   orI
                                     <J1
                                       rap
                                         uno
                                           vwasl
                                               ist
                                                 edamong

S
wit
  zer
    lan
      ds300r
         ラ ich
             estp
                eop
                  le,w
                     ithaf
                         ort
                           unee
                              sti
                                mat
                                  eda
                                    t$324t
                                         o$432m
                                              ill
                                                ion
                                                  .TheS
                                                      wis
                                                        s

p
res
  sal
    sor
      epo
        rte
          dth
            eal
              leg
                ati
                  onst
                     hatt
                        heK
                          h1apunovF
                            ・     ami
                                    lyh
                                      ads
                                        tol
                                          ent
                                            hes
                                              efu
                                                ndsf
                                                   rom
[
Dif
  ]er
    enloddande
             venpagess
                     ell
                       ingchangedfimnoni
                                       nor
                                         igi
                                           nalt
                                              oof
                                                fi    戸
                                                  nmodi以｝
                                                        .
                                                        ／
                                     39
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 47 of 139


[
Dif
  fer
    entoddandeve
               npagesset
                       tin
                         gchangedfiwnoninor
                                          igi
                                            nalt
                                               ooffi  玖e
                                                   nmod d
                                                        .]
￡
Linktopr
       evio
          usse
             ttin
                gchαng巴d
                       ji‑omo
                            ffinori
                                  gina
                                     ltooninmo
                                             dif
                                               ied
                                                 .}
     Gase‑171‑9ev02@4§ AJ件Kl=l-P-GB-批開em-斗判BEl-0~-9-P-agB」40-e:f--斜



選型基L




[
Dij
  /er
    enloddande
             venpa
                 包ess
                    ett
                      ingc
                         hαn
                           ged
                             ji・
                               omoni
                                   nor
                                     i包i
                                       nalt
                                          oof
                                            /i    負
                                              nmodi担d
                                                    .]
                                     40
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 48 of 139


[
Dif
  fer
    entoddandt
             νenpagessett
                        ingchangedFamonin01i
                                           gin
                                             altooffi
                                                    nmo
                                                      dif
                                                        ied
                                                          .]
[
Lin
  k‑t
    oてpr
       evio
          usse
             tti
               ngchangedJi
                         ‑omoffinor
                                  igi
                                    nalt
                                       ooninmod
                                              ifie
                                                 d.]
      Gase--4-叶♀4いG♀＆4ふ~G闘士A€Htーキ手He~佐与件9手age-4+-ef-04




A
hn‑
  at予
     10
      2.Basedont
               hep
                 lio
                   rve
                     ntu
                       resbetweenS
                                 ate
                                   randt
                                       heKhrapunovF
                                                  ami
                                                    ly,bynol
                                                           ate
                                                             r

t
hani
   nora
      rou
        ndl
          ate2
             011
               ,Il
                 yasa
                    ske
                      dSa
                        tert
                           ohe
                             lphiml
                                  aun
                                    dert
                                       heS
                                         tol
                                           enF
                                             und
                                               s.S
                                                 ate
                                                   r

a
gre
  ed,andi
        ndo
          ings
             o,knowinglyj
                        oin
                          edt
                            hee
                              xis
                                tin
                                  gco
                                    nsp
                                      ira
                                        cybetweenAblyazovandI
                                                            lya
                                                              s

t
obr
  eac
    hth
      eWorldwideF
                ree
                  zin
                    gOr
                      der
                        s.

       1
       03.Throught
                 hisi
                    nit
                      iald
                         isc
                           uss
                             ion
                               ,an
                                 data
                                    llt
                                      ime
                                        ssu
                                          bse
                                            que
                                              nt,S
                                                 ate
                                                   rwasawareoftwo

keyf
   act
     s:f
       ir
        st
         ,th
           att
             heS
               tol
                 enFunds            双~立..rightful   o
                                                    roo
                                                      ert
                                                        voft
                                                           heKazakh~盟主担~旦d

p
iin
  cip
    all
      yco
        nsi
          ste
            dofAblyazovsa
                        sse
                          ts,commingledw
                                       itht
                                          hos
                                            eoft
                                               heKhrapunovF
                                                          ami
                                                            ly,

whosemembersweres
                ubj
                  ectt
                     oas
                       setf
                          ree
                            zin
                              gor
                                der
                                  s;and

       s
       eco
         nd,t
            hatt
               heWorldwideF
                          ree
                            zin
                              gOr
                                der
                                  sfo
                                    rba
                                      deanyd
                                           iss
                                             ipa
                                               tio
                                                 nofAblyazovs

a
sse
  ts.Onnumerouso
               cca
                 sio
                   ns,I
                      lya
                        sto
                          ldS
                            ate
                              rando
                                  the
                                    rst
                                      hatt
                                         hes
                                           our
                                             ceoft
                                                 heS
                                                   tol
                                                     enFunds

wash
   isf
     ath
       er‑
         in‑
           law
             ,Ab
               lya
                 zov
                   ,andt
                       hatI
                          lya
                            swasi
                                nre
                                  gul
                                    arcommunicationw
                                                   ithAblyazov

a
bou
  tth
    esei
       nve
         stm
           ent
             s.

       1
       04.S
          ate
            ran
              dIl
                yasn
                   ego
                     tia
                       tedt
                          het
                            erm
                              sofS
                                 ate
                                   r'si
                                      nvo
                                        lve
                                          men
                                            t,i
                                              ncl
                                                udi
                                                  ngh
                                                    is

c
omp
  ens
    ati
      onf
        orh
          elp
            ingl
               aun
                 dert
                    heS
                      tol
                        enF
                          und
                            s.I
                              nora
                                 bou
                                   tea
                                     rly2
                                        012
                                          ,Sa
                                            tere
                                               xec
                                                 ute
                                                   da

c
ons
  ult
    inga
       gre
         eme
           ntw
             itht
                heS
                  wis
                    sPromotionGroup（SPG"),acompanyowneda
                                                       nd

c
ont
  rol
    ledbyI
         lya
           san
             dus
               edt
                 ola
                   und
                     ert
                       heS
                         tol
                           enF
                             und
                               s.

      1
      i
      lム
丞堕単世主主~旦色i~£号.~JJ出L!主主型車U盟理基堕些些1製足立血豆~旦~1 F1!!1d,c;_,_As_昭三~雪印~ill、

lhi~dl-WJU~旦単色 S自主主叫立£lltl,X，~QD11JILJ盟主単位旦垣Lllヱ也管lfihi!LC,:Q主型~ill旦恒r_sJJ!1~q主的旦旦2型2

l L：？，旦三~旦CJiil坦旦旦丘駅三WY~！をtm旦:ll~JQJ辺塑昼型ユ~~~~1竺billJJJ£！~m・；~Ck-frり3迎払iDよ&J！立図説
i
l

[
Dif
  fi!
    ren
      toddande
             venpagess
                     巴fl
                       ingc
                          lwn
                            ged
                              /i'
                                omoni
                                    nor
                                      igi
                                        nalt
                                           oof
                                             finm
                                                odi
                                                  fie
                                                    d.]
                                         "l
                                         1
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 49 of 139


[
Di[
  fer
    enloddande  ve
                 npagessett
                          ingc
                             hanged
                                  fi'omoninor
                                            igi
                                              nαlt
                                                 ooffi
                                                     nmo
                                                       dif
                                                         ied
                                                           .]
[
Lin
  k‑t
    oてprevi
          ouss e
               ttin
                  gchangedJ
                          iomo f
                               finori
                                    gin
                                      altooninmo
                                               dif
                                                 ied
                                                   .]
     Ga&e-1÷-1-9--eいWM与--AJふJ-K-W旦fJoGH閉00も4一日抱~佐-51-:1~ユ~

2型主主単並立製型主必単E工島J!~主主ピヨ旦Yi盟昼単gencemaJS<.r担l.s.こh鍛use n
                                                    ote
                                                      nti
                                                        alb
                                                          gsi
                                                            nes
                                                              s

問血型~~Jι：主辺国ι註旦旦律五旦~gfilting c
                            omf
                              ort
                                abl
                                  ewi
                                    th血豆割強J
                                          l
                                          !.
                                           lT
                                            Ien
                                              tiv叩 dtb§Jill旺Q_~金f
                                                t

血.
 ci
  .n
   Y皇泣町二 S
         ate
           rth
             enf
               orw
                 ar寸e
                    dRi
                      dlo
                        ffse
                           mai
                             l.convingR
                                      idl
                                        .Qf
                                          f.t
                                            oIl
                                              vasando
                                                    the
                                                      r包二

切り却立金t旦至急望丘!ii.JJk二l主主主主型ggr;:_s民d__yQJl~泣_him t
                                               heSDGs
                                                    har
                                                      eho
                                                        lde
                                                          r     日lcln
                                                           sCVsam




/
Dif
  fer
    entoι
        Idande
             venpagess
                     elf
                       ingc
                          /wn
                            ged
                              ji・
                                omo
                                  nino
                                     rig
                                       ina
                                         l10o
                                            /Ti
                                              nmo
                                                dif
                                                  ied
                                                    .]

                                   ~－－~~
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 50 of 139




era立JLS.友出血盟三並三g旦型盟二thk玉三οmpJi盆1盟主主四並恒三盟主h血~̲
                                            ̲
                                            p̲f
                                              il
                                               en
                                                ti
                                                 alb
                                                   usi
                                                     nes
                                                       s＿凶n
                                                          ner
                                                            s.T
                                                              his

nattem.
      con
        tin
          ued
            .InMi;i_yl立11~；坦壬QHJl~cjipn,,型車車g 笠i:i:,ountv MallSch
                                                                坦 pd
                                                                   isc
                                                                     uss
                                                                       ed

b£low_._Rid1Q直§Jil<Jil~d_S_g些L旦王道.,__IDJdοther   c
                                                 o‑c
                                                   on出 血 包 技 館k
                                                     s        imL
                                                                l田三Q
                                                                   ..W
                                                                     ner
                                                                       shi
                                                                         nnr
                                                                           oof
                                                                             of̲
                                                                               sil
                                                                                 g

       丘E
盟副担｝̲b̲S J
         Jia
           臼加盟ミ盟主＿G
                  lat
                    z̲盆 白 血i
                           ori
                             tvowner"inJ~QU§￥並 kuow-vour-customer

血g
 uir
   ies企oman壁盟仕a
              ll鎚 d
                  笠L
                  ： .
                    0fa
                      tz;
                        ̲}2
                          y̲出l
                             :
                             l
                             tPJ.:>intlm止恒盟血~ I
                                              lva
                                                sss
                                                  tra
                                                    wQWnerofSDG.

       主‑
        OS
         l立重
           .OnceI
                lya
                  shade
                      nli
                        ste
                          dSa
                            tersa
                                id,hes
                                     oug
                                       htt
                                         ola
                                           und
                                             ert
                                               heS
                                                 tol
                                                   enFunds

t
hro
  ughr
     eale
        sta
          tei
            nve
              stm
                ent
                  sin
                    ,amongo
                          the
                            rpl
                              ace
                                s,t
                                  heU
                                    nit
                                      edS
                                        tat
                                          es.G分叩品B'B:前向仕合nd

OOHeιIlyasc
          hos
            etodos
                 oba
                   sedonS
                        ate
                          r'sp
                             roc
                               lai
                                 mede
                                    xpe
                                      iti
                                        sei
                                          nU.
                                            S.r
                                              eale
                                                 sta
                                                   tem
                                                     ark
                                                       ets
                                                         .

       問6
       問 辺］
          .Fore
              xam
                ple
                  ,ino
                     rab
                       out2
                          005
                            ,BayrockLLCandt
                                          heTrumpO
                                                 rga
                                                   niz
                                                     ati
                                                       onhad

p
art
  ner
    edt
      ob国l
         dth
           eTrumpSoHo,af
                       o1t
                         y‑s
                           ixs
                             tor
                               yho
                                 telandcondominiumi
                                                 日nMa
                                                    nha
                                                      tta
                                                        n,New

Y
ork
  .Duringc
         ons
           trn
             cti
               onoft
                   heTrumpSoHo,BayrockLLCm
                                         ain
                                           tai
                                             nedo
                                                ffi
                                                  cesa
                                                     tTrump

Toweri
     nMidtownM
             anh
               att
                 an.Alsoi
                        n20
                          05,t
                             heTrumpO
                                    rga
                                      niz
                                        ati
                                          onhade
                                               nte
                                                 redi
                                                    nt   かy
                                                      oaon e
                                                           ar




                                                 ユ
                                                 4




                                                 ~Li.
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 51 of 139

    Ga-se~~-9-G←V心2045-AJN－κHP-DeGument-1-F-iled-Q.J/-2--a/+9-P-a-§e-44--0f-0+
     a
     gre
       eme
         ntw
           ithBayrockLLCt
                        hatg
                           avei
                              tth
                                eex
                                  clu
                                    siv
                                      eri
                                        ghtt
                                           oco
                                             nst
                                               ruc
                                                 taTrump

I
nte
  rna
    tio
      nalH
         ote
           lan
             dToweri
                   nMoscow,R
                           t1s
                             sia
                               .Be
                                 for
                                   eth
                                     eag
                                       ree
                                         men
                                           tla
                                             pse
                                               d,S
                                                 ate
                                                   rtr
                                                     ave
                                                       ledt
                                                          o

R
uss
  iaonas
       cou
         tin
           gtr
             ipr
               ela
                 tedt
                    oth
                      epr
                        oje
                          ct.

    ‑
    1
    ‑0字盟主.I
          nora
             bou
               t2010a
                    nd2
                      011
                        ,whenI
                             lya
                               san
                                 dSa
                                   terb
                                      ega
                                        ntod
                                           isc
                                             ussl
                                                aun
                                                  der
                                                    ing

t
heS
  tol
    enF
      und
        s,S
          ate
            rst
              il
               lhado
                   ffi
                     cesi
                        nTrumpTowera
                                   ndh
                                     eldh
                                        ims
                                          elfo
                                             u sa S
                                              ta  eni
                                                    or

A
dvi
  sort
     oDonaldTrump,"a
                   ndr
                     egu
                       lar
                         lyh
                           and
                             edo
                               utb
                                 usi
                                   nes
                                     sca
                                       rdsc
                                          any
                                            ingt
                                               hi
                                                sti
                                                  tl
                                                   ean
                                                     d

a
ddr
  ess
    :



                                    設：校院；主主
                                    FEUXH SA:r
                                             rm     冷


                                        九七月m1tMtn~o龍 ·10
                                          j)りN!\IJ』 r釘 !l~ll・


                                 H!Fす誕 u鱒PU 銭i＞.~JH1.~l'lO}i
                             −
                             ；
                             ・，
                              ：
                              ：玉t
                                i彦TH
                                 、   〜
                                     、u壬l,j告；砂 NI¥』Y苦心 H事：， N.Y I泊！H'?.
                          f'IW！持参 l: HZ・:l
                                         'l'
                                           .i"
                                             i'J
                                               t議参
                                                 き：＼X＇
                                                   ，  バ l!J，  曾
                                                              ＇.
                                                               ！
                                                               ＇
                                                               .、 iHH
                                                                ＞
                                                                ・
                    討 作l¥IU.，、Zヲ！／品。 ι ：w争下 •rM先日， l＇＜：町a:葺詞 Ul.l ~if't:I!i.G (
                                                                              ;O¥
                                                                                f
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 52 of 139




T
his
  ,amongo
        the
          rth
            ing
              s,r
                ein
                  for
                    cedt
                       hei
                         mpr
                           ess
                             iont
                                hatS
                                   ate
                                     rwasa
                                         nex
                                           per
                                             tinU
                                                .S.r
                                                   eal

e
sta
  tei
    nve
      stm
        ent
          .

    ‑
    1
    ‑0
     Sl
      立・
       2 Sateralsohadaccesst
                           onumerouskeyi
                                       ndi
                                         vid
                                           ual
                                             sint
                                                heNewYorkr
                                                         eal

e
sta
  teb
    usi
      nes
        sco
          mmu
            nit
              y,a
                ndu
                  sedt
                     hes
                       eco
                         nta
                           ctsi
                              nfm
                                ihe
                                  ran
                                    ceo
                                      fth
                                        eco
                                          nsp
                                            ira
                                              cyt
                                                o

l
aun
  dert
     heS
       tol
         enFundsi
                nvi
                  ola
                    tio
                      noft
                         heWorldwideF
                                    ree
                                      zin
                                        gOr
                                          der
                                            s.

    ‑
    1‑0
      911
        Q.S
          ate
            ran
              dIl
                yaswouldmeeto
                            fte
                              ninNewYorkt
                                        odi
                                          scu
                                            ssd
                                              eta
                                                ilso
                                                   fth
                                                     eir

l
aun
  der
    ings
       che
         mes
           .Amongo
                 the
                   rpl
                     ace
                       s,t
                         hes
                           eme
                             eti
                               ngsbetweenI
                                         lya
                                           san
                                             dSa
                                               terwouldo
                                                       ccu
                                                         rin

S
ate
  r'so
     ffi
       ces
         .Sa
           tern
              oto
                nlymetw
                      ithI
                         lya
                           sKhrapunovi
                                     nTrumpTowert
                                                odi
                                                  scu
                                                    ssl
                                                      aun
                                                        der
                                                          ing

t
heS
  tol
    enF
      und
        s,b
          uthea
              lsop
                 ers
                   ona
                     llya
                        rra
                          nge
                            dme
                              eti
                                ngsb
                                   etw
                                     eenI
                                        lya
                                          san
                                            dDonaldJ
                                                   .Trump

t
odi
  scu
    ssp
      oss
        ibl
          ein
            ves
              tme
                nts
                  .(T
                    her
                      eisnos
                           ugg
                             est
                               iont
                                  hate
                                     ith
                                       erI
                                         lya
                                           sorS
                                              ate
                                                rdi
                                                  scl
                                                    ose
                                                      dtoM
                                                         r.

Trumpt
     hei
       ll
        ic
         ito
           rig
             inoft
                 heS
                   tol
                     enF
                       und
                         s,o
                           rth
                             atMr.Trumpe
                                       nga
                                         gedi
                                            nan
                                              yim
                                                pro
                                                  pri
                                                    ety

w
hat
  soe
    veri
       nco
         nne
           cti
             onw
               ithI
                  lya
                    sKh
                      rap
                        uno
                          v.)




                                  ~•~c
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 53 of 139

    Gaseーた4-9-Gv--0£64.§.「九件J-KH手..Qo日オ問enι:t-－~i~-eι0-d位5!:+9-P-afte-4§-ef-G+




     ‑
     l+
      Gf
       il
        .Amongotherproposedinvestments,SaterconspiredwithI
                                                         lya
                                                           stoi
                                                              nve
                                                                stt
                                                                  he
     St
      olen
     Fundstod
            eve
              lopaTrumpTowerp
                            roj
                              ecti
                                 nRu
                                   ssi
                                     a,whichS
                                            ate
                                              rha
                                                scl
                                                  aim
                                                    edwouldh
                                                           ave

b
eena h
     igh
       ‑ri
         se,h
            igh
              ‑en
                dde
                  vel
                    opm
                      entt
                         hatc
                            oul
                              dmakeas
                                    ign
                                      ifi
                                        can
                                          tamountofmoney."


    十叫土1
       1
       ‑Oninformationandbelief,t
                               hisp
                                  roj
                                    ecti
                                       nRu
                                         ssi
                                           awast
                                               hep
                                                 rop
                                                   ose
                                                     dTrumpTower
     Moscow.AsS
              ate
                rre
                  cen
                    tlys
                       tat
                         edt
                           oBuzzFeedNews
                                       ，［m]yideawast
                                                   ogi
                                                     vea$50

m
ill
  ionp
     ent
       hou
         set
           oPu
             tinandc
                   har
                     ge$250m
                           ill
                             ionmoref
                                    ort
                                      her
                                        esto
                                           fth
                                             eun
                                               its
                                                 .Al
                                                   lth
                                                     e

o
lig
  arc
    hswouldl
           ineupt
                oli
                  vei
                    nth
                      esameb
                           uil
                             din
                               gasP
                                  uti
                                    n.             円




    主主主且1
        ‑Aspmtoft
                hei
                  rfr
                    equ
                      entd
                         isc
                           uss
                             ion
                               sab
                                 outt
                                    hei
                                      nve
                                        stm
                                          entoft
                                               heS
                                                 tol
                                                   enF
                                                     und
                                                       s,
     S
     ate
       ran
         dIl
           ya e伊i
             sr lar
                  lyd
                    isc
                      uss
                        edt
                          heWorldwideF
                                     ree
                                       zin
                                         gOr
                                           der
                                             s,a
                                               swe
                                                 lla
                                                   sot
                                                     hera
                                                        sse
                                                          t

f
l℃e
  zin
    gor
      der
        sag
          ain
            stAblyazovandt
                         heKhrapunovF
                                    ami
                                      ly.


    ]1
     4.S
       ate
         rha
           s抽出塁塁~awareness of 恥 Worldwidili竺Z控立唾岱型~持塑昌
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 54 of 139




~－4ig~喧豆堕山主bJ__h盤玉凶uunov a
                         botth些盟盟主－塑堕注2辺己旦竪盛旦~Wmldwid~
                           u

丘笠豆旦旦金話立主＝~n.d_Q血~L盤盟1立回~

     品~ill.   Noto
                 nlywasS
                       ate
                         rco
                           nsc
                             iou
                               slyawaret
                                       hatundert
                                               heWorldwi白 F
                                                          ree
                                                            zin
                                                              g
     O
     rde
       rs

Ablyazovsa
         sse
           tsc
             oul
               dno
                 tbed
                    iss
                      ipa
                        tedb
                           utS
                             at
                              ヲe
                               ral
                                 soa
                                   cti
                                     vel
                                       yas
                                         sis
                                           tedI
                                              lya
                                                sKhrapunovi
                                                          n

movingAblyazovsa
               sse
                 tst
                   oevadet
                         heWorldwideF
                                    ree
                                      zin
                                        gOr
                                          der
                                            s.

     持4
      11重
        .Forexample,i
                    nora
                       bou
                         t20
                           13,S
                              ate
                                rtr
                                  ave
                                    ledt
                                       oMoscowuponI
                                                  lya
                                                    ssr
                                                      equ
                                                        estt
                                                           o

s
cou
  tlo
    cat
      ion
        sfo
          rin
            ves
              tme
                ntsoft
                     heS
                       tol
                         enFundsandt
                                   oga
                                     the
                                       rin
                                         fon
                                           nat
                                             ionf
                                                ord
                                                  isp
                                                    osi
                                                      ngofa

numberofs
        ubs
          tan
            tia
              lre
                ale
                  sta
                    tea
                      sse
                        tsi
                          nMoscowt
                                 hatwereb
                                        ene
                                          fic
                                            ial
                                              lyownedbyAblyazovand

s
ubj
  ectt
     oth
       eWorldwideF
                 ree
                   zin
                     gOr
                       der
                         s.

     ιι主fie土lL~単g虫盟企血豆i1ted   t
                              hatth~ e
                                     xpl
                                       ici
                                         tpurposeoft
                                                   hist
                                                      ript
                                                         oMoscοwwast
                                                                   o
     a
     idI
       lya
         s

andAblyazovi
           ndi
             ssi
               pat
                 inga
                    sse
                      tsi
                        nbr
                          eac
                            hoft
                               heWorldwideF
                                          ree
                                            zin
                                              gOr
                                                der
                                                  s.

     118._Sat里担立昼旦鍾担並d 出at~盟工盟fililliy_cfu辺皇室誕生~seof

 組主二主主生g畦型些些塁昼白血詮旦旦1
＇s                 b金 主 単 組 主E
                             堕 堅i
                                n且♀県立主工単主主連辺自些並製

h国型d盛旦単L立豊旦革主主延旦翠色
H.   S
     ate
       rA s
          sis
            tedIly
                 asKhrapunovi
                            nLaunderingt
                                       heS
                                         tol
                                           enFunds1
                                                  11r
                                                    oug
                                                      hatL
                                                         eas
                                                           tFi
                                                             ve
     S
     epar
        ateSchemesinth
                     eU n
                        itedS
                            tat
                              es.

     H
     ‑ef
       il.OnceSate1・hadagreedtohelpIlyaslaundertheStolenFundsi
                                                             nbr
                                                               eac
                                                                 hoft
                                                                    he

WorldwideF
         ree
           zin
             gOr
               der
                 s,t
                   hep
                     airp
                        lan
                          neda
                             nde
                               xec
                                 ute
                                   das
                                     eri
                                       esofschemest
                                                  hro
                                                    ughwhicht
                                                            he

S
tol
  enFundsc
         oul
           dbemovedo
                   utofFBMEBanka
                               ndi
                                 ntoi
                                    nve
                                      stm
                                        ent
                                          sth
                                            atc
                                              oul
                                                dbem
                                                   one
                                                     tiz
                                                       ed01・



                                  u




                                  生2
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 55 of 139

    Gase-:J÷4-9-&v-0-2-@45-AJN-.Kl=IP-90GHITTe丹ト:i-i;;_iletl-00信el+9-P-a§1e-4&-B手~


u
sedf
   oro
     the
       rco
         ‑co
           nsp
             ira
               tor
                 spu
                   rpo
                     ses
                       .Thesel
                             aun
                               der
                                 ings
                                    che
                                      mesi
                                         ncl
                                           ude
                                             d()TheWorld
                                               1

H
eal
  thNetworksScheme;(
                   2)TheTrumpSoHoS
                                 che
                                   me;(
                                      3)ThePCSScheme;(
                                                     4)TheS
                                                          yra
                                                            cus
                                                              e

C
ent
  erScheme;a
           nd(
             5)TheT
                  ri‑
                    Cou
                      ntyM
                         allS
                            che
                              me.

           .
           i      TheWorldHealthNetworksScheme

     叫 平 旦Q
          .Thee
              arl
                ies
                  tschemet
                         hro
                           ughwhichS
                                   ate
                                     ran
                                       dIl
                                         yasi
                                            nve
                                              ste
                                                dth
                                                  eSt
                                                    ole
                                                      nFundsi
                                                            n
     t
     he
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 56 of 139




U
nit
  edS
    tat
      eswast
           hro
             ughacompanynamedWorldH
                                  eal
                                    thNetworks（WHN").

    』l
    − ‑
      8fi
        l.TheWHNSchemer
                      eli
                        edonas
                             eri
                               esofs
                                   hel
                                     lco
                                       mpa
                                         nie
                                           s,a
                                             llc
                                               ont
                                                 rol
                                                   ledbyl
                                                        lya
                                                          s
          o
          r

byS
  ate
    ran
      d/o
        rRi
          dlo
            ffworkinga
                     tIl
                       yassd
                           ire
                             c
                             ラti
                               on.

    叫‑
     9
     ‑l
      1l
       .AnumberoftheseentitieswereincorporatedorrepresentedbySaterslongtime
c
orp
  ora
    tec
      oun
        selb
           ase
             d,l
               ikeS
                  ate
                    r,i
                      nPo
                        rtW
                          ash
                            ing
                              ton       出e L
                                ,NewYork（  oca
                                             lCo
                                               uns
                                                 el）
                                                   ．

    持0
     121
       .Thesee
             nti
               tie
                 sin
                   clu
                     ded
                       :

     a
     .    TheSwissPromotionGroup:SPGwasaS  w
                                           issent
                                                ityben
                                                     efici
                                                         allyownedand
          co
           ntr
             olle
                dbyI lyasKhrapunov.Inorabo
                                         ut2012
                                              ,SPGs  t
                                                     atedth
                                                          atitwaschang
                                                                     ing
          i
          tsnametoS  w
                     issRPM ande   x
                                   e c
                                     ute
                                       dnumerousdocumentsref
                                                           lect
                                                              ingt
                                                                 his
          pu
           rpor
              tedchange.

    b
    .     RPMUSA:RPMUSAwasaNewYorke     n
                                        tit
                                          yin
                                            corpo
                                                ratedbytheLocal
          Cou
            nsel.RPMUSAwaswholly‑ownedbySPG,whichwasi t
                                                      sel
                                                        fbene
                                                            fici
                                                               ally
          ownedandcon
                    tI叶ledbyIly
                              as.RPMUSAhadbanka cco
                                                  untsatJPMorganChase
          Bank,N.A.（JPMorganChase）
                                 ，i nNewY
                                        ork.S
                                            aterandRidloffw
                                                          eremanagers
          ofRPMUSAandhadc  ont
                             roloverRPMUSAsa cc
                                              ountsatJPMorganChase
                                                                 .

    c
    .     RPMMaro（Maro   ララ孔farowasaNewYorke  nti
                                                tyin
                                                   corpor
                                                        atedbytheLoca
                                                                    l
          Coun
             sel.Marowasi ni
                           tia
                             llyowned51% byMaroE nt
                                                  erpri
                                                      ses(anen
                                                             tit
                                                               y
          purp
             ort
               edlyownedbyE lviraKu
                                  dryasho
                                        va,l l
                                             yasss
                                               ラ  i
                                                  ste
                                                    r)and49%byRPMUSA.
          Marohadbanka c
                       co u
                          ntsatJPMorganChas
                                          e ,inNewY ork
                                                      .S at
                                                          erandRidl
                                                                  off
          weredi
               rect
                  orsofMaroa ndhadc o
                                    nt叶 o
                                      r  verMarosa ccou
                                                      ntsatJPMorganChas
                                                                      e.

    d
    .     CrownwayLtd（Crownway）
                              ： CrownwaywasaB el
                                               ize‑
                                                  inco
                                                     rpor
                                                        ate
                                                          de n
                                                             tit
                                                               y,
          adm
            inist
                ere
                  dbyEeshAggarwalatth
                                    ed i
                                       rec
                                         tio
                                           nofIl
                                               yasandAbl
                                                       yazov.
          Crownwaywascon
                       tro
                         lle
                           dbyI l
                                yas,andhel
                                         dacco
                                             unt
                                               satFBMEBankf  undedby
          th
           eS t
              olenFu
                   nds
                     .

    e
    .     ADLUX:ADLUXwasaSwissen
                               tityb
                                   enefi
                                       cial
                                          lyownedandcon
                                                      tro
                                                        lle
                                                          dby
          Il
           yas
             .
          ADLUXwasf
                  und
                    edfr
                       om,amongoth
                                 ersou
                                     rces,t
                                          heSt
                                             olenF
                                                 unds
                                                    .




                                  49
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 57 of 139

    G
    ase
      ‑1‑
        ÷‑+
          9‑G
            ‑v‑
              Q‑2
                641
                  :}‑
                    AJN
                      ‑Kl
                        =IP
                          ‑‑‑
                            Des
                              ume
                                丹t‑
                                  1‑手H
                                     eEi
                                       ‑‑G
                                         0必?
                                           BJ.
                                             +9‑
                                               P‑‑
                                                 age
                                                   ‑5Q
                                                     ‑e手‑
                                                        6+
     ι
     Uil
       l.WhileWHNwasheldoutasalegitimateinvestmenti
                                                  nam
                                                    edi
                                                      cals
                                                         tar
                                                           t‑u
                                                             p

company,i
        nfa
          ct
           ,itwasp
                 rim
                   ari
                     lyi
                       nte
                         nde
                           dtocommitf
                                    rau
                                      dont
                                         heU
                                           nit
                                             edS
                                               tat
                                                 esa
                                                   ndt
                                                     opr
                                                       ovi
                                                         de

c
ove
  rtomovet
         heS
           tol
             enFundso
                    utofFBMEandi
                               ntot
                                  heU
                                    nit
                                      edS
                                        tat
                                          es,wheret
                                                  heS
                                                    tol
                                                      enFunds

c
oul
  dbes
     pen
       tbyt
          hec
            ons
              pir
                ato
                  rs,i
                     ncl
                       udi
                         ngS
                           ate
                             randR
                                 idl
                                   off
                                     .

     ‑
     lti
       fi.WHN(
         l      an
                 dit
                   sea
                     rli
                       eri
                         nca
                           rna
                             tio
                               nHe
                                 alt
                                   hSt
                                     ati
                                       onNetworksI
                                                 nte
                                                   rna
                                                     tio
                                                       nal
                                                         )
          pu
           qJO
             rte
               d
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 58 of 139




t
obeas
    tai
      1‑u
        paimeda
              tin
                sta
                  lli
                    ngm
                      edi
                        calt
                           est
                             ingd
                                evi
                                  cesi
                                     nai
                                       rpo
                                         rts
                                           .Inr
                                              eal
                                                ity
                                                  ;WHNwasp
                                                         art

ofav
   isaf
      rau
        dschemee
               xec
                 ute
                   dbyS
                      ate
                        r,R
                          idl
                            off
                              ,an
                                dth
                                  eKhrapunovFamilyt
                                                  obuyU
                                                      .S.

r
esi
  den
    cyf
      ormembersoft
                 hec
                   ons
                     pir
                       acyu
                          sin
                            gth
                              eSt
                                ole
                                  nFunds(
                                        th          ）
                                                    ．
                                          e WHNScheme

       ‑
       rn旦重.Thev
               isa仕a
                   udschemet
                           hro
                             ughWHNwase
                                      xec
                                        ute
                                          dbyh
                                             old
                                               ingo
                                                  utE
                                                    lvi
                                                      ra

K
udr
  yas
    hov
      a,I
        lysss
          a is
             te
              r,a
                sth
                  efu
                    nde
                      ran
                        dco
                          ntr
                            oll
                              ingownerofWHN.Ast
                                              hep
                                                urp
                                                  ort
                                                    edowner

a
nds
  our
    ceoff
        und
          sfo
            rth
              esec
                 omp
                   ani
                     es,Kudryashovawass
                                      ubm
                                        itt
                                          edf
                                            ora
                                              nin
                                                ves
                                                  torv
                                                     isa
                                                       .

       +
       ±4f
         il.Asrep011edi          ，
                      nMcClatchyDC［t
                                   ]her
                                      ealaimofKhrapunovsi
                                                        nve
                                                          stm
                                                            ent[
                                                               in

WHN]waso
       bta
         ini
           ngUSr
               esi
                 den
                   cyf
                     ora
                       tle
                         astonememberoft
                                       hef
                                         ami
                                           ly;t
                                              hecompany

s
ubm
  itt
    ed,w
       itht
          heh
            elpoft
                 heo
                   net
                     imeTrnmpa
                             sso
                               cia
                                 tes[
                                    Sat
                                      era
                                        ndR
                                          idl
                                            off
                                              ],a
                                                tle
                                                  astt
                                                     hre
                                                       e

r
equ
  est
    stoo
       bta
         inv
           isa
             sfo
               rfo
                 rei
                   gnw
                     ork
                       ers
                         ."

       ‑
       1‑2
         51，
           主Accordingt
           1         oMcClatchyDC，S
                                  ate
                                    rin
                                      sta
                                        lle
                                          dRi
                                            dlo
                                              ffa
                                                sth
                                                  ecompanysc
                                                           hie
                                                             f

o
per
  ati
    ngo
      ffi
        ce＇a
          r
          ， ndR
              idl
                offt
                   hens
                      ubm
                        itt
                          edt
                            hre
                              evi
                                saa
                                  ppl
                                    ica
                                      tio
                                        nsf
                                          orh
                                            igh
                                              lys
                                                kil
                                                  ledw
                                                     ork
                                                       ers

ont
  hecompanysb
            eha
              lf,a
                 l
                 lse
                   eki
                     ngv
                       isa
                         sfo
                           rth
                             epu
                               rpo
                                 seso
                                    fhi
                                      rin
                                        gfo
                                          rei
                                            gni
                                              ndi
                                                vid
                                                  ual
                                                    s


c
onn
  ect
    edtot
        heKhrapunovFam
                     ily
                       .
    ‑t
     i!
      BJ
       22
        .Indoingso,bynola
                        tert
                           hani
                              nora
                                 bou
                                   tmi
                                     d‑2
                                       012
                                         ,Ri
                                           dlo
                                             ffj
                                               oin
                                                 edS
                                                   ate
                                                     r,I
                                                       lya
                                                         s

I
くJr
  rap
    uno
      v,a
        ndAblyazovi
                  nth
                    eex
                      tan
                        tco
                          nsp
                            ira
                              cyt
                                obr
                                  eac
                                    hth
                                      eWorldwideF
                                                ree
                                                  zin
                                                    gOr
                                                      der
                                                        s.

       1
       30.R
          idl
            off
              ‑wlliwLS益旦d脱出，~d_aslliど：Jj連主主主旦立与盟主主塑~~望l.J,Qle i
                                                              n

t
hecon組控目白~旦皇呈5主国王旦凶自旦豆金lqtJ一切＿2iJh~旦当>J:!Q単~~£~2;目立昼豆王室

金生誕卓旦孟阜豆出現J
          ll
           :!
            .t
             im
              1of 企塑盟~て日鐙註生企臼旦豆 mea~盟笈ill:魁到旦立：~笠盟￥SS o
                                                      fhi
                                                        sro
                                                          le.

足立盟些些弘盟盟型連i¥m￥臼江bll主義鵠叫喜一♀！よ盟竪型空良国匙旦進協旦五！＿llAP＿~l_QJl

些僅単邸主主担些J旦主主主：J;fil¥単位Qj_g国id~主主皇昼旦主単主主L主主主§J］.型iili旦辺国型車旦型凶主主f

~j~~~ili日且iヱ旦1L:¥-a~.
                    .!Jrnl.~~yJsjn畠11ヱ笠通tlJ:Li旦些些些陸上単豆辺担当型企i辺辺製L

A_~_Q~＿~＜；：J:jp~Q_I加盟主立主主dWJ]J2JJnili_JJl~Q江主fl［坦竪旦旦豆盟主主i_glq立f~§主~sL~.filyLJQLShlY




                                           三1
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 59 of 139




i
l
l
!堕堕些旦草壁皇国立型盟三立旦豆主旦重弘主思思堅立P
                         <n
                          :t
                           ns
                            ;r盆1
                               Q̲盤 S
                                   Jl
                                    ̲I
                                     lg
                                      S<
                                       .̲th.~jζ四辺α五日!lout

I
lva
  ss合o
     ntc
       omo
         ani
           esa
             ndtl1~ §OUI℃ 6 ofth~ir f
                                    und
                                      s.

     話字τ-+hi-sill占~kh.Y.1:2.a   r
                                epo
                                  rti
                                    ngi
                                      sco
                                        nfi
                                          rme
                                            dbyaJ
                                                anu
                                                  ary2014

l
ett
  erfromKudryashovat
                   oSa
                     tert
                        han
                          kin
                            ghimf
                                orh
                                  isworks
                                        ecu
                                          rin
                                            ghe
                                              rvi
                                                sa.




                                    さ.
                                     g
                                     .
                                     ̲




                                    ~2
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 60 of 139

    G-a-se-1-÷~-9-sv-Q♀＠4ιAJN-KF}f2-Q0BU問＆r:it~一匹i↓e8-W位~,L'l-9-Pa§e-50-Gf-＠斗
     持＆f
       il
        .Inf
           ac
            t,I
              lya
                s,S
                  ate
                    r,a
                      ndR
                        idl
                          offc
                             ont
                               rol
                                 ledWHNa
                                       ndt
                                         hes
                                           hel
                                             lco
                                               mpa
                                                 nie
                                                   srh
                                                     at

f
und
  edi
    tine
       ver
         yre
           spe
             ct.WHNwasf
                      und
                        edbyt
                            heS
                              tol
                                enF
                                  und
                                    s,whichwerea
                                               sse
                                                 tsof

Ablyazova
        nds
          ubj
            ectt
               oth
                 eWorldwideF
                           ree
                             zin
                               gOr
                                 der
                                   s,a
                                     ndn
                                       ott
                                         hos
                                           eofK
                                              udr
                                                yas
                                                  hov
                                                    a.

     H
     9fi
       l.Thiswasana
                  cto
                    ffr
                      audonU
                           nit
                             edS
                               tat
                                 esi
                                   mmi
                                     gra
                                       tio
                                         nau
                                           tho
                                             rit
                                               ies
                                                 .Ata
                                                    l
                                                    lti
                                                      mes
                                                        ,

S
ate
  r,R
    idl
      off
        :an
          dIl
            yasc
               ont
                 rol
                   leda
                      ndo
                        per
                          ate
                            dWHN,a
                                 ndknewt
                                       hatKudryashovawasm
                                                        ere
                                                          ly

af
 igu
   reh
     ead
       .Thec
           ons
             pir
               ato
                 r i
                   ncl
                     udi
                       ngS
                         ate
                           ran
                             dRi
                               dlo
                                 ff,k
                                    now
                                      ing
                                        lym
                                          isr
                                            epre
                                               sen
                                                 te（1

Kudr
   ・ya
     sho
       vasi
          nvo
            lve
              men
                tinWHNi
                      nor
                        dert
                           ose
                             cur
                               ehe
                                 rani
                                    nve
                                      sto
                                        rvi
                                          sa,whichp
                                                  erm
                                                    itt
                                                      edh
                                                        er

t
ore
  mai
    nint
       heU
         nit
           edS
             tat
               es.

     ‑
     1‑
      ‑3
       ‑0
        ll
         j.S
           ate
             rkn
               owi
                 ngl
                   ymi
                     sre
                       pre
                         sen
                           tedt
                              hatKudryashovawast
                                               hes
                                                 our
                                                   ceo
                                                     f:f
                                                       und
                                                         sfo
                                                           r

WHN,whena
        tal
          lre
            lev
              antt
                 ime
                   s,S
                     ate
                       rknewt
                            hatKudryashovawasn
                                             eit
                                               hert
                                                  heb
                                                    ene
                                                      fic
                                                        ialowner

n
or乱mderofWHN.

    』
    3』主2
      江 .Forexample,onJuly1
                          7,2
                            012
                              ,Sa
                                tercm
                                    ail
                                      edt
                                        hec
                                          ons
                                            pir
                                              ato
                                                rsD
                                                  uba
                                                    i‑

b
ase
  dac
    cou
      nta
        nta
          ndo
            ffs
              hor
                ead
                  min
                    ist
                      r前o
                        r,A
                          gga
                            rwa
                              l,r
                                equ
                                  est
                                    ingaw
                                        iret
                                           i百 i
                                              sfe
                                                rof可he

sumof$
     3,0
       00,
         000
           .00(
              Thr
                eeM
                  ill
                    ionD
                       oll
                         ars
                           ）an
                             d"al
                                ett
                                  eronl
                                      ett
                                        erh
                                          eadofa,
                                                rep
                                                  uta
                                                    ble

law自nno
      rac
        cou
          nti
            ngf
              irma
                 tte
                   sti
                     ngt
                       hatt
                          hes
                            enmdsb
                                 elo
                                   ngt
                                     oMr
                                       s.K
                                         udr
                                           yas
                                             hov
                                               a.

    ‑
    H±l
      li.Atthetimeoft
                    hi
                     sco
                       mmu
                         nic
                           ati
                             on,S
                                ate
                                  rknewt
                                       hatt
                                          heS
                                            tol
                                              enFundsd
                                                     idn
                                                       ot

"
bel
  ong
    "toKudryashovaa
                  ndi
                    nst
                      eadb
                         elo
                           nge
                             dtoA
                                bly
                                  azo
                                    v.S
                                      ate
                                        rno
                                          net
                                            hel
                                              essr
                                                 equ
                                                   est
                                                     edt
                                                       hi
                                                        s

f
als
  edocumenti
           nor
             dert
                oen
                  abl
                    eth
                      etr
                        ans
                          ferp
                             fth
                               eSt
                                 ole
                                   nFundso
                                         uto
                                           fFBMEBanka
                                                    ndi
                                                      nto

t
heU
  nit
    edS
      tat
        es.
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 61 of 139




     l3l
       主 主 立 旦 堅 単 旦 加 盟1SL22,̲̲2Ql2.̲Ag盟 r
                                          walemailed~型吐血~主lbtl

l~L立回丑llK̲
         Cl
          li
           l丘.
             ITe
               dAc
                 eοu
                   nta
                     ntsc
                        onf
                          註血血gt
                              hatIむlQ立鎧民主主主主箆阜~h~fidnLQ笠盟工_Qf

C坦塑塑Y二盟主~n:~milliml主担金山旦主連盟リ且ヱ2弘21ユL企鑓皇型自必皇昼

坐h
血 竺型堕！立盟笠i
         笠血盟工話註弘盟I
                 D'
                  ‑怠白恒坦担臼笠笠噂出並盆血d
                                盟昼 h
                                   im̲
                                     t立金会

     主‑
      n‑
       ,l
        :I
         B.I
           nad
             dit
               iont
                  omi
                    sre
                      pre
                        sen
                          tin
                            gKudryashov
                                      がsi
                                        nvo
                                          lve
                                            men
                                              tinWHNt
                                                    oU.
                                                      S.

i
mmi
  gra
    tio
      nau
        tho
          rit
            ies
              ,Sa
                tera
                   lsot
                      ooks
                         tep
                           stod
                              isg
                                uis
                                  eorr
                                     est
                                       ric
                                         tin
                                           fon
                                             nat
                                               iona
                                                  bou
                                                    thi
                                                      sown

i
nvo
  lve
    men
      tinWHN.

     日4
     ー 1
       12.Fore
             xam
               ple
                 ,Sa
                   tere
                      xpl
                        ici
                          tlyc
                             ond
                               iti
                                 one
                                   dth
                                     efu
                                       ndi
                                         ngo
                                           fWHNonap
                                                  led
                                                    geof




                                  ~，1
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 62 of 139

     Ga-se--~÷w品Gv-Q♀64€>-AJ-トトKl=l·P---00Gt1·me-At-1--F-·i·leEl-0·3／お件-9-.P.a包e--€>-5-Bf-6-1-




s
ee間町議旦些主 r
         egard
             ingb
                othh
                   isownc
                        rim
                          ina
                            lpa
                              standt
                                   hato
                                      fth
                                        eKhrapunovF
                                                  ami
                                                    ly.Ono
                                                         r
        abou
           t

人u
 gus
   t17
     ,20
       12,S
          ate
            rre
              qui
                redt
                   hatt
                      heC
                        hie
                          fEx
                            ecu
                              tiv
                                eOf
                                  fic
                                    era
                                      ndP
                                        res
                                          ide
                                            ntofWHN,

r
esp
  ect
    ive
      ly,e
         xec
           utea
              n"Acknowledgment,"whichs
                                     tat
                                       edt
                                         hatt
                                            heyhad donef
                                                       ul
                                                        ldued
                                                            ili
                                                              gen
                                                                ce

onF
  el訳
    、 backgroundandthatofIlyasandElvira"andthat"anInternetsearchalsoturnsup
a
rti
  cle
    sre
      gar
        din
          gal
            leg
              ati
                onsc
                   onc
                     ern
                       ingI
                          lya
                            sKhrapunovandh
                                         isf
                                           ath
                                             er V
                                                ikt
                                                  or,b
                                                     utt
                                                       hat［i
                                                           ]n            ，
                                                                         ララ




t
hec
  vcn
    tofanyf
          utu
            red
              isp
                ute
                  ,[WHN]a
                        gre
                          esn
                            ott
                              ous
                                ein
                                  for
                                    mat
                                      ionr
                                         ega
                                           rdi
                                             ngt
                                               hep
                                                 astofS
                                                      ate
                                                        r

a
nd/
  ort
    heKhrapunovst
                oun
                  der
                    min
                      eth
                        eirc
                           red
                             ibi
                               lit
                                 yort
                                    ous
                                      eth
                                        eirp
                                           astt
                                              oex
                                                tra
                                                  ctas
                                                     ett
                                                       lem
                                                         ento
                                                            r                                    ラ




u
set
  hei
    rpa
      sta
        sev
          ide
            nceoft
                 hei
                   rbadc
                       har
                         act
                           er.
                             "

     壬~11Q.   WithS
                  ate
                    randR
                        idl
                          offsknowinga
                                     id,t
                                        hec
                                          ons
                                            pir
                                              ato
                                                rst
                                                  ran
                                                    sfe
                                                      rre
                                                        datl
                                                           eas
                                                             t

$
7,2
  74,
    047i
       nSt
         ole
           nFundsi
                 ntot
                    heU
                      nit
                        edS
                          tat
                            est
                              hro
                                ught
                                   heWHNScheme,i
                                               ncl
                                                 udi
                                                   ng:

     a
     .       Awir
                etran
                    sfe
                      rofa
                         ppr
                           oxi
                             mat
                               ely$999
                                     ,900fromth
                                              ea ttor
                                                    neye
                                                       scr
                                                         owa
                                                           ccou
                                                              ntof
             C基金単弘盟望星~生話立1       Il
                                  yassSw
                                       issc o
                                            uns
                                              el金 t
                                                  oRPMUSAono rabo
                                                                ut
             J
             une20 2
                   012;
                      5

     b
     .       Awiretr
                   ans
                     ferof$
                          3,000,
                               000fromG間特町W句立♀現lWJtY＇－~＿｛！Q.QmJDUtti:EM_E t
                                                                          o
               ひ o
             Mar  norabou
                        tJuly2
                             0,2 0
                                 12;

     c
     .       Awi
               ret
                 ran
                   sfe
                     rof$
                        1,2
                          74,
                            147
                              .0       長長VILDERsa
                                8from¥lW        cco
                                                  unt
                                                    ρtFBME
             t
             oRPMUSA


三    Thi~ ~:w ~,e~ad ~~.nli:1JJ~~.il?tlu1~！~Jt~U~Y,.Q企Q型~旦誕Q但嬰民タt
m国L主盟堅生~ば1h~~J21~立盟主主
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 63 of 139




          ono
            rab
              outNovember7
                         ,20
                           12;

     d
     .    Aw i
             retr
                ans
                  ferof$
                       1,000
                           ,000from:wb.QERYJLDf，~些GmniU1tEBME t
                                                              o
          Maroonorabou
                     tJanu
                         ary9,2013
                                 ;

     e
     .    Awi
            retr
               ans
                 ferof$
                      300,000from平lbOO長VILDERsa
                                              cco
                                                lll
                                                  t昆 E 阻Et
                                                         oRPM
          USAonorabo
                   utFebr
                        uay2
                          r  8
                             ,2 01
                                 3;and

    王     Awi
            retr
               ans
                 ferof$7
                       00,0
                          00from平lbOO
                                    長VILDERsa
                                            cco
                                              unta
                                                 tFBMEt
                                                      oRPM
          USAonorabo
                   utMarch1
                          ,2013
                              .

    ‑
    l‑%
      l三LEachofthejustl
                      is
                       同t
                        edt
                          ran
                            sfe
                              rs.wasp
                                    urp
                                      ort
                                        edl
                                          yani
                                             nve
                                               stm
                                                 enti
                                                    ntoWHN.
        In
         stea
            d,

a
sse
  tfo
    rthi
       nmored
            eta
              ilb
                elo
                  w,muchoft
                          hismoneyp
                                  ers
                                    ona
                                      llyb
                                         ene
                                           fit
                                             edS
                                               ate
                                                 r,R
                                                   idl
                                                     off
                                                       ,an
                                                         d

o
the
  rco
    nsp
      ira
        tor
          s.
吾    '.
      :
      fh
       isese
           F山 崎o oe
                  l'ln
                     ιha
                       cl‑
                         bee
                           tャおま吋付与テ和国叫間出品開弓合emV
                                              f.6
                                                :9B
                                                  長 与 鵠o
                                                       oun
                                                         ts‑
                                                           <氏
P
‑Bふ4
   ‑E,
     ‑so
       nsi
         st:
           ing
             ‑ef
               ‑tf
                 ie‑
                   S拘お仕芋恐恐a s
                            τ


                                  w




                                  －~，§
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 64 of 139

     G
     ase
       ‑‑1
         ‑÷＋9
            ‑tr
              vιQ
                芸B4
                  ら‑A
                    Jf
                     i‑トK
                        ‑
                        1斗件。S
                            GUF
                              He‑
                                At‑
                                  .:J
                                    ‑‑二i
                                      J leG‑‑03m
                                               件9‑
                                                 P‑a
                                                   t}e
                                                     ‑5‑
                                                       7‑s
                                                         同斗

     日‑
     ー 1
       1五2
         ,
         .Inr
            etu
              rnf
                ora
                  ssi
                    sti
                      ngi
                        nth
                          evi
                            saf
                              rau
                                dsc
                                  hem
                                    e,S
                                      ate
                                        r,R
                                          idl
                                            off
                                              ,an
                                                dWHN's

e
xec
  uti
    veswerea
           llo
             wedt
                osp
                  endl
                     avi
                       shl
                         yfr
                           omt
                             heS
                               tol
                                 enFundst
                                        ran
                                          sfe
                                            rre
                                              din
                                                tot
                                                  heU
                                                    nit
                                                      ed

S
tat
  esu
    nde
      rth
        eco
          veroft
               heWHNScheme.

   ‑
   '
   8‑
    &l
     主主.S
        ate
          ran
            dRi
              dlo
                ffe
                  xtr
                    act
                      edm
                        ill
                          ion
                            sinbogusc
                                    ons
                                      ult
                                        ingf
                                           eesfromt
                                                  hes
                                                    eSt
                                                      ole
                                                        n

Fundsa
     nds
       pen
         tWHNf
             und
               sonp
                  ers
                    ona
                      lex
                        pα1
                          dit
                            ure
                              sin
                                clu
                                  din
                                    gex
                                      pen
                                        siv
                                          edi
                                            nne
                                              rs,p
                                                 ers
                                                   ona
                                                     l

t
rav
  el,g
     if
      ts
       ,an
         dmi
           lli
             onsofd
                  oll
                    arsi
                       nnonb
                           usi
                             nes
                               sre
                                 l
                                 回at
                                   ede
                                     xpe
                                       nse
                                         s.

     ‑
     l‑
      39
       1基金
         .S a
            terinp
                 art
                   icu
                     larwase
                           nri
                             che
                               dfo
                                 rhe
                                   lpi
                                     ngI
                                       lya
                                         sla
                                           und
                                             ert
                                               heS
                                                 tol
                                                   enFunds
          th
           rough

t
heWHNScheme.Between2012a
                       nd2
                         013
                           ,Sa
                             ter
                               ,an
                                 d/o
                                   rRi
                                     dlo
                                       ffa
                                         cti
                                           nga
                                             tSa
                                               ter
                                                 'sd
                                                   ire
                                                     cti
                                                       on,

t
ran
  sfe
    rre
      dhu
        ndr
          edso
             fth
               ous
                 and
                   sofd
                      oll
                        arsi
                           nSt
                             ole
                               nFundst
                                     oGHS,S
                                          ate
                                            r'sw
                                               hol
                                                 ly‑
                                                   own
                                                     eda
                                                       nd

c
ont
  rol
    lede
       nti
         ty.

     旦2
   主40 ,
       .GHSr
           ece
             ive
               datl
                  eas
                    t24t
                       ran
                         sfe
                           rsofS
                               tol
                                 enF
                                   und
                                     s,t
                                       ota
                                         lin
                                           gatl
                                              eas
                                                t$1
                                                  ,28
                                                    5,3
                                                      00.

主h盟企J2盆Ym~ts   i
               ncl
                 ude
                   d:

          ＆ 企 立 組 金LQf$
                      130
                        .00
                          0fi
                            ̲.
                             :̲
                              QmAl21!l五旦旦旦日並珪塑型~」2型み

               b
               .A_JJ:a~· of$53~500_frQ坦AUkU2LWA旦盟包壁国型Ji.20立ょ

               ιA
                』 週J
                   .
                   s̲
                    fo
                     ̲
                     r̲
                      Qf$
                        12,
                          0̲Q
                            QfronLAI五担茎主旦旦:1ili旦JU.J迎~ι2.QJ2;
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 65 of 139




          ,AJ
          Q
          , :ra
              nsf
                o1ョ工組3主 的fromADL~主主QLab_mJJl11JyJJ.,20笠i

          呈ιム且滋1~金四段差~立主主mA_DLUX ono
                                   rab
                                     out,
                                        &ug
                                          ust2 2
                                               Ql2
                                                 ̲;̲       句




          主    企主組室長LQf$15.300fromADLiI~明主主連盟t Am.rust9
                                                      .2 み
                                                        金1

          皇A主型車出岱l~盟主!21ilX-=2旦旦生虫tfill_g立旦辺」旦1~

          ~立塑豆島日i~り.QQQ恒型ill空_MJJ_SA ono
                                       ra民感B銀民mberQ~ロi

          L    丘立鐙J
                  ..S
                    foL
                      Qf$
                        ̲1̲
                          8Q,
                            Q̲Qfrn旦旦？盟主立主主但~＠旦五五－~mtwb町 19. 2012_~
                              Q

          i    主立旦~旦fjl2.500 仕om RPMUSAono
                                         raboutOctober4‘~i;

          A立
          主 空nsferof$30.000fro1~ USAOlLQL~製盤盛旦以旦み

          1    At
                ran
                  sfc
                    臼・ of$32.500fromRPMUSAono
                                            raboutDecember31 ‘ ~Ql~~
                                                                   一
          m
          ,
          .A transferQ
                     f̲
                      ̲$
                       3̲
                        Q旦
                         ̲，QO
                            ̲frmnJIPMUSA＿盟企LQg＿盟話型翠主~~‘ 2013:

          ~er        of$50.000fromRPMUSAono
                                          fa.
                                            QQ;
                                              ill
                                                )an
                                                  uar
                                                    v18、2013
                                                           二

          o
          .A t
             ran
               sfe
                 rof;
                    li3
                      2.5
                        00fromRI~＿M具室主主旦旦Li!001lt Februar~l些主

          ＿AJ
          ロ
          ヱ 血 盟 主 臼 岱3
                     ̲3
                      ̲L
                       QQ
                        ̲QfromRP~A         ono
                                             Lil
                                               ll岨   M壁 clLl,,̲2Qll;,

          .A trans全国主~]Q』盟主盟主J>M旦込旦盟主生虫t,anril 2‘ 2013~
          ̲
          g

          ~    企主盟主主日工里n.soo金型：nKPM.，豆~,a=qp_QX__盆bQ11tAm:il2_.-2但i

          主    主主gpsferof む3＿立∞丘om~理主ISA ono
                                           rab
                                             ou      立
                                               tMav3,2旦ょ

          t
          .    A̲
                tra
                  .gs
                    fe                                    .201主
                      roL$180000fromj1空~主』旦oQ_J;旦~out June3

          11,_企図1唾盟些些』盟主Q見主盟主~o_n_ 血~Q_旦製品三辺三ょ

                               o
          v~.OQ立fro1~塑~一切りrfil?̲
                               ̲JJ
                                 il¥
                                   llx
                                     .JL
                                       2立民主叫

          主主主鎚露店工担j斗盟金主りニ主主主主旦~~旦立国単主!LJµ_ly_22_,_2_Ql3,
     11§,AnAμ山 s
     ー         t3̲
                 ,̲
                  ̲2Ql4J2並迎笠三h~巳Lfm:̲
                                    RPM̲US..Adi~笠山田王立血血l_$_8_0_Q,Q_Q_Q
                                    ̲

m必jg店長旦盟主盟旦~JlmJlli明皇室三j1DJps.krJ別立問誌とJiQm~哩LL＠竺~t~


     M
     ‑1
      ‑1
       31
        .GHSi
            日wholly‑ownedandc
                            ont
                              rle
                                dbyS
                                   ate
                                     r.Ass
                                         uch
                                           ,Sa
                                             ter
                                               'sknowledgeof
t
he




                                   )8
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 66 of 139




c
orr
  uptn
     atu
       reoft
           heS
             tol
               enFundsi
                      sim
                        put
                          edt
                            oGHS.

      ‑
      14h
        ‑‑G
          n‑i
            ‑R品 開 剖t
                   e  日時‑
                    仕 E 9e
                         li
                          ‑e
                           fミ土
                             生量生 GHSc
                                    ont
                                      inu
                                        est
                                          oho
                                            ldsomeo
                                                  ral
                                                    loft
                                                       heS
                                                         tol
                                                           en
              Funds.

     J~喧,_QHS_'_s_use   oft
                          heS
                            tol
                              e!1
                                ￡1m
                                  金工emainsu
                                          ncl
                                            em:
                                              .Jm
                                                tn辺国白血盟国1
                                                        1d並並立白金I

~賞金s~間期皇室d』工出.d_b_usin~笠盟主h金工塑宝生旦工旦日ti~s. in£ly坐盟主辿 Titm1A立~

M
mmf
  oct
    nri
      ngf
        ̲'.
          Tit
            anA
              tla
                s")
                  .asar
                      ese
                        lle
                          rfo
                            rTi
                              tanA
                                 tla
                                   s.I
                                     nswornt
                                           est
                                             imo
                                               nvS
                                                 泣E工

acknow!.¥d~g   t
               hatt
                  her
                    eI盟主主Iill室長旦単語E主皇単些旦~盟d T
                                            ita
                                              nAt
                                                las andt
                                                       hatGHSmav

h
aYe
  JI1
    ad̲
      ern
        Y1J
          1J:
            n匝 血 盟 組AJ単

    ‑
    1‑
     43
      ‑j
       jQ
        .Ina
           ddi
             tio
               ntot
                  het
                    ran
                      sfe
                        rst
                          oSa
                            ter
                              'se
                                nti
                                  tyGHS,S
                                        ate
                                          r,o
                                            rRi
                                              dlo
                                                ffa
                                                  tSa
                                                    ter
                                                      's

d
ire
  cti
    on,d
       ist
         rib
           ute
             dmoret
                  han$
                     200
                       ,00
                         0inS
                            tol
                              enFunds仕omRPMUSAt
                                              opayS
                                                  ate
                                                    rsp
                                                      ers
                                                        ona
                                                          l

e
xpe
  nse
    spu
      rpo
        rte
          dlyi
             nco
               nne
                 cti
                   onw
                     ithWHNτ，
                            jn
                             clu
                               din
                                 g;

               金
               三   丘~豆~mher.2丘-2fil2_tr皿sfoLQ.[$1.i,_QQQJrnm   t
                                                               heRPMUSAa
                                                                       cco
                                                                         untt
                                                                            ooav
                   S
                   ate
                     r'sAmericanE
                                xor
                                  ess
                                    :
               b
               .A March5
                       .2013tra
                              nsf
                                erof$15.00
                                         立fi
                                           :m又the̲REM̲USA
                                                        ̲ac.:rn1mU~t12白f
                 呈並立込h L
                       1JJ
                         ID豆a
                            nExPr空主
                                  主

               ι企2盟1~ 1
                      721主基盤星島3工
                        0        主LQO,QOQJ
                                         1:m
                                           :           包 白 血H
                                            n血e̲̲REMUSAa     旦旦壁
                 S
                 ̲a
                  t立返A盟立短盆1‑&12盟塁よ
               生A旦~，＿＿2旦LHn.msfor oJ$5Q,OQ立在Q旦皇陛坦~出盟笠
                   ~並立主企旦立住盟主主区箆主連昼
               主主主堅塁思匙L
                      丘ヰ鎧之主基礎金l
                              '.̲
                                i>J
                                  l38
                                    A62i
                                       rontheMaroa<::co1mtJo~
                                         r
                   §IlteI~－企merican Exl{Le~s.,,

    +
    441
      三1.Whiletheconspirators,includingSaterandRidloff,transfenedmorethan$7
m
ill
  ionoft
       heS
         tol
           enFundso
                  utofFBMEa
                          ndi
                            ntot
                               heU
                                 nit
                                   edS
                                     tat
                                       esu
                                         nde
                                           rth
                                             egu
                                               iseofi
                                                    nve
                                                      stm
                                                        ent

i
nWHN,i
     nfa
       ct
        ,th
          eco
            nsp
              ira
                tor
                  sth
                    ems
                      elv
                        esknewa
                              ndacknowledgedt
                                            hatt
                                               heWHNi
                                                    nve
                                                      stm
                                                        ent

i
tse
  lfwasw
       ort
         hba
           rel
             ymoret
                  han$
                     I,0
                       00,
                         000
                           .Accordingt
                                     oani
                                        nte
                                          rna
                                            lRPMUSAb
                                                   ala
                                                     nces
                                                        hee
                                                          t

m
ain
  tai
    nedbyt
         heL
           oca
             lCo
               uns
                 el,a
                    sofDecember3
                               1,2
                                 013
                                   ,RPMUSAv
                                          alu
                                            edt
                                              heWHN

i
nve
  stm
    enta
       t$1
         ,07
           0,9
             70.
               51.

      込LJJ旦旦旦1~=1旦些旦4単国王~＂§h型u~坦豆袋三昼必Q~o,Q2り－~－－－ ~J1 _c;91lsuHi.11gJ~e~~－ tg



                                                  ~ 2~
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 67 of 139


[D(ffi~rent oddnndev
                   enpα玄esS巴tti
                              ngchnnge
                                     dji‑o
                                         moni nor
                                                igina
                                                    ltoo ffi
                                                           nmod前ed
                                                                 .]
[DWerent   ー
           がr s
              tpαgel
                 .
                 ＇  i
                    nk‑t
                       o‑p
                         revio
                             ussett
                                  ingchα
                                       ngedji
                                            ‑omofli
                                                  no ri
                                                      ginα1tooni
                                                               nmo
                                                                 dif
                                                                   ied
                                                                     .]
[D ぜ(ferentfi
            rstpαges
                   etti
                      ngchαngedfi
                                'omoninorig
                                          inα1too
                                                ffinmodif
                                                        ied.]
         Gaseq,qgevG2§4eAJN         斗
                                    ＜−HPQ  eettrneR ト1開 9  .g.̲佐5
                                                               w  件♀手a§ι＠G‑e
                                                                           手64
』4~τ


主齢制me-切協張品ゐ司会自ee--s為鵠ιdおele鵠ι-$-1&鳥~分。eflS叫討：1g                 r
                                                                oest
                                                                   eSa
                                                                     ter
                                                                       '.se
                                                                          nti
                                                                            tyGHS

合omRPMUSAi
         n2013a
              lon
                e,and$
                     1,3
                       26,
                         374
                           .50i
                              not
                                heru
                                   nex
                                     pla
                                       ine
                                         dwi
                                           ret
                                             ran
                                               sfe
                                                 rs.

        +4€>ill. Ther
                    eas
                      onf
                        ort
                          hev
                            astd
                               isc
                                 rep
                                   anc
                                     ybetweent
                                             heamountoft
                                                       heS
                                                         tol
                                                           enFunds

t
ran
  sfe
    rre
      din
        tot
          heU
            nit
              edS
                tat
                  esa
                    spa
                      rtoft
                          heWHNSchemea
                                     ndt
                                       hep
                                         urp
                                           ort
                                             edv
                                               alu
                                                 eoft
                                                    he

WHNi
   nve
     stm
       enti
          sbe
            cau
              seWHNwasac
                       ove
                         rfo
                           run
                             rel
                               ate
                                 dandi
                                     lle
                                       git
                                         ima
                                           tef
                                             und
                                               str
                                                 ans
                                                   fer
                                                     s.

TheWHNSchemewasac
                ond
                  uitf
                     orl
                       aun
                         der
                           ingS
                              tol
                                enF
                                  und
                                    s,e
                                      ith
                                        erbyr
                                            out
                                              ingt
                                                 hes
                                                   eSt
                                                     ole
                                                       n

Fundst
     hro
       ught
          heU
            nit
              edS
                tat
                  esandt
                       henbacko
                              ver
                                sea
                                  s,o
                                    rbya
                                       llo
                                         win
                                           gth
                                             eco
                                               nsp
                                                 ira
                                                   tor
                                                     sto

s
pen
  dth
    eSt
      ole
        nFundsf
              ree
                lyi
                  nth
                    eUn
                      ite
                        dSt
                          ate
                            s.

       ‑
       14字l
          li
           ‑Theknowingtransferandreceiptofa
                                          tle
                                            ast$
                                               7,2
                                                 69,
                                                   900i
                                                      nSt
                                                        olnFunds胎
                                                          e     立2旦

t
hea
  cco
    unt
      sofVILDER.Crownwav.andC
                            hab
                              rie
                                rtotho~~ o
                                         fRPMUSAandMarowasa

knowingv
       iol
         ati
           onoft
               heWorldwideF
                          ree
                            zin
                              gOr
                                der
                                  sbyS
                                     ate
                                       randR
                                           idl
                                             offandt
                                                   hei
                                                     rco
                                                       ‑

c
ons
  pir
    ato
      rs.


                     i
                     i
                     .   TheTrumpSoHoScheme
       M&ill.Att
               hesamet
                     imeI
                        lya
                          swasl
                              aun
                                der
                                  ingt
                                     heS
                                       tol
                                         enFundsw
                                                ithS
                                                   ate
                                                     rth
                                                       rou
                                                         ght
                                                           he

WHNScheme,hea
            lsowasl
                  aun
                    der
                      ingmoret
                             han$
                                3mi
                                  lli
                                    oni
                                      nSt
                                        ole
                                          nFundst
                                                hro
                                                  ught
                                                     heTrump

SoHop
    roj
      ecti
         nNewYork d
                  eve
                    lop
                      edbyS
                          ate
                            randBayrockLLC.
                            ヲ




       +
       49J
         j.重
           .Sa
             terwasap
                    art
                      neri
                         nBayrockLLCa
                                    ndh
                                      elda
                                         tle
                                           astaf
                                               ift
                                                 ype
                                                   rce
                                                     ntp
                                                       rof
                                                         it

i
nte
  res
    tint
       hecompanya
                ndi
                  tss
                    ubs
                      idi
                        ari
                          es.

       ι
       −§
        .Gi
          ll.AtI
               lya
                 ssd
                   ire
                     cti
                       ono
                         ver$5m
                              ill
                                ioni
                                  ラnSt
                                     ole
                                       nFundswast
                                                ran
                                                  sfe
                                                    rre
                                                      dfrom

Crownway'sa
          cco
            unta
               tFBMEt
                    oen
                      e‑e
                        .f‑
                          Elv
                            iraKudryashova、
                                          spe
                                            rso
                                              nalbanka
                                                     e.
                                                      ee
                                                       ti
                                                        nt
                                                         ‑s

     旦ι
1明 包Ql 空1
        盟主立主王道畠立主旦 OJ・a
                      bou
                        tAp
                          ril生2
                              013
                                .

       -l-.§·ll~0~.   I
                      lya
                        san
                          dSa
                            terwerec
                                   onc
                                     ern
                                       edt
                                         hatt
                                            hei
                                              rtr
                                                ans
                                                  fer
                                                    sofS
                                                       tol
                                                         enFundsi
                                                                ntot
                                                                   he

[
Diffe
    rentoddande v
                enpageιs
                      ・
                      1  e
                         lli
                           ngclwnge
                                  dfi‑mnoni nο l・i
                                                 g i
                                                   na/toofj
                                                          'i
                                                           n111
                                                              odif
                                                                 ied
                                                                   }
f
Di[(
   ere1
      11J
        irs1pagel
                inklo‑
                     pr e
                        viou
                           ssell
                               ingchanged戸・01引l9,
                                                (finorigi
                                                        nallooninmodif
                                                                     ied
                                                                       }
/
!Ji
  fli
    cre
      nlfi
         rsIpagθs
                elli
                   ngdumgedji・omonino r
                                      igin
                                         u/~bl(>(/ i
                                                   nm o
                                                      dified/
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 68 of 139


[
Dif
  ./c
    ore
      ntf
        irs
          tpagelink
                  ‑toプ1
                      revi
                         oussett
                               ingchanged＿斤
                                         ，  omoffi
                                                 norigi
                                                      naltooninmo
                                                                dif
                                                                  ied
                                                                    .]
[
Diffe
    rentf
        irs
          tpagesett
                  ingchangedfromoni nori
                                       gin a
                                           lt oo
                                               ffi
                                                 nmodifie
                                                        d.]
[
Diffe
    rentoddandevenpagessett
                          ingchanged斤omoni   nor
                                               igi
                                                 naltooffinm
                                                           odi
                                                             fie
                                                               d.]
[
Link‑to
      ‑pre
         viou
            sset
               tingchangedfiw
                            11offinori
                                     ginaltooni nmodぴled
                                                       .]

U
nit
  edS
    tat
      eswouldbed
               ela
                 yedo
                    rha
                      lte
                        dbyi
                           nte
                             rme
                               dia
                                 ryb
                                   ank
                                     sduet
                                         ore
                                           dfl
                                             agsf
                                                ormoney

l
aun
  de1
    ing
      .Th
        isf
          earwasb
                ase
                  dont
                     hef
                       actt
                          hato
                             the
                               rtr
                                 ans
                                   fer
                                     sfromFBMEc
                                              ons
                                                ist
                                                  ingofS
                                                       tol
                                                         en

Fundshadh鐙 丘 町c
              ;,Y
                iou
                  slvr
                     eie
                       cte
                         dbyj
                            単豆堕単望江主塑益三



                                            ~




(
Di(!
   e r
     enlfirs
           tpa惇 l
                inktopr e
                        Fiousset
                               tingchem包巴dfi・omoff
                                                 'inori
                                                      ginaltooninmod
                                                                   ifi
                                                                     ed.
                                                                       ]
/
Di/
  fi巴r
     entf
        i r
          slpages
                elli
                   ngc hang
                          ed f
                             i・omonino rig
                                         inalI pp
                                                ff'
                                                  inmodif
                                                        ied.]
/
Diff
   e r
     ent《》ddandev
                巴np11惇 sse1
                          1in巴changedh017
                                        1011i 住Il
                                                rig
                                                  ina
                                                    /too f{
                                                          inmodi
                                                               fie
                                                                 d.]
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 69 of 139


[
Dif
  fere
     ntoddandeve
               npagesset
                       tin
                         gchangedj
                                 i‑o
                                   moninor
                                         igi
                                           nalt
                                              ooffi  ザl
                                                  nmod e
                                                       d.}
[
Link
   ‑to‑p
       rev
         iou
           sse
             ttin
                gchang
                     edji‑omo
                            ffinor
                                 igi
                                   nalt
                                      ooninmo
                                            dif
                                              ied
                                                .}




be
 加 J3
    f<
     W‑
      ie田与1年 e
             ‑te
               eも 刊1胎 fffl:e副部γB‑aak&
 壬￡jj2.Asoneexample
                  ，間金旦 o    ra
                             boutNove
                                    mbe
                                      r]̲
                                        ,,2
                                          012
                                            ,as
                                              hel
                                                lcompanynamedT
                                                             elf
                                                               ord

I
nte
  rna
    tio
      nalL
         td.（Telfm
                 ぜ＇
                  ）
                  ， w
                    itha
                       cco
                         unt
                           satFBME,a
                                   tte
                                     mpt
                                       edt
                                         otr
                                           ans
                                             fero
                                                ver$10m
                                                      ill
                                                        iont
                                                           o

a
cco
  unt
    sinLuxembourga
                 tRo
                   ths
                     chi
                       ldbanki
                             nth
                               enameo
                                    fTr
                                      iad
                                        ouSPVS
                                             .A.（T
                                                 ria
                                                   do）
                                                     u

    壬~3-1重~·As   r
                 epo
                   rte
                     dbyt
                        heOCCRP,T
                                elf
                                  ordwasoneoft
                                             hes
                                               hel
                                                 lcompaniest
                                                           hatr
                                                              ece
                                                                ive
                                                                  da

p
ort
  ionoft
       heS
         tol
           enFundst
                  hatweret
                         ran
                           sfe
                             n‑e
                               din
                                 toNSWsa
                                       cco
                                         unt
                                           satFBME.

     壬M 並 l
          .Triadouwasanothers
                            hel
                              lcompanyc
                                      ont
                                        rol
                                          ledbyI
                                               lya
                                                 s,a
                                                   ndas
                                                      ubs
                                                        idi
                                                          aryo
                                                             fIl
                                                               yasS                     ラ




companySDG.Thew
              irefromT
                     elf
                       ordwasr
                             eje
                               cte
                                 dbyt
                                    hei
                                      nte
                                        rme
                                          dia
                                            ryba
                                               叫cf
                                                 orc
                                                   omp
                                                     lia
                                                       nce

r
eas
  ons
    ,an
      dth
        eco
          nsp
            ira
              tor
                sweref
                     orc
                       edt
                         ofi
                           ndo
                             the
                               rmeansbywhicht
                                            otr
                                              ans
                                                fert
                                                   hes
                                                     efu
                                                       nds
                                                         .

      l~S-162.   AsT
                   ria
                     dousf
                         orm
                           erd
                             ire
                               cto
                                 rte
                                   sti
                                     fie
                                       din2
                                          016
                                            :

             Altho
                 ughIwast h
                          es o
                             ledire
                                  ctorofTria
                                           dou
                                             ,I l
                                                yaswasincharg
                                                            eo f
             Tri
               adousoper
                       ationsandinve
                                   stmen
                                       ts.Iwouldresea
                                                    rchinv
                                                         esbnen
                                                              t
             op
              port
                 uni
                   tie
                     s,Ilya
                          swoulds el
                                   ectwhichdea
                                             lstoinve
                                                    stin
                                                       ,a ndthe
                                                              n
             hewouldne
                     goti
                        atethedea
                                lando rgan
                                         izepaym
                                               ent.

                                                                ＊
                                                                       米
                                                         ヰ




             FromIly
                   as,Ilea
                         rnedtha
                               tatte
                                   mpt
                                     stotra
                                          nsfe
                                             rfunds[]fr
                                                      omT e
                                                          lfo
                                                            rdto
             Tr
              iado
                 u,tot he
                        nbes  e
                              ntto[abusi
                                       nesspar
                                             tne
                                               r],wereunsuc
                                                          cess向l
                                                               ,
             andth
                 atcorre
                       sponden
                             tb an
                                 ksinLuxembourgref
                                                 r1s
                                                   edt
                                                     oa c
                                                        ceptfu
                                                             n d
                                                               s
             fromTe
                  lfordsacco
                           unts.

      ·l-56-:--Y-p加－ilt:fe即時on骨1d-ee:lie:f;-to-e刊4c-t0mp民会資Be-aBEl-制1-t-i-1強制時斗制吋€l却さ


       1
       丘LToc~~ coJ:nn.li.mJ盟主必β国士血血~v l
                                      au
                                       nd
                                        eJ
                                         :i
                                          J.
                                           Jl
                                            lch
                                              eck
                                                sli
                                                  ket
                                                    hos
                                                      eth
                                                        athad

f
rus
  tra
    tedt
       het
         ran
           sfe
             rst
               oTr
                 iad
                   oui
                     nla
                       te2
                         012
                           ,co
                             nsp
                               ira
                                 tor
                                   smi
                                     sch
                                       ara
                                         cte
                                           riz
                                             edt
                                               ran
                                                 sfe
                                                   rsf
                                                     rom

Crownwayt
        oKudryashovaa
                    spe
                      rso
                        nall
                           oan
                             s.Thet
                                  ran
                                    sfe
                                      rsweren
                                            otl
                                              oan
                                                san
                                                  dweren
                                                       eve
                                                         r
拍 胎 吋e
     品生令ゐ合間伊同τ


i!J.L~色自主主主工包室生工場旦盟主連盟f坐豆i主主E邸旦主主h旦旦製工臼主J翠塁主辿金竪主王旦MI;

H!!9SQ｝；防12_QJJQ~11U2β111~＿$.＞j）｝~謀略旦型出:J,~.1}_<Jcl直正型旦玉当型民旦X~2Dl主主型坦坦主主


[
Dif
  fi,
    ren
      loddande
             venpngess
                     ett
                       ingc
                          hピ1
                            11g
                              edf
                                i・o
                                  111oni
                                       nor
                                         igi
                                           nαIt
                                              oof
                                                f'i
                                                  nmo
                                                    dif
                                                      ied
                                                        .]
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 70 of 139


[
Dif
  ferentoddandeve
                npagesset
                        tin
                          gchangedfromoninor
                                           igi
                                             nall
                                                ooffi
                                                    nmo
                                                      dif
                                                        ied
                                                          .]
[
LinkイO p
      回 r
        evio
           usse
              ttin
                 gchang
                      ed.fromo
                             ffinori
                                   gina
                                      ltooninmo
                                              dif
                                                ied
                                                  .}

     1
     ‑‑
      §‑
       1重・
        ：
        1 1 ThepurportedloanfromCrownwaywasneverrepaidandwas,i
                                                             nfa
                                                               ct
                                                                ,wr
                                                                  itt
                                                                    eno
                                                                      ff

i
nla
  te2
    013a
       fte
         rAblyazovwasa
                     rre
                       ste
                         dinF
                            ran
                              ce,a
                                 lon
                                   gwi
                                     thh
                                       und
                                         red
                                           sofm
                                              ill
                                                ion
                                                  sofd
                                                     oll
                                                       arsi
                                                          n

s
imi
  lar
    ly‑
      fra
        udu
          len
            tlo
              ans
                .

 －｝－.§~並立.   lnQno
                 rab
                   outA
                      pri
                        ll生 2013,Il
                                  yastr
                                      a n
                                        sfe
                                          rredh
                                              und
                                                ref
                                                  l.s
                                                    ‑B壬品倒S母国同壬o
                                                              oll
                                                                aF自
                                                                  主主1
                          山 ロ:̲$旦Q
                                J ̲
                                  ,Q.
                                    QQfromhi
                                           s主主主己主




[
Dif
  fer
    enloddande
             venpοg
                  ess
                    ell
                      ingc
                         han
                           ged
                             ji・
                               omo
                                 nino
                                    rig
                                      ina
                                        l10o
                                           ff
                                            "i
                                             n11
                                               1od
                                                 ifi
                                                   ed.
                                                     ]
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 71 of 139


[
Dif
  fer
    entoddαndeve口pagesset
                        tin
                          gchcmgedj
                                  i‑o
                                    mo nin01可i
                                             nalt
                                                ooffi
                                                    nmo
                                                      dif
                                                        ied
                                                          .]
[
Linkt
    op r
       evio
          usse
             ttingchang
                      edji・omo
                             ffinor
                                  igi
                                    naltoon初 m
                                             odif
                                                ied
                                                  .}

岳徒住与a
    cco
      untt
         oth
           ees
             cro
               wac
                 cou
                   nto
                     fJ勾a
                        nPLLC,aNewYorkr
                                      eale
                                         sta
                                           tel
                                             awf
                                               irmwhich

r
epo
  rte
    dlyh
       and
         ledt
            hem
              ajo
                rit
                  yofp
                     urc
                       has
                         esi
                           nth
                             eTrnmpS
                                   ol‑
                                     Iod
                                       eve
                                         lop
                                           men
                                             tan
                                               dworked

c
los
  elyw
     ithS
        ate
          ran
            dBayrockLLC.T
                        hist
                           ran
                             sfe
                               rre
                                 pre
                                   sen
                                     tedt
                                        hedownpaymentont
                                                       hre
                                                         eun
                                                           its

i
nth
  eTrumpS
        ol‑
          Iod
            eve
              lop
                men
                  t(t
                    he TrumpS
                            ol‑
                              Iou
                                nit
                                  s．
                                   ）

      お9
       1鍾.S
          hor
            tlya
               fte
                 rwa
                   rds
                     ,QJ
                       1An
                         ril25.2Q.LL,t
                                     hec
                                       ons
                                         pir
                                           ato
                                             rst
                                               ran
                                                 sfc
                                                   !Te
                                                     dcl
                                                       oset
                                                          o$~

m
ill
  ion合omKudryashovasa
                    cco
                      untt
                         oth
                           esamee
                                scr
                                  owa
                                    cco
                                      unto
                                         fJa
                                           janPLLC,r
                                                   epr
                                                     ese
                                                       nti
                                                         ng

f
ul
 lpaymentont
           heTrnmpS
                  ol‑
                    Iou
                      nit
                        s.

      生6
       01・
         重1Astheholderofa
                        tle
                          asta五f
                               typ
                                 erc
                                   entp
                                      rof
                                        iti
                                          nte
                                            res
                                              tinBayrockLLC,S
                                                            ate
                                                              r

wase
   nti
     tle
       dtoand~詮4食品設治世ぬま1 andb
                            eli
                              ef,r
                                 ece
                                   ive
                                     dap
                                       ort
                                         iono
                                            fth
                                              eSt
                                                ole
                                                  nFundsu
                                                        sedt
                                                           o

p
urc
  has
    eth
      eTrumpSoHou
                nit
                  s.Duet
                       ohi
                         scl
                           oser
                              ela
                                tio
                                  nsh
                                    ipw
                                      ithI
                                         lya
                                           san
                                             dth
                                               eKhrapunov

F
ami
  ly,a
     swe
       lla
         shi
           sre
             gul
               ard
                 isc
                   uss
                     ion
                       swi
                         thI
                           lya
                             sre
                               gar
                                 din
                                   gth
                                     eWorldwideF
                                               ree
                                                 zin
                                                   g

O
rde
  rs,S
     ate
       rknewt
            hatt
               hes
                 efu
                   ndsweret
                          ain
                            ted
                              .

      ‑
      161
        1重量
          .Thet
              ran
                sfe
                  ran
                    dre
                      cei
                        ptofo
                            ver$
                               5mi
                                 lli
                                   oni
                                     nSt
                                       ole
                                         nFu
                                           ndsf
                                              romCrownways

FBMEa
    cco
      unti
         ntoKudryashovasp
                        ers
                          ona
                            lba
                              r水 a
                                 cco
                                   unti
                                      nth
                                        eUn
                                          ite
                                            dSt
                                              ate
                                                swasaknowing

v
iol
  ati
    ono
      fth
        eWorldwideF
                  ree
                    zin
                      gOr
                        der
                          sbyS
                             ate
                               r,R
                                 idl
                                   off
                                     ,an
                                       dth
                                         eirc
                                            o‑c
                                              ons
                                                pir
                                                  ato
                                                    rs.


            m.       ThePCSScheme
     ‑
     1
     ‑
     B±並・
        2Ina
           not
             herschemet
                      ola
                        und
                          ert
                            heS
                              tol
                                enF
                                  und
                                    s,S
                                      ate
                                        r,R
                                          idl
                                            off
                                              ,an
                                                dIl
                                                  yasc
                                                     ons
                                                       pir
                                                         ed

t
ous
  eth
    eNewYorkb
            ase
              den
                ti
                 】t
                  yRPMUSAt
                         opu
                           rch
                             asea
                                nin
                                  ter
                                    esti
                                       napaymentc
                                                ardp
                                                   roc
                                                     ess
                                                       ing

b
usi
  nes
    snamedC
          rea
            car
              dS.
                A.(
                  the"PCSscheme）
                               .Ass
                                  etf
                                    o1i
                                      hab
                                        ove
                                          ,RPMUSAwas

b
ene
  fic
    ial
      lyownedbyl
               lya
                 s(t
                   hro
                     ughSPG)a
                            ndwasc
                                 ont
                                   rol
                                     ledbyi
                                          t
                                          sdi
                                            rec
                                              tor
                                                s,S
                                                  ate
                                                    ran
                                                      dRi
                                                        dlo
                                                          ff.

     +
     wll
       Q.I
         nla
           te2012,RPMUSAa
                        gre
                          edt
                            opu
                              rch
                                aseam
                                    ajo
                                      rit
                                        yin
                                          ter
                                            esti
                                               nCr
                                                 cac
                                                   ardS
                                                      .A.
                                                        ,

aF
 ren
   chc
     orp
       ora
         tio
           n,f
             or€5.5 million.企民主出~~gj1予也L旦並並立豆胆心出些些Hl~L~里

BI
 蛙王室主：ミ旦型工銭旦二



[
D1万
  台re
    ntoddande
            νenj
               J([
                 gess
                    ett
                      ingchongedfim
                                  ηοni
                                     nor
                                       igi
                                         nαI1
                                            0of
                                              finm
                                                 odi
                                                   fie
                                                     d.}
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 72 of 139


[
Dij
  j,忌r
     entoddαndevenpagessett
                          ingchangedf
                                    i'o
                                      moninor
                                            ignα1t
                                              i   ooffi  事e
                                                      nmod d
                                                           .}
[
Lin
  k‑tr
     .トpr
        evi
          o1ぇss
              ett
                ingchangedfiwnoj]
                                'inor
                                    igi
                                      nall
                                         ooninmod
                                                ifie
                                                   d.}

      lMfil.TheL
               oca
                 lCo
                   uns
                     else
                        scr
                          owa
                            cco
                              untwasd
                                    esi
                                      gna
                                        tedbyt
                                             hec
                                               ons
                                                 pir
                                                   ato
                                                     rsa
                                                       sth
                                                         e




[
JJ
 if
  ,たr
    ent山 I
         donde
             venpngess
                     ett
                       ingc
                          han
                            ged
                              ji‑
                                omoni
                                    nοr
                                      igi
                                        na/1
                                           0of
                                             /inm
                                                odi
                                                  fie
                                                    d]
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 73 of 139




     methodo
           fpa
             yme
               nt,a
                  ndono
                      rab
                        outNovember7
                                   ,20
                                     12,$
                                        1,2
                                          74,
                                            147
                                              .08wasw
                                                    ire
                                                      d

f
romt
   he



                                   与4




                                  丘6
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 74 of 139

      Gase斗ヂ1~トω心~＠4§-AJ-fルκl=\.P-OeB-lf用問ι4手HeG--0-3辺~J-:1-9-P-age-e-7-ef-e+
a
cco
  unt
    sofVILDERa
             tFBME
                 ，onb
                    eha
                      lfo
                        fSw
                          issRPM,"t
                                  oRPMUSAsa
                                          cco
                                            unta
                                               tJPMorgan

C
has
  e.Ata
      l
      lre
        lev
          antt
             ime
               s,t
                 heRPMUSAa
                         cco
                           untwasc
                                 ont
                                   rol
                                     ledbyS
                                          ate
                                            ran
                                              dRi
                                                dlo
                                                  ff.

       ‑
       ±
       e多f
         fi.Ass
              etf
                ort
                  hab
                    ove
                      ，Sw
                        issRPM"wasa
                                  not
                                    hernamef
                                           orSPG,t
                                                 hep
                                                   are
                                                     nt

companyofRPMUSA.

       凶6
       ー 立;
          i
          .VILDERラsf
                   und
                     ingc
                        ons
                          ist
                            edofmoret
                                    han$90m
                                          ill
                                            iono
                                               fth
                                                 eSt
                                                   ole
                                                     nFunds

a
ndo
  the
    rwrong
         向By
           ‑ob
             tai
               ned伽 1
                    dso
                      fAblyazova
                               ndt
                                 heKhrapunovF
                                            ami
                                              ly.

       M 字i
          ll.Oneweekl
                    at
                     er
                      ,ono
                         rab
                           outNovember1
                                      3,2
                                        012
                                          ,$1
                                            ,20
                                              0,0
                                                00wast
                                                     ran
                                                       sfe
                                                         rre
                                                           d

合omt
   heRPMUSAa
           cco
             untt
                oth
                  eLo
                    calC
                       oun
                         selse
                             scr
                               owa
                                 cco
                                   unt
                                     .

      壬B&π住taureleγant-fi-Hl出、   8atefwas~人arel 7
                                                5.I
                                                  nswornt
                                                        est
                                                          imo
                                                            nv.S
                                                               ate
                                                                 rha
                                                                   s̲a
                                                                     dmi
                                                                       tte
                                                                         d

t
hatl
   lvsin色立~型白at t
     a          heC
                  rea
                    car
                      din
                        ves
                          tme
                            ntwas抗mdedandc
                                         ont
                                           rol
                                             ledbyA
                                                  bly
                                                    azo
                                                      v.

      立ι旦idlclkJ!三旦~M=1J:SA ’ s   m
                                  fil
                                    laE
                                      !erwhohads
                                               i̲
                                                g̲
                                                 11
                                                  edt
                                                    hea町eement~i坐ili鑑ぽι

W
1lS
  J立 盟 主 皇 一 軍 軍 笠 血ιhei
                       nve
                         stm
                           entwash邸主む旦dcontroll~..d__bv A
                                                        blv
                                                          azo
                                                            v.

        l
      壬0911
          .AstheCreacardinvestmentnearedclosing,anda
                                                   fte
                                                     rmoret
                                                          han$
                                                             1.2m
                                                                ill
                                                                  ion

hadbeent
       ran
         sfe
           rre
             din
               tot
                 heU
                   nit
                     edS
                       tat
                         est
                           opu
                             rpo
                               rte
                                 dlyf
                                    undt
                                       hei
                                         nve
                                           stm
                                             ent
                                               ,Il
                                                 yasr
                                                    equ
                                                      est
                                                        ed

t
hatt
   hep
     urc
       has
         erofC
             rea
               car
                 dbef
                    als
                      elyi
                         den
                           tif
                             ieda
                                sLl
                                  oydL
                                     aMa
                                       rca
                                         ,ana
                                            sso
                                              cia
                                                teo
                                                  fIl
                                                    yas
                                                      .

S
ate
  rag
    ree
      dtop
         res
           entLaMarcaa
                     sth
                       ebu
                         yerw
                            hil
                              eknowingt
                                      hatLaMarcawass
                                        ラ          imp
                                                     lyas
                                                        tra
                                                          w

p
urc
  has
    eru
      sedt
         oco
           nce
             alI
               lya
                 san
                   dAblyazovsr
                             olei
                                nth
                                  etr
                                    ans
                                      act
                                        i
                                        ラonf
                                           romF
                                              ren
                                                chb
                                                  ank
                                                    inga
                                                       nd

r
egu
  lat
    orya
       uth
         ori
           tie
             s.

      立主主主主旦旦些些型」旦主，＿~旦立玉虫色翠皇位is know~車五翠立!Yas 旦豆吋 LaM虹臼日鑓一空

連立上金旦匙主翠集室nl血 盟S
               且唱弘主些註h
                     aUl
                       YiJ
                         .!H
                           LndAblv盤位五鎚.~母語主主主工Ql~＿一位th~

塑設film~ntft・9型J:r~nc;.lbb型主ill~illl~Lt~~~恒~立iliQti出主主


      P
      ‑01
        12.Ono
             rab
               o川 A
                  pri
                    l17
                      ,20
                        13,J
                           lya
                             sか m
                                ail
                                  edAggarwal仕omapseudonymouse
                                                            ‑
m
ail
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 75 of 139




a
cco
  unt
    ,di
      rec
        tin
          gth
            atAggarwalt
                      ran
                        sfe
                          rana
                             ddi
                               tio
                                 nal€10,000,000 o
                                                fth
                                                  eSt
                                                    ole
                                                      nFundst
                                                            o

T
ech
  ves
    tS.
      A.,
        "ane
           nti
             tyi
               nLaMarcasname,t
                             oco
                               mpl
                                 etet
                                    heC
                                      rea
                                        car
                                          dtr
                                            ans
                                              act
                                                ion
                                                  .Int
                                                     hesame

。
ma
 il,I
    lya
      sad
        mit
          tedt
             ha
              t,w
                hil
                  e10m
                     ill
                       io
                        右nwast
                             obet
                                ran
                                  sfe
                                    rre
                                      dtoT
                                         ech
                                           ves
                                             tun
                                               dert
                                                  hec
                                                    ove
                                                      r

oft
  heC
    rea
      car
        dS.
          A.t
            ran
              sac
                tio
                  n,t
                    hea
                      ctu
                        alp
                          urc
                            has
                              epr
                                icewouldbec
                                          los
                                            e o€5 m
                                             rt   ill
                                                    ion
                                                      .

     ♀‑
     壬 1
       ‑
       l五Q
         .Thet
             ran
               sfe
                 ran
                   dre
                     cei
                       ptof$
                           1,2
                             74,
                               147
                                 .08i
                                    nSt
                                      ole
                                        nFundsf
                                              romVILDERs

FBMEa
    cco
      un oRPMUSAsa
        tt       cco
                   untwasaknowingv
                                 iol
                                   ati
                                     onoft
                                         heWorldwideF
                                                    Ie
                                                     ・ez
                                                       ing

O
rde
  rsby




                                  9
                                  J
                                  2
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 76 of 139

    Gase--1÷-'1-9-G-》~G2-@4S-AJN－ κl=i.P-DE>Btl-間関t~－ F-Hetl-0-3メ2e/-19-P.age--09-Gf-64
     S
     ate
       ran
         dRi
           dlo
             ffandt
                  hei
                    rco
                      ‑co
                        nsp
                          ira
                            tor
                              s.

     生手芸上皇l
          .Thetransferof$1,200,000i
                                  nSt
                                    ole
                                      nFundsfromRPMUSAsa
                                                       cco
                                                         untt
                                                            oth
                                                              e

L
oca
  lCo
    uns
      elsescrowa
               cco
                 untwasa
                       lsoaknowingv
                                  iol
                                    ati
                                      ono
                                        fth
                                          eWorldwideF
                                                    ree
                                                      zin
                                                        gOr
                                                          der
                                                            s

byS
  ate
    randR
        idl
          offandt
                hei
                  rcoc
                     ons
                       pir
                         ato
                           rs.
                             回




            i
            v
            .      TheS
                      yrαc
                         useC
                            ent
                              erScheme
     平＆
     喜 l塁 2
          .SaterandRidloffalsoconspiredwithIlyasandAblyazovt
                                                           ola
                                                             und
                                                               ern
                                                                 ear
                                                                   ly

twom
   ill
     iond
        oll
          arsi
             nSt
               ole
                 nFundst
                       hro
                         ughar
                             eale
                                sta
                                  tei
                                    nve
                                      stm
                                        enti
                                           nSy
                                             rac
                                               use
                                                 ,NewY
                                                     ork
                                                       .

     将位互2
        ,
        .InA
           pri
             l20
               13,S
                  ate
                    rpu
                      rch
                        ase
                          dad
                            isu
                              sedm
                                 ent
                                   alh
                                     eal
                                       thf
                                         aci
                                           lit
                                             yinS
                                                yra
                                                  cus
                                                    e

onb
  eha
    lfofa
        nunnamedi
                nve
                  sto
                    rfo
                      r$1
                        ,20
                          0,0
                            00.

     将司星空.Asr
            epo
              rte
                dbyMcClatchyDC,S
                               ate
                                 rmadet
                                      hed
                                        epo
                                          sitont
                                               hei
                                                 nve
                                                   stm
                                                     entby

w
iri
  ng$
    250
      ,00
        0th
          edaya
              fte
                rth
                  esa
                    le.McClatchyDCr
                                  epo
                                    1ie
                                      c1t
                                        hatt
                                           hememorandumofs
                                                         alewas

s
ign
  edbyS
      ate
        r'sr
           abb
             ionh
                isb
                  eha
                    lf.Accordingt
                                osomeonei
                                        nvo
                                          lve
                                            dint
                                               hed
                                                 eal      ，I
                                                   ,however

cantt
    el
     lyouwhot
            hep
              min
                ersw
                   ere
                     ,bu
                       tIc
                         ant
                           el
                            lyoui
                                twasa
                                    nor
                                      gan
                                        iza
                                          tio
                                            nwi
                                              thnor
                                                  abb
                                                    is.

     4字e
       l主2
         ,
         .＼司1
           ＼ e
             nth
               ede
                 alu
                   lti
                     mat
                       elyc
                          los
                            ed,t
                               her
                                 eco
                                   rde
                                     downero
                                           fth
                                             epr
                                               ope
                                                 rtywasa

NewYorki
       nco
         rpo
           rat
             ede
               nti
                 ty,S
                    yra
                      cus
                        eCe
                          ntrLLC（S
                            e    yra
                                   cus
                                     eCe
                                       nte
                                         rラ S
                                          ， yra
                                              cus
                                                eCe
                                                  nte
                                                    r  勾




wasas
    ubs
      idi
        aryo
           fTr
             iad
               ou,whichi
                       ntumwasas
                               ubs
                                 idi
                                   aryofJ
                                        lya
                                          ssS
                                            wis
                                              scompanySDG.

    喜平字 J
        M.SyracuseCenter'sprincipalplaceofbusinesswas14VanderventerAvenue,
S
uit
  e25
    5,P
      ortW
         ash
           ing
             ton
               ,NewY
                   ork
                     .
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 77 of 139




     主
     平 主1
      ＆l .SaterandRidloffwereeachmanagersofSyracuseCenter,a
                                                          sse
                                                            tfo
                                                              1ihi
                                                                 nan

o
per
  ati
    nga
      gre
        αne
          ntd
            ate
              dJu
                ly1
                  ,20
                    13,a
                       nde
                         ache
                            xer
                              cis
                                edc
                                  ont
                                    rolo
                                       verS
                                          yra
                                            cus
                                              eCe
                                                nte
                                                  ran
                                                    dit
                                                      s

i
nve
  stm
    ent
      s.

     手9
     壬 些星.TheSyracuseCentera
                           cqu
                             isi
                               tio
                                 nwasf
                                     und
                                       edby$
                                           1,9
                                             00,
                                               000t
                                                  ran
                                                    sfe
                                                      rre
                                                        dono
                                                           r
                     a
                     bou
                       t

J
uly1
   0,2013f
         romADLUXsa
                  cco
                    unt
                      satCompagnieP
                                  riv
                                    eedeC
                                        ons
                                          eil
                                            setdI
                                                nve
                                                  sti
                                                    sse
                                                      men
                                                        ts

S
.A.（CPCI）
        ， aS
           wis
             spr
               iva
                 teba
                    叫仁c
                      ont
                        rol
                          ledbya
                               nas
                                 soc
                                   iat
                                     eofI
                                        lya
                                          s,t
                                            oth
                                              eat
                                                tor
                                                  neye
                                                     scr
                                                       ow

                                  与ら




                                  l
                                  JJ
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 78 of 139

    Ga-se-'l-;·-1-9-Gv-Q-2-€4-3-A品トKHP-QeBument-.:1---1三iled-O~t-2-5/-1-9-P-age   7
                                                                                  ‑1‑
                                                                                    ‑of
                                                                                      ‑&+

a
cco
  untof 単車基金五主些~乙 one ofS
                        ate
                          r'sl
                             ong
                               tim
                                 ela
                                   wfinns. ＿ ~~,tl@昌見立玉虫型選塁

担也flil12:f
         orh
           isnumero
                  世話型塾盆旦建主主主主主副生盟盟母止血盟加盟l
                                        L凶且盟utM
                                              竪竪＆

主墜立盟fill坦~虫色E堕~坦壬~r~坦;ili;e""

     189._Jn_~rn－魁思盟y，皇位旦adu血性坐空the uersonallv型車誕生主主主主盟翠主製~

担guisi~. a
         ndt
           hatth旦~坦ι金rJh白nvestm~一切り~主主QJ：正当皇XlJ盟型塑の仁監盟~Qf

c
orn
  uan
    ies
      . 円




     +
     ‑&G
       l2Q
         .Thet
             ran
               sfe
                 ran
                   dre
                     cei
                       ptof$
                           1,9
                             00,
                               000i
                                  nSt
                                    ole
                                      nFundsfromADLUXsCPCI                           ラ




a
cco
  untwasaknowingv
                iol
                  ati
                    onoft
                        heWorldwideF
                                   ree
                                     zin
                                       gOr
                                         der
                                           sbyS
                                              ate
                                                r,R
                                                  idl
                                                    off
                                                      ,an
                                                        dth
                                                          eir

c
o‑c
  ons
    pir
      ato
        rs.

            v
            .      T
                   heT
                     ri‑
                       Cou
                         ntyM
                            αllScheme

     1
     ‑
     ‑
     8‑毛1
        2
        1
        ・ Thesinglel
                   arg
                     esti
                        nve
                          stm
                            entoft
                                 heS
                                   tol
                                     enFundsbyS
                                              ate
                                                ran
                                                  dRi
                                                    dlo
                                                      ffwast
                                                           he
                           T
                           ti‑

CountyM
      allS
         che
           me,e
              ）出c
                ute
                  dinr
                     nid
                       ‑20
                         13.

    一
    時 ±
      .1
       22
        .Int
           hiss
              che
                me,t
                   hec
                     ons
                       pir
                         ato
                           rs,i
                              ncl
                                udi
                                  ngS
                                    ate
                                      r,R
                                        idl
                                          off
                                            ,an
                                              dIl
                                                yas
                                                  ,la
                                                    und
                                                      er吋

a
ppr
  oxi
    mat
      ely$30m
            ill
              ioni
                 nSt
                   ole
                     nFundsf
                           romT
                              elf
                                ordSFBMEa
                                        cco
                                          untt
                                             hro
                                               ught
                                                  hep
                                                    urc
                                                      has
                                                        e

a
ndr
  api
    dre
      sal
        eofd
           ebtont
                heT
                  riCountyM
                          all
                            ,as
                              hop
                                pin
                                  gma
                                    lll
                                      oca
                                        tedi
                                           nCi
                                             nci
                                               nna
                                                 ti,O
                                                    hio
                                                      .

                   1
                   .       S
                           aterandRidl
                                     o f
                                       fLaunde
                                             redMoreThan$30M i
                                                             lli
                                                               on
                           i
                           ntotheTri
                                   ‑CountyMa
                                           ll,Qui
                                                cklySol
                                                      dItforaBig
                           P
                           rof
                             it,andPaidThcm
                                          sclvesandOt
                                                    hersHa
                                                         nd s
                                                            omely.

    ‑
    1‑
     8‑
      Jf
       il
        .TheT
            ri‑
              Cou
                ntyM
                   alli
                      sas
                        hop
                          pin
                            gma
                              lli
                                nora
                                   rou
                                     ndC
                                       inc
                                         inn
                                           ati
                                             ,Oh
                                               io.I
                                                  nea
                                                    rly
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 79 of 139




2
013,ano
      teonth
           eTr
             i‑C
               oun
                 tyM
                   all(
                      theN
                         ote
                           ")wash
                                eldbyat
                                      hir
                                        d‑p
                                          miyl
                                             end
                                               er(
                                                 the
 No
  teh
    old
      er"
        ).


      壬"
       84
        12全
          .Duet
              obu
                sin
                  essd
                     iff
                       icu
                         lti
                           es,t
                              heN
                                ote
                                  hol
                                    ders
                                       oug
                                         htt
                                           ose
                                             llt
                                               heNotet
                                                     oth
                                                       ehi
                                                         ghe
                                                           st
      b
      idd
        er.F
           ort
             hisp
                urp
                  ose
                    ,th
                      eNo
                        teh
                          old
                            e1    ．
                                  岨




e
sta
  tea
    dvi
      sor
        yfi
          nn(
            the"
               Rea
                 lEs
                   tat
                     eAd
                       vis
                         or）t
                            oco
                              ndu
                                ctab
                                   idd
                                     ingp
                                        roc
                                          essf
                                             ort
                                               hes
                                                 aleo
                                                    fth
                                                      e

N
ote
  .


      ~fil.Thecon
                spi
                  rato
                     rs,inc
                          lud
                            ingSat
                                 erandR
                                      idlo
                                         ff,c
                                            onspi
                                                redtol
                                                     a u
                                                       nderp
                                                           artoft
                                                                he
      S
      tol
        enFundsbypurc
                    hasin
                        gandrese
                               lli
                                 ngt
                                   heNote
                                        .Byp ur
                                              chasi
                                                  ngtheNotewit
                                                             h

S
tol
  enF
    und
      s,andt
           henr
              ese
                lli
                  ngt
                    heNotea
                          ndd
                            ire
                              cti
                                ngt
                                  her
                                    esu
                                      lti
                                        ngs
                                          alep
                                             roc
                                               eed
                                                 sin
                                                   tot
                                                     he

l
egi
  tim
    atef
       ina
         nci
           als
             yst
               em,t
                  hec
                    ons
                      pir
                        ato
                          rshopedt
                                 ola
                                   und
                                     eras
                                        ign
                                          ifi
                                            can
                                              tpo
                                                rti
                                                  ono
                                                    fth
                                                      e

S
tol
  enFundsi
         noned
             eal
               ,re
                 sul
                   tin
                     ginas
                         ubs
                           tan
                             tia
                               lamountofmoneyt
                                             hatt
                                                heyc
                                                   oul
                                                     dcl
                                                       aim

o
rig
  ina
    tedfromar
            eale
               sta
                 tet
                   ran
                     sac
                       tio
                         nan
                           dwast
                               her
                                 efo
                                   reu
                                     nta
                                       int
                                         ed.




                                  7
                                  2̲
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 80 of 139

     Gase-1礼-9·-GV-.Q-2-§40-AJN必H旦GGwm.ef!W-F-i~eEf-Q.3.t-;；？.＆ι~-9-P-age--73   e
                                                                                .f‑
                                                                                  0ヰ




    :
    』‑S
      61丘 Toe
        2   xec
              utet
                 hi
                  ssc
                    hem
                      e,a
                        tth
                          edi
                            rec
                              tio
                                nofS
                                   ate
                                     ran
                                       dRi
                                         cll
                                           off
                                             ,th
                                               eLo
                                                 calC
                                                    oun
                                                      sel
       c
       rea
         tedas
             hel
               lcompanyf
                       ort
                         heNotea
                               cqu
                                 isi
                                   tio
                                     nnamedTr
                                            トCountyM
                                                   allI
                                                      nve
                                                        sto
                                                          rs

LLC（TCMI"),ono
             rab
               outA
                  pri
                    l22
                      ,20
                        13.TCMIwasas
                                   ubs
                                     idi
                                       aryo
                                          fTr
                                            iad
                                              ou,whichi
                                                      ntum

wasas
    ubs
      idi
        aryofI
             lya
               ssS
                 wis
                   scompanySDG.


      ‑
      1‑
       81
        12
         1.TCMI'sprincipalplaceofbusinesswas630FifthAvenue,NewYork,New
Y
ork
  .

    主‑
     8
     ‑&
      J旦.
        8
        .Ata
           llr
             ele
               van
                 tti
                   mes
                     ,Ri
                       dlo
                         ffa
                           cte
                             datS
                                ate
                                  r'sd
                                     ire
                                       cti
                                         ona
                                           ndmades
                                                 tat
                                                   eme
                                                     ntson
      S
      ate
        r'sb
           eha
             lfa
               nd/
                 ora
                   tSa
                     ter
                       'sd
                         ire
                           cti
                             oni
                               nco
                                 nne
                                   cti
                                     onw
                                       itht
                                          heT
                                            ri‑
                                              Cou
                                                nty堕坐

S
che
  me.Gnlnd
         oin
           g:s
             o出品:
                B‑
                 ≫a
                  ti
                   e肘 B
                      .d‑
                        bet
                          ief
                            ,Ri
                              dlo
                                ff明 日s
                                     e
                                     a‑合 同 慨o
                                            o:
                                             a‑
                                              te主l
                                                 R単h
                                                   ideS
                                                      ate
                                                        rs

i
nvo
  lve
    men
      tint
         heT
           ri‑
             Cou
               nt主
                 y主主
                   主SchemebecauseS
                                 ate
                                   r'sn
                                      oto
                                        rio
                                          usc
                                            rim
                                              ina
                                                lba
                                                  ckg
                                                    rou
                                                      nd

wouldhaver
         ais
           edar
              edf
                lagt
                   o五盟監立旦主出自立旦丘里担工血色旦笠唾恒dιTot
                                            hi
                                             sen
                                               d.~

~旦」i担~堅企~竺堕型空空白旦並豆旦主~here                      i
                                               nTCMI ’E旦~erating: a12:re~哩~


€ffi王国鋭苧a鈍色合4丑合deal   eft
                        hismagr
                              ま註u
                                d&.

      +
      &91
        25̲
          .F01t
              hisr
                 eas
                   onI
                     ミid
                       lof
                         f＼入r
                           ラasmademanagerofTC
                                            恥1I
                                              J
                                              ,de
                                                spi
                                                  teh
                                                    iss
                                                      ubo
                                                        rdi
                                                          nat
                                                            e
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 81 of 139




p
osi
  tio
    ntoS
       ate
         rint
            hec
              ons
                pir
                  acy
                    .

   +
   9.0
     20.WhileS
       0     ate
               rwasn
                   eit
                     herano
                          ffi
                            cern
                               ord
                                 ire
                                   cto
                                     rofTCMI，。間食品師会t
                                                   i
                                                   e:日 na

     b
     e‑l
       ief
         ,‑h
           ewasg
               ive
                 napowerof

a
tto
  rne
    yov
      erTCMI血QDo
               rab
                 outJ
                    une2
                       l,2
                         013
                           .

     辺L金旦立L連 盟 場 盟 理 主 丘 匙 旦 温h丘a
                                ls＿；明笠息主旦盟主旦単革担旦草壁立工C
                                  o                 単L

     主9壬~－ On   o
                rab
                  outA
                     pri
                       l16
                         ,20
                           13,R
                              idl
                                off
                                  ,onb
                                     eha
                                       lfofTCMIanda
                                                  tSa
                                                    ter
                                                      'sd
                                                        ire
                                                          cti
                                                            on,

s
ubm
  itt
    edbye
        ‑ma
          ilab
             idp
               ack
                 agef
                    ort
                      hep
                        urc
                          has
                            eoft
                               heNotet
                                     oth
                                       eRe
                                         alE
                                           sta
                                             teA
                                               dvi
                                                 sor(
                                                    the

B
idP
  ack
    ag）
      ．
      e

     +
     9;
      !‑
       2,
        fi
         l,
          .TheBidPackagewasm
                           ate
                             ria
                               llyf
                                  als
                                    ean
                                      dmi
                                        sle
                                          adi
                                            ngi
                                              nmu
                                                lti
                                                  pler
                                                     esp
                                                       ect
                                                         s:

     a
     .    TheBidPackagewassl
                           1bmi
                              tte
                                dbyRi
                                    dloff
                                        purpor
                                             ted
                                               lyonbeh
                                                     alfoft
                                                          he SDG
          Inve
             stmen
                 tFund.I nt
                          rnt
                            h,nosuc
                                  hent
                                     ityex
                                         ist
                                           ed,andR
                                                 idl
                                                   offwasac
                                                          tin
                                                            gon
          beh
            alfofTCMl.

     b
     .    Onp ag
               es1a nd5ofab r
                            ochur
                                ei ncl
                                     udedi
                                         nt h
                                            eBidP ac
                                                   kage,theSDGI nvest
                                                                    men
                                                                      t
          Fundwasd e
                   scri
                      bedasa LuxembourgS F，o
                                         I   rspec
                                                 ializ
                                                     edinves
                                                           tmentfun
                                                                  d.In
          tr
           uththe
                ラr
                 ewasnoSDGI   n
                              vestm
                                  entFunda u
                                           thor
                                              izedundcrthelawsof
          Luxembourgtoope
                        rateasaspec
                                  ializ
                                      edinves
                                            tmentfun
                                                   d,n o
                                                       rwast her
                                                               ealSDG
          eve
            ras pe
                 cial
                    ize
                      di n
                         vestme
                              ntfund.

     c
     .    TheBidPackagei
                       ncl
                         ude
                           dal
                             ett
                               erf
                                 romTCMIsd
                                         ire
                                           cto
                                             rth
                                               ats
                                                 tat
                                                   edt
                                                     hatt
                                                        he"SDG


                                   与g
                                    .
                                    .




                                  1~
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 82 of 139

    Gase-斗叫-9-&v-0-2645-AJ件十く-1=1-P--QeB-u+nenι4手~~eEi-G-3,l♀el-UトPage-二zιef-·6·1-


           I
           nve
             stm
               entFund"hads u
                            ffic
                               ien
                                 ti n
                                    vest
                                       mentcapac
                                               itytoenab
                                                       leittoi
                                                             nve
                                                               stupto
               $1.5bil
                     lio
                       n.Intr
                            uth
                              ,nomoret han$440mill
                                                 ionwasa v
                                                         ail
                                                           abl
                                                             etoinv
                                                                  est
                                                                    ,in
               theformo ft
                         heStol
                              enFunds,andal
                                          linvestm
                                                 entswereownedbyshe
                                                                  ll
               companiesofSDG,a sth
                                  erewasnos uc
                                             hf on
                                                 da u
                                                    tho1
                                                       izedund
                                                             erthelawsof
               Luxembourg.

          d
          .      Pa
                  g e
                    s5a nd7ofthesameb roc
                                        hurei n
                                              clude
                                                  di ntheBidPackagestat
                                                                      ed
                 t
                 hatthe Fundsact
                               ivi
                                 tie
                                   sw i
                                      llbel e
                                            dbyCEON   i
                                                      colasBourg"a nd
                 o
                 ther
                    s.Intrut
                           h,a
                             llinves
                                   tmentacti
                                           vit
                                             iesofthecons
                                                        pir
                                                          ators
                                                              ,i nc
                                                                  ludin
                                                                      g
                 t
                 hroughTCMI,werel e
                                  dbyc ons
                                         pirato
                                              rsIlya
                                                   sI Uwapuno
                                                            v,S a
                                                                ter,and
                 R
                 idlof
                     f,opera
                           tin
                             ginconcertwithMukhtarAblyazovino r
                                                              dertobreach
                 t
                 heWorldwideFreezi
                                 ngO r
                                     ders
                                        .T hiswasnotd i
                                                      sclos
                                                          edint h
                                                                eB id
                 P
                 ackage.

          e
          .      Page1 0th
                         esameb  r
                                 ochuredesc
                                          ribeda managementproc
                                                              ess"ands
                                                                     tat
                                                                       ed
                 tha
                   tallinves
                           tmentdecis
                                    ionsweremadebya n"SDGI  FInve
                                                                stm
                                                                  ent
                 Committe
                        e.I  ntr
                               uth
                                 ,t h
                                    erewasn e
                                            ithe
                                               ramanagementp ro
                                                              cessno
                                                                   ran
                 inves
                     tmentcommittee
                                  ,a ndal
                                        linvestme
                                                ntdeci
                                                     sionsweremadeby
                 AblyazovandI l
                              yasKhrapunov
                                         .

          f
          .      Pages16to17ofthesameb
                                     rochu
                                         red e
                                             scr
                                               ibedasup
                                                      porti
                                                          ngfun
                                                              d
                 inv
                   estmen
                        tc a
                           lled"
                               Igl
                                 oo.Intr
                                       uth
                                         ,theI gl
                                                ooi n
                                                    vestme
                                                         ntwasanass
                                                                  et
                 acq
                   uire
                      dbyas  u
                             bsi
                               diar
                                  yofSDGu si
                                           ngapo1ii
                                                  onoftheSt
                                                          ole
                                                            nFund
                                                                s.This
                 wasnotdisc
                          losedi
                               n
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 83 of 139




          t
          heB
            idP
              ack
                age
                  .

     g
     .    Pa
           ges1 8to19ofthesamebroch
                                  uredesc
                                        rib
                                          edasuppot
                                                  iing向ndinv
                                                           e.s
                                                             tmen
                                                                t
          c
          alle
             d" Ni
                 kkiBeach."Intr
                              uth
                                ,theN i
                                      kkiBeach in
                                                vestm
                                                    entwasanas
                                                             set
          a
          cquire
               dbyas ubs
                       idiar
                           yofSDGu  s
                                    ingapor
                                          tiono
                                              ftheStole
                                                      nFun
                                                         ds.Thiswasn
                                                                   ot
          d
          iscl
             osedinthe
                     B idPacka
                             ge.

     h
     .    Pag
            es20t o21ofthesamebrochur
                                    edescr
                                         ibedafundinve
                                                     stmen
                                                         tcall
                                                             ed
          Flatot
               el
                .I円ntr
                     uth
                       ,theF la
                              tote
                                 li nve
                                      stmentwasanass
                                                   etacqui
                                                         redbya
          s
          ubsidi
               aryofSDGu si
                          ngap or
                                tionofth
                                       eS t
                                          olenFu
                                               nds.Thiswasnotdis
                                                               clo
                                                                 sed
          i
          nt h
             eB idPa
                   ckage
                       .

     t
     .    Cont
             rarytotherepr
                         esen
                            tati
                               onsinthebro
                                         c hu
                                            rei n
                                                clud
                                                   edint
                                                       heBidP a
                                                              ckage,the
          SDGI nve
                 s t
                   mentFundd i
                             dn o
                                tdeveloptheFla
                                             tote
                                                l;ra
                                                   the
                                                     r,t
                                                       heproj
                                                            ectwasl e
                                                                    dby
          aloc
             alNewYorkr  ea
                          lesta
                              tedeve
                                   loper
                                       .As  ub
                                             sidia
                                                 ryofSDGa c
                                                          quire
                                                              da
          mi
           norit
               yo wners
                      hipinte
                            res
                              tinaF l
                                    atot
                                       elholdingcompan
                                                     y,usi
                                                         ngap 0
                                                              1iio
                                                                 no fth
                                                                      e
          Sto
            lenFunds.Thiswasnotdisc
                                  losedintheBidPacka
                                                   ge.

    J
    .     Theb ro
                chureinclu
                         dedintheBidP acka
                                         ges t
                                             ate
                                               dtha
                                                  tSDGI  nvest
                                                             mentFunds
          inve
             s t
               mentintheFla
                          tot
                            elwas 2 9
                                    0 ,5mil
                                          1io
                                            n.I
                                             円  ntmth
                                                    ,T e
                                                       lfordhadinvest
                                                                    ed
          approxi
                mately$35milli
                             oninStolenFundsintheFl
                                                  ato
                                                    telproj
                                                          ectthrough
          Tr
           iadou,SDGss  ubs
                          idi
                            ary.Altho
                                    u ghTriad
                                            ou'sin
                                                 ter
                                                   nalfin
                                                        ancia
                                                            lsvaluedit
                                                                     s
          st
           akeint h
                  eF l
                     ato
                       telatsi
                             gnif
                                ica
                                  ntlymoret ha
                                             nthe$35milli
                                                        oni n
                                                            vest
                                                               ed,Triado
                                                                       u
          nevervalue
                   ditsstak
                          eintheFla
                                  tot
                                    ela tanyt
                                            hingrem
                                                  otelyclos
                                                          eto$ 290
                                                                 .5m i
                                                                     lli
                                                                       on.
          Thi
            swasn  o
                   td is
                       clos
                          edintheBidPackage.

     k
     .     Pages22to23ofth
                         ebroc
                             hurein
                                  clud
                                     edintheBidP
                                               ackag
                                                   edes
                                                      cri
                                                        bedt
                                                           heSDG
           Inve
              stmen     se
                   tFunda  s
                           tabl
                              ish
                                edi          ，r
                                   nLuxembourg egu
                                                 lat
                                                   edby t
                                                        he
           Commission




                                  16
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 84 of 139

     Gase-1÷1モトG-V品。♀64ιムJ外KH旦De-eun碍Ht-1-f二i~eEl-~／-2-eJ-1-9-P-atte--++--ttf-e-1-

f
ort
  heSu
     i・v
       eilan
           ceoftheFinan
                      cialSect
                             or('CSSF）＂a
                                      ， nda" s
                                             pecia
                                                 lizedinve
                                                         stmen
                                                             tfun
                                                                dt h
                                                                   at
    canprovi
           deinves
                 tors"ta
                       xr a
                          tesaslowas0.1%
                                      0 . Intru
                                              th,th
                                                  erewasno"SDG
    Inves
        tmentFund"S IFes
                       tabl
                          ishe
                             dinLuxembourgatth
                                             attime
                                                  ,n orwassuchafu
                                                                nd
    reg
      ulate
          dbyt heCSSFa softhedat
                               eoftheBidPac
                                          kage.Ass e
                                                   tf o
                                                      1thabo
                                                           ve,SDGit
                                                                  sel
                                                                    f
    wasnotaS I
             F,eith
                  er.Thiswasnotdis
                                 clos
                                    edinth
                                         eB i
                                            dP ack
                                                 age.

1
.    Page24ofthebroc
                   hureinclu
                           dedintheBidPackagest
                                              atedt
                                                  hattheSDGI nve
                                                               stme
                                                                  nt
     Fundwasf u
              ndedbyoutsi
                        deinve
                             sto
                               rs.Intru
                                      th,th
                                          erewerenosuchinve
                                                          sto
                                                            rs,andal
                                                                   l
     as
      setsweretho
                seofAblyazovandhisco
                                   nspi
                                      rato
                                         rs,incl
                                               udin
                                                  gt h
                                                     eS t
                                                        ole
                                                          nF u
                                                             nds.This
     wasnotdisc
              lose
                 dintheBidPackag
                               e.

m.   Nowhered
            idth
               eBidP ack
                       agedi
                           scl
                             osetha
                                  tth
                                    eSt
                                      ole
                                        nFundst
                                              obei
                                                 nve
                                                   ste
                                                     dwere
     sub
       jec
         ttoth
             eWorldwideFre
                         ezi
                           ngOrde
                                rs.

n
.    Nowheredi
             dtheBidPa
                     ckag
                        ed i
                           scl
                             oseth
                                 atAblyazovsa
                                            sse
                                              ts,i
                                                 ncl
                                                   udi
                                                     ngt
                                                       heS
                                                         tol
                                                           en
     Fun
       ds,weresu
               bje
                 cttoth
                      eRece
                          iver
                             shipOrd
                                   ers.

o
.    Nowheredi
             dtheBidPack
                       aged
                          isc
                            los
                              eth
                                at
                                 ,p u
                                    rsuan
                                        ttotheWorldwideFre
                                                         ezi
                                                           ngO
                                                             rde
                                                               rs
     andRece
           ive
             rsh
               ipOrde
                    rs,BTABanksaff
                                 irτ
                                   nat
                                     ivecon
                                          sen
                                            twasr equ
                                                    ired
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 85 of 139




                 f
                 oranyt
                      ran
                        sfe
                          r,.
                            dis
                              pos
                                al,o
                                   rdi
                                     ssi
                                       pat
                                         iono
                                            fan
                                              yofAblyazovsa
                                                          sse
                                                            ts,i
                                                               ncl
                                                                 udi
                                                                   ngt
                                                                     he
                 S
                 tole
                    nFund
                        s.

     -l-9-3-~皇~.At   a
                     llr
                       ele
                         van
                           tti
                             mes
                               ,Sa
                                 tera
                                    ndR
                                      idl
                                        offknewt
                                               hatt
                                                  heBidPackagec
                                                              ont
                                                                ain
                                                                  ed

m
ate
  ria
    llyf
       als
         ean
           dmi
             sle
               adi
                 ngs
                   tat
                     eme
                       nts
                         ,an
                           dom
                             iss
                               ion
                                 sth
                                   atr
                                     end
                                       ere
                                         dth
                                           eBidPackage

m
ate
  1ia
    llyf
       als
         ean
           dmi
             sle
               adi
                 ng.

     .f-94.Z~.   TheR
                    ealE
                       sta
                         teAdvisorr
                                  eli
                                    edont
                                        heBidPackagei
                                                    ncr
                                                      iti
                                                        calr
                                                           esp
                                                             ect
                                                               s:t
                                                                 heR
                                                                   eal

E
sta
  teA
    dvi
      sorwaso
            bli
              gat
                edt
                  o,andd
                       id,c
                          ond
                            uctdued
                                  ili
                                    gen
                                      ceonTCMI'sp
                                                rop
                                                  osa
                                                    l,i
                                                      ncl
                                                        udi
                                                          ng

t
heBidP
     ack
       age
         ,whichi
               ncl
                 ude
                   din
                     ves
                       tig
                         ati
                           nga
                             ndc
                               ont
                                 act
                                   ings
                                      our
                                        cesa
                                           sap
                                             pro
                                               pri
                                                 ate
                                                   .Hadt
                                                       heBid

Packaget
       rut
         hおl
           lyd
             isc
               los
                 edt
                   hatS
                      ate
                        randR
                            idl
                              offwerei
                                     nve
                                       sti
                                         ngt
                                           heS
                                             tol
                                               enFundsonb
                                                        eha
                                                          lfof

A
bly
  azo
    v,whowass
            ubj
              ectt
                 oth
                   eWorldwideF
                             ree
                               zin
                                 gOr
                                   der
                                     san
                                       dwhosea
                                             sse
                                               tsc
                                                 oul
                                                   dbe

t
ran
  sfe
    rre
      don
        lyw
          ithBTAsc
                 ons
                   ent
                     ,th
                       eRe
                         a1E
                           sta
                             teA
                               dvi
                                 sor
                                   swouldr
                                         eas
                                           ona
                                             blyhavec
                                                    ont
                                                      act
                                                        ed

BT
 Aan
   d/o
     rth
       eRe
         cei
           ver
             stod
                ete
                  nni
                    new
                      het
                        herBT
                            Ahadc
                                ons
                                  ent
                                    edt
                                      oth
                                        isuseoft
                                               heS
                                                 tol
                                                   en

F
und
  s.O
    the
      rwi
        se,t
           heywouldn
                   othavea
                         cce
                           pte
                             dTCMI'sp
                                    rop
                                      osa
                                        l.

     2
     06.Si:lt旺血d_R温h立金f!i.k止鳥主主泣~担U旦主立）尋問虹盟盟埠~ヱ昼竪主眼旦旦些

区旦l盟一白島旦~Pl凶QJJS_Qfth旦玉堅生b,l;:r1-titi盟_Q~盤目白型鐙血血£hilliirn 白em. S
                                                               ate
                                                                 ran
                                                                   d

R
idlo汀 k旦鎚JhaLtheKa~坦BD!itj      型空日旦担dヱ並並里1ip:atiu呈坐~Khrnnuno~単

Alli~’~恒国旦包旦主単袋主

     刊.§＇.•辺Z.   Ono
                   rab
                     outA
                        pri
                          l22 2
                              01
                               ヲ3
                                ,TCMIwont
                                        heb
                                          idd
                                            ingp
                                               roc
                                                 essont
                                                      heNotea
                                                            nd
     was



                                     40‑




                                     18
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 86 of 139

    Ga-se_cjヂ1-9-cv-Q.♀－04B-AJ凡KHP-DoBtiment--1-一日~Bφ--Q.-3信5.f-~－9-P-ag-e-7-9-ef-6+


o
bli
  gat
    edt
      ofu
        llyf
           undt
              hed
                ealw
                   ith
                     ina
                       ppr
                         oxi
                           mat
                             elyonemonth(
                                        theT
                                           riCountyD
                                                   ea．
                                                     lワ           目




A
ppa
  rα1
    tlys
       urp
         ris
           edt
             hatt
                hef
                  i:a
                    udu
                      len
                        tBi
                          dPa
                            cka
                              gehadn
                                   otb
                                     eene
                                        xpo
                                          sed
                                            ,Ri
                                              dlo
                                                ffe
                                                  ‑ma
                                                    ile
                                                      d

S
ate
  ran
    dth
      eLo
        calC
           oun
             selt
                hatsamed
                       ay,s
                          tat
                            ing"Noww
                                   hat.
                                      ..wewon.
                                             .

     ~よ包型基昼鎧」道立1Qrw~nk~fi¥J喧il1旦 ll_y鎧.Jnfu盟理え出血血filJh豆註

単位週五旦迎立型恒思並旦基m:r盟昆阜呈主型金日工生旦jl主旦出色凶盟竪註旦~金型空型型

車立基盤l
    Jl                            u
      主主主主立主旦皇室生主主主主主旦壁堕皇旦 旦主cmadefromT
                                      elf
                                        unrq 恒 m
                                               int
                                                 停堕単基
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 87 of 139




       担旦L
         Als
           oon £！日空PJJiA且iL2~企u」~型thori.l&..clRidlo百 to n
                                                        e2:
                                                          gti
                                                            atetb~.lTilS

Qf血立N玉！！：~－辺盟主単堕圭

       2
       1Q.S
          at
           α・ allii_B迫並立型車単主主江主虫色Jl~pg主主主主且旦塩些旦主盟主立i出C

:
1i
 !旦塩昼盟主堕主立ごHoobt~j_n_fina11~也gfor-1h~丘豆al.

       i
       ll 三   A
              ̲SJ
                2iI
                  TLc
                    lJ目立Q
                      h ltt
                          oob
                            tai
                              11J
                                j旦鑓旦思，Jh
                                       旦単Q基盤g
                                            t
                                            ;
                                            '
                                            :Br
                                              oke
                                                rco
                                                  mmi
                                                    ssi
                                                      one
                                                        da

h
!J
 ,      旦主盤豆g泣i
  kぽ ound
  C           .Q
               nofTCMIa
                      n.Q
                        益金企笠旦旺S
                              ̲
                              ,
                              ̲

       212̲   T
              hr釦 1
                  2
                  :hMav2
                       1.2
                         .QJ
                           J̲t
                             heM01t盟~w出 activelv workingw
                                                        ithS自 r

組   d
    ̲Ri
      dlo
        ffono
            bta
              ini
                ngat
                   hir
                     d−＠且y
                         ̲lo
                           anf
                             ort
                               heN
                                 o̲豆会長＠i
                                   t   sit
                                         imL

       三旦     ~01土盟~_fuQkぜ s r
                             olei  担g工C日1
                                nhem       nfin~ing a
                                        企担盆i        bru
                                                      otvr
                                                        l n
                                                          .d姐盟

単 車2
   2           間 銀‑
    」弘主主益基血eMort  Em駐日包旦盟昼辻l
                           eba
                             ckg
                               rou
                                 ndi喧~Ji製些旦旦陸型強出

h
盆Q̲
  ̲QQ
    mmi
      ssi
        one
          donTCMIa
                 ndi
                   tso
                     are
                       ntc
                         omo
                           ani
                             esa
                               ndul自主盆豆~盟E旦aLQwners a
                                                    nd

t
her
  efo
    ree
      nddit~ ~olvement w
        e              itht
                          hed
                            eal
                              .

       ll生＿SJ!t~二ha~ t
                     est
                       ifi
                         edt
                           hatthe 民生区盟ill!旦ヱ竪豆僅liQ旦盟問rt！到担kd 血~~fr型空企E

L
ll
 i;
  fl
   slKhraounov,:Jn~型主主題~Glatz‘ th主主旦r艶菖単金主D..￥！討旬£1~1L¥Qm院出品

工且辺白l
    llJ
      J￡L
        fil
          lGC
            ani
              talS
                 A.
                  ,̲

       212J~inve8ti出並立並盟旦些製註止盟丘Q11S                     news盟R
                                                             Qrt
                                                               san
                                                                 s.U
                                                                   nt包 堕L
                                                                        ̲
                                                                        g単息詰単語旦畠

SL>_G 臼nitflL-<md_Sll立主主~jQJ工組担工E昼間主」旦昼旦些叫翌日主主盟主型地位E幽註主主

                                                  些些些民単旦包旦旦旦l
                                                            翠些旦山並旦盟主主

担盟世直白1丘
      三


      2ι工~Jx'.11.,W-Q翠J.d   l
                            osei
                               t
                               sd!;<p_Q_sjL<:!.D..dii~立さ盟1\1民 tl1s;_lJ_Qt~jfiL£li-dJ1Q1JimdJhs;~~fil

E旦控←上.aw_Eirm＿~s   e
                   scr
                     ow往Q
                        QQJ
                          L11
                            Lh工M
                               JLy
                                 ̲22
                                   ,̲2
                                     ̲QJ
                                       1士主迫1
                                           JL
                                            l!
                                             :r
                                              ii
                                               d:
                                                ‑J
                                                 2!
                                                  H:
                                                   tY
                                                    ̲l
                                                     Q̲
                                                      ̲l
                                                       !J
                                                        J̲
                                                         J喧J
                                                           m:i
                                                             g旦 豆 出,
                                                                   <i
                                                                    ib
                                                                     k

包:19=~－凶Q1:1g{J,民主題主旦む哩由主単基準i！立弘~思旦盟主主工盟国l岳連立工会主主腿盟込

主立竪単語旦旦~旦主主主出旦盛盟l豆J~旦11,昌也~Q旦血豆1盟翌五連旦堕主主11~2♀fl~およ堅主主笠旦




                                                 80
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 88 of 139




b
,i
 ll
  lk
   l旦c
     .UltimatelxJill主主主巴1主主.~~cζmisition wasfunded~むjtom T
                                                         elf
                                                           ordsa
                                                               cco
                                                                 unt

位EBME

     2
     17.I
        nane
           mai
             ltoS
                ate
                  rine
                     arl     日
                             ，J
                       vJune2Q 3
                               ,並並立 oninedt
                                          hatt
                                             her
                                               esu
                                                 ltsoft
                                                      he

出柴田空関辻旦翠革担金~塑r:ピ:fJ1l_gt_y旦y_._回副主e. 円

     2
     11LJn_swmnJesti:mQnY，塁壁空~~nfirL11~dJhathsLsh£wed 也c 也生区型基出主主箆単延担旦

些醇丘迎i
    出Il
      va
       s   モ




     2
     19.Theminn
              包.s
                ̲fr
                  omaMav2
                        3.2013meetingi
                                     nvo
                                       lvi
                                         m!n
                                           art
                                             ici
                                               nan
                                                 tsfromSDGand

i基金ri旦~xen r
           eve
             alt
               ha出旦j
                   )
                   ̲̲
                    J出g
                     ! i
                       nan
                         tsc
                           ons
                             ide
                               redw
                                  het
                                    hert
                                       och
                                         ang        n
                                           e 凶 虻 盟 組M 出 血 組

血白日丘.
    tim
      ate
        lvd
          e,Q
            ide
              d~t t
                  odos
                     o.de~ming i
                               t"n
                                 Qtn~c~~· ” Ih~ :
                                                r
                                                uu
                                                 :
                                                 1icinfill_~ered t
                                                                 his

name¥
    .)J
      ang
        ebe
          cau
            set
              hey~sJL11cerned t
                              hatt
                                 h
                                 主主mightl
                                        oset
                                           heT
                                             ri‑
                                               Cou
                                                 nty
                                                   j2盟L担辻企血豆


理主堕n
   nen
     tsi
       fco
         unt
           ero
             mii
               es♀玉旦f
                    il
                     :!
                      ne
                       rsc
                         oul
                           dli
                             nkT
                               ria
                                 dout
                                    oSDG.SDGC
                                            ani
                                              tal
                                                .andu
                                                    lti
                                                      mat
                                                        elv

t
heKhranunovsandA
               blv
                 azo
                   v.

     1
     りAcuちe
          f
          l:i
            Rfu
              Fmf
                fii
                  eHand1
                       3e
                        lt
                         e毛2
                           2生S
                             ate
                               randR
                                   idl
                                     offi
                                        l
                                        ,鐙 s
                                           ubm
                                             itt
                                               eds
                                                 ‑im
                                                   il組子
          品lS€製革~旦ill~J恒~竺担望iiD立王堕E鎧鍔l諸島

E
lwt
  trn
    ent
      s‑t
        &‑t
          he‑
            ‑la
              w‑‑
                fim
                  −r
                  丑 e
                    pre
                      ・se
                        nti
                          ng‑
                            TCM
                              Iint
                                 heT
                                   ri‑
                                     Cou
                                       ntyD
                                          eal(
                                             the"
                                                Rea
                                                  lEs
                                                    tat
                                                      eLaw

   ）i
Firm no
      rde
        rtomoven
               ear
                 ly$30m
                      ill
                        ion

i
nSt
  ole
    nFundsi
          ntot
             heRealE
                   sta
                     teLawFirmsescrowa
                                     cco
                                       untf
                                          ort
                                            hep
                                              urc
                                                has
                                                  eoft
                                                     heN
                                                       ote
                                                         .

   1
   9+.Gni
        nfu
          fff
            iat
              ief
                l:anab
                     el毛f
                       お ilRidloff,a
                                   tSa
                                     ter
                                       'sd
                                         ire
                                           cti
                                             on,p
                                                rov
                                                  ide
                                                    dco
                                                      pie
                                                        soft
                                                           he

     sameBidP
            ack
              age
                ,ora

s
ubs
  tan
    tia
      llys
         imi
           lardocumenti
                      ncl
                        udi
                          ngt
                            hesamem
                                  isr
                                    epr
                                      ese
                                        nta
                                          tio
                                            nsa
                                              ndo
                                                mis
                                                  sio
                                                    ns,t
                                                       oth
                                                         eRe
                                                           al

E
sta
  teLawF
       irm
         .

     +
     9S2
       26̲
         .I nor
              dert
                 ofu
                   ndt
                     heT
                       ri‑
                         Cou
                           ntyD
                              eal
                                ,th
                                  eco
                                    nsp
                                      ira
                                        tor
                                          s,i
                                            ncl
                                              udi
                                                ngS
                                                  ate
                                                    ran
                                                      d
          Ri
           dlo
             ff,

d
ire
  cte
    dtwow
        iret
           ran
             sfe
               rst
                 oth
                   eRe
                     alE
                       sta
                         teLawFirmse
                                   scr
                                     owa
                                       cco
                                         untt
                                            opu
                                              rch
                                                aset
                                                   heN
                                                     ote
                                                       :

     a
     .    OnApri
               l2 4,2013 T
                        ラelfo
                            rdtra
                                nsf
                                  err
                                    ed$ 2
                                        ,80
                                          0045
                                             ラ.
                                              23inSto
                                                    lenFundsfromit
                                                                 s
          ac
           cou
             nta tFBMEt otheesc
                              rowaccoun
                                      toftheR
                                            ealEs
                                                tat
                                                  eLawFirmf orth
                                                               e
          Tr
           i‑Coun
                t yDe
                    al;and
                                  gl
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 89 of 139




     b
     .    OnMay22,2
                  013,Te
                       lfor
                          dtran
                              sfe
                                rre
                                  d$28,0
                                       00,0
                                          00inSt
                                               ole
                                                 nFundsfr
                                                        omit
                                                           s
          ac
           cou
             nta
               tFBMEt otheesc
                            rowacco
                                  untofth
                                        eRealE
                                             sta
                                               teLawFinnfo
                                                         rth
                                                           e
          Tr
           i‑C
             oun
               tyDea
                   l.




                                  82
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 90 of 139




      辺LlatJ世出企<lillr主短記旦互主旦現主旦.il型堅金基~－~－-1.:iU!Lrnkvant t
                                                          ime
                                                            sth
                                                              at

Telfo吋 ~W!S ＿主主filtll como~笠堕止製乱♀盟trolle_d bv~＿Q当店lSJJir.a国~.JlYfl'2J細工会出盟型L

      -1-99ァAt.ll主旦id並立~典主眼旦基 all       r
                                        ele
                                          van
                                            ttimesγ$
                                                   抗 野 長 前W t
                                                            hatT
                                                               elf
                                                                 ordwasa

s
hel
  lcompanyownedand五旦謹王立~主ヱbi_g_J;_Q~四 conspirator号~llY-11丘盆並企blY但ill:'....


€SHなelloo 均金持。砂ぺ3問時間te1苛品問合制&Ahl戸間平．
      2
      25.I 也i
         nad o
             11
              ̲t
               QQQJI（；：印盟1d盟陸国：Llly~並血Ifill~~Jhe $
                                                 2.8m
                                                    i!
                                                     ll
                                                      im
                                                       .,
                                                        :坐民主主

陸，￥mentS
       ate
         randR
             idl
               Qffa
                  lsoco盟盟型組主主bl~~ 1~                            $28m
                                                                   ill
                                                                     iono
                                                                        aYI
                                                                          D製

工金工盛山盆la~h~I・i-Countv D
                      eal
                        .As_withJh叫~12.~it. Ilvas 訂塑箆UQL血~

旦 辺 監 島 製 望 日 立hemade合omE監 f
                           il
                            :sa
                              cco
                                unta
                                   tFBME.

      2
      26.I
         nswornt
               est
                 imo
                   nv.S
                      ate
                        rad
                          mit
                            ted!h坐ll主主主~~~im t
                                             hatAblvazovs

monevf
     und
       edt
         heT
           ri‑
             Cou
               ntvMallScheme.


    :
    2,Q
      Q盆 1
         ‑OnoraboutApril24,2013,RPMUSAalsotransferred$35,000fromtheRPM
       USAa
          cco
            unttotheescrowa ccou
                               ntoft
                                   heR
                                     ealEs
                                         tateLawFinnt   of u
                                                           ndtheTri
                                                                  ‑

CountyD
      eal
        .


      :
      2‑G
        ‑h‑
          Gi吋食品m i‑
                  at4
                    ‑e1
                      i‑a
                        nd‑
                          l3e
                            lie
                              f,‑
                                the
                                  221
                                    L工h
                                      .
                                      s
                                      ;RealEsta
                                              teLawFinnwouldnothave
            acce
               ptedthe
      wiretran
             sfer
                sfromT el
                        fordorRPMUSAt  o白 ndt
                                            heTri
                                                ‑Co
                                                  untyDealift
                                                            hecons
                                                                 pir
                                                                   ato
                                                                     rs

hadd
   isc
     los
       edt
         het
           ruen
              atu
                reoft
                    heS
                      tol
                        enF
                          und
                            s,i
                              ncl
                                udi
                                  ngt
                                    hatt
                                       het
                                         ran
                                           sfe
                                             rswereaknowing

b
rea
  cho
    fth
      eWorldwideF
                ree
                  zin
                    gOr
                      der
                        ・s
                         .




                                          ̲
                                          8J
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 91 of 139

    Gase-1÷叩桶G-V仇G-2645-AJ-N四Kl=l-P--D0Gt1-問 ent--t-f'.-~ied-G&t-2-5/.=1-9手af)e-M-e-f-64-
     ±
     ‑G
      ±l
       li
        .Immediatelya
                    fte
                      rth
                        eTr
                          i‑C
                            oun
                              tyD
                                ealwasf
                                      und
                                        edS
                                          ate
                                            ran
                                              dRi
                                                dlo
                                                  ffe
                                                    nga
                                                      gedi
                                                         n       ヲ




a
not
  hera
     ctofs
         elf
           ‑de
             ali
               ngi
                 nte
                   nde
                     dtoo
                        bsc
                          uret
                             hei
                               rknowingr
                                       ece
                                         ipto
                                            fth
                                              eSt
                                                ole
                                                  nFundsi
                                                        n

b
rea
  choft
      heWorldwideF
                 ree
                   zin
                     gOr
                       der
                         s.

     2
     ‑0
      0‑
       21
        ,Q
         .Ono
            rab
              outMay2
                    3,2
                      013
                        ,ju
                          stadaya
                                fte
                                  rth
                                    eRe
                                      alE
                                        sta
                                          teLawFinnhad

r
ece
  ive
    dth
      e$2
        8,0
          00,
            00 羽1
              0t
               r S
                 fer企omT
                       elf
                         ordsa
                             cco
                               unta
                                  tFBME,t
                                        heR
                                          ealE
                                             sta
                                               teLawFinn

t
ran
  sfe
    JTe
      d$1
        ,08
          0,0
            00i
              nSt
                ole
                  nFundsa
                        tRi
                          dlo
                            ffsd
                               ire
                                 cti
                                   on企omt
                                        heR
                                          ealE
                                             sta
                                               teLawFirm

e
scr
  owt
    oana
       cco
         unta
            tCa
              pit
                alOneBanki
                         nth
                           enameofF
                                  err
                                    ariH
                                       old
                                         insLLC（F
                                           g    err
                                                  ari
                                                    ")a
                                                      sa

pmvorted
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 92 of 139




f
ind
  er f
     ee
      .
     ♀Mill~·   Then
                  extd
                     ay,F
                        err
                          arit
                             ran
                               sfe
                                 rre
                                   dex
                                     act
                                       lyh
                                         alfo
                                            fth
                                              epu
                                                rp0
                                                  1td五n
                                                    e der
                                                        s

f
ee
 ,$5
   40,
     000
       ,toaJPMorganChasea
                        cco
                          unti
                             nth
                               enameofRRMI‑DRLLC（RRMI").

     ~232.     RRMIw
                   as,a
                      tal
                        lre
                          lev
                            antt
                               ime
                                 s,w
                                   hol
                                     lyowneda
                                         【  ndc
                                              ont
                                                1叶l
                                                  edbyR
                                                      idl
                                                        off
                                                          ,an
                                                            d

t
husR
   idl
     offsknowledgeoft
                    hep
                      rov
                        ena
                          nceoft
                               heS
                                 tol
                                   enFundsa
                                          ndt
                                            hee
                                              xis
                                                ten
                                                  ceo
                                                    fth
                                                      e

WorldwideF
         ree
           zin
             gOr
               der
                 sisi
                    mpu
                      tedt
                         oRRMI.

     2
     ‑06
       fil
         .Wi
           thi
             naweekofRRMIr
                         ece
                           ivi
                             ng$
                               540
                                 ,00
                                   0fromF
                                        err
                                          ari
                                            ,ono
                                               rab
                                                 outMay

3
0,2
  013
    ,RRMIe
         xec
           ute
             dac
               hec
                 kfo
                   t・$
                     345
                       ,00
                         0toBayrockI
                                   nc.

     ±
     ‑0
      ‑1
       61
        4.BayrockInci
                    swh
                      oll
                        yowneda
                              ndc
                                ont
                                  rol
                                    ledbyS
                                         ate
                                           r,a
                                             ndo
                                               the
                                                 rth
                                                   anS
                                                     ate
                                                       r's

i
nvo
  lve
    men
      t,a
        ppe
          arst
             ohavenor
                    ela
                      tio
                        nsh
                          ipt
                            oBayrockLLC,t
                                        her
                                          eale
                                             sta
                                               ted
                                                 eve
                                                   lop
                                                     men
                                                       t

company.Ass
          uch
            ,Sa
              ter
                'sknowledgeo
                           fth
                             epr
                               ove
                                 nan
                                   ceoft
                                       heS
                                         tol
                                           enFundsa
                                                  ndt
                                                    hee
                                                      xis
                                                        ten
                                                          ce

oft
  heWorldwideF
             ree
               zin
                 gOr
                   der
                     sisi
                        mpu
                          tedt
                             oBayrockI
                                     nc.


     2
     35.B
        av
         ri
          ll
           <̲
            ]}
             :,
              jn
               cco
                 nti
                   nue
                     stoh
                        oldsomeo
                               ralLQむ1~盟S担並立互理金主
                                   wasnol
     ±00-ァGH-itlieffn拍創刊想的el時毛品群e~1~    egi
                                          tim
                                            ateb
                                               usi
                                                 nes
                                                   sre
                                                     aso
                                                       nfo
                                                         r

R
idl
  offt
     otr
       ans
         fero
            ver$
               1mi
                 lli
                   oni
                     nSt
                       ole
                         nFundst
                               oFen
                                  、a
                                   ri
                                    ,on
                                      lyf
                                        orh
                                          alfoft
                                               hos
                                                 eSt
                                                   ole
                                                     n

Fundst
     obei
        mme
          dia
            tel
              ytr
                ans
                  fer
                    redbackt
                           oas
                             hel
                               lcompanyc
                                       ont
                                         rol
                                           ledbyR
                                                idl
                                                  off
                                                    ,an
                                                      dne
                                                        arl
                                                          y

t
wo‑
  thi
    rdso
       fth
         osef
            und
              stobet
                   ran
                     sfe
                       ITe
                         dpr
                           omp
                             tlyt
                                oane
                                   nti
                                     tyownedbyS
                                              ate
                                                r.Theo
                                                     nly

p
lau
  sib
    leI
      ℃as
        onf
          or




                                  4
                                  ‑2‑




                                  .a~＂
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 93 of 139

      C
      as
       e‑
        .'.
          J÷ヰ♀eぃQ♀045A.
                      .J‑
                        1¥J
                          ‑.K
                            HP
                             且‑
                              f>e
                                Gl:
                                  I‑問 ent−牛F‑
                                            ileEl-G~／－2与件モト~ge-&§--Of--&-1-
      thi
        sa p
           par
             entk
                ick
                  bac
                    kschemewast ohideth eknowingr ece iptofS
                                                           tolenFundsbyS    a
                                                                            ter

andR
   idl
     offbyu
          sin
            gFe
              rra
                ria 仕awm
                  sas   an.

       2
       ‑09
         ‑γ‑
           Gn‑
             ‑in
               f併 1
                i na時 間 叫 もdお毛長時平e
                    t            cl<
                                   ‑ln
                                     eee
                                       ffi
                                         ifl
                                           tle
                                             stel
                                                1el
                                                  a剖 知 的 子 叫 旬 おh
                                                                ese

S胎持仕手甘白色τ

       芸1
        4‑
         ‑0
          11
           ‑'
            i‑
             n  。
                至m ぬ問一arul‑bcl‑i叫ぶ母子制i
                                     ・wasi
                                         nff
                                           irm
                                             eEllwS世 e
                                                     F‑凶!
                                                       a fRiale#a
                                                         B      ste
                                                                  ‑t
                                                                   li
                                                                    e

鵠   1
    主持e
      ‑‑壬th&S
        0                     命釘h
            恰持玲子切出合王叫品正ト＠出白色Be‑ e‑訊匂r
                                    l4明 4e
                                         』手間白色g
                                              ‑Or
                                                ‑0怠町子i
                                                     n併              おr
                                                                      ‑te

f
aci
  lit
    at   生 間 航a
      ethe    eti
                ensd
                   esf
                     fib
                       ed‑
                         he悶1
                            1
                            τ


       2lLJ
          立i主
            主主g生王室立盟主墨1
                      ill
                        tll
                          1Y.
                            Qh'
                              edi
                                nanvcomm
                                       盟1i
                                         cat
                                           ionw
                                              itht
                                                 heR
                                                   ealE
                                                      sta
                                                        te

Ad盟四日Q_IlQ~mi~血主主i二！』旦旦tv M
                          all
                            .Ar
                              eor
                                ese
                                  nta
                                    tiv
                                      eoft
                                         heRefil_E泣血A也幽ゴ鐙並立.~

t
hathed
     id1
       盟主r
         eco
           2ni
             zet
               hen~me F
                      en:
                        ariH
                           olQ
                             ing
                               sLL
                                 .C.R
                                    ath
                                      er.i！，~loff whon
                                                     ers
                                                       o盟出

~omrrrmJicated_withJhe   RealE
                             sta
                               teAdvisorands
                                           :nb
                                             mit
                                               tedTCMI'sb
                                                        id.
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 94 of 139




                  王立思且草壁2旦i
               23￡L       型旦註皇生旦生自主但草壁並立oft
                                          het
                                            er立妊血豆Nほ臼堕豆豆長旦旦旦E
                                              n

 TCMIsa
      tte
        mnt
          stoo
             bta
               inf
                 ina
                   nci
                     nε．l
                        'he
                          rci
                            snow
                               1it
                                 tena
                                    !!r
                                      eem
                                        entbetweenF
                                                  err
                                                    ariand

主:
 r
 i.
  .f
   i
   ll
    Quo
      rTCMIcon
             旦mi
               ue:b
                  rok
                    era
                      e:es
                         erv
                           ice
                             smQ
                               .Y
                                i金.
                                  dJ!
                                    y̲̲
                                      E虹日註 i
                                           nco
                                             nn・
                                               e
                                               cti
                                                 on̲
                                                   wii
                                                     li盛豆工止

ζ旦m
  1
  .ヱ旦盟L
               2.3~Loan   S
                          aleAe:reementf
                                       orT
                                         ri‑
                                           CJ2
                                             lmt
                                               vMallbetweent
                                                           hes
                                                             ell
                                                               erandTCML

盟   d四組主.＠presentedt
                   oth
                     eot
                       h位 l基金鮮民辻：.
                           h     '.
                                  no
                                   tde
                                     altwithan主主主！時些~主立~~

find侃 exnect 白a岱空自主主昼型脱出血E5'.aL&tflt~γismJ」叫辿盟主旦11」fillJl旦主d盟

.
s.
 cl
  kr
   ̲'
    ̲丘旦盟k旦 i
           Pconnection̲.withJhis
                               ̲
                               ̲1rl!盤組担ILs.b.ru~navable f
                                                        rom
                                                          J:h      盟国担m
                                                            eBuversP

I
D̲
 <lSQ12.fil111笠盟rittm企紅白血~filh旦主主主旦~ell.er andSeller.~s...Bn2k.<:a：二~CMLill立1121-m哩ii主主

ownb
   rok
     eri
       nth
         eLo組担！豆企底堅塾堕L

           2
           40.L
              ike
                wis
                  e.t
                    hQ.
                      ̲fi
                        n̲a
                          lSettlem~.国五句協n~n.Lfur 血金主ri=Q盟国宝盟allfl~Q.盟主盟n

i
den
  tif
    iedf
       eesowedt
              oth
                eRe
                  f!L
                    .Ef
                      il益企A也 i
                             s
                             ..
                              Qf
                               .
                               .ast
                                  hes
                                    ell
                                      ersb
                                         rok
                                           er.Fm~丘攻飯田仕血血d.
                                                         .
                                                         .a位


協·~Jh¥~M出血盟主旦短盟主旦L

           241公立s
                :L
                 E店主3
                    丘出金i
                       ned$540、000i
                                  nSt
                                    ole
                                      nFundtlm:_i~_in t
                                                      heT
                                                        ri‑
                                                          Cou
                                                            ntvMall

Scheme.i
       nA.
         .
         m:i
           J
           .2
            ̲J
             2
             1.
              .1
               .
               .,
                ̲R
                 .
                 ..
                  ..
                   i
                   cl
                    l妊辻E豆立β
                          rr
                           i.
                            J1
                             Q1
                              eda
                                sbr
                                  oke
                                    rfo
                                      rth
                                        es~le of.
                                                as.
                                                  :.i
                                                    lll
                                                      .dm
                                                        n.I
                                                          D.i
                                                            1mu
                                                              mit
                                                                .in

血豆InnnnSoHoH
           ote
             l.T.b~旦it,w_<1S.
                            .SQ
                              ldJ
                                m:̲
                                  ̲
                                  Q~~r $JA型車i
                                            盟 l
                                              lY
                                               Jl
                                                l1
                                                 .~ntity_QaU~d§.
                                                               .
                                                               OhQ
                                                                 .33
                                                                   .l.
                                                                     Q

LLι企s_p11_Wig!ヱ~－rr.e~」£ili立ll..liLLLC i
                                       sanm1出 日i
                                               lll
                                                 tml
                                                   k̲
                                                    ̲
                                                    d.
                                                     .b
                                                      .y血豆.
                                                          Ki
                                                           ll
                                                            ：盆出迎型f
                                                                 h.R
                                                                   j豆凶r
                                                                      d

E立些Ji,主主立主主建立銭丘主語弘主三位益基i.￥竺,Qf型l~ －~旦呈塾長旦延王型型ilioldine:s 江主土

           6114盟主L日昼卓旦民.L.L..C.~sa~of i
                                      tse
                                        sse
                                          nti
                                            alr
                                              olei
                                                 nth
                                                   eco
                                                     nf
                                                      il
                                                       )i
                                                        !：径はQ
                                                            .
                                                            ..］迎ndcr

t
he,
  ,§t
    olnFunds‘ whis:?h.＆工J.:.illiKJJ.~.W...喧阜Jl堕且足基金LP~v 旦IB主A a
      e                                                       阻止L
                                                                ¥lm
                                                                  flt
                                                                    v.Fe
                                                                       rr
                                                                        ̲a
                                                                         rj
                                                                          ̲

Y
i盟主謀主民望hbQtbwitbt
                lwI三lll]:llli週目立逆立盟主主t~J・ m1dRidJ.QffJol!i..Q坐ill!JJJJ~J立（lli_~••Q
                                                                                 f

主型~－旦詮ll呈Jh泣盟主~d1Q,£j出iI?gt~Ql）＇.；開~~－~里~y台並足型LQ工自立旦CQd<i単語主巳主~i邸

QI・；＜:l~i:s.




                                           3
                                           .
                                           .I
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 95 of 139




     担
     ＋−−G
       ， n
         ‑i‑
           n品 開 制 的 分 組d
                       ‑‑O
                         el‑
                           ie‑
                             f,2
                               43.F
                                  err
                                    aric
                                       ont
                                         inu
                                           est
                                             oho
                                               ldt
                                                 hes
                                                   eSt
                                                     ole
                                                       nFu
                                                         nds
                                                           .

     ユ
     1‑
      2
      ‑当主.Ono
            rab
              outMay2
                    3,2
                      01,t
                        3 h
                          eTr
                            iCountyD
                                   βalc
                                      los
                                        ed.
     芸+
      .
      1‑
       2王立
         .Accordingt
                   opu
                     bli
                       cco
                         urtf
                            ili
                              ngsmadebyTCMIi
                                           nth
                                             eSupremeComio
                                                         fth
                                                           e

S
tat
  eofNewY
        ork
          ,NewYorkC
                  oun
                    ty,w
                       ith
                         in60d
                             ayso
                                fth
                                  ecl
                                    osi
                                      ng,ono
                                           rab
                                             outJ
                                                uly1
                                                   8,2
                                                     013
                                                       ,

t
heNotewasr
         eso
           lda
             tau
               cti
                 ont
                   oat
                     hir
                       dpa
                         rtyf
                            or$
                              45,
                                000
                                  ,00
                                    0.

     ユ
     14道重.A
          cco
            rdi
              ngt
                opu
                  bli
                    cly
                      ‑fi
                        ledf
                           ina
                             nci
                               alr
                                 epo
                                   rtsofTCMI'sp
                                              are
                                                ntcompany,t
                                                          hi
                                                           s

r
esa
  ler
    epr
      ese
        nte
          dap
            rof
              itof$15,423,000f
                             orTCMIanda52%r
                                          etu
                                            rnoni
                                                nve
                                                  stm
                                                    enti
                                                       nle
                                                         ss

t
han90d
     ays
       .

     ±
     ‑
     !‑
      :S
       I笠.I
          mpo
            rta
              ntl
                yfo
                  rth
                    eco
                      nsp
                        ira
                          tor
                            s,t
                              hef
                                und
                                  sfromt
                                       her
                                         esa
                                           leoft
                                               heNoteweret
                                                         o

bep
  aidbyt
       hec
         oun
           tys
             her
               ifft
                  hata
                     uct
                       ion
                         edt
                           heNotei
                                 ntoa
                                    nac
                                      cou
                                        ntd
                                          esi
                                            gna
                                              tedbyTCMI.

T
hisa
   rra
     nge
       men
         tef
           fec
             tiv
               elyl
                  aun
                    der
                      edn
                        ear
                          ly$30m
                               ill
                                 ioni
                                    nSt
                                      ole
                                        nFu
                                          nds
                                            ,wi
                                              tha50%p
                                                    rof
                                                      it.

       主
     品02
     芸  主.A
          fte
            rth
              esa
                lewasc
                     los
                       ed,onAugust2
                                  9,2
                                    013
                                      ,$4
                                        2,7
                                          20,
                                            529
                                              .55wast
                                                    ran
                                                      sfe
                                                        rre
                                                          d

i
ntoa
   nac
     cou
       nti
         nth
           enameofTCMIa
                      tJPMorganChase(
                                    the TCMIAccount）
                                                   ，re
                                                     pre
                                                       sen
                                                         tin
                                                           g

t
hep
  roc
    eed
      soft
         hes
           ale
             ,minuss
                   alec
                      ost
                        s.

     芸主字2
        き,
         2.S
           ate
             r,a
               nd/
                 orR
                   icl
                     lof
                       fac
                         tin
                           gatS
                              ate
                                rsd
                                  ire
                                    cti
                                      on,hadc
                                            ont
                                              rolo
                                                 vert
                                                    he

TCMIA
    cco
      unt
        .




                                  ,
                                  [3
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 96 of 139

    G
    .a‑
      s&‑
        '.I
          ÷1‑
            9‑‑
              Gv‑0‑2@4&‑AJ
                         トJ‑K
                            HP‑Qe
                                <:>
                                  ti‑閉en
                                       t‑l
                                         ‑F‑
                                           ile
                                             d‑o
                                               .3/
                                                 ‑2‑
                                                   5t‑
                                                     1‑9
                                                       ‑P‑
                                                         age89--0f-€>1-
    芸Mi 三Q.Sater
               ,a n
                  d/orRidl
                         offact
                              ingatSa
                                    ter
                                      'sdir
                                          ect
                                            ion
                                              ,i m
                                                 media
                                                     telydisb
                                                            ur sedmore

t
han$5m
     ill
       iont
          oSa
            ter
              'se
                nti
                  tie
                    sandt
                        hec
                          ons
                            pir
                              ato
                                rsa
                                  ll
                                   ie
                                    s.

     芸l
      ‑9
       2三1
         ‑On01・aboutAugust30,2013,Sater,and/orRidloffactinga
                                                           tSa
                                                             ter
                                                               'sd
                                                                 ire
                                                                   cti
                                                                     on,

t
ran
  sfe
    rre
      d$2
        ,20000fromt
          5  ラ    heTCMIAccountt
                               oane
                                  nti
                                    tynamedMeME
                                              nergyP
                                                   are
                                                     rs

LLC（MeM）
       ．

    芸G
    芸 i
      ll.Accordingt
                  opu
                    bli
                      cso
                        urc
                          esandf
                               ili
                                 ngsw
                                    itht
                                       heU
                                         .S.S
                                            ecu
                                              rit
                                                iesa
                                                   nd

ExchangeCommission,MeMi
                      sowneda
                            nd/
                              orc
                                ont
                                  rol
                                    ledbシa
                                         nin
                                           div
                                             idu
                                               alnamedMendel

ν
loc
  hki
    n.
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 97 of 139




       2
       ‑2‑
         L‑G
           n‑‑
             iηf
               orn
                 昔前向旧日a
                      ‑ee
                        lie
                          f,f
                            ilMochkinwasi
                                        nfo
                                          rme
                                            dbyS
                                               ate
                                                 rth
                                                   att
                                                     heS
                                                       tol
                                                         en

Fundsf
     ort
       heT
         ri‑
           Cou
             ntyD
                ealb
                   elo
                     nge
                       dtoA
                          bly
                            azo
                              v,a
                                ndc
                                  ons
                                    tit
                                      ute
                                        dab
                                          rea
                                            cho
                                              fth
                                                e

WorldwideF
         ree
           zin
             gOr
               der
                 s.

       2j生担但h主~些！ユ皇主主主主L鼻立~旦王現金~ere t
                                    herirrht主JLpnw~_I主主fill

全壊道込組重~S_filYJl~ ofMeMS邸               s
                                       eJ
                                        il
                                         ia
                                          lNl~ i
                                               nth
                                                 eco
                                                   ns.
                                                     Jll
                                                       i:a
                                                         ￡Vt
                                                           olaund~rJl~担凶坦旦ds.

       2
       55 nsworn皇室!
         .I       .i
                   mm
                    lY
                     ..
                      ̲f
                       ui
                        l任 説m
                            ili
                              OO̲
                                tha
                                  thema法佐立恒国型型地infu.並Ahl~鎧壁

笠盆丘皇illill~~_dJQ__fuε；［ri-Countv   D
                                   eal
                                     .

          重
       辺芸2j.S
            ate
              rde
                scr
                  ibe
                    d品i
                      s阜皇 paymentt
                                 oMeMa
                                     saf
                                       ind
                                         ぽ Sf
                                            ee加                      t
                                                                     heL
                                                                       oca
                                                                         l

C
oun
  sel
    .Inr
       eal
         ity
           ,ho
             wev
               er,Mochkinhaddoneworkonb
                                      eha
                                        lfofAblyazovt
                                                    oge
                                                      ner
                                                        ate

n
ega
  tiv
    epu
      bli
        cit
          yab
            outt
               heR
                 epu
                   bli
                     cofK
                        aza
                          khs
                            tanandt
                                  oim
                                    pro
                                      veAblyazovsp
                                                 ubl
                                                   icimage

a
fte
  rhi
    sfl
      igh
        tfぬmj
            ust
              icei
                 nth
                   eUn
                     ite
                       dKingdomands
                                  ent
                                    enc
                                      efo
                                        rcr
                                          imi
                                            nalc
                                               ont
                                                 emp
                                                   t.Gn

i
n‑
 fE
  n'
   :l
    :n
     at
      ie
       n合naゐe
            l
            ‑i
             ef
              ,
              ‑‑ ；
                品e堕皇 $2250フ000paymentt
                                   ラ oMeMwasa
                                            ctu
                                              all
                                                yin
                                                  ten
                                                    dedt
                                                       o

c
omp
  ens
    ateMochkinf
              ort
                hatw
                   ork
                     .

       22L__S.12~pj且 Q~}j_x,且説明主包叫盟呈2cl旦ム凶£hkinJ豆l生色白Lth_a出目白Jld

コ立型1盟企立主1担nr~fory回日盟:cl笠盟江h丘芝立VTI&~盆工Lio11m~t，” ~~t~

b虫金品単必鎚b~emaiUo_ll珪＆且鎧立金血gMQp］企in as ＿~盟Eエd堅旦立i(;'.:nd_of1ni~ who

f主主立gyg堕~ea     Q
                Q,
                 <;
                  it
                   iY
                    !'
                     .̲
                      ̲(
                       t̲
                        o̲y_QJ.J）~orv. ” T国Ll担e dむ~Va，＜；＿血益出血d＿姐_fil;_fil)_Q＠段Jn

盟謀説主主j盟関~i&

         塁
      2U2j.Ono
             rab
               outAugust3
                        0,2
                          013
                            ,Sa
                              ter
                                ,an
                                  d/o
                                    rRi
                                      dlo
                                        ffa
                                          cti
                                            nga
                                              tSa
                                                ter
                                                  'sd
                                                    ire
                                                      cti
                                                        on,

t
ran
  sfe
    rre
      d$2
        ,58
          6,3
            82i
              nSt
                ole
                  nFundsfromt
                            heTCMIAccountt
                                         oana
                                            cco
                                              unta
                                                 tWe
                                                   llsF
                                                      arg
                                                        o

i
nth
  enameo
       f、BayrockI
                nc(
                  the
                    ιιB
                      ayr
                        oc       ）
                                 ラ
                                 ，
                          kAccount

         三
      224l2Ono
             rab
               outSeptember2
                           4,2
                             013
                               ,Sa
                                 ter
                                   ,an
                                     d/o
                                       rRi
                                         dlo
                                           ffa
                                             cti
                                               nga
                                                 tSa
                                                   ter
                                                     's

d
ire
  cti
    on,t
       ran
         sfe
           rre
             dana
                ddi
                  tio
                    nal$
                       866
                         ,32
                           0fr
                             omt
                               heTCMIAccountl
                                            oth
                                              eBa
                                                yro
                                                  ck八 c
                                                      cou
                                                        nt.

      2
      ‑2
       ‑S
        I皇.TheB
          ｝    ayrockAccountwasc
                               ont
                                 rol
                                   ledbyS
                                        ate
                                          r,a
                                            nd/
                                              orR
                                                idl
                                                  offa
                                                     cti
                                                       nga
                                                         t

S
atc
  r'sd
     i1c
       ct1
         0n.

                                             .
                                             2
                                             J
                                             l
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 98 of 139




    話&
     ‑‑
      Gn
       ‑‑
        1・玲おまヨ瑚o
               on
                ‑−
                 ＜  凶
                  量Hf   e
                        hef
                          ,‑Bが 汗o
                                olH
                                  i時 倒 的 世 間s
                                            ‑te
                                              ‑he
                                                l山 eme‑e
                                                       日 l
                                                         l・・
                                                           eft
                                                             hes
                                                               e




                                  44




                                  2
                                  J
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 99 of 139


/D羽告ren
      toddandeve
               npagessett
                        ingchangedJ
                                  i‑o
                                    moninor
                                          igi
                                            nalt
                                               ooffi
                                                   nmo
                                                     dif
                                                       ied
                                                         .]
[L
 ink‑
    top
     四 re
        vio
          usse
             ttin
                gchangedfromoffinor
                                  忽inalt
                                       ooninmo
                                             dif
                                               ied
                                                 .]
     Ga-se-1÷ヰ-9-GゃG芸B4ιAJ件長HP-~冊e-ffi-1-手品eG-Q~／－20!-'l-9－昇司令9♀-e-f--0ヰ




         2
         長LItlvr恒~ontinues t
                           oho
                             ldsome旦L
                                    J
                                    ll
                                     l立主主e
                                         seS
                                           tol
                                             enF
                                               und
                                                 s.

                  2
                  .     S
                        ate
                          randR i
                                dlof
                                   fTunedonl
                                      r
                                      ・    lys，f
                                             a  ri
                                                 edt
                                                   oStea
                                                       l$45
                        M
                        ill
                          ion,andGotAwaywi
                                         tha
                                           tLeas
                                               t$20Mil
                                                     lioni
                                                         n
                        S
                        tole
                           nF u
                              nds.

   ~i三4.    S
            hor
              tlya
                 fte
                   rth
                     ere
                       sal
                         eoft
                            heN
                              ote
                                ,Sa
                                  terandI
                                        lya
                                          sKhrapunovhadaf
                                                        all
                                                          ingo
                                                             ut.

   −挙 l
  ti
   ＆  .OnoraboutOctober1
                       0,2
                         013
                           ,th
                             eLo
                               calC
                                  oun
                                    selw
                                       rot
                                         etoTCMI'sd
                                                  ire
                                                    cto
                                                      r‑s
                                                        t油思

N
ico
  lasB
     Q:国玄J担t
           ingt
              hatad
                  isp
                    uteo
                       vermoneyhada
                                  ris
                                    enb
                                      etw
                                        eenS
                                           ate
                                             ran
                                               dTCMI,a
                                                     nd

d
isc
  los
    ingt
       he$
         2.2
           5mi
             lli
               onpaymentt
                        oMeM.Basedonh
                                    isl
                                      ong
                                        sta
                                          ndi
                                            ngr
                                              ela
                                                tio
                                                  nsh
                                                    ipw
                                                      ithS
                                                         ate
                                                           r,

t
heL
  oca
    lCo
      uns
        elr
          equ
            est
              edaw
                 aiv
                   erofanyc
                          onf
                            lic
                              tofi
                                 nte
                                   res
                                     tinc
                                        ont
                                          inu
                                            ingt
                                               ore
                                                 pre
                                                   sen
                                                     tTCMI

r
ela
  tin
    gtot
       hed
         isp
           ute
             .

    ~i長会 On    December1
                       9,2
                         013
                           ,TCMIs
                                uedS
                                   ate
                                     ran
                                       dRi
                                         dlo
                                           ff,a
                                              lle
                                                gin
                                                  gth
                                                    atS
                                                      ate
                                                        rhad

t
ran
  sfe
    n‑e
      dth
        epr
          oce
            edsoft
                 heT
                   riCountys
                           alei
                              ntoa
                                 nac
                                   cou
                                     ntc
                                       ont
                                         rol
                                           ledo
                                              nlybyS
                                                   ate
                                                     ran
                                                       d

R
idl
  off(
     tha
       tis
         ,th
           eTCMIA
                cco
                  unt
                    ),w
                      ith
                        outt
                           hea
                             uth
                               ori
                                 zat
                                   iono
                                      fTCMI'sd
                                             ire
                                               cto
                                                 r.

      2
      ‑3
       ‑0
        2ゑ2
          ,
          .Thel
              aws
                uita
                   lsoa
                      lle
                        ged
                          ,ina
                             naf
                               fid
                                 avi
                                   tbyTCMI'sd
                                            ire
                                              cto
                                                r,t
                                                  hatS
                                                     ate
                                                       r'sr
                                                          eas
                                                            on
           f
           or

d
ive
  rti
    nga
      ndr
        eta
          ini
            ngt
              hes
                alep
                   roc
                     eed
                       swasac
                            lai
                              mth
                                ath
                                  ewasowedu
                                          npa
                                            idmoneyi
                                                   nth
                                                     efo
                                                       rm

ofc
  omm
    iss
      ion
        s,whichTCMIa
                   lle
                     gedc
                        oul
                          d1i
                            oth
                              aveb
                                 eenw
                                    o1i
                                      hmoret
                                           han$
                                              1.6m
                                                 ill
                                                   ion
                                                     .

   芸＊Z
     三重.TCMI'sd
              ire
                cto
                  ral
                    soa
                      lle
                        gedt
                           hatc
                              rim
                                ina
                                  lch
                                    arg
                                      eswereb
                                            ein
                                              gpu
                                                rsu
                                                  eda
                                                    gai
                                                      nst

S
ate
  ran
    dRi
      dlo
        fff
          ort
            hei
              rth
                eftoft
                     hes
                       alep
                          roc
                            eed
                              s.

     2
     ‑3
      芸2五.W
         ］  it
             hinday
                  s,h
                    owe
                      ver
                        ,TCMIsl
                              aws
                                uita
                                   gai
                                     n
                                     ラstS
                                        ate
                                          ran
                                            dRi
                                              dlo
                                                ffwas
          di
           scont
               inu
                 ed

a
nds
  ett
    ledonc
         on抗d
            ent
              ialt
                 erm
                   s(t
                     he"
                       T1iCountyS
                                et
                                 何t
                                  lem
                                    ent）
                                       ．

     鎚.D
  2H7= esp
         itet
            hef
              actt
                 hatTCMIhada
                           lle
                             gedt
                                hatS
                                   ate
                                     ran
                                       dRi
                                         dlo白
                                            、weree
                                                 nti
                                                   tle
                                                     dton
                                                        o

moret
    han$
       1.6m
          ill
            ion
              ,numerousp
                       ubl
                         icr
                           epo
                             rtsi
                                ndi
                                  cat
                                    eth
                                      atS
                                        ate
                                          ran
                                            dRi
                                              dlo、
                                                 託re
                                                   cei
                                                     ved
                                                       ,orwere

p
erm
  itt
    edt
      ore
        tai
          n,t
            hem
              ajo
                rit
                  yoft
                     hep
                       roc
                         eed
                           soft
                              heT
                                r 仁o
                                 i一 u
                                    ntyD
                                       eal
                                         :
/
Di[
  fer
    enloddande
             venpagess
                     ett
                       ingc
                          !rn
                            ne
                            一 d
                              ji‑
                                011
                                  1oni
                                     nor
                                       i包i
                                         nalt
                                            oof
                                              finm
                                                 odi
                                                   fie
                                                     d.]
                                         92
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 100 of 139


[
Dif
  fer
    entoddαndevnp
               e αgessett
                        ingchanged介01
                                    7101
                                       1inOJ培 i
                                              nalt
                                                 ooffi
                                                     nmo
                                                       dif
                                                         ied
                                                           .]
[
Lin
  k‑t
    cトpr
       evio
          usse
             ttin
                gchαngedji‑
                          omoffinor
                                  i乞in
                                     a/tooninmodif
                                                 ied
                                                   .)
      Gas~÷ヰ与Gい-02@4与-AJN-K-1=1-P-fJeB-1:1 問e-R-t--4-f」ぬ0---Gm与件♀芋age-@--0手6ヰ

                                                                                a
                                                                                .




／ρi
  ffe
    ren
      loddonde
             1'
              e1
               1pagess
                     ett
                       ingchange
                               ど／f
                                 i・omoni
                                       nor
                                         igi
                                           nalt
                                              oof
                                                /inm
                                                   odi
                                                     fie
                                                       d]
                                       2
                                       J.
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 101 of 139


[
Dif
  fere
     ntoddandeve
               npagesset
                       tin
                         gchangedj・
                                  トomoninor
                                          igi
                                            nalt
                                               oof
                                                 finm
                                                    od(
                                                      fie
                                                        d.]
[
Link
   ‑to‑p
       rev
         iou
           sse
             ttin
                gchanged斤omoffinor
                                 igin
                                    altooninmod作d.]
      Gas~÷ヰ♀毛いQ♀Me--AJN－κH-FLQ.e.G-H問。叫－1--1司e~之 §,l~ 9P
                                                        aee
                                                          ‑94
                                                            ‑e‑
                                                              f‑6
                                                                4



               旦主旦主主ぱ並i
                      enr
                        oce
                          ed三
                            s

      b
      .         TheNewYorkD
                          ailyNewsr
                                  epo
                                    rte
                                      dthatS
                                           ate
                                             randR
                                                 idl
                                                   offp
                                                      ock
                                                        ete
                                                          datl
                                                             eat$
                                                               s 2
                                                                 1.5
                mi
                 lli
                   on"i
                      ntheTri
                            ‑Cou
                               ntyS
                                  ett
                                    lem
                                      ent
                                        ;and

      c
      .         DCRep01t.orgfix
                              edtheT
                                   ri‑
                                     Count
                                         ySe
                                           ttl
                                             eme
                                               ntv
                                                 alu
                                                   easworth r
                                                            oug
                                                              hly
                $20millionf o
                            rSate
                                randRidl
                                       off

      26生旦四inni盟主i生生主主WJfid5<nJinLiri玉虫盛L匙埠塑堕回世担任担金長o~ealed

fromt
    heKazakhE
            nti
              tie
                sth
                  efa
                    ctt
                      hatS
                         ate
                           randR
                               idl
                                 off
                                   hadr
                                      ece
                                        ive
                                          dSt
                                            ole
                                              nFu
                                                nds
                                                  .TheKazakh

E
民i!
  i型d
    idn
      otl
        ean血l
          r !
            tSa
              te
               ;;and組 出Q立出生虫盟主姐血d盟̲
                t                 El
                                   fi
                                    ld
                                     sm封Lthe_M~rkh~i皇Z

d
eoo
  sit
    ionofC
         esa
           reC匂鑑江Q,_Q盟企日lY.f!.~S                      CO   c
                                                           ons
                                                             oir
                                                               ato
                                                                 rs.I
                                                                    .
                                                                    Q.血豆玉盆zakhE
                                                                              nti
                                                                                tie
                                                                                  ssu
                                                                                    rm:
                                                                                      i旦

主堕j
  並並旦重性店主tS
          ate
            1・hadi
                 nst
                   ruc
                     tedRi~釘 to di~rt 皇旦旦盟問e_frO.JJLth笠工S<S.f出企f丘ie Nole

位̲
 il
  ll
   eofS
      ate
        r'sn
           ers
             ona
               lba
                 r氷                 a
                                    cco
                                      unt
                                        s andt
                                             hatS
                                                ate
                                                  randR
                                                      idl
                                                        offhadr
                                                              eta
                                                                ine
                                                                  dan
                                                                    nro
                                                                      xim
                                                                        ate
                                                                          lv

盤立旦単旦旦金銭袈強工主主主止C型l
                 lvSettlαn~
                  t

      '
      21
       0.I
         nswornt
               est
                 imo
                   ny.
                     Ji泣立地型立誕生並並盟！(
                                  lil
                                    @a四五位血l
                                          fi
                                           lS
                                            <l
                                             ̲y
                                              ̲$
                                               2.
                                                Q且出盟盤


陸自主主主工止C型旦t~旦立ement. Heal~旦~finned tha_LE並国王旦旦~（Utぉ単位誕生g

紅型製盟主匙主主豆盟副エ盟主l
              L&l
                盟全

      立L邑区豆担並笠通話J
                lli
                  lth
                    edi
                      dntJllii笠旦!h泣~盟Lilll.d~~stim1tQn__fi江阻
                        o

箆呂旦思主主主基盤会主JJ~旦ill堕＿YY,it1L.tl盟主0~J鐙臼主主~effoLi.s~血盟理堕埠n..<JJ_cl_y_$2_Q_皿i出.QTI

血叫翌；建国型生PJ.Jl.2凡さ組立山区旦主豆型辺住三旦坐型思LS.fil旦~弘主型車m型車組ill.LW迫日~

型些呈堕型自立1~incs;_..k<!rlY.2金1主主主辿g旦旦主主主主∞長田盛Jbgt主主卓む.Q.t必毘ill盟血註ftct t
                                                                   o

iミ旦堅一；~.m1註ili些些些立主主主主；：1, Q.Q.ll!lS.d~虫S(J~－－~2単語皿iti5<s.S;:itロ：凶主些山旦

盟型ち盟主語旦旦主国由主E五旦旦§型車ζ立i
                     昼坐正主j
                         旦些些盟旦恒星旦並並主辺益三選旦出型堕

t~旦逗~Jb見Ji立些V月二p1gyi cLe~Uhf::Ti:i~＼；＇.gµi~ty~；智也l}~旦L県立芝山単協illW.；ヱj註旦旦主主L

      芸34-.--0n-iiヨ·fol・lH台t-ion一昔日正l-bel←ief,ll.1~   S
                                                      ate
                                                        randR
                                                            idl
                                                              offc
                                                                 ont
                                                                   inu
                                                                     etor
                                                                        eta
                                                                          insomeo
                                                                                ral
                                                                                  lof
               t
               his


[
Ddf
  t:.
    :re
      nloddande
              venpagess
                      ell
                        ingc
                           hαn
                             ged
                               ji・
                                 on1oni
                                      nor
                                        igi
                                          nul10o
                                               ff
                                                'i
                                                 nmo
                                                   dif
                                                     ied
                                                       }
                                                           94
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 102 of 139


[
Dif
  fere
     ntoddandevenpagesset
                        tigchanged戸・
                          n         omoninor
                                           igi
                                             nalt
                                                ooffi
                                                    nmo
                                                      dijie
                                                          d.]
[
Link
   ‑to‑p
       rev
         iou
           sset
              tingchang
                      edfi"omo
                             ffinori
                                   gin
                                     altooninmo
                                              dif
                                                ied
                                                  .]
     Gase‑4 司 令Gト G♀64   らム品JK   l=
                                  IP9eel:l冊e叫斗手1te€1--0-3倍斜49-手8-§B   9
                                                                      § ef§q


            e
            sti
              mat
                ed$20m
                     ill
                       ioni
                          n

S
tol
  enFundsfromt
             heT
               ri.
                 :.C
                   oun
                     tyS
                       ett
                         lem
                           ent
                             .




/Di
  （，r
   ノentoddande
             venpagess
                     ell
                       ingc
                          lwn
                            ged
                              fiο
                                11o
                                 1 ni
                                    nor
                                      igi
                                        nal10o
                                             /Ti
                                               nmod
                                                  ゲ'J
                                                    u/
                                                     .]
                                      95
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 103 of 139




L      lM旦盟型車~h~φ~盟主主基思坐工民主主製忌堕~斗型fill立単型昼
       口組盟主包ltl    旦iQ̲ntin̲StolenFund‑fu
              母型埋立並i

       ~Y-11...QJm:~rJ:単旦旦旦旦堕盟生1盆包2Q一日－~at~Lk11.Q政担wioined 出c               e
                                                                            xis
                                                                              tin
                                                                                g

些些型卑位̲
     b.̲
       etw
         eenAblYQ盟主怨~.s_Jobrea生出立主illi担並怠且主題単金工釘s.

       21ιE並区長凶弘三L~tral         r
                                olei
                                   n§llliY.Gof 出e~e1~s_d~taikil旦堕>=filldill血血豆I

                  立millionf
主埠旦迅包旦旦些堅生急理盟主盟副主主2       ort
                            heE土Count.YMftlLS生C江出品姐~

       ~短径埠目立Y.-B_a~凹盤j1謹型車盟担li立~盟these                       U
                                                              .S.i
                                                                 nve
                                                                   stm
                                                                     ent
                                                                       s.as~ll a
                                                                               s

盟~担!1R企blv.llzmr'_.s__却d. th~K̲
                              ̲
                              hnlt2illl.Q：ロ~ t
                                             hes
                                               ein
                                                 ves
                                                   tme
                                                     ntsa
                                                        ndt
                                                          her
                                                            ebvs
                                                               ucc
                                                                 ess
                                                                   ful
                                                                     lv

h皿.dQri.n広血盟担盤血~1旦Ew色並立堕通基準ヱ~立~担~・＿1i哩~旦呈単車笠盗塁塁旦豆主le

主主主t
   i
   旦gi
     n̲gt
        heoth~r de~盟tsin1Q _th~       ~;x.j_.s_tinヌ co型RiI主主ヱ!!2.12ITfl盛 the W      。
                                                                              orldwideF
                                                                                      rez
                                                                                        ing

~五五益~旦主主竪R¥J主主ce                  i
                                  nth
                                    eU~r~ 堕型空~rket. a
                                                    swe
                                                      lla
                                                        shi
                                                          sua
                                                            stc
                                                              ri
                                                               1世n
                                                                 al

e
xoe
  rie
    nce
      .tol
         aun
           dert
              b§̲
                SJo
                  kn̲
                    El金1 t
                      m  her
                           油 vc
                              onc
                                eal
                                  ing
                                    ̲th叩 1f
                                          romt
                                             heI
                                               くaz
                                                 fl
                                                  盟主E誕単位

       21丘工~_wise‘ bv nol
                        at
                         Q:
                          rt同註旦堅金旦；1旦話三旦               L旦i<l!offmi強丘5
                                                                    草壁J註鑓」辺

企堕盟空主且Jh竺~世思堅1主型工主主E銭h 血豆盟Qrld盟弘主主皇室謹gl2設立主主辺旦filgjl§j;主主

間盟主色旦1包盟国旦旦些主主旦生直宝C塑LR迫WI型車並註盟担佳日旦坐塑血豆全型~白

担むh駐日盟理翠立豆~並立宣旦型企」立堅塩製持出血E金口車些星組y launderin~旦単盟旦塁

旦~見思王型車d些些昼旦孟阜~!lJ 旦車旦玉＜！Z
                         <
                         J,
                          l也E
                            nti
                              延長S
                                ヱ




       ~♀旦主主止一旦鐙辺生主主」旦江主holly__Q_fil盟白国主盟長姐i吐品企~i~I,_W宣旦並塑

思話型車製Lili旦l主主型車国銀主主lu:￥号0Lll~：恒illi包話~l也監呈出豆主盟K̲
                                               _Gii~

主豆且盆皇dSi!!主主：主主主主~玉三~！豆1旦LEIDlli目立主主生型産主主主主主主glnin_g_立ya_S__iQ_lflJ4pder S
                                                                         tol
                                                                           en

.fi!_ucj豆長理思主主ill土担~笹主主並区立型車』翠込旦主主主J~Q~S_~匙旦主主笠堕£kl旦s」註iliffity_Q五盆僅：E

堕盟主一近皇弘主立E\ln.車並些並立話.th!立盟七並立とC盟単ヱM-Jtll~生盟主主盟盟主J]iJQ血id_丘釧

~温日旦titi~~J1u!!主己主21Jc.S:£JJ~i血皇li1Qk立J'_'JJJld~ 長没.rnJhg .
                                                          ‑K
                                                           az
                                                            ah
                                                             l;
                                                              lEn
                                                                tit
                                                                  ies
                                                                    .

      n§,BKMLcwli_~ilXQXYJJε~L<1止叫叫）品主J主i些iL且主主主主主主日n三国型魁旦坐


                                           9
                                           ,(
                                            2
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 104 of 139




J
;:Q
  ̲ns
    vin
      1cy
        ̲toh~eygb＿血f;_W_回idwide Fr
                                 守堅i
                                   ng企r
                                      der
                                        s.Soeci主回~c出盆1~2Jrs

~盟型包些些l~旦主単込製足立巳むbrought~担£思臨単品LS__<,<h~mι工血由主壁土o_m1dirnm

思 出1
   血辿旦￡2
       陸型姐血eStolen~s :fromtheKaza~白色

      279~E立旦旦主主主革主革工11理主ntlliu 出C ¥Ql    obreach~rldwidcEr鎚zing
                                     堕堕盟主玄t

♀単立主釦旦逗鍾註占呈出Jipl_ay蛙立註y~立民出脱出e k
                               now
                                 ing
                                   :recei,RLQf血Qki正盟~

~   andR
       idl
         off
           ,inr
              e
              ・tu
                rnfor 叫lkhitrn_gtly~d 盟fil'. h
                                             alfamillim:L.dcllill主主_fil_S1cl盟E1WJis＿~

ki~~~－~色竪JQ_and五四五Ecrrnri f
                          urt
                            herc
                               onc
                                 eal
                                   edt
                                     heS
                                       J.
                                        Ql旦＿E
                                            J旦由主mnt
                                                  heKaza~h

E
nti
  tie
    s.

     2
     80.Fillili~ M~M wasi
                        ns!
                          rm.
                            lli
                              int
                                ali
                                  nth
                                    econs白血目白iJ2Le包mJh~＿w旦ld盟金

丘些豆旦立金盛~Soe豆主旦lli,_Mfil;hkin ’s workon..b.品品お仏国盟盟主担2盟旺並立D~飽出c

p些匙主主主~~E~盟主~akhstan andt
                        oi1
                          1m         己丘四国l
                            血 盟 企 凶nzm   i
                                         ed旦盟主些些単語

並血豆且白血怠血旦i型旦匙旦旦~fthe_s恒kn_E旦旦盛Jh立~£Ql1堕昼皇喜一生空m]rom 出e Ka~主主

五旦単堅主旦主些些迎主主止旦旦盟主製L盟主M
                     →盟主豆Qlil~Sat~生白血日：~旦型主主

                            RELEVANTFOREIGNLAW

     2
     35‑
       lli
         .Iti
            sana
               cti
                 ona
                   blet
                      ortunderE
                              ngl
                                ishlawt
                                      oco
                                        nsp
                                          iret
                                             ohanna
                                                  not
                                                    hert
                                                       hro
                                                         ugh

u
nla
  wfu
    lmeans.

     ±
     3{.
       }6Q
         l.UnderE
                ngl
                  ishl
                     aw,anu
                          nla
                            wfu
                              lmeansc
                                    ons
                                      pir
                                        acyh
                                           asf
                                             oure
                                                lem
                                                  ent
                                                    s:

     a
     .     A commona伊・
                     eem
                       ento
                          run
                            der
                              sta
                                ndi
                                  ngonac
                                       our
                                         seofa
                                             cti
                                               onbetweentwoo
                                                           r
           morepm
                iie
                  s;
     b
     .     Thei
              nte
                ntt
                  oac
                    tunlawfully;

     c
     .     Anove
               rta
                 ctbyoneormoreoft
                                hep
                                  art
                                    iesi
                                       nfmiheranceoft
                                                    hat
           commona
                 gree
                    ment
                       ;and

     d
     .     Damaget
                 oaninnocentp
                            art
                              y.

     ±
     3‑'
       7,l
         jj.UnderE
                 ngl
                   ishJaw ac
                           ons
                             pi
                              ヲ1
                               刀to
                                 risl
                                    iab
                                      lef
                                        ora
                                          lldamagess
                                                   u日e
                                                    、 r
                                                      edbyt
                                                          hev
                                                            ict
                                                              im
           of

t
hec
  ons
    pir
      ac   a
        y omt
            het
              imet
                 hec
                   ons
                     pir
                       ato
                         rjo
                           inst
                              hec
                                ons
                                  pir
                                    acy
                                      .


                                         2I
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 105 of 139




    ;
    g
    g.
     ru
      .InJSCBTABαnkv.Kh1α：punov［ラ2018]UKSC19(IIillaryTer ),theU.K.
                                パ                    一



SupremeC
       our
         the
           ldt
             hatac
                 ons
                   pir
                     ato
                       r'sp
                          rim
                            aryp
                               urp
                                 osen
                                    eedn
                                       otbet
                                           oin
                                             jur
                                               eth
                                                 epl
                                                   ain
                                                     tif
                                                       f,s
                                                         o

l
onga
   sth
     emeansu
           sedt
              odos
                 owereunlaw
                          向上

              whencons
                     pira
                        torsin
                             tent
                                ion
                                  allyin
                                       jur
                                         et h
                                            epla
                                               inti
                                                  ffanduseunlaw
                                                              ful
              meanstodoso,i
                          tisnod efe
                                   nceforthemtoshowthatth
                                                        eirpri
                                                             mary
              purp
                 osewasto白r th
                             erorprote
                                     ctthe
                                         irowni n
                                                ter
                                                  est
                                                    s;iti
                                                        ss u
                                                           ffi
                                                             cie
                                                               nt
              tomaketh
                     eiract
                          ionto
                              rti
                                oustha
                                     tthemeansusedwereunlaw白I
                                                            .

   :2J.9-~.   I
              nth
                esamec
                     ase
                       ,th
                         eU.
                           K.SupremeC
                                    our
                                      the
                                        ldt
                                          hatt
                                             heunlawお1meanse
                                                           lem
                                                             entof

t
hist
   or
    tmaybes
          ati
            sfi
              edwheret
                     hemeansu
                            sedc
                               ons
                                 tit
                                   ute
                                     dvi
                                       ola
                                         tio
                                           nso
                                             fcr
                                               imi
                                                 nall
                                                    aw:




                                     #




                                     2
                                     Sl
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 106 of 139

     G
     ase
       ‑‑:
         1÷l
           9‑e
             v−｛
               ；−9
                泣 4
                  43‑
                    AJN
                      ιK‑
                        H件‑
                          Ooc
                            ‑‑問＠同斗−f
                              H    二He
                                     El‑
                                       G3信‑
                                          5/‑
                                            1‑9
                                              ‑P‑
                                                age
                                                  ‑99
                                                    ‑e.
                                                      f‑6
                                                        ‑1‑

               TheA p
                    pellateCommitteeheldth
                                         atac r
                                              imin
                                                 alo f
                                                     fen
                                                       cecouldbea
               su
                ffic
                   ientunlaw
                           fulmeansf o
                                     rthepurp
                                            oseofthelawofcon
                                                           spir
                                                              acy
                                                                ,
               pro
                 videdthati
                          twaso bjec
                                   tiv
                                     elydir
                                          ect
                                            edagai
                                                 nstthecl
                                                        aim
                                                          ant,eve
                                                                n
               i
               fthepre d
                       ominantpurpo
                                  sewasn o
                                         ttoinj
                                              urehim.
                                                             与
                                                             ヨ
                                                  ＊    本




               A
               ddress
                    ingthechara
                              cteroftheunla
                                          wful
                                             nessrequ
                                                    ire
                                                      d,L or
                                                           dWalker
               d
               eriv
                  edf romtheautho
                                rit
                                  iestheprop
                                           osi
                                             tio
                                               nt ha
                                                   tu  n
                                                       lawfulmeans
                                                                 ,
               b
               othinthein
                        tent
                           iona
                              lhmmt  0
                                     1iandinth
                                             etor
                                                to fcon
                                                      spir
                                                         acy,inc
                                                               lude
               b
               othcrimesandto1
                             is(wheth
                                    erornottheyinc
                                                 ludecondu
                                                         ctl o
                                                             weron
               t
               hesea
                   leofblame
                           worthine
                                  ss)...
                                       .

   ~4-0Z£重.   Byt
                hisl
                   aws
                     uit
                       ,BTABanka
                               ndt
                                 heC
                                   ityofAlmatys
                                              eekt
                                                 oho
                                                   ldt
                                                     heD
                                                       efe
                                                         nda
                                                           nts

r
esp
  ons
    ibl
      efo
        rth
          eiri
             lle
               galc
                  ond
                    ueti
                       nth
                         eUn
                           ite
                             dSt
                               ate
                                 sinv
                                    iol
                                      ati
                                        ono
                                          fU.
                                            S.l
                                              aw.

                            FIRSTCAUSEOFACTION

                              (UNJUSTENRICH 恥1ENT)
                               Agai
                                  nstA
                                     llDefendαnt
                                               s

  盆1
 Ml .TheCityofAlmatyandBTA Bankrepeatandreallegeparagraphs1through~2,鍾
a
sif白l
    lys
      etf
        ort
          hhe
            rei
              n.

   在住~·The      D
                efe
                  nda
                    ntswereu
                           nju
                             stl
                               yen
                                 ric
                                   heda
                                      tth
                                        eex
                                          pen
                                            seo
                                              fth
                                                eCi
                                                  tyofAlmatya
                                                            nd

BT
 ABankwhent
          heyk
             now
               ing
                 lya
                   cce
                     pte
                       dSt
                         ole
                           nFu
                             nds
                               .Th
                                 esei
                                    ncl
                                      udc
                                        :

     a
     .        S
              ate
                ra ndRi
                      dloffj
                           oin
                             tlyre
                                 ceiv
                                    edatlea
                                          st$20,0
                                                00,00
                                                    0inStol
                                                          enFundsfro
                                                                   mth
                                                                     e
              T
              ri‑Co
                  untyMal
                        lS ch
                            e!ne,d
                                 esp
                                   iteknowingt
                                             hatthe
                                                  sefun
                                                      dswerewro
                                                              ngfu
                                                                 lly
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 107 of 139




           o
           bta
             ine
               dands
                   ubj
                     ectt
                        oth
                          eWorldwideF
                                    ree
                                      zin
                                        gOr
                                          der
                                            s;

     b
     .     BayrockIncreceiv
                          ed,throughwir
                                      et r
                                         ans
                                           fersorche
                                                   cks,atlea
                                                           st$3,797,
                                                                   202in
           Stole
               nF un
                   ds,d e
                        spiteknowingthroughi
                                           tscon
                                               tro
                                                 llingownersand/
                                                               ordirec
                                                                     tor
                                                                       s
           th
            att h
                esefundswerewrongfullyobt
                                        ainedandsub
                                                  jecttotheWorldwide
           Freezin
                 gOrders

     c
     .     GHSr ec
                 eiv
                   edatl
                       eas
                         t24t ran
                                sfers
                                    οfStol
                                         enF und
                                               s,t o
                                                   tal
                                                     inga
                                                        tl e
                                                           ast$1,28
                                                                  5,3
                                                                    00,
           des
             pit
               e!mowingt
                       hroughit
                              scont
                                  rolli
                                      ngown ぽ sand
                                                 /ordir
                                                      ect
                                                        orsthatthe
                                                                 sefund
                                                                      s
           werewro
                 ngful
                     lyob
                        tain
                           e dandsub
                                   jecttoth
                                          eWorldwideF reezi
                                                          ngO rd
                                                               ers;

     d
     .     Fe
            rrar
               ireceive
                      datle
                          ast$1,
                               080,000i
                                      nS tol
                                           enFund
                                                s,d e
                                                    spi
                                                      teknowingthr
                                                                 oughi
                                                                     ts
           cont
              r叫lin
                  gownersand/o
                             rdirec
                                  tor
                                    sthatthesef
                                              undswerewrong五l
                                                            llyo
                                                               btain
                                                                   edand
           sub
             jectt
                 ot h
                    eWorldwideFree
                                 zingOrder
                                         s;

 e
 .          RRMIr
                ece
                  ive
                    datl
                       eas
                         t$540,000i
                                  nSt
                                    ole
                                      nFu
                                        nds
                                          ,de
                                            spi
                                              teknowingt
                                                       hro
                                                         ughi
                                                            ts




                                  LQQ
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 108 of 139

     Gase斗：:49-&v-W@4a-AJ-N斗4"4旦--ld0Gl}ffieAト＋－F二l↓eEl-WJ♀9-f..'.1-9-P-a§e－~－G-+-of

     c
     ont
       rol
         lin
           gownersand/o
                      rdire
                          cto
                            rst
                              hatt
                                 hes
                                   efun
                                      dswerew
                                            ron
                                              gfo
                                                llyo
                                                   bta
                                                     ine
                                                       dan
                                                         dsu
                                                           bje
                                                             ct
          t
          otheWorldwideFr
                        eezin
                            gOrd
                               ers
                                 ;and

     五       MeMr ece
                    ivedatle
                           ast$2250,
                                   000i
                                     ラ nStol
                                           enFun
                                               ds,de
                                                   spit
                                                      eknowingth
                                                               roughit
                                                                     s
             c
             ont
               roll
                  ingownersand/o
                               rdir
                                  ecto
                                     rsth
                                        atthes
                                             efund
                                                 swerewro
                                                        ngfull
                                                             y.o
                                                               bta
                                                                 inedand
             s
             ubj
               ecttotheWorldwideFr
                                 eezingO
                                       rder
                                          s.

  2
  4‑
   Ji
    塁2
     .Theset
           r羽J
             sfe
               rso
                 fth
                   eSt
                     ole
                       nFundswerea
                                 tPl
                                   ain
                                     tif
                                       fse
                                         xpe
                                           nsea
                                              ndc
                                                aus
                                                  edi
                                                    nju
                                                      ry

t
oPl
  ain
    tif
      fs.Byk
           now
             ing
               lya
                 rra
                   ngi
                     nga
                       nda
                         cce
                           pti
                             ngt
                               hes
                                 etr
                                   ans
                                     fer
                                       soft
                                          heS
                                            tol
                                              enF
                                                und
                                                  s,t
                                                    he

D
efe
  nda
    ntsc
       aus
         edmoneyt
                hats
                   hou
                     ldt
                       igh
                         tfu
                           llyh
                              aveb
                                 eenr
                                    est
                                      rai
                                        nedbyt
                                             heWorldwideF
                                                        ree
                                                          zin
                                                            g

O
rde
  rst
    oin
      ste
        adbel
            aun
              der
                eda
                  ndh
                    idd
                      enf
                        romP
                           lai
                             nti
                               ffa
                                 ,th
                                   eRe
                                     cei
                                       ver
                                         s,a
                                           ndt
                                             heU.K.c
                                                   our
                                                     ts.

     .
     2
     2.
      Q.TheDefendantsknewf
                         u位J
                           il
                            l̲S
                             ; t
                               ole
                                 nFund
                                     三双盟副h
                                         e̲盟h
                                           r 品止1
                                               2ro
                                                 uer
                                                   tvo A＿ 盟d
                                                     fBT

A
lma
  tv.a
     ndwerea
           war
             eoft
                hei
                  res
                    sen
                      tia
                        lro
                          lein血~Qilfilili辺Y.iQ l
                                               aun
                                                 dert
                                                    heS
                                                      tol
                                                        enF
                                                          IDJ
                                                            血

     l
     442
       ,2l
         .Itwouldbea
                   gai
                     nste
                        qui
                          tya
                            ndgoodc
                                  ons
                                    cie
                                      ncet
                                         ope
                                           nni
                                             tth
                                               eDe
                                                 fen
                                                   dan
                                                     tst
                                                       o
          re
           tai
             n

moneyknowinglyd
              eri
                vedf
                   romt
                      hel
                        oot
                          ingo
                             fas
                               set
                                 sri
                                   gh白l
                                     t l
                                       ybe
                                         lon
                                           gin
                                             gtoP
                                                lai
                                                  nti
                                                    ffs
                                                      .

     222,J4:~~~鑑出JQ且gJllld               n
                                         oto
                                           rio
                                             usc
                                               ri国型lh
                                                    ist
                                                      or＿位泣∞α丘h主 盟 旦
                                                        y

c
ο1n
  tem
    ptfot_血豆~

     wi~~空白ピ日閉型旦~民些立乏草壁”t旦豆bcl主主豆説草堕些主旦旦立壁主主己些註旦工

ロi
 min
   aLc
     o̲n
       duc
         t   竺
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 109 of 139




       辺生全車盟＆旦民旦単旦益金一也監並立lfil盛工ill斗主主豆島ιStates_God~， S~cj:盟主ill

(
CQn
  soj
    rac
      vag
        ain
          stt
            he1Jni旦益皇主g）~詮工血d企釦_d)_,_13 住民廿e fraud）」坦4 （民生Ji(,l\1-2）~

lli空~l~出E gmd~ιftβ唾£Qll印iracv). l546_(j血盟国道担11Jra11d）~坦止125-6ι吐ll51

血目安主主旦旦金皇位m
          ule
            taj
              led
                ̲L白色

       2
       95.S
          ate
            r'sk
               now
                 ing
                   :vi
                     ola
                       tio
                         nofc
                            rim
                              ina
                                lst
                                  atu
                                    tese
                                       sta
                                         bli
                                           she
                                             shi
                                               sco
                                                 nte
                                                   rno
                                                     tfr血豆並盟
                                                       o

 むQ
型1 n
   s̲t
     itu
       t出        c
                 oni
                   li!
                     cthav_~庄旦単旦旦延辺四bilitYJil組註題旦且ffil!SciillJS

i
l豆 銀 訂doft
         her
           i出 t
              sof
                ̲Q血立生


       ~主主:tt<:r:s..s;;~      a
                              ll
                               ef
                                !:
                                 edhり wasD
                                         artofa盟匙;QLQfilk~aJ̲
                                                            ̲
                                                            cond
                                                               凶 t
                                                                 htO
                                                                   JJg
                                                                     hQ弘通

迎江主主三

     221二~fil~盟国l堕皇~pere c
                         aus
                           edn
                             u̲h
                               l̲担盟：J旦̲
                                 k              ：
                                       numerouswa四
                                                 ..
                                                  .
                                                  .in
                                                    d11
                                                      出n
                                                      ； ι主

旦旦隼盟国!
     I!R
       .血.
         ci
          fi
           le戸r
              i
              tゅ工血豆立主」血盟国：a
                          !iQ
                            旦立謹担盟，J
                                  2虫垂I
                                     T
                                     l.
                                      l虹l
                                        Yi担.
                                           Yis
                                             a;:
                                               m唾主益堕

立製鎧鑓~~g_企h五位ピ主主卑旦註立主盟主立主皇五些l旦主盟主主主基型L昼間～1_Q_:y；盟j:Q

benefit 血~－12~_QpJ~ofAlm.1J1Y,

                                     SECONDCAUSEOFACTION

                                 (MONEYHADANDRECEIVED)
                                     Ag
                                      αin
                                        stA
                                          llDefend
                                                 αnt
                                                   s

 2~,Z2塁.   TheC
              ityofAlmatyandBTA Bankr
                                    epe
                                      ata
                                        ndr
                                          eal
                                            leg
                                              epa
                                                rag
                                                  rap
                                                    hs1t
                                                       hro
                                                         ugh2
                                                            4‑
                                                             0l主

a
siff
   ull
     yse
       tfo
         rthh
            ere
              in.

   240~.22.·   Eachoft
                     heDefendantsr
                                 ece
                                   ive
                                     dandb
                                         ene
                                           fit
                                             tedfromt
                                                    heS
                                                      tol
                                                        enFundsr
                                                               igt五i
                                                                 h ll
                                                                    y

b
elo
  ngi
    ngt
      oPl
        ain
          tif
            fs,i
               nbr
                 eac
                   hoft
                      heWorldwideF
                                 ree
                                   zin
                                     gOr
                                       der
                                         s.Thesei
                                                ncl
                                                  ude
                                                    ,bu
                                                      tar
                                                        eno
                                                          t

l
imi
  tedt
     o:

      a
      .         Atle
                   ast$20,000000re
                                 ラce
                                   ive
                                     dandr
                                         eta
                                           ine
                                             dbyS
                                                ate
                                                  ran
                                                    dRi
                                                      dlo
                                                        ffj
                                                          oin
                                                            tlyfromt
                                                                   he
                Ti心 o
                 r   un
                      tyM allScheme;

      b
      .         Atl
                  eat$3797,202r
                    s     ラ   ece
                                ive
                                  dandr
                                      eta
                                        ine
                                          dbyBayrockI
                                                    nc;

      c
      .         Atl
                  eat$1,285300receivedandr
                    s            ラ       eta
                                           ine
                                             dbyGHS;


                                             102
 Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 110 of 139




         d
         .         Atl
                     eas
                       t$195,000r
                                .ec
                                  eiv
                                    edandr
                                         eta
                                           ine
                                             dbyRRMI;

         e
         .         Atl
                     eas
                       t$540,000r
                                ece
                                  ive
                                    dandr
                                        eta
                                          ine
                                            dbyF
                                               err
                                                 a1i
                                                   ;and
                                                   ・


         f
         .    Atl
                eas
                  t$2,250,000receivedandr~tained byMeM.
          字2
         24 立Q
             .Eachoft
                    heDefenda
                            ntsbenefi
                                    tedf
                                       rひm theus eandenjoymentoft
                                                                hes
                                                                  e

S
tol
  en王盟車会



                                 4‑8
                                   ‑
         3
         01.TheD
               efe
                 nda
                   ntsknewt
                          hatt
                             heS
                               tol
                                 enFund足 並 立et
                                             her
                                               igl
                                                 rrf
                                                   uLn
                                                     ron
                                                       ert
                                                         vofBT
                                                             A and

A
lma
  tν andwereaw創 ℃ oftheir~~ntial r
                                 oleinよ~llfilJimcv t
                                                   olm
                                                     mdi
                                                       <L白

         三位」日puldQ勉 吐 主 題 担 盛Z型生consciencet
                                          o腔盟主血豆島氏n
                                                  dan
                                                    tst
                                                      ore
                                                        tai
                                                          n

S
tol
  enFund特区盟~盟主主主位in k
                    now
                      inr
                        rvi
                          Qla
                            tio
                              noft
                                 h       工 包t
                                  eW 母語主政f  i；ょ♀単早急

         3
         03.F
            urt
              hen
                nor
                  e.S
                    ate
                      rsl
                        onr
                          randn
                              oto
                                rio
                                  usc
                                    rim
                                      ina
                                        lhi針。r
                                             vev
                                               id~11-Q.監h註JJ幽－

盟盟理的企~自z

         3
         04.S
            ate
              rsc
                ond
                  ucta
                     lle但 dh
                           erewasn
                                 o        二
                                  tmerelvac
                                          1世l
                                            li盟旦g
                                                ,jJ
                                                  J,正̲
                                                     ri
                                                      se
                                                       stot
                                                          hel
                                                            eve
                                                              lof

s
;:
 1:
  im
   in
    .a
     ls
      .f
       il
        Ld
         ̲̲
          ug
           ̲t

         型主主堕盟主立血旦生単僅ι5一司旦~坐品工損豆ll.iIDit~g̲
                                          _St~tte_s"CQ色」ections 3
                                                                71

住♀竪白血友銀型旦草生eUnited 号~呈塁ill竺~il 古aud ）」2位加盟主fill___<!Lll担金盟主

f
rf
 il
  jd
   ).1 坦型型fill~主主主題PJ-2坦~－~型型国~Y1」~1似ilum阜県民主主鎧丘）リ~胆年金鍾

ill1i盟illl.鐙1型足立辺国~~旦d室生島包会

         辺主主基旦注主旦~~旬並出~到nfil」担旦盗塁旦且き~盟旦盟理Ll立L由記型

~_nQ＿.£盟主丘1!1!艶辺誠民主型車g_a h
                         ighd~紅民足早旦邑単眼凶U二型型i主題旦皐立五組担盟主

i
l旦盟主d
    単車型主主主主L
           」匙l
             ；
             主
             主


         lQZ＂＂~~些ど主主Q!l＜；！盟国立主路立区旦主坐旦m;tェPJA限立旦：旦：qfjll~g~J二~5U_g；凶』盟盟強_!J~

~Qklll   l
         i
         f¥
          ,
         1Q.a＝＝~基立：三段n＿~些包J1~g~~u喧［_t:: C札J;;s;~l_J，，~1_JJJjc,:_ b_gin1!)1:i＿明.1~1~1:9_ll_~ ＿＼，￥.＜~'j_S-'_. i
                                                                                                            l
                                                                                                            ̲l
                                                                                                             C,
                                                                                                              :
                                                                                                              }lc
                                                                                                               }̲J
                                                                                                                 j
                                                                                                                 盟   Q
                                                                                                                     )
                                                                                                                     '


                                                            LOJ
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 111 of 139




盟主旦型車辺国且~filit_y_filjl~山」旦盤強並立盟主思必草山並主主s_yi_s.fl__il..P_pJi組問「♂




                                   L
                                   Q
                                   ±
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 112 of 139


[
Dif
  fere
     ntoddαndeve
               npagessett
                        ingch
                            ang
                              edj
                                i‑0
                                  111oninor
                                          igi
                                            nalt
                                               ooffi
                                                   nmo
                                                     dif
                                                       ied
                                                         .}
[
Link
   ‑to‑p
       rev
         iou
           sse
             ttin
                gchαnged.fi
                          wno汀inori
                                  gin
                                    altooninmo
                                             dif
                                               ied
                                                 .}
     Gaseーた49-c》呼Q..2645-AJトトKl=lf'.2--Qe.ru.間関l-1-~↓eti G~~§,l~ 9R
                                                                  ‑ag
                                                                    .e‑
                                                                      4‑0
                                                                        与d

陸型堅塁立,J!ndJ1;;i.m殴由良企lnIB並温室白血血工担金主立Jhe-3島長n_E:m.ld~and       n
                                                              utthem加 u
                                                                      set
                                                                        o

Funfl.s..Q旦d旦単旦銀民立♀工Aln~！）＇・

      :
      ;
      M.
       g」ι
        . w
          eul
            d‑e
              f.f
                onde
                   tt
                    u‑
                     i守合ndgeode
                              ens
                                eie
                                  nee
                                    ‑t−戸f
                                      o ln
                                         i‑
                                          t‑
                                           tf
                                            陪             ‑
                                                          f)島n
                                                            e d
                                                              at戎‑
                                                                 s‑
                                                                  t‑
                                                                   O‑
                                                                    Fe
                                                                     t白色

                   ＆
説 叫e&‑Ftmds‑aeeep‑te合n
                     d‑          由g平均胤自負−＆f
                              臼 0W
                       千鶴匂平副一助j           .
                                          ff
                                           le
                                            ‑羽l
                                              ofl
                                                .d司
                                                  :羽d令f
                                                      .F倍加含‑
                                                        e  Gtぜ旺§τ

                             THIRDCAUSEOFACTION

                                  (FRAUD)
                        αinstD民:fendα
                       Ag              α terα
                                    ntsS          汀
                                            ndRidlo

      249~. TheCityofAlmatyandBT
                               ABankr
                                    epe
                                      atandr
                                           eal
                                             leg
                                               epa
                                                 rag
                                                   rap
                                                     hs1t
                                                        hro
                                                          ugh
           2
           402‑
              8.Q

a
siff
   oll
     yse
       tfo
         1thh
            ere
              in.

      2
      :‑W
        ll.Ono
          Q  rab
               outA
                  pri
                    l16
                      ,20
                        13,R
                           idl
                             off
                               ,atS
                                  ate
                                    r'sd
                                       ire
                                         cti
                                           on,c
                                              aus
                                                edt
                                                  hef
                                                    als
                                                      ean
                                                        d

m
isl
  ead
    ingB
       idPackaget
                obes
                   entt
                      oth
                        eRe
                          alE
                            sta
                              teA
                                dvi
                                  sor
                                    .

     お』‑
       :‑O
         nぺi
           n‑
            fo
             rn
              士 a
                tio
                  nan
                    d‑b
                      eli
                        ef‑
                          ,‑t
                            he旦Lエ匙 BidPackagewass
                                                entfromTCMI's
           p
           rin
             cip
               alp
                 lac
                   e

      o
      fbu
        sin
          es,630F
            s   ift
                  h

Avenue,S
       uit
         e23
           00,NewYorkNewY
                        or
                         フk
                          .

     ￡
     ‑S±
       il.TheBidPackagewasm
         l                ate
                            ria
                              llyf
                                 als
                                   eandm
                                       isl
                                         ead
                                           ing
                                             ,orc
                                                ont
                                                  ain
                                                    edm
                                                      ate
                                                        ria
                                                          l

o
mis
  sio
    nst
      hatr
         end
           ere
             dth
               eBi
                 dPackagef
                         als
                           ean
                             dmi
                               sle
                                 adi
                                   ng,i
                                      nnumerousr
                                               esp
                                                 ect
                                                   s,i
                                                     ncl
                                                       udi
                                                         ng:

     a
     .     TheBidPackagewassub
                             mitt
                                edbyR
                                    idloffpu
                                           rpo1t
                                               edlyo
                                                   nb e
                                                      h a
                                                        lfoft
                                                            he"SDG
           Inve
              stme
                 ntFund.I nt
                           rut
                             h,nosu
                                  chen
                                     tit
                                       ye x
                                          iste
                                             d,andRid
                                                    loffwasac
                                                            tin
                                                              gon
           beh
             alfofTCMl.

     b
     .     Onp ag
                esJa nd5ofab r
                             ochur
                                 ei ncl
                                      udedinth
                                             eBidP ac
                                                    kage,theSDGI nvest
                                                                     men
                                                                       t
           Fundwasd e
                    scri
                       bedasa"LuxembourgS J
                                          F,"orspec
                                                  iali
                                                     zedinves
                                                            tmentfun
                                                                   d.In
           tr
            uth,t
                her
                  ewasnoSDGI   n
                               vestm
                                   entFunda u
                                            thor
                                               izedunderth
                                                         el awsof
           Luxembourgtoope
                         rateasaspec
                                   ializ
                                       edinves
                                             tmcntfun
                                                    d,norwast her
                                                                ealSDG
           everaspe
                  cial
                     ize
                       di nv
                           estme
                               ntfund.

     c
     .     TheB idPackageincl
                            udedalet
                                   terfromTCMIsd  i
                                                  r
                                                  ヲec
                                                    tortha
                                                         ts t
                                                            atedth
                                                                 atthe"SDG
           Inves
               tmentFund hads
                         円    uf
                               fic
                                 ien
                                   ti nv
                                       estme
                                           ntc a
                                               paci
                                                  tytoenablei
                                                            tt oinv
                                                                  estupto
           $1.5bi
                lli
                  on.Intrut
                          h nomoret
                              ラ     h
                                    an$440m il
                                             lionwasavai
                                                       labletoinv
                                                                est
                                                                  ,i nthe
           JormoftheS t
                      olenFunds
                              ,a nda
                                   llinves
                                         tmentswereownedbys hel
                                                              lc ompa
                                                                    n i
                                                                      eso f
/
Di[
  fi'
    ren
      toddande
             venpo
                 父ess
                    el
                     lin乞仁lwn巴
                             巴df
                               o/1
                                 1oni
                                    nor
                                      igi
                                        no/t
                                           oof
                                             /inm
                                                odi
                                                  fie
                                                    d.}
                                      L05
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 113 of 139


[
Dif
  ftn
    ‑etoddαnde
      n       vnp
               e αgessett
                        in hαngedfromoni
                          gc            nor
                                          igi
                                            nalt
                                               ooffi
                                                   nmo
                                                     dif
                                                       ied
                                                         .}
[
Link‑
    to‑p
       rev
         iou
           sse
             ttin
                gchαnged介omo f
                             finori
                                  gin
                                    altooninmo
                                             d(f
                                               ied
                                                 .}
     GasB1-;1.9-Gv-0-264ιAJ件-K~w閉・.            ~・              ·~F

            SDG,a
                sth
                  erewasnos
                          uchf
                             unda
                                uth
                                  ori
                                    zedu
                                       nde
                                         rth
                                           ela
                                             wsofLuxembourg.

      c
      l
      .     Pa
             ges5a nd7o fthesamebrochu
                                     reinclu
                                           dedintheBidPackagest
                                                              ate
                                                                dthatth
                                                                      e
            Fundsa ct
                    ivi
                      tieswil
                            lbel e
                                 dbyCEON  ic
                                           olasBourg ando
                                                       円 the
                                                           rs.Int
                                                                rut
                                                                  h,al
                                                                     l
            i
            nvestm
                 entacti
                       viti
                          esofthecon
                                   spir
                                      ato
                                        rs,inc
                                             ludin
                                                 gt h
                                                    roughTCMI,wereledby
            c
            onsp
               frato
                   rsIlyasKhrapu
                               nov,Sate
                                      r,andRid
                                             1off
                                                ,o p
                                                   erat
                                                      inginconc
                                                              ertwith




/
Dif
  li,
    ren
      toddandm e
               npagess
                     ett
                       ingclwnged/imnoni
                                       nοr
                                         igi
                                           nalr
                                              oof
                                                finm
                                                   odi
                                                     fie
                                                       d.]
                                      106
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 114 of 139

    Gase斗」－1-9-GV』 02645-AJ-N-KFl.P-Gocument--1-Filed--03/-2-5-~1--9--Page-寸--0-7--of


           MukhtarAblyazovinor
                             dertolr
                                   ヲ ea
                                      chtheWorldwideF
                                                    r℃e
                                                      zin
                                                        gQr
                                                          cle
                                                            rs.T
                                                               hiswas
                 no
                  td i
                     sclos
                         edintheBidP a
                                     ckag
                                        e.
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 115 of 139




      e
      .    Page10thesamebrochur
                              edesc
                                  ribeda"managementproce
                                                       ss"andstate
                                                                 dtha
                                                                    tal
                                                                      l
           inve
              stme
                 ntdeci
                      sionsweremadebya n"SDGI FInves
                                                   tmentCommi
                                                            ttee.I n 円


           tr
            uth
              ,ther
                  ewasn e
                        ithe
                           ram an
                                .agem
                                    en tp
                                        roces
                                            sn oraninves
                                                       tmen
                                                          tc omm
                                                               ittee
                                                                   ,a n
                                                                      d
           a
           llinve
                stmen
                    td e
                       cisio
                           nsweremadebyAblyazovandI ly
                                                     asKhrapuno
                                                              v.

     王     Pag
             es1 6to1 7oft
                         hesamebroc
                                  hured
                                      escr
                                         ibedasup
                                                port
                                                   ing白ndinve
                                                            stmen
                                                                t
           c
           alledI g
                  loo."Int
                         rut
                           h,th
                              eI gl
                                  ooi n
                                      vestm
                                          entwasanasse
                                                     tac
                                                       qui
                                                         1吋 bya
           s
           ubsid
               iaryofSDGu singapo
                                rtio
                                   noftheS
                                         tolenF
                                              unds.Thi
                                                     swasnotdis
                                                              dosedi
                                                                   n
           t
           heBidP ack
                    ag e
                       .

     g
     .     Pa
            ges1 8to19ofthesamebroch
                                   uredesc
                                         ribedasup
                                                 portin
                                                      gf u
                                                         ndinve
                                                              stmen
                                                                  t
           c
           alle
              d" Ni
                  kkiBeach
                         .I nt
                             円 r
                               uth
                                 ,theN i
                                       kkiBeach"inves
                                                    tmentwasanass
                                                                et
           a
           cquire
                dbyas ub
                       sidia
                           ryofSDGu  s
                                     ingapo1
                                           iionoftheSto
                                                      lenFun
                                                           ds.Thiswasn
                                                                     ot
           d
           isclo
               sedinth
                     eBidP ack
                             age.

     h
     .     Page
              s20t o21ofthesamebrochur
                                     edescr
                                          ibedafundinve
                                                      stmen
                                                          tcall
                                                              ed
            F
            latot
                el
                 .I ntr
                      uth
                        ,theF la
                               tote
                                  li nve
                                       stmentwasanass
                                                    eta c
                                                        qui
                                                          redbya
           s
           ubsidi
                aryofSDGu si
                           ngap or
                                 tionofth
                                        eS t
                                           olenFu
                                                nds.Thiswasnotdis
                                                                clo
                                                                  sed
           i
           nt h
              eBidP a
                    ckage
                        .

     I
     .     Cont
              rarytotherepr
                          esen
                             tati
                                onsinthebro
                                          c hu
                                             rei n
                                                 clude
                                                     dintheBidPack
                                                                 age,th
                                                                      e
           SDGI nve
                  stmentFundd i
                              dn o
                                 tdeveloptheFla
                                              tote
                                                 l;1叫her
                                                       ,thep
                                                           roje
                                                              ctwasledby
           aloc
              alNewYorkr  ea
                           lesta
                               tedeve
                                    loper
                                        .A s ub
                                              sidia
                                                  ryofSDGa cq
                                                            uireda
           mi
            norit
                yo wners
                       hipinte
                             res
                               tinaF l
                                     atot
                                        elholdingcompany,u
                                                         sin
                                                           gap o1i
                                                                 ionoft
                                                                      he
           St
            olenFunds
                    .T hiswasnotdisc
                                   losedintheBidPackag
                                                     e.

     J
     .    Theb rochur
                    ei ncl
                         udedintheBidPackagestate
                                                dt h
                                                   atSDGI  nvestm
                                                                entFunds
          investme
                 ntint heFla
                           tot
                             elwas" 290,5mi
                                          llio
                                             n.I ntruth
                                                      ,T e
                                                         lfordhadi nv
                                                                    ested
          approximate
                    ly$35m ill
                             ioninS t
                                    olenFundsintheFlat
                                                     otelproj
                                                            ectthrough
          Triad
              ou,SDGss
                     ラ   ub
                          sidi
                             ary.AlthoughTriadousinte
                                                    rnalfina
                                                           ncia
                                                              lsv a
                                                                  luedits
          stak
             eint heFla
                      tote
                         la tsi
                              gnif
                                 ican
                                    tlymoret ha
                                              nthe$ 35millio
                                                           ni n
                                                              vest
                                                                 ed,T r
                                                                      iadou
          nevぽ valuedit
                      ss ta
                          keintheFlat
                                    ote
                                      la tany
                                            thingremotelyclos
                                                            eto$ 290.5
          mi1
            1ion.Thiswasn otdisc
                               losedintheBidPackage
                                                  .

     k
     .    Pages22t o23ofthebrochureincludedintheBidP ac
                                                      k a
                                                        gedescrib
                                                                edt h
                                                                    eSDG
          Invest
               mentFundase  sta
                              blish
                                  edinLuxembourg,"r egulat
                                                         edby the
          CommissionfortheSurveila
                                 nceo ftheFinan
                                              cialSecto
                                                      r('CSSF） ＂a
                                                               ，  nda
          "spe
             ciali
                 zedinve
                       stmentfund t h
                                    atc anprovidein
                                                  vesto
                                                      rs"taxrat
                                                              esaslowa s
          0.01%. Intru
                     tht h
                         ラe
                          rewasno SDGl    nve
                                            stmentFund"S IFest
                                                             ablis
                                                                 hedin
          Luxembourgatthattime
                             ,n orwass uchaf undreg
                                                  ulatedbytheCSSFa soft h e
          dat
            eoft heBidPackage
                            .Ass  e
                                  tfortha b
                                          ove,SDGi  t
                                                    sel
                                                      fwasn o
                                                            taS IF,eit
                                                                     her
                                                                       .・

          Thiswasn otd
                     iscl
                        osedint h
                                eB idP a
                                       ckage.

     .
     I     Page24oft
                   hebroc
                        hur
                          ei n
                             clu
                               dedi
                                  ntheBidPack
                                            ages
                                               tat
                                                 edt
                                                   hatth
                                                       eSDG
           Inves
               tme
                 ntFundwasfun
                            dedbyou
                                  tsi
                                    deinv
                                        est
                                          ors
                                            .Int
                                               rut
                                                 h,t
                                                   he1
                                                     ℃ wereno
           such

                                         0
                                         ‑0‑

                                    lQ
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 116 of 139

     G
     ‑a‑
       se‑
         1‑;
           ‑.‑
             19‑
               tr叫 ♀040‑AJ‑N‑Kl=lP‑QG
                                    引ゴトr
                                       ‑fl
                                         &FIも+‑
                                              F‑i
                                                ↓ed
                                                  ‑03
                                                    /.2
                                                      0/‑
                                                        1‑9
                                                          ‑Pa
                                                            ge‑
                                                              109
                                                                ‑‑0
                                                                  f

i
nve
  sto
    r a n
        dal
          lass
             etswe1C t
                    司hoseofAblyazovai】dhisc
                                          ons
                                            1ヲi
                                              ra
                                               t【H丸 i
                                                    ncl
                                                      udi
                                                        ngt
                                                          heS
                                                            tol
                                                              e11
     Fu
      nds.T
          hiswasnotdiscl
                       osedintheBidPa ck
                                       age.
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 117 of 139




      m.        Nowhered
                       idth
                          eB i
                             dP ack
                                  agedis
                                       clo
                                         setha
                                             tth
                                               eSt
                                                 ole
                                                   nFundst
                                                         obei
                                                            nve
                                                              ste
                                                                dwe
                                                                  re
                sub
                  jec
                    ttoth
                        eWorldwideFre
                                    ezi
                                      ngOrde
                                           rs.

      n
      .         Nowheredidt
                          heBidPackagedi
                                       scl
                                         oseth
                                             atAblyazovsas
                                                         set
                                                           s,i
                                                             ncl
                                                               udi
                                                                 ngt
                                                                   he
                Sto
                  lenFun
                       ds,weresu
                               bjecttot
                                      heRece
                                           ivers
                                               hipOrder
                                                      s.

      o
      .         NowheredidtheBidPackagedis
                                         clos
                                            eth
                                              at,p
                                                 ursuan
                                                      ttotheWorldwideFre
                                                                       ezing
                Orde
                   rsandR e
                          ceiv
                             ershipOrde
                                      rs,BTABanksa  f
                                                    fir
                                                      mat
                                                        iveconse
                                                               ntwasrequir
                                                                         ed
                fo
                 ra nyt
                      ran
                        sfe
                          r,disp
                               osa
                                 l,o rdi
                                       ssip
                                          ati
                                            onofanyofAbly
                                                        azovsa s
                                                               set
                                                                 s,inc
                                                                     ludin
                                                                         gthe
                Sto
                  lenFund
                        s.

   芸g
    il
     l・ SaterandRidloffknewtheBidPackagewasmateriallyfalseandmisleading.
    ~4,ll全.    TheR
                  ealE
                     sta
                       teA
                         dvi
                           sorr
                              eli
                                edont
                                    hef
                                      rau
                                        dul
                                          entB
                                             idP
                                               ack
                                                 age
                                                   ,an
                                                     dSa
                                                       tera
                                                          nd

R
idl
  offknewa
         ndi
           nte
             nde
               dth
                 att
                   hem
                     ate
                       ria
                         llyf
                            als
                              est
                                ate
                                  men
                                    tsa
                                      ndo
                                        mis
                                          sio
                                            nsi
                                              nth
                                                eBi
                                                  dPa
                                                    cka
                                                      ge

wouldp
     rev
       entt
          heR
            ealE
               sta
                 teA
                   dvi
                     sor丘omc
                           ont
                             act
                               inge
                                  ith
                                    erP
                                      lai
                                        nti
                                          ffso
                                             rth
                                               eco
                                                 urta
                                                    ppo
                                                      int
                                                        ed       開




R
ece
  ive
    rst
      ode
        tα.
          111
            inew
               het
                 herBT
                     Ahadc
                         ons
                           ent
                             edf
                               ort
                                 heT
                                   ri‑
                                     Cou
                                       ntyD
                                          ealt
                                             obef
                                                und
                                                  edf
                                                    rom

t
heS
  tol
    enF
      und
        s.

     主主主並立型亘豆国I
              Q立生姐盛血豆旦且塾生訟皇i.!l.JUlliE連 立.
                                         S
                                         .旦 迫 旦h 血呂田盟d
                                          1
                                          2            旦JQ
                                                      ̲n

笠型隼主主鎧単型豆金旦s~~~民主主基出込山」la品..Q,f旦堅鎚足型i唾皇邑皐坦」革製旦昼

盟主主主盟主J   包盟主h
      ！誕生立l  1:
              :n
               世盟主旦旦選出生主主草草壁i
                            n凶h
                              tl¥
                                註盟堕虫皇旦昼

Ablvazovsi
         nve
           stm
             e11
               1‑企旦i
                   vi
                    ti
                     es
                      .

   ~.§.,ll2.   P
               lai
                 nti
                   ffsweredamageda
                                 sar
                                   esu
                                     ltoft
                                         hisf
                                            rau
                                              dul
                                                entB
                                                   idP
                                                     ack
                                                       age
                                                         ,ast
                                                            heR
                                                              eal

E
sta
  teA
    dvi
      sorwouldn
              othaves
                    ele
                      cte
                        dTCMIsb
                              idh
                                adt
                                  heB
                                    idP
                                      ack
                                        aget
                                           rut
                                             hfu
                                               llyd
                                                  isc
                                                    los
                                                      ed

i
nvo
  lve
    men
      toft
         heS
           tol
             enF
               und
                 s,a
                   nda
                     tle
                       ast$
                          30,
                            800
                              ,04
                                5wouldn
                                      oth
                                        aveb
                                           eent
                                              ran
                                                sfe
                                                  ITe
                                                    din

v
iol
  ati
    ono
      fth
        eWorldwideF
                  ree
                    zin
                      gOr
                        der
                          s.

      1lL王辺直mu旦ー怠.S.i:!l~ι主主盟主旦立型盤riQ旦~~型型盟日単些r_~~旦坐単竪主主旦立~－

些些g盟L主l』~盟主

     三l旦－JiAt~r・：：臼盟主主出匙些dJ1￥.主主～~~U19l旦豆島日正月I,QJJg」旦:Lri三塁sJ叫l~.－.注ヱ£L9J

s
ri
 11
  1i
   ni
    :!
     l.c
       gng
         uct
           .



                                       ll
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 118 of 139




      312. 企InQUR9J也~r   t
                         hin四 .S
                               ate
                                 rvi
                                   ola
                                     te       旦型住d
                                       dTllkJJk  ̲St
                                                   i
                                                   ll盤
                                                     工：.
                                                       QdeS
                                                          ect
                                                            iosU坐
                                                              n

（虫色L
   frn
     ud}
       ,13
         43(w註註製品1坐りb~些~ニ国2Jmail._w主主製且主主型心型l1~R主製込

制~員怨蛙ユ旦51iln邸玄lm,m生迦g).             a
                                    sde
                                      tai
                                        led
                                          .iね．
                                            n

      ~~！己主 knowing:      v
                          iol
                            ajQ
                              11ofc
                                  rim
                                    ina
                                      lst
                                        租 t
                                          ese
                                            st
                                             ab
                                              li
                                               sh
                                                es
                                                 .J
                                                  li
                                                   ..
                                                    §.WIUWlllM tli.~ law



d
is
 .限 定a 。E
      nL 由。工i
            ght
              立̲o
                ̲f到主J;!fli.̲

      3
      21.S
         ate
           rsc
             ond
               uctalleg:ed_h立立主盤1企丘立:Ll~道館主QfilJeg吐..QQ.li血旦Uh印1lfillQ珪.hid

姐1
 ll
  11
   if
    忌

      mム~J：込_Q_Ql1!.IJ主主主主l並区ed   h
                                  erec~J!塁~~hann i
                                                 nnum
                                                    ぽ o   哩.
                                                       uswa j
                                                            JJc
                                                              lud
                                                                ̲in
                                                                  g̲h
                                                                    y

単旦~旦主主~：主主卑Z主主主主盟主主Llhe S
                        tol
                          enFundsandn
                                    fi血S
                                      l !
                                        !立 位J
                                            !Set
                                               ob~nefit t
                                                        hen
                                                          eon
                                                            le

ofA
  lma
    tv.

                           FOURTHCAUSEOFACTION

                                 (CONVERSION)
                          Ag
                           αin
                             stDefendα
                                     ntsS
                                        αteran   l
                                             立 Rido.
                                                   ff

      芸~ill.   TheC
                  ityofAlmatyandBTABankr
                                       epe
                                         atandr
                                              eal
                                                leg
                                                  epa
                                                    rag
                                                      rap
                                                        hs1t
                                                           hro
                                                             ugh
      ;
      MG2
        ̲8̲
          Q

a
siff
   ull
     yse
       tfo
         rthh
            ere
              in.

        2
      §♀）
      ￡  ,
         1.DefendantsS
                     ate
                       randR
                           idl
                             offw
                                ron
                                  gfu
                                    llye
                                       xer
                                         cis
                                           eddominiona
                                                     ndc
                                                       ont
                                                         rolo
                                                            ver

f
ond
  sri
    ght
      ful
        lyb
          elo
            ngi
              ngt
                oth
                  eCi
                    tyofAlmatyandBT
                                  ABa
                                    nk.




                                        1
                                        1
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 119 of 139

    Gase‑1:49‑cv‑Q2645‑AJNK‑HP‑DocumeA
                           時         t‑1
                                       ‑‑F
                                         HeE
                                           l03
                                             /2‑
                                               5バ9
                                                 ‑Pa
                                                   ge‑
                                                     ‑‑1
                                                       ‑1‑
                                                         2ト0f

     ~8ill.    Throught
                      heTr
                         トCountyS
                                ett
                                  lem
                                    ent
                                      ,Sa
                                        tera
                                           ndR
                                             idl
                                               offr
                                                  epo
                                                    rte
                                                      dlyo
                                                         bta
                                                           ine
                                                             dat
     l
     eas
       t

$
20,
  000
    ,00
      0inS
         tol
           enF
             und
               s,whicht
                      heyknewt
                             obes
                                ubj
                                  ectt
                                     oth
                                       eWorldwideF
                                                 1℃e
                                                   zin
                                                     gOr
                                                       der
                                                         s

andr
   igh
     tfu
       llyt
          hep
            rop
              ert
                yofP
                   lai
                     nti
                       ffs
                         .

     芸~,ll重.   N
               eit
                 herS
                    ate
                      rnorR
                          idl
                            offhadas
                                   upe
                                     rio
                                       rin
                                         ter
                                           estt
                                              oPl
                                                ain
                                                  tif
                                                    fsi
                                                      nth
                                                        eSt
                                                          ole
                                                            nFunds
     o
     r

anya
   sse
     tsw
       ron
         gfu
           llyo
              bta
                ine
                  dth
                    rou
                      ght
                        hei
                          nve
                            stm
                              entoft
                                   h 創n
                                    es e
                                       .TheS
                                           tol
                                             enF
                                               und
                                                 s,andt
                                                      he

a
sse
  tst
    heywereu
           sedt
              opu
                rch
                  ase
                    ,ar
                      eth
                        eri
                          ght
                            fulp
                               rop
                                 ert
                                   yoft
                                      heP
                                        lai
                                          nti
                                            ffs
                                              .
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 120 of 139




       3
       27.B
          eR:
            inn
              ingwJ1hJh
                      立co
                        nfi
                          den
                            tia
                              lTr
                                i四乙旦迎t
                                     vSe
                                       ttl
                                         eme
                                           nt.S
                                              ate
                                                rac
                                                  tiv
                                                    elvc
                                                       onc
                                                         eal
                                                           ed

fromt
    heI匂~＝~単語箆主主主主L阜弘li~立~an4J~id!Q主主Lf!iLr~盟主~ilJl!露呈旦盈llil~＂＝Il~：包呂場

E
nti
  tie
    sdi
      dno
        tle
          arnt
             hat、S
                 ate
                   ran
                     dRi
                       dlo
                         ffhadr~~－~ived S
                                        tol
                                          enFundsu
                                                 nti
                                                   lth
                                                     eMarch2017

皇陛塁MiQUfil~~型~~恒二型型的立h~一塁~司~~mir鎧妊＆

       3
       28.F
          urt
            hen
              nor
                e.S
                  ate
                    r'sl
                       on
                        ̲g
                         ̲f
                          l旦dn
                             oto
                               rio
                                 usc
                                   rim
                                     ina
                                       lhi
                                         sto
                                           rve
                                             vid
                                               enc
                                                 esh
                                                   isu
                                                     tte
                                                       r

盟 国QTI1肱 ̲
         fu
          r̲血ぱ金弘

       3
       29.S
          ate
            r'sc
               ond
                 ucta
                    lle
                      R:e
                        dhe
                          rewasJ
                               lO
                                tmerelvac
                                        ivi    」
                                          lwrong旦trisestot1)£J位~
c
rim
  ina
    lco
      ndu
        ct.

       3
       30.Among̲
               位取t
                 lhi
                   ng主主謀旦ヱi
                          qla
                            tedT
                               itl
                                 e1LUnitedStat~与                  Sections   i
                                                                             ll
(
con
  sni
    rac
      vag
        ̲ai
          nstt
             heU
               nit
                 edS
                   tat
                     es)
                       .111L(m
                             温上企む曲、 1343(
                                        wir
                                          efr
                                            aud
                                              ),̲
                                                ̲13
                                                  ：姐丑2
                                                     ankf
                                                        rau
                                                          d）


u坐 血aiLwire.andbankfraudconsniracv).an~~之臨旦塁ヱ1銀総単位」註草壁単
i
nf
 1自主


       3
       31.S
          ate
            rsknowin位 v
                      io]
                        Ati
                          onofc
                              rim
                                ina
                                  lst
                                    atu
                                      tese
                                         sta
                                           bli
                                             she
                                               shi
                                                 sco
                                                   nte
                                                     mntf
                                                        ort
                                                          helaw

an.d._QQn泣itiJt~昆_QQ凶11註navin史 a   h
                                   ig           吐̲Q吐ロ辿i
                                     hde目 前 ofmo1     li
                                                       tvm
                                                         ani
                                                           fes
                                                             ti間 企 盟 盟c
                                                                      i
                                                                      ̲Q
                                                                       J1
                                                                        1
                                                                        ;1

~誕生ιi盛恒Qf..Q血豆丞

       ~~Iご_s_g_0_1J_d廷はJ!ll\<l設止h~I三笠as 12f!丘豆工丘一国立e1：司立近且詮些L«l1旦出話~uhrmrnl盟国土国


f
l
.
c
l比五島

       3
       33.Sater’~盟主立器鎚~ednulヲlie h
                                 mJn
                                   i1L
                                     !ll
                                       lJ.
                                         m;r
                                           ousw
                                              avs
                                                .in
                                                  clu
                                                    din
                                                      gbv

塩塑~~竺！の efforts_ill_J盟Qverthg~旦E盟車旦旦~Jl立tJlJS；~息12旦旦旦主旦1ciiU匙旦銀副主

QU!
  目立主

                                   FlFTHCAUSEOFACTION

              (UNLAWFULMEANSCONSPIRACYUNDERENGLISHLAW)
                       Ag
                        ain
                          stDefendantsS
                                      ate
                                        randR
                                            id/
                                              off

       ±6
        Gili.TheC
                ityofAlmatya
                           nc
                            lBTABankr
                                    epe
                                      ata
                                        ndr
                                          eal
                                            leg
                                              epa
                                                rag
                                                  rap
                                                    hs1t
                                                       hro
                                                         ugh
       生W28
          ‑G


                                            11
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 121 of 139




a
siff
   ull
     yse
       tfo
         rthh
            ere
              in.

  ±
  &l‑
    fil
      .DefendantsSaterandRidloffknowinglyjoinedaconspiracyamongstAblyazov
a
ndI
  lya
    sKh
      rap
        uno
          v,a
            ndo
              the
                rsknowna
                       ndm註mown,t
                                oi吋u
                                   reBT
                                      ABankt
                                           hro
                                             ughu
                                                nla
                                                  wfu
                                                    l

meansbyt
       ran
         sfe
           ITi
             nga
               ndl
                 aun
                   der
                     ingt
                        heS
                          tol
                            enFundsi
                                   nbr
                                     eac
                                       hoft
                                          heWorldwideF
                                                     ree
                                                       zin
                                                         g

O
rde
  rs.

     芸~ill- Sa
             terj
                oin
                  edt
                    hec
                      ons
                        pir
                          acynol
                               ate
                                 rth
                                   ane
                                     arl
                                       y20
                                         12,whenhee
                                                  xec
                                                    ute
                                                      da
     purpmied

c
ons
  ult
    inga
       伊・e
         ern
           entw
              ithSPG.

   ±
   63‑
     ill
       .Ridloffjoinedt
                     hec
                       ons
                         pir
                           acynol
                                ate
                                  rth
                                    anJ
                                      une2
                                         012
                                           ,whenhewasa
                                                     ppo
                                                       int
                                                         ed

managero
       fRPMUSA.

    芸6
     4,l
       l星.S
          ate
            r,R
              idl
                off
                  ,an
                    dth
                      eirc
                         o‑c
                           ons
                             pir
                               ato
                                 rsc
                                   omm
                                     itt
                                       ednumerouso
                                                 ver
                                                   tac
                                                     tsi
                                                       n

f
urt
  her
    百ic
      eoft
         hi
          sco
            nsp
              ira
                cy,i
                   ncl
                     udi
                       ngnumerousa
                                 ctst
                                    hatweret
                                           hem
                                             sel
                                               vesu
                                                  nla
                                                    wfu
                                                      l.

   ~三;l2.   UnderE
                 ngl
                   ishl
                      aw,u
                         nla
                           wfu
                             lmeansi
                                   ncl
                                     udeknowingv
                                               iol
                                                 ati
                                                   onsofaf
                                                         te
                                                          ・ez
                                                            ing

o
rde
  r,s
    ucha
       sth
         eWorldwideF
                   ree
                     zin
                       gOr
                         der
                           s.

     芸6
      B,基
        1金.UnderE
                ngl
                  ishl
                     aw,u
                        nla
                          wfu
                            lmeansa
                                  lsoi
                                     ncl
                                       udev
                                          iol
                                            ati
                                              onsofc
                                                   rim
                                                     ina
                                                       lla
                                                         w,i
                                                           n
     t
     his



                                   多喜




                                   1
                                   1
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 122 of 139

    G
    a‑s
      e‑斗÷
         4‑9
           ‑&v
             ‑‑0
               ‑2‑
                 64ι
                   AJ件 K
                       ‑
                       "I旦‑Q0Bld閉 ‑
                        =         en   l
                                    ト1玉ie
                                        tl‑
                                          G3f
                                            ‑2‑
                                              §/1
                                                ‑9‑
                                                  P‑a
                                                    9e‑
                                                      4‑‑
                                                        1‑e
                                                          ‑0‑
                                                            f

c
ase
  ,U.
    S.f
      ede
        ralc
           rim
             ina
               lla
                 w.

   2
   ‑6字f
      il.Amongotherunlawfulmeans,SaterandRidloffconspiredt
                                                         o,a
                                                           ndd
                                                             id,v
                                                                iol
                                                                  ate

numerousU
        .S.f
           ede
             ralc
                rim
                  ina
                    lla
                      ws,i
                         ncl
                           udi
                             ng,b
                                utn
                                  otl
                                    imi
                                      tedt
                                         o,s
                                           tat
                                             ute
                                               scr
                                                 imi
                                                   nal
                                                     izi
                                                       ngw
                                                         ire

f
rau
  d,m
    ailf
       rau
         d,makingf
                 als
                   est
                     ate
                       men
                         tst
                           ofi
                             nan
                               cia
                                 lin
                                   sti
                                     tut
                                       ion
                                         s,makingf
                                                 als
                                                   est
                                                     ate
                                                       men
                                                         tsi
                                                           n

c
onn
  ect
    ionw
       itha
          ppl
            ica
              tio
                nsf
                  oraU
                     .S.v
                        isa
                          ,moneyl
                                aun
                                  der
                                    ing
                                      ,mu
                                        rde
                                          r,a
                                            ndr
                                              ack
                                                ete
                                                  eri
                                                    ng,i
                                                       n

u
rth
  era
    nceoft
         h     白1
          eunlaw meansc
                      ons
                        pir
                          acy
                            .

     芸B
      S:i
        42.      1
                 8U.
                   S.C
                     .§1
                       343s
                          tat
                            es

           Whoever, ha
                     vingd ev
                            isedo rinten
                                       dingtod e
                                               visea ny schemeor
           ar
            tif
              icetodefra
                       ud,orforobtai
                                   ningmoneyo rpro
                                                 pertybymeanso f
           fa
            lseorf r
                   aud
                     ulentpre
                            ten
                              ses,repr
                                     ese
                                       ntat
                                          ions
                                             ,orp r
                                                  omise
                                                      s,t ran
                                                            smi
                                                              ts
           orcausest
                   obet ran
                          smi
                            ttedbymeanso fwi
                                           re,ra
                                               dio
                                                 ,o rte
                                                      levisi
                                                           on
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 123 of 139




              communicationini nt
                                ers
                                  tat
                                    eo rfore
                                           igncommerce,anyw r
                                                            itin
                                                               gs,
              si
               gns,sign
                      als,pic
                            tur
                              es,orsoundsf
                                         orthepu叩oseo fe
                                                       xecu
                                                          tingsuch
              schemeo rart
                         ifi
                           ce,sh
                               allbef i
                                      nedu
                                         nderthi
                                               stit
                                                  leorimpr
                                                         isonednot
              moret ha
                     n20y ear
                            s,orboth.

    芸＠ l
       全・
        l 18U.S.C.§1349s
                       tat
                         est
                           hatanyp
                                 ers
                                   onwhoa
                                        tte
                                          mpt
                                            sorc
                                               ons
                                                 pir
                                                   est
                                                     ovi
                                                       ola
                                                         te

1
8U.
  S.C
    .§1
      343s
         hal
           lbes
              ubj
                ectt
                   oth
                     esamep
                          ena
                            lti
                              esa
                                sth
                                  osep
                                     res
                                       cri
                                         bedf
                                            ort
                                              heo
                                                ffe
                                                  nse
                                                    ,th
                                                      e

commissionofwhichwast
                    heo
                      bje
                        cto
                          fth
                            eat
                              tem
                                pto
                                  rco
                                    nsp
                                      ira
                                        cy.        円




   手G
   芸 ,
     li1
       .Sa
         terandR
               idl
                 offc
                    ons
                      pir
                        edt
                          o,a
                            ndd
                              id,t
                                 ran
                                   smi
                                     tth
                                       rou
                                         ght
                                           hew
                                             ire
                                               sth
                                                 efa
                                                   lsea
                                                      nd

m
isl
  ead
    ingBidP
          ack
            age
              ,fo
                rth
                  epu
                    rpo
                      seso
                         fla
                           und
                             eri
                               ngn
                                 ear
                                   ly$30m
                                        ill
                                          ioni
                                             nSt
                                               ole
                                                 nFunds

t
hou
  ghi
    nte
      rna
        tio
          nalw
             iret
                ran
                  sfe
                    rsd
                      ate
                        dono
                           rab
                             outA
                                pri
                                  l24
                                    ,2013a
                                         ndMay2
                                              3,2
                                                013
                                                  ,too
                                                     bta
                                                       in

p
rop
  ert
    y,i
      nth
        eform

     ♀手-1-:2三~·   S
                  ate
                    ran
                      dRi
                        dlo
                          ffd
                            ids
                              ofo
                                rth
                                  epu
                                    rpo
                                      seso
                                         fin
                                           ter
                                             sta
                                               tea
                                                 ndf
                                                   ore
                                                     igncommerce,i
                                                                 n
     t
     he

formoft
      heT
        ri‑
          Cou
            ntyD
               eal
                 .

     芸
     手芸2
       重重.1
          8U.
            S.C
              .§3
                71makesi
                       tac
                         rim
                           efo
                             ran
                               ype
                                 rso
                                   ntoknowinglyc
                                               ons
                                                 pir
                                                   eto
     d
     e合aud

t
heU
  nit
    edS
      tat
        eso
          ranya
              gen
                cyt
                  her
                    eof
                      .

     芸字~:2ま1· 1
              8U.
                S.C
                  .§1546makesi
                             tac
                               rim
                                 efo
                                   ran
                                     ype
                                       rso
                                         ntoknowinglymakea
     materially




                                      1
                                      1
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 124 of 139

     G
     a‑s
       e‑1
         ‑;‑
           4‑9
             ‑GートQ
                 ‑2‑
                   645
                     ‑AJ叫 KF
                           IP‑
                             ‑‑‑
                               Q0G
                                 u隅 e
                                    nt‑
                                      1‑‑
                                        F‑i
                                          led
                                            ‑03
                                              /25
                                                /‑1
                                                  ‑9‑
                                                    P‑a
                                                      ge‑
                                                        .'.
                                                          J‑1
                                                            ‑手。f

f
als
  est
    ate
      men
        tinc
           onn
             ect
               ionw
                  itha
                     nap
                       pli
                         cat
                           ionu
                              nde
                                rU.
                                  S.i
                                    mmi
                                      gra
                                        tio
                                          nla
                                            ws.

      2
      ‑14
        l全量
          .Ass
             etf
               ort
                 habove R
                        idl
                          o
                          ラffa
                             ndS
                               ate
                                 rknowinglya
                                           ndf
                                             als
                                               elyr
                                                  epr
                                                    ese
                                                      nte
                                                        d

Kudr
   ・ya
     sho
       vasi
          nte
            res
              tan
                din
                  vol
                    vem
                      enti
                         nWHNt
                             oU.
                               S.i
                                 mmi
                                   grn
                                     tio
                                       nau
                                         tho
                                           rit
                                             iesa
                                                spa
                                                  rtoft
                                                      he

WHNScheme.

    3字~~三,2.   1
               8U.
                 S.C
                   .§1956makesi
                              tac
                                rim
                                  efo
                                    ranyp
                                        ers
                                          ont
                                            olmowinglye
                                                      nga
                                                        gei
                                                          na

f
ina
  nci
    alt
      1溜 i
         sac
           tio
             nth
               ati
                 nvo
                   lve
                     dth
                       epr
                         oce
                           edsof九p
                                 eci
                                   fie
                                     dun
                                       law
                                         fula
                                            cti
                                              vit
                                                y,"a
                                                   sth
                                                     att
                                                       ermi
                                                          s

d
efi
  nedi
     n18U
        .S.
          C.§1
             956
               ,ino
                  rdrt
                    e oc
                       onc
                         ealo
                            rdi
                              sgu
                                iset
                                   hen
                                     atu
                                       re,t
                                          hel
                                            oca
                                              tio
                                                n,t
                                                  hes
                                                    our
                                                      ce,

t
heo
  wne
    rsh
      ip,o
         rth
           eco
             ntr
               oloft
                   hep
                     roc
                       eed
                         sofs
                            pec
                              ifi
                                edu
                                  nla
                                    wfu
                                      lac
                                        tiv
                                          it. Thesames
                                            y        tat
                                                       ute

makesi
     tac
       rim
         etoengagei
                  nac
                    ros
                      sbo
                        rde
                          rfi
                            nan
                              c
                              国ia
                                ltr
                                  百is
                                    act
                                      ionw
                                         itht
                                            hei
                                              nte
                                                ntt
                                                  opr
                                                    omo
                                                      tet
                                                        he
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 125 of 139




c
arr
  yin
    gonofsp
          eci
            fie
              dunl
                 awf
                   ulac
                      tiv
                        ity
                          .
     字6
     芸 3
       2Q.18U.S
              .C.§19
                   57makesitac
                             rim
                               efo
                                 ran
                                   ype
                                     rso
                                       ntok
                                          now
                                            ing
                                              lye
                                                nga
                                                  geo
                                                    rat
                                                      tem
                                                        pt

t
oen
  gag
    einam
        one
          tar
            ytr
              ans
                act
                  ioni
                     ncr
                       imi
                         nal
                           lyd
                             eri
                               vedp
                                  rop
                                    ert
                                      yofav
                                          alu
                                            egr
                                              eat
                                                ert
                                                  han$
                                                     10,
                                                       000

t
hati
   sde
     riv
       edf
         roms
            pec
              ifi
                edu
                  nla
                    wfu
                      lac
                        tiv
                          ity
                            ,"a
                              sth
                                att
                                  ermi
                                     sde
                                       fin
                                         edi
                                           n18U
                                              .S.
                                                C.§1
                                                   956
                                                     .

     芸字字三三l1
           8U.
             S.C
               .§1
                 956
                   (c)
                     (7)
                       (A)d
                          efi
                            ness
                               pec
                                 ifi
                                   edu
                                     nla
                                       wfu
                                         lac
                                           tiv
                                             ityt
                                                oin
                                                  clu
                                                    dea
                                                      ny

s
orto
   f"r
     ack
       ete
         eri
           nga
             cti
               vit
                 y"a
                   sth
                     att
                       em1i
                          sde
                            fin
                              edi
                                n18U
                                   .S.
                                     C.§1
                                        961(
                                           1),i
                                              ncl
                                                udi
                                                  ngm
                                                    ail

f
rau
  d,w
    iref
       rau
         d,a
           ndf
             ina
               nci
                 ali
                   nst
                     itu
                       tio
                         nfr
                           aud
                             .

     芸字＆｝~.   1
              8U.
                S.C
                  .§1
                    956
                      (c)
                        (7)
                          (B)
                            (ii
                              i)a
                                lsod
                                   cfi
                                     ncss
                                        pec
                                          ifi
                                            edunlaw
                                                  おla
                                                    cti
                                                      vit
                                                        yto

i
ncl
  ude"
     fra
       ud,o
          ranyschemeo
                    rat
                      tem
                        ptt
                          ode
                            fra
                              ud,byo
                                   rag
                                     ain
                                       staf
                                          ore
                                            ignbank．
                                                   ．
                                                   ．
                                                   ．
     字9
     主 i
       ll.1
          8U.
            S.C
              .§1
                956
                  (c)
                    (7)
                      (D)a
                         lsod
                            efi
                              ness
                                 pec
                                   ifi
                                     edu
                                       nla
                                         wfu
                                           lac
                                             tiv
                                               ityt
                                                  oin
                                                    clu
                                                      de

anyo
   ffe
     nseu
        nde
          r18U
             .S.
               C.§6
                  56,whichmakesi
                               tac
                                 rim
                                   efo
                                     ran
                                       yof
                                         五ce
                                           r,d
                                             ire
                                               cto
                                                 r,a
                                                   gen
                                                     t,o
                                                       r

employeeofab
           ank
             ,in
               clu
                 din
                   gaf
                     ore
                       ignb
                          ank
                            ,to"
                               emb
                                 ezz
                                   le[
                                     ],a
                                       bst
                                         rac
                                           t[]
                                             ,pu
                                               rlo
                                                 in[
                                                   ]orw
                                                      ill
                                                        ful
                                                          1y

m
isa
  ppl
    [y]anyoft
            hemoneys,f
                     und
                       sorc
                          red
                            itsofs
                                 uchbank.
                                        ..."


     ~g益三.    1
              8U.
                S.C
                  .§1
                    956
                      (c)
                        (7)
                          (D)a
                             nd(
                               c)(
                                 7)(
                                   A)a
                                     lsod
                                        efi
                                          nes
                                            pec
                                              ifi
                                                edunlaw白la
                                                         cti
                                                           vit
                                                             yto




                                   5
                                   4‑




                                   ]l
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 126 of 139

     Gase‑1÷1-9-Gv-G-2-04a-AJ一件κl=IP-DGGU問Bf1t-1-F-i~eEl-G0f-2-5片9 P‑
                                                                    a§e‑
                                                                       1‑1‑
                                                                          9‑ef
      i
      nclud
          eanym  urder,b othastha
                                tt ermisgen
                                          eral lyu nd er ooda   ndasi
                                                                    tisspe
                                                                         cifi
                                                                            cal
                                                                              ly

d
efi
  nedu
     nde
       rfe
         der
           all
             awi
               n18U
                  .S.
                    C.§1
                       111
                         .


     芸8
      ιil
        l.Ass
            etf
              ort
                hab
                  ove
                    ,Ablyazovh
                             asa
                               lre
                                 adyb
                                    eenc
                                       onv
                                         ict
                                           edofa
                                               rra
                                                 ngi
                                                   ngt
                                                     hemUId
                                                          er
      ofT
        ati
          she
            v,e
              mbe
                zzl
                  eme
                    nt,a
                       bus
                         eofo
                            ffi
                              ce,ando
                                    rga
                                      niz
                                        ingac
                                            rim
                                              ina
                                                lgr
                                                  oupi
                                                     n

c
onn
  ect
    ionw
       ithh
          ism
            ult
              ibi
                lli
                  ond
                    oll
                      art
                        hef
                          tfromBT
                                A.BTAh
                                     asl
                                       ike
                                         wis
                                           ese
                                             cur
                                               edi
                                                 nex
                                                   ces
                                                     sof

$
6bi
  lli
    oni
      nju
        dgm
          ent
            sag
              ain
                stAblyazova
                          sar
                            esu
                              ltofh
                                  isf
                                    rau
                                      dan
                                        dembezzlement合omBTA.


              Sto
     ユ8±~ji. ’Thele
                  nFundsweret
                            heproceedsofs
                                        peci五edunl
                                                 awf
                                                   ula
                                                     cti
                                                       vit
                                                         y,bec
                                                             aus
                                                               eth
                                                                 e
      S
      tol
        enFundswereth
                    eprocee
                          dsofAblyazovsfrau
                                          da g
                                             ain
                                               stBTAandwrong
                                                           ful

m
isa
  ppr
    opr
      iat
        ionofBTAsa
                 sse
                   ts,i
                      ncl
                        udi
                          ngb
                            utn
                              otl
                                imi
                                  tedt
                                     o,t
                                       heZhaikmunaiI
                                                   nve
                                                     stm
                                                       ent
                                                         .
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 127 of 139




      2
      ‑
      &;
       3主］
        . .S
           ate
             ran
               dRi
                 dlo
                   ffknewt
                         hatt
                            heS
                              tol
                                enFundsweret
                                           hep
                                             roc
                                               eed
                                                 sof1ミb
                                                      lya
                                                        zov
                                                          's

f
rau
  donBTA,commingledw
                   itht
                      hos
                        eoft
                           heKhrapunovF
                                      ami
                                        lyf
                                          romi
                                             t
                                             sfr
                                               audupont
                                                      heC
                                                        ityo
                                                           f

A
lma
  ty.

      ±
      84i
        ll.Sa
            terandRid
                    lof
                      fco
                        nsp
                          ire
                            dtoa
                               ndd
                                 id,e
                                   ヲnga
                                      gei
                                        nnumerousm
                                                 one
                                                   tar
                                                     y
          tr
           ansa
              cti
                ons

i
nvo
  lvi
    ngt
      heS
        tol
          enF
            und
              s,i
                ncl
                  udi
                    ng:

      a
      .    AJune2
                0,2012wi
                       ret百 1
                            sfe
                              rofap
                                  prox
                                     ima
                                       tely$
                                           999,9
                                               00f
                                                 romt
                                                    hea
                                                      tto
                                                        rne
                                                          y
           es
            cro
              wa c
                 cou
                   ntoff:
                        h誕 弘I  ly
                                assSw
                                    isscou
                                         r刷会 t
                                             oRPMUSAsacco
                                                        unt;

     b
     .     AJu
             ly20
                ,2012wir
                       etr
                         ans
                           ferof$
                                3,0
                                  00,
                                    000fromCrownwaysa
                                                    cco
                                                      unta
                                                         tFBME
           t
           oMarosac
                  cou
                    nt;

     c
     .     ANovember7
                    ,2012wi
                          ret
                            ran
                              sfe
                                rofa
                                   ppr
                                     oxi
                                       matel
                                           y$1,2
                                               74,
                                                 147
                                                   .08f
                                                      rom
           VILDERsaccou
                      nta
                        tFBMEtoRPMUSAsa  c
                                         cou
                                           nt;

     d
     .     AJan
              uar
                y9,2013wi
                        ret
                          ran
                            sfe
                              rof
                                $1,
                                  000
                                    ,00
                                      0fr
                                        omVILDERsa
                                                 cco
                                                   unta
                                                      tFBME
           t
           oMarosacc
                   ount
                      ;

     e
     .     AFe
             bru
               ary2
                  8,2013wiret
                            ran
                              sfe
                                rof$
                                   300
                                     ,00
                                       0fr
                                         omVILDERsa
                                                  cco
                                                    unta
                                                       tFBME
           t
           oRPMUSAsa cco
                       unt
                         ;

     王     AMarch1
                 ,2013wiret
                          ran
                            sfe
                              rof$
                                 700
                                   ,00
                                     0fr
                                       omVILDERsa
                                                cco
                                                  unta
                                                     tFBMEt
                                                          o
           RPMUSAsaラcc
                     oun
                       t;

     g
     .     AnA
             pri
               l24 2
                   013
                     ,wi
                       r
                       ラet
                         ran
                           sfe
                             rof$
                                2,8
                                  00,
                                    045
                                      .23f
                                         romT
                                            elf
                                              ordsa
                                                  cco
                                                    unta
                                                       t




                                   1
                                   20
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 128 of 139

    G
    ase
      ‑4ι
        1‑9
          ‑tv
            ‑Q‑
              2‑@
                45‑
                  AJ‑
                    N‑‑
                      Kl=
                        J.P
                          ‑Qo
                            BU閉 e
                                nt1F
                                  ‑  I
                                    二i
                                     eEl
                                       ‑GJ
                                         h2‑
                                           Bι1
                                             ‑‑9
                                               ‑Pa
                                                 §JB
                                                   ‑l‑
                                                     &1‑
                                                       ef

     FBMEt
         oth
           eescrowa
                  cco
                    untoft
                         heR
                           ealE
                              sta
                                teLawF
                                     innf
                                        ort
                                          heT
                                            riCountyD
                                                    eal
                                                      ;

     h
     .     AnAp
              ril24,20
                     13,w
                        iret
                           ran
                             sferof$3
                                    5,000f
                                         romRPMUSAsacco
                                                      untt
                                                        ラoth
                                                           e
           es
            cro
              wa c
                 coun
                    tofth
                        eRea
                           lE s
                              tateLawFirmfo
                                          rth
                                            eTr
                                              i‑C
                                                oun
                                                  tyD
                                                    eal;

     l
     .     AMay23
                ,20
                  13,wir
                       etr
                         ans
                           ferof$28
                                  ,00
                                    0,0
                                      00f r
                                          omT e
                                              lfo
                                                rdsa
                                                   cco
                                                     unta
                                                        tFBMEt
                                                             o
           t
           hee
             scr
               owac
                  coun
                     tofth
                         eRealEst
                                ateLawFin
                                        n;a n
                                            d

     J
     .     AJuly10
                 ,2013w ir
                         et ra
                             nsferof$
                                    1,9 00
                                         ,00
                                           0fromADLUXsCPCIa
                                                          cco
                                                            untt
                                                               o
           t
           he
           at
            tor
              neyescrowa
                       ccoun
                           to fMoses& Sin五旦~ S at
                                                er'
                                                  sla
                                                    wfi
                                                      rm.

     2
     .&多i
        l
        l
        ・ Throughtheset
                      r羽 i
                         sfe
                           rs,S
                              ate
                                r,R
                                  idl
                                    off
                                      ,an
                                        dth
                                          eirc
                                             o‑c
                                               ons
                                                 pir
                                                   ato
                                                     rst
                                                       ran
                                                         sfe
                                                           rre
                                                             dat

l
eas
  t$4
    0,0
      09フ0
         92.
           30i
             nSt
               ole
                 nFundsi
                       nbr
                         eac
                           hoft
                              heWorldwideF
                                         ree
                                           zin
                                             gOr
                                               der
                                                 s.

     2
     .&6
       lゑQ
         .Sa
           ter
             ,Ri
               dlo
                 ff,andt
                       hei
                         rco
                           ‑co
                             nsp
                               ira
                                 tor
                                   sin
                                     ten
                                       dedt
                                          o,andd
                                               id,e
                                                  xec
                                                    utet
                                                       hes
                                                         e

五n
 anc
   ialt
      ran
        sac
          tio
            nsi
              nor
                dert
                   oco
                     nce
                       alt
                         heo
                           wne
                             rsh
                               ipa
                                 nds
                                   our
                                     ceso
                                        fth
                                          eSt
                                            ole
                                              nFundsi
                                                    nor
                                                      der
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 129 of 139




t
oc ir
    cumve
        nttheWorldwideFr
                       eezin
                           gOr
                             dersb
                                 y,amongoth
                                          erth
                                             ings
                                                ,makingthef
                                                          r加 d
                                                             ulent
rep
  resen
      tat
        ion
          sintheBidP a
                     ckage
                         ,1可
                           ＞re
                             sen
                               tin
                                 gth
                                   atGennadyP
                                            etel
                                               inwastheownerofth
                                                               eS to
                                                                   len

F
und
  s,ando
       ffe
         rin
           gfa
             lsewirei
                    nst
                      ruc
                        tio
                          nsf
                            ort
                              ran
                                sfe
                                  rsofS
                                      tol
                                        enFundsi
                                               ntot
                                                  heU
                                                    nit
                                                      edS
                                                        tat
                                                          es.


      ＋3
     ♀＆ 豆 P
          la・
            l
            i
            nti
              ffsweredamagedbyt
                              hisc
                                 ons
                                   pir
                                     acy
                                       ,in
                                         clu
                                           din
                                             g,b
                                               utn
                                                 otl
                                                   imi
                                                     tedt
                                                        o,
          thr
            o u
              gh
      t
      het
        ran
          sferof$4
                 0,0
                   09,
                     092
                       .30i
                          nSt
                            ole
                              nFundsi
                                    nvi
                                      ola
                                        tio
                                          noft
                                             heWorldwideF
                                                        ree
                                                          zin
                                                            g

O
rde
  rs.


                        S
                        ‑I英主基王子εAUS
                                  甚‑O
                                    F‑会ε主
                                        主O N

                          仔YN昨日弓~DMM-GES)
                           A什月；＇＂   n+ n~.r~ 叫 J 月叫 ＋ ＜＇~＋~ .
                                                            .




   2
   ‑8&
     ‑T‑
       l          弛匂叶丑＆−B芋A
        時 羽 生 刊ιAh1        ‑Ba
                             佐 子0
                                ft師 同 叫 千e
                                         all
                                           :e‑
                                             ge−＇戸時 g
                                                    r叩｝社L白E
                                                          0甘
                                                          ・ さ・
                                                             R‑±
                                                               40

加＃品均時Btfunhh
           era
             i六一

2-8-9-τ·~Furthermore‘ Sater' slongandn
                                     oto
                                       rio
                                         usc
                                           rim
                                             ina
                                               lhi
                                                 sto
                                                   rye
                                                     vid
                                                       enc
                                                         esh
                                                           isu
                                                             tte
                                                               rcοntempt
                                                 f
                                                 ort
                                                   he
      l
      aw.


     ￡
     9‑
      0J五
        三.Sater'sconductallegedherewasnotmerelyac
                                                ivi
                                                  lwrong,b
                                                         utr
                                                           ise
                                                             stot
                                                                hel
                                                                  eve
                                                                    l
          of
      c
      rim
        ina
          lcon
             duc
               t.

                                         .
                                         S
                                         ‑6
                                          ‑




                                         l
                                         .
                                         2
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 130 of 139

     G
     ase
       ‑‑1~~ 9-G-v-Q.2-€}48-AJ.N－~件。GBt+ment－－＋手ileG-Q312与ι1-9-P-age-+a与-ef


     ;
     tf
      )｝
       ‑−当
         金.Amongothert
                     hin
                       gs,S
                          ate
                            r.a
                              琵 艮i
                                 Ell
                                   eff
                                     .vi
                                       olι
                                         a
                                         ted
                                           τit
                                             le1
                                               8,U
                                                 nit
                                                   edS
                                                     tat
                                                       esCode,

S
ect
  ion
    s37
      1(c
        ons
          pir
            acya
               gai
                 nstt
                    heUnitedS
                            tat
                              es)
                                ,13
                                  41(m訂1：
                                        白au
                                          d),1343(
                                                 wir
                                                   e企a
                                                     ud)
                                                       ,

1344(
    ban
      kfr
        aud
          ),1349(
                mai
                  l,w
                    ire
                      ,andbank合audc
                                  ons
                                    pir
                                      acy
                                        ),1546(
                                              imm
                                                igr
                                                  ati
                                                    onf
                                                      rau
                                                        d),

and1956and1957(moneyl
                    aun
                      der
                        ing
                          ),a
                            sde
                              tai
                                ledh
                                   ere
                                     in.

     2-92~主主.   S
                ate
                  r'sknowingv
                            iol
                              ati
                                onofc
                                    1im
                                      ina
                                        lst
                                          atu
                                            tese
                                               sta
                                                 bli
                                                   she
                                                     shi
                                                       scontemptf
                                                                ort
                                                                  he

lawandc
      ons
        tit
          ute
            sconducthavingahighd
                               egr
                                 eeofmoralc
                                          ulp
                                            abi
                                              lit
                                                yma
                                                  nif
                                                    est
                                                      ingac
                                                          οns
                                                            cio
                                                              us

d
isr
  ega
    rdoft
        her
          igh
            tsofo
                the
                  rs.

     3_6.6~SaJ:~r'_s皇QD血坦~gc;:ilb~:t:室主盤 _pj紅I oia_llili伝m~Qf辺館al__cQn._dJ!ctJhrn辺地Q!Jt l
                                                                                        1
                                                                                        is
                                                                                         .

i
ll
 ll
  il
   t̲
    1i
     fu
      ,

     通1,_B_盆包白 QQ! 出迎Uill銭~ilieJ豆旦山室d_凹J.hli玉＇＂J1_m:mil立_rm~白血_:w_ay_s_,_inclu_din広_hy

盟主主n
   ̲
   Jj単 旬並竺:
     旦gJ  gri
            tvoft
                heU
                  .S.i
                     mmi
                       2:r
                         ati
                           ons
                             vst
                               em.a
                                  rti
                                    cul
                                      arl
                                        yjt
                                          S̲Y
                                            担1L
                                              fil
                                                2M盟加盟。
:
12r
  oce
    sse
      s.andh
           anm
             eri
               n!lAlmatvse
                         ffo
                           1ist
                              ore
                                cov
                                  ert
                                    heS
                                      tol
                                        e旦E皿盛丘盆r
                                               uin
                                                 utthemt
                                                       ouset
                                                           o

b
ene
  fitt
     hen
       eon
         k̲i
           ll̲
             Abn
               fil
                 Y.̲


     怨み宇品開出品合時台前副0
                 0
                 ‑‑
                  ‑
                  ‑t正ト阿部品培自由時e
                             s‑a                      予 加 制e
                               叫 儲 時 句 切 叫 持 品 母 子 的 問I    ry

dam
  合ge
    s,i
      n‑会n
         ‑‑a
           meu
             nHe
               ‑ee
                 ‑es
                   tab
                     lis
                       heE
                         l‑a
                           Hr担L


                            DEMANDFORJURYTRIAL

     P
     lai
       nti
         ffsdemandaj
                   uryt
                      ri
                       alona
                           llc
                             lai
                               msf
                                 orwhicht
                                        ri
                                         albyj
                                             uryi
                                                sav
                                                  ail
                                                    abl
                                                      e.
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 131 of 139




                         DEMANDFORRELIEF

    WHEREFORE,Almatya
                    ndBT
                       ABankdemandt
                                  heComie
                                        nte
                                          rjudgmenta
                                                   sfo
                                                     llo
                                                       ws:

     A. Forcompensatory覗 叫 抑 制 時 令damagesi
                                         nanamountt
                                                  obed
                                                     ete
                                                       rmi
                                                         neda
                                                            t
     tr
      ia
       l;

     込     E旦旦思~盟強箆主但担旦~空~east              e
                                            aua
                                              ltocornnensa並立d盟問~＿，j_n
     an

           鑑I 盟l
             lQ    笠.
                LtQh d
                     ete
                       nni
                         ned
                           .fl
                             ‑1
                              ..
                               tda
                                 l;

     ‑
     B￡
      . Forp
           re
            ・‑a
              ndp
                ostjudgmenti
                   』       nte
                             res
                               tasa
                                  ppr
                                    opr
                                      iat
                                        e;

     G
     :Q. Fora
            llc
              ost
                sandf
                    eesi
                       ncu
                         rre
                           dinp
                              ros
                                ecu
                                  tin
                                    gth
                                      isC
                                        omp
                                          lai
                                            nt;

     D~.   Fors
              ucho
                 the
                   randf
                       urt
                         herr
                            eli
                              efa
                                sth
                                  isC
                                    our
                                      tdeemsj
                                            ustandp
                                                  rop
                                                    er.




                                  124
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 132 of 139




D
ate
  d:NewYo
        rk,NewYork
     :
     Ma叫込与
      主旦盟旦ユ皇， 2019
                                                                           R
                                                                           e
                                                                           s
                                                                           p
                                                                           e




                                                                           C t
                                                                             ふ ri
                                                                           U111A
                                                                           y

                                                                           s
                                                                           u
                                                                           b




                                                                           m・
                                                                            1tt
                                                                           e
                                                                           d




                                                                            BOIES SCHILLER
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 133 of 139




                                                                                         EXNER
                                                                                         LLP
                                                                   B
                                                                   y




                                                                    ／
                                                                    一 S一
                                                                    M74
                                                                      一／一
                                                                       t一
                                                                        t一h一e
                                                                            一W一
                                                                    L



                                                                    S一c
                                                                      一h一w
                                                                         一a一r一t一Z一




                                                                                     M
                                                                                     att
                                                                                     hHC
                                                                                     唱




                                                                                     w
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 134 of 139




                                                                           L


                                                                           s
                                                                           c
                                                                           h




                                                                           wart
                                                                           z


                                                                           p




                                                                           e4le
                                                                           −−
                                                                           h丘


                                                                           s
                                                                           k




                                                                           nncr
                                                                           c
                                                                           r
                                                                           a

                                                                           g
                                                                            wcnnerA




                                                                           d

                                                                           e
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 135 of 139




                                                                           w




                                                                           c
                                                                           h




                                                                           ρV Q U 2 E A
                                                                           し
                                                                           e
                                                                           y


                                                                           A




                                                                           exand
                                                                           r
                                                                           a

                                                                           c

                                                                           J
                                                                           u
                                                                           1
                                                                           11




                                                                           PACT


                                                                           B
                                                                           。
                                                                           e
                                                                           s

                                                                           s
                                                                           c




                                                                           e
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 136 of 139




                                                                           r




                                                                           UA1Aexner L L P
                                                                           5
                                                                           5




                                                                            Hudson
                                                                           y




                                                                           a r d SNew
                                                                            噌

                                                                           y
                                                                       、0

                                                                           k


                                                                           N
                                                                           e
                                                                           w
                                                                            York




                                   .
                                   §.8
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 137 of 139




                                                                               tIハ
                                                                               υ ハunu
                                                                           −
                                                                           T
                                                                           e

                                                                           e
                                                                           p

                                                                           。
                                                                           1
                                                                           1
                                                                           e




                                                                           〆
                                                                           ︷
                                                                           ︑21211
                                                                           −吋乙今446
                                                                               Jnu ハU
                                                                           F
                                                                           a
                                                                           c
                                                                           s
                                                                           i
                                                                           n
                                                                           ︑A l e
                                                                           −−




                                                                           守
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 138 of 139




                                                                           2




                                                                            446
                                                                            フム今︑︼弓vQU
                                                                           E

                                                                           r
                                                                           n




                                                                           ︒u
                                                                            ・
                                                                           A
                                                                           EA
                                                                           −
                                                                           −
                                                                             ml
                                                                           s
                                                                           c

                                                                           w
                                                                           a
                                                                           r




                                                                            z＠ b
                                                                           SPI −− 12




                                                                           c
                                                                           。
                                                                           m
Case 1:19-cv-02645-AJN-KHP Document 141-8 Filed 12/03/19 Page 139 of 139




                              Summaryr e
                                       port:
       Li白・
         t  aRChange‑Pro10.1.
                            0.400Documentcomparisondoneon9/
                                                          23/
                                                            201
                                                              9
                                4:33
                                   :39P M
     Styl
        ename:D efaul
                    tS t
                       yle
     Int
       ellig
           entTableComparison:A ct
                                 ive
     Origina
           lDMS:i  w://P
                       DM/Archer
                               /217163
                                     350/1
     ModifiedDIVI
                S:i w
                    ://PDM/
                          Archer/217
                                   16333
                                       4/1
     Changes:
     Add                                              683
     De
      ‑let
         e
     Me‑veFrem                                       。
                                                     。
                                                      589

     M-9X－￥，~
     Ta
      bleI n
           sert                                      。
                                                     。
     主ab持
        主；）el目e
     主出l~JILQYQ~j:~ρー                                。
                                                     。
     +ableme 平e

     EmbeddedG
              sfrem
               rap
                 hic
                   s(V
                     isi
                       o,ChemDraw,I
                                  mag
                                    ese
                                      tc
                                       .)            。
                                                     。
     EmbeddedE
     Formatchan
               x
               g
                c
                e
                 e
                 l
                 s                                   。
     TotalChanges:                                    1
                                                      272


                                 2I
                                  7l63462vI
